UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of September 30, 2014 Market Value Shares ($000) Common Stocks (59.2%) 1 Basic Materials (1.8%) EI du Pont de Nemours & Co. 585,878 42,043 Dow Chemical Co. 762,792 40,001 LyondellBasell Industries NV Class A 261,818 28,449 Praxair Inc. 186,811 24,099 Freeport-McMoRan Inc. 662,688 21,637 Ecolab Inc. 172,404 19,797 PPG Industries Inc. 88,204 17,353 Air Products & Chemicals Inc. 122,480 15,944 International Paper Co. 272,748 13,021 Alcoa Inc. 747,847 12,033 Nucor Corp. 203,244 11,032 Sigma-Aldrich Corp. 75,885 10,321 Mosaic Co. 206,107 9,153 CF Industries Holdings Inc. 31,740 8,862 Newmont Mining Corp. 318,078 7,332 Eastman Chemical Co. 85,707 6,933 Celanese Corp. Class A 100,791 5,898 CONSOL Energy Inc. 147,844 5,597 Ashland Inc. 49,590 5,162 International Flavors & Fragrances Inc. 52,689 5,052 FMC Corp. 84,953 4,858 Airgas Inc. 42,611 4,715 * WR Grace & Co. 46,347 4,215 RPM International Inc. 86,312 3,951 United States Steel Corp. 92,177 3,611 Rockwood Holdings Inc. 45,508 3,479 Huntsman Corp. 131,411 3,415 Steel Dynamics Inc. 145,672 3,294 Reliance Steel & Aluminum Co. 47,633 3,258 Albemarle Corp. 51,162 3,013 Avery Dennison Corp. 60,843 2,717 Royal Gold Inc. 39,647 2,575 NewMarket Corp. 6,601 2,515 Allegheny Technologies Inc. 66,417 2,464 Westlake Chemical Corp. 26,026 2,254 Cytec Industries Inc. 46,278 2,189 US Silica Holdings Inc. 34,949 2,185 PolyOne Corp. 58,980 2,099 * Platform Specialty Products Corp. 78,914 1,974 Cabot Corp. 37,448 1,901 Compass Minerals International Inc. 21,699 1,829 Sensient Technologies Corp. 32,482 1,700 Axiall Corp. 44,800 1,604 Carpenter Technology Corp. 32,575 1,471 * KapStone Paper and Packaging Corp. 51,916 1,452 Domtar Corp. 41,274 1,450 Minerals Technologies Inc. 22,392 1,382 * Chemtura Corp. 57,895 1,351 Olin Corp. 51,809 1,308 Commercial Metals Co. 75,979 1,297 HB Fuller Co. 32,633 1,296 Worthington Industries Inc. 34,442 1,282 * Stillwater Mining Co. 77,913 1,171 * Polypore International Inc. 29,516 1,149 Balchem Corp. 19,771 1,118 Tronox Ltd. Class A 40,077 1,044 * SunCoke Energy Inc. 43,154 969 * Century Aluminum Co. 35,016 909 ^ Rayonier Advanced Materials Inc. 26,870 884 Kaiser Aluminum Corp. 11,321 863 * Clearwater Paper Corp. 13,582 816 Innophos Holdings Inc. 14,710 810 Peabody Energy Corp. 64,298 796 A Schulman Inc. 20,666 747 * Calgon Carbon Corp. 37,780 732 * Ferro Corp. 50,372 730 Globe Specialty Metals Inc. 39,325 715 * AK Steel Holding Corp. 89,084 714 * Resolute Forest Products Inc. 45,551 712 PH Glatfelter Co. 30,014 659 Neenah Paper Inc. 12,101 647 OM Group Inc. 23,110 600 * Horsehead Holding Corp. 35,137 581 * Intrepid Potash Inc. 34,231 529 Innospec Inc. 14,207 510 * Cloud Peak Energy Inc. 40,275 508 * LSB Industries Inc. 13,859 495 Quaker Chemical Corp. 6,539 469 Stepan Co. 10,146 450 Koppers Holdings Inc. 13,005 431 * RTI International Metals Inc. 17,009 419 Deltic Timber Corp. 6,307 393 * Kraton Performance Polymers Inc. 20,721 369 * Westmoreland Coal Co. 9,188 344 Haynes International Inc. 7,134 328 * Rentech Inc. 175,857 301 Aceto Corp. 14,366 278 * Veritiv Corp. 5,308 266 * Cambrex Corp. 13,579 254 * Alpha Natural Resources Inc. 99,100 246 Tredegar Corp. 13,065 241 ^ Cliffs Natural Resources Inc. 22,155 230 * OMNOVA Solutions Inc. 42,153 226 * Coeur Mining Inc. 45,400 225 Hawkins Inc. 6,172 222 Wausau Paper Corp. 27,396 217 Zep Inc. 15,483 217 * Senomyx Inc. 26,231 215 * Allied Nevada Gold Corp. 55,978 185 Arch Coal Inc. 86,800 184 Noranda Aluminum Holding Corp. 36,433 165 Kronos Worldwide Inc. 11,643 160 * Midway Gold Corp. 154,251 160 Olympic Steel Inc. 7,619 157 American Vanguard Corp. 12,311 138 Ampco-Pittsburgh Corp. 6,863 137 * Penford Corp. 10,394 137 Gold Resource Corp. 24,122 124 FutureFuel Corp. 9,700 115 Synalloy Corp. 6,575 114 *,^ Paramount Gold and Silver Corp. 121,814 110 Chase Corp. 3,079 96 * General Moly Inc. 96,309 72 * Universal Stainless & Alloy Products Inc. 2,437 64 * Northern Technologies International Corp. 2,900 61 * Handy & Harman Ltd. 2,000 53 Hecla Mining Co. 19,000 47 *,^ Verso Paper Corp. 13,766 44 * Nova Lifestyle Inc. 10,242 44 United-Guardian Inc. 1,801 40 * Comstock Mining Inc. 28,500 35 * Solitario Exploration & Royalty Corp. 27,160 33 * Codexis Inc. 10,740 25 *,^ Molycorp Inc. 18,200 22 KMG Chemicals Inc. 1,299 21 *,^ Uranerz Energy Corp. 18,000 20 * US Antimony Corp. 12,608 16 Walter Energy Inc. 5,800 14 * Uranium Resources Inc. 3,707 9 Consumer Goods (5.8%) Procter & Gamble Co. 1,729,598 144,837 Coca-Cola Co. 2,523,466 107,651 PepsiCo Inc. 962,505 89,600 Philip Morris International Inc. 997,899 83,225 Altria Group Inc. 1,267,281 58,219 NIKE Inc. Class B 441,250 39,360 Colgate-Palmolive Co. 584,857 38,144 Monsanto Co. 334,388 37,622 Ford Motor Co. 2,432,278 35,973 Mondelez International Inc. Class A 1,025,168 35,127 General Motors Co. 818,491 26,143 Kimberly-Clark Corp. 238,905 25,699 Kraft Foods Group Inc. 379,517 21,405 Archer-Daniels-Midland Co. 412,318 21,069 General Mills Inc. 389,711 19,661 Johnson Controls Inc. 425,465 18,720 VF Corp. 219,645 14,503 Lorillard Inc. 231,050 13,842 * Tesla Motors Inc. 51,977 12,614 Mead Johnson Nutrition Co. 129,014 12,414 Reynolds American Inc. 205,116 12,102 Delphi Automotive plc 191,384 11,740 Estee Lauder Cos. Inc. Class A 149,087 11,140 Keurig Green Mountain Inc. 77,704 10,112 Kellogg Co. 161,065 9,922 * Michael Kors Holdings Ltd. 124,516 8,889 * Constellation Brands Inc. Class A 101,948 8,886 ConAgra Foods Inc. 268,736 8,879 Hershey Co. 92,980 8,873 Stanley Black & Decker Inc. 99,466 8,832 * Monster Beverage Corp. 90,786 8,322 Harley-Davidson Inc. 140,404 8,172 Genuine Parts Co. 93,161 8,171 Dr Pepper Snapple Group Inc. 124,603 8,013 Clorox Co. 81,981 7,873 * Under Armour Inc. Class A 110,982 7,669 BorgWarner Inc. 145,766 7,669 Bunge Ltd. 89,131 7,508 Whirlpool Corp. 49,652 7,232 * TRW Automotive Holdings Corp. 70,448 7,133 Tyson Foods Inc. Class A 179,895 7,082 Molson Coors Brewing Co. Class B 93,133 6,933 Hanesbrands Inc. 63,416 6,813 * Electronic Arts Inc. 190,318 6,777 Mattel Inc. 216,826 6,646 Activision Blizzard Inc. 318,879 6,630 Ralph Lauren Corp. Class A 39,415 6,493 PVH Corp. 52,541 6,365 Coach Inc. 176,353 6,280 Coca-Cola Enterprises Inc. 141,146 6,261 JM Smucker Co. 61,830 6,121 Newell Rubbermaid Inc. 176,574 6,076 Brown-Forman Corp. Class B 66,890 6,035 Church & Dwight Co. Inc. 85,406 5,992 Polaris Industries Inc. 37,968 5,687 Campbell Soup Co. 130,390 5,572 * Mohawk Industries Inc. 39,270 5,294 Energizer Holdings Inc. 39,429 4,858 McCormick & Co. Inc. 71,399 4,777 Leucadia National Corp. 199,933 4,766 * Jarden Corp. 79,069 4,753 * LKQ Corp. 173,870 4,623 Lear Corp. 52,182 4,509 Snap-on Inc. 37,146 4,498 Hormel Foods Corp. 85,533 4,396 DR Horton Inc. 209,526 4,299 Lennar Corp. Class A 110,454 4,289 Harman International Industries Inc. 43,485 4,263 Hasbro Inc. 74,864 4,117 * WhiteWave Foods Co. Class A 111,556 4,053 Goodyear Tire & Rubber Co. 175,818 3,971 PulteGroup Inc. 219,953 3,884 Ingredion Inc. 48,770 3,696 * WABCO Holdings Inc. 39,106 3,557 Avon Products Inc. 281,205 3,543 * Middleby Corp. 36,654 3,230 * Toll Brothers Inc. 101,426 3,160 * Hain Celestial Group Inc. 30,421 3,114 Leggett & Platt Inc. 87,699 3,062 * NVR Inc. 2,580 2,915 * lululemon athletica Inc. 66,267 2,784 * Visteon Corp. 28,067 2,730 * Fossil Group Inc. 27,011 2,536 Carter's Inc. 32,603 2,527 Brunswick Corp. 59,226 2,496 Gentex Corp. 88,537 2,370 * Tempur Sealy International Inc. 39,225 2,203 Flowers Foods Inc. 116,660 2,142 * Kate Spade & Co. 80,823 2,120 * Tenneco Inc. 39,756 2,080 * Deckers Outdoor Corp. 21,241 2,064 Tupperware Brands Corp. 29,044 2,005 * TreeHouse Foods Inc. 24,825 1,998 * Darling Ingredients Inc. 105,086 1,925 Dana Holding Corp. 99,864 1,914 ^ Herbalife Ltd. 40,995 1,794 Scotts Miracle-Gro Co. Class A 30,133 1,657 Wolverine World Wide Inc. 61,916 1,552 Thor Industries Inc. 29,582 1,523 Pool Corp. 27,684 1,493 Pinnacle Foods Inc. 45,024 1,470 Nu Skin Enterprises Inc. Class A 32,621 1,469 * Skechers U.S.A. Inc. Class A 26,651 1,421 * Boston Beer Co. Inc. Class A 5,784 1,283 * Steven Madden Ltd. 39,737 1,281 Spectrum Brands Holdings Inc. 13,634 1,234 * TRI Pointe Homes Inc. 93,315 1,208 Sanderson Farms Inc. 13,663 1,202 * Take-Two Interactive Software Inc. 50,629 1,168 Lancaster Colony Corp. 13,453 1,147 Cooper Tire & Rubber Co. 39,887 1,145 * Iconix Brand Group Inc. 30,713 1,135 Andersons Inc. 17,533 1,102 Herman Miller Inc. 36,585 1,092 HNI Corp. 29,188 1,050 Vector Group Ltd. 47,113 1,045 * Helen of Troy Ltd. 19,753 1,037 Ryland Group Inc. 30,117 1,001 B&G Foods Inc. 35,077 966 * TiVo Inc. 74,518 953 * G-III Apparel Group Ltd. 11,483 951 * Gentherm Inc. 22,292 941 J&J Snack Foods Corp. 10,008 936 * Pilgrim's Pride Corp. 29,835 912 Snyder's-Lance Inc. 34,132 905 Steelcase Inc. Class A 55,028 891 * Post Holdings Inc. 26,688 886 KB Home 58,735 878 Fresh Del Monte Produce Inc. 27,156 866 Cal-Maine Foods Inc. 9,672 864 Schweitzer-Mauduit International Inc. 19,942 824 *,^ GoPro Inc. Class A 8,718 817 * Dorman Products Inc. 20,331 814 * Meritage Homes Corp. 22,645 804 Dean Foods Co. 57,927 768 * Select Comfort Corp. 34,864 729 * American Axle & Manufacturing Holdings Inc. 42,973 721 * Zynga Inc. Class A 260,569 704 * Crocs Inc. 54,593 687 Universal Corp. 15,025 667 La-Z-Boy Inc. 33,661 666 Coty Inc. Class A 39,065 647 MDC Holdings Inc. 25,507 646 * Seaboard Corp. 237 634 Interface Inc. Class A 38,594 623 * Standard Pacific Corp. 82,421 617 * Tumi Holdings Inc. 28,300 576 WD-40 Co. 8,317 565 Knoll Inc. 32,546 563 Columbia Sportswear Co. 15,552 556 Briggs & Stratton Corp. 30,814 555 * Universal Electronics Inc. 10,955 541 * iRobot Corp. 17,280 526 * Boulder Brands Inc. 37,697 514 * ACCO Brands Corp. 74,263 512 Drew Industries Inc. 12,122 511 Oxford Industries Inc. 7,925 483 * Blount International Inc. 31,829 482 Standard Motor Products Inc. 13,847 477 * Cooper-Standard Holding Inc. 7,558 472 Ethan Allen Interiors Inc. 19,828 452 * Chiquita Brands International Inc. 30,776 437 * Diamond Foods Inc. 15,262 437 * Eastman Kodak Co. 19,835 436 * Winnebago Industries Inc. 19,069 415 * Libbey Inc. 15,729 413 Movado Group Inc. 11,879 393 * Annie's Inc. 8,300 381 Tootsie Roll Industries Inc. 13,155 368 * Cavco Industries Inc. 5,396 367 Superior Industries International Inc. 20,696 363 * USANA Health Sciences Inc. 4,914 362 * Medifast Inc. 10,607 348 * Revlon Inc. Class A 10,980 348 * Modine Manufacturing Co. 27,843 331 * Unifi Inc. 12,591 326 Titan International Inc. 27,348 323 Arctic Cat Inc. 9,186 320 * Hovnanian Enterprises Inc. Class A 86,767 318 * Federal-Mogul Holdings Corp. 21,259 316 Nutrisystem Inc. 19,776 304 * M/I Homes Inc. 15,193 301 * Elizabeth Arden Inc. 17,510 293 * DTS Inc. 11,395 288 * Tower International Inc. 11,407 287 Calavo Growers Inc. 6,112 276 * Glu Mobile Inc. 53,101 275 * Taylor Morrison Home Corp. Class A 16,619 270 Inter Parfums Inc. 8,244 227 * RealD Inc. 23,425 219 * Vera Bradley Inc. 10,600 219 * Nutraceutical International Corp. 10,199 213 * WCI Communities Inc. 11,471 212 * Vince Holding Corp. 6,724 203 * Stoneridge Inc. 16,264 183 John B Sanfilippo & Son Inc. 5,657 183 Weyco Group Inc. 7,270 183 * National Beverage Corp. 9,274 181 Flexsteel Industries Inc. 5,296 179 * Motorcar Parts of America Inc. 6,386 174 * Beazer Homes USA Inc. 10,215 171 Coca-Cola Bottling Co. Consolidated 2,239 167 * Nautilus Inc. 13,942 167 * Perry Ellis International Inc. 8,020 163 Phibro Animal Health Corp. Class A 7,103 159 Johnson Outdoors Inc. Class A 6,125 159 * Central Garden and Pet Co. Class A 18,633 150 Cherokee Inc. 8,203 149 MGP Ingredients Inc. 11,180 146 * Omega Protein Corp. 11,680 146 * Alliance One International Inc. 73,050 144 National Presto Industries Inc. 2,362 143 Strattec Security Corp. 1,725 140 Alico Inc. 3,661 139 * LGI Homes Inc. 7,544 139 * ZAGG Inc. 23,585 132 * Inventure Foods Inc. 10,030 130 * Quantum Fuel Systems Technologies Worldwide Inc. 34,899 130 * Farmer Bros Co. 4,375 127 * Malibu Boats Inc. Class A 6,763 125 Remy International Inc. 5,989 123 * William Lyon Homes Class A 5,342 118 * Central Garden and Pet Co. 15,138 117 Bassett Furniture Industries Inc. 8,483 116 * A-Mark Precious Metals Inc. 10,015 115 * Lifeway Foods Inc. 8,078 112 * Sequential Brands Group Inc. 8,689 109 *,^ American Apparel Inc. 132,356 109 * New Home Co. Inc. 7,785 105 Hooker Furniture Corp. 6,619 101 Oil-Dri Corp. of America 3,637 95 Limoneira Co. 3,951 94 Lifetime Brands Inc. 6,025 92 * Shiloh Industries Inc. 5,144 88 Culp Inc. 4,439 81 Griffin Land & Nurseries Inc. 2,716 78 * Skullcandy Inc. 9,100 71 * JAKKS Pacific Inc. 9,900 70 * Black Diamond Inc. 8,914 67 * Craft Brew Alliance Inc. 4,554 66 * Dixie Group Inc. 7,526 65 Callaway Golf Co. 8,970 65 Female Health Co. 18,607 65 Marine Products Corp. 7,638 60 * LeapFrog Enterprises Inc. 9,512 57 LS Starrett Co. Class A 3,950 55 * Seneca Foods Corp. Class A 1,893 54 Nature's Sunshine Products Inc. 3,488 52 Escalade Inc. 4,289 52 * Fox Factory Holding Corp. 3,300 51 Orchids Paper Products Co. 1,953 48 Rocky Brands Inc. 2,880 41 Acme United Corp. 2,250 37 * Stanley Furniture Co. Inc. 12,964 36 * P&F Industries Inc. Class A 4,130 34 * Jamba Inc. 2,235 32 Golden Enterprises Inc. 6,718 31 * Quiksilver Inc. 15,400 26 * Primo Water Corp. 5,836 25 * Emerson Radio Corp. 12,162 24 * Lifevantage Corp. 17,000 19 * Delta Apparel Inc. 2,100 19 * Fuel Systems Solutions Inc. 1,842 16 * Rock Creek Pharmaceuticals Inc. 51,000 14 Koss Corp. 4,041 8 * Natural Alternatives International Inc. 1,000 6 * US Auto Parts Network Inc. 1,852 5 * Willamette Valley Vineyards Inc. 902 5 * Crystal Rock Holdings Inc. 2,800 2 Consumer Services (7.7%) Walt Disney Co. 986,839 87,858 Home Depot Inc. 859,738 78,872 Wal-Mart Stores Inc. 1,029,384 78,717 Comcast Corp. Class A 1,461,420 78,595 * Amazon.com Inc. 236,152 76,145 McDonald's Corp. 627,217 59,466 CVS Health Corp. 739,834 58,883 * eBay Inc. 713,626 40,413 Twenty-First Century Fox Inc. Class A 1,169,444 40,100 Time Warner Inc. 518,723 39,013 * Priceline Group Inc. 33,453 38,758 Costco Wholesale Corp. 279,378 35,012 Starbucks Corp. 456,094 34,417 Lowe's Cos. Inc. 638,045 33,765 Walgreen Co. 549,920 32,594 McKesson Corp. 147,976 28,806 * DIRECTV 320,841 27,759 Time Warner Cable Inc. 178,572 25,623 Target Corp. 404,348 25,345 TJX Cos. Inc. 425,145 25,156 Yum! Brands Inc. 281,373 20,253 Delta Air Lines Inc. 540,141 19,526 Viacom Inc. Class B 244,208 18,789 * Netflix Inc. 36,343 16,397 American Airlines Group Inc. 459,532 16,304 CBS Corp. Class B 302,278 16,172 Cardinal Health Inc. 215,028 16,110 Las Vegas Sands Corp. 257,645 16,028 Kroger Co. 296,750 15,431 Southwest Airlines Co. 437,612 14,778 Sysco Corp. 372,988 14,155 Macy's Inc. 231,599 13,474 * Chipotle Mexican Grill Inc. Class A 19,833 13,220 * Dollar General Corp. 194,902 11,910 Carnival Corp. 283,549 11,390 * United Continental Holdings Inc. 237,912 11,132 Omnicom Group Inc. 160,395 11,045 * AutoZone Inc. 20,870 10,637 AmerisourceBergen Corp. Class A 136,955 10,587 L Brands Inc. 157,942 10,579 Starwood Hotels & Resorts Worldwide Inc. 122,617 10,203 Comcast Corp. 185,765 9,938 Ross Stores Inc. 128,435 9,707 Wynn Resorts Ltd. 51,546 9,643 * O'Reilly Automotive Inc. 62,973 9,469 Marriott International Inc. Class A 129,926 9,082 Whole Foods Market Inc. 230,787 8,795 * DISH Network Corp. Class A 133,705 8,635 Nielsen NV 193,094 8,560 * Liberty Interactive Corp. Class A 289,114 8,246 * Bed Bath & Beyond Inc. 122,600 8,071 * Charter Communications Inc. Class A 51,696 7,825 Kohl's Corp. 119,217 7,276 * Hertz Global Holdings Inc. 285,807 7,257 * Dollar Tree Inc. 125,065 7,012 Tiffany & Co. 69,936 6,736 * Discovery Communications Inc. 177,534 6,618 * CarMax Inc. 141,840 6,588 Gap Inc. 156,805 6,537 Wyndham Worldwide Corp. 79,924 6,495 * TripAdvisor Inc. 70,852 6,477 Nordstrom Inc. 90,755 6,205 * Liberty Media Corp. 131,460 6,177 Advance Auto Parts Inc. 46,345 6,039 Best Buy Co. Inc. 177,838 5,974 Signet Jewelers Ltd. 51,022 5,812 Royal Caribbean Cruises Ltd. 85,266 5,738 * Sirius XM Holdings Inc. 1,630,377 5,690 Tractor Supply Co. 88,678 5,455 H&R Block Inc. 175,839 5,453 Expedia Inc. 62,144 5,445 * MGM Resorts International 234,308 5,338 Foot Locker Inc. 93,894 5,225 * IHS Inc. Class A 41,234 5,162 * News Corp. Class A 312,150 5,104 Safeway Inc. 147,003 5,042 Staples Inc. 415,076 5,022 Interpublic Group of Cos. Inc. 270,418 4,954 Family Dollar Stores Inc. 61,738 4,769 * Hilton Worldwide Holdings Inc. 188,684 4,647 * Ulta Salon Cosmetics & Fragrance Inc. 38,926 4,600 PetSmart Inc. 63,615 4,459 Darden Restaurants Inc. 84,422 4,344 Gannett Co. Inc. 144,186 4,278 Scripps Networks Interactive Inc. Class A 51,931 4,055 Omnicare Inc. 63,871 3,977 Alaska Air Group Inc. 87,230 3,798 * Avis Budget Group Inc. 66,472 3,649 Williams-Sonoma Inc. 54,121 3,603 * Discovery Communications Inc. Class A 94,816 3,584 * Spirit Airlines Inc. 46,188 3,193 FactSet Research Systems Inc. 26,268 3,192 * Rite Aid Corp. 622,350 3,012 Dunkin' Brands Group Inc. 66,991 3,003 GameStop Corp. Class A 72,356 2,981 * Pandora Media Inc. 119,116 2,878 * Liberty Media Corp. Class A 59,780 2,820 Domino's Pizza Inc. 36,254 2,790 Service Corp. International 130,783 2,765 * Panera Bread Co. Class A 16,945 2,757 Dick's Sporting Goods Inc. 62,752 2,754 Dun & Bradstreet Corp. 23,249 2,731 * Sally Beauty Holdings Inc. 99,161 2,714 International Game Technology 159,309 2,688 * Yelp Inc. Class A 37,680 2,572 * Madison Square Garden Co. Class A 38,761 2,563 KAR Auction Services Inc. 89,039 2,549 Lamar Advertising Co. Class A 51,640 2,543 * AutoNation Inc. 49,236 2,477 * Urban Outfitters Inc. 65,997 2,422 * Groupon Inc. Class A 362,094 2,419 Cablevision Systems Corp. Class A 132,277 2,316 * Copart Inc. 73,555 2,303 Cinemark Holdings Inc. 67,227 2,288 CBS Outdoor Americas Inc. 76,269 2,284 GNC Holdings Inc. Class A 57,516 2,228 * AMC Networks Inc. Class A 37,545 2,193 * Live Nation Entertainment Inc. 91,262 2,192 * Norwegian Cruise Line Holdings Ltd. 59,766 2,153 Aramark 81,853 2,153 Brinker International Inc. 41,256 2,095 * VCA Inc. 51,878 2,040 * Bally Technologies Inc. 25,274 2,040 Vail Resorts Inc. 23,409 2,031 ^ Burger King Worldwide Inc. 68,292 2,026 * Starz 58,941 1,950 * SolarCity Corp. 32,562 1,941 * United Natural Foods Inc. 30,723 1,888 Graham Holdings Co. Class B 2,616 1,830 * HomeAway Inc. 50,984 1,810 Casey's General Stores Inc. 24,884 1,784 Lions Gate Entertainment Corp. 54,023 1,781 * JC Penney Co. Inc. 176,608 1,773 * Cabela's Inc. 29,756 1,753 Dillard's Inc. Class A 15,975 1,741 * JetBlue Airways Corp. 160,969 1,710 * Restoration Hardware Holdings Inc. 21,400 1,702 Extended Stay America Inc. 71,643 1,701 Jack in the Box Inc. 24,920 1,699 Abercrombie & Fitch Co. 46,522 1,691 CST Brands Inc. 46,652 1,677 * Sprouts Farmers Market Inc. 57,510 1,672 * Buffalo Wild Wings Inc. 12,240 1,643 DSW Inc. Class A 53,796 1,620 Cracker Barrel Old Country Store Inc. 15,428 1,592 * Office Depot Inc. 309,145 1,589 John Wiley & Sons Inc. Class A 28,185 1,581 Six Flags Entertainment Corp. 45,370 1,560 American Eagle Outfitters Inc. 107,414 1,560 * Murphy USA Inc. 29,011 1,539 * Hyatt Hotels Corp. Class A 24,966 1,511 * Apollo Education Group Inc. 59,284 1,491 * Time Inc. 62,652 1,468 Wendy's Co. 177,628 1,467 Big Lots Inc. 33,646 1,448 Chico's FAS Inc. 97,894 1,446 Sotheby's 39,628 1,416 DeVry Education Group Inc. 32,947 1,410 * Conversant Inc. 40,957 1,403 Cheesecake Factory Inc. 30,636 1,394 Men's Wearhouse Inc. 29,251 1,381 * Dolby Laboratories Inc. Class A 31,725 1,326 * Asbury Automotive Group Inc. 20,389 1,313 * Houghton Mifflin Harcourt Co. 66,954 1,302 HSN Inc. 20,656 1,268 Sinclair Broadcast Group Inc. Class A 48,030 1,253 Rollins Inc. 42,779 1,253 * Five Below Inc. 30,967 1,227 Hillenbrand Inc. 39,090 1,208 * Grand Canyon Education Inc. 29,304 1,195 Chemed Corp. 11,328 1,166 * ANN Inc. 28,278 1,163 Texas Roadhouse Inc. Class A 41,463 1,154 * Shutterfly Inc. 23,578 1,149 * DreamWorks Animation SKG Inc. Class A 41,985 1,145 * Life Time Fitness Inc. 22,444 1,132 * Ascena Retail Group Inc. 83,630 1,112 * Genesco Inc. 14,799 1,106 Aaron's Inc. 45,092 1,097 * Marriott Vacations Worldwide Corp. 17,244 1,093 Penske Automotive Group Inc. 26,641 1,081 Lithia Motors Inc. Class A 14,209 1,075 Choice Hotels International Inc. 20,620 1,072 Allegiant Travel Co. Class A 8,559 1,058 Regal Entertainment Group Class A 51,904 1,032 PriceSmart Inc. 11,974 1,025 Group 1 Automotive Inc. 14,023 1,020 Meredith Corp. 23,624 1,011 * WebMD Health Corp. 23,902 999 AMERCO 3,790 993 Rent-A-Center Inc. 32,616 990 * Lumber Liquidators Holdings Inc. 16,724 960 Monro Muffler Brake Inc. 19,577 950 * Pinnacle Entertainment Inc. 37,702 946 SeaWorld Entertainment Inc. 48,586 934 Morningstar Inc. 13,541 919 Matthews International Corp. Class A 20,779 912 * Fresh Market Inc. 24,774 865 Buckle Inc. 18,909 858 Guess? Inc. 38,879 854 Papa John's International Inc. 21,276 851 Finish Line Inc. Class A 33,493 838 * Sonic Corp. 36,826 823 * Vitamin Shoppe Inc. 18,521 822 * Bloomin' Brands Inc. 44,500 816 * Fiesta Restaurant Group Inc. 16,411 815 * Beacon Roofing Supply Inc. 31,872 812 DineEquity Inc. 9,924 810 * Acxiom Corp. 48,693 806 * Express Inc. 51,259 800 * Caesars Acquisition Co. Class A 83,280 789 Bob Evans Farms Inc. 16,473 780 Nexstar Broadcasting Group Inc. Class A 19,076 771 * Krispy Kreme Doughnuts Inc. 42,630 732 * Hibbett Sports Inc. 17,089 729 Pier 1 Imports Inc. 60,790 723 Churchill Downs Inc. 7,256 707 * Burlington Stores Inc. 17,406 694 Children's Place Inc. 14,430 688 * Rush Enterprises Inc. Class A 19,874 665 Brown Shoe Co. Inc. 24,445 663 * Bright Horizons Family Solutions Inc. 15,569 655 * comScore Inc. 17,878 651 * Lands' End Inc. 15,258 627 National CineMedia Inc. 41,473 602 Core-Mark Holding Co. Inc. 11,312 600 * Constant Contact Inc. 22,028 598 * BJ's Restaurants Inc. 16,375 589 * Multimedia Games Holding Co. Inc. 16,266 586 International Speedway Corp. Class A 17,499 554 Sonic Automotive Inc. Class A 22,533 552 * Penn National Gaming Inc. 48,493 544 Regis Corp. 33,533 535 * Belmond Ltd. Class A 45,855 535 Cato Corp. Class A 15,285 527 Interval Leisure Group Inc. 27,598 526 * Boyd Gaming Corp. 50,359 512 * Popeyes Louisiana Kitchen Inc. 12,537 508 Scholastic Corp. 15,566 503 * SUPERVALU Inc. 55,283 494 Capella Education Co. 7,860 492 * Carmike Cinemas Inc. 15,527 481 * Media General Inc. 36,625 480 SpartanNash Co. 24,491 476 * Red Robin Gourmet Burgers Inc. 8,221 468 * Tuesday Morning Corp. 23,594 458 * FTD Cos. Inc. 13,416 458 MDC Partners Inc. Class A 23,696 455 * Barnes & Noble Inc. 22,947 453 * ServiceMaster Global Holdings Inc. 18,642 451 * zulily Inc. Class A 11,903 451 * Strayer Education Inc. 7,525 451 * Caesars Entertainment Corp. 35,600 448 * Conn's Inc. 14,694 445 * Diamond Resorts International Inc. 19,525 444 * Hawaiian Holdings Inc. 32,998 444 New York Times Co. Class A 39,494 443 *,^ Sears Holdings Corp. 17,475 441 * Mattress Firm Holding Corp. 7,258 436 * Biglari Holdings Inc. 1,273 433 * La Quinta Holdings Inc. 22,219 422 * Ascent Capital Group Inc. Class A 6,741 406 * Bankrate Inc. 34,618 393 * Orbitz Worldwide Inc. 49,599 390 * Republic Airways Holdings Inc. 34,860 387 * Francesca's Holdings Corp. 27,491 383 * Scientific Games Corp. Class A 35,364 381 Fred's Inc. Class A 26,591 372 * RetailMeNot Inc. 22,585 365 * Providence Service Corp. 7,254 351 * Clean Energy Fuels Corp. 44,754 349 * Zumiez Inc. 12,329 346 Stage Stores Inc. 20,192 345 * Weight Watchers International Inc. 12,000 329 * Denny's Corp. 45,438 319 Sabre Corp. 17,810 319 * American Public Education Inc. 11,260 304 * EW Scripps Co. Class A 17,658 288 SkyWest Inc. 35,866 279 * Pep Boys-Manny Moe & Jack 31,098 277 * Ruby Tuesday Inc. 46,648 275 Weis Markets Inc. 7,026 274 New Media Investment Group Inc. 16,132 268 * K12 Inc. 16,759 267 * Steiner Leisure Ltd. 7,084 266 AMC Entertainment Holdings Inc. 11,277 259 * Blue Nile Inc. 8,836 252 * Cumulus Media Inc. Class A 62,200 251 Marcus Corp. 15,559 246 Stein Mart Inc. 21,111 244 * America's Car-Mart Inc. 6,119 242 Ingles Markets Inc. Class A 10,109 239 * Chefs' Warehouse Inc. 14,709 239 * Stamps.com Inc. 7,410 235 * XO Group Inc. 20,857 234 Haverty Furniture Cos. Inc. 10,595 231 Carriage Services Inc. Class A 13,202 229 * GrubHub Inc. 6,678 229 * Del Frisco's Restaurant Group Inc. 11,576 222 ClubCorp Holdings Inc. 11,056 219 * Career Education Corp. 42,288 215 * Morgans Hotel Group Co. 26,551 214 * Daily Journal Corp. 1,128 204 * Gray Television Inc. 25,579 202 * Chuy's Holdings Inc. 6,400 201 * Tribune Publishing Co. 9,900 200 * Citi Trends Inc. 9,013 199 World Wrestling Entertainment Inc. Class A 14,453 199 * Journal Communications Inc. Class A 23,342 197 * ValueVision Media Inc. Class A 37,434 192 * Christopher & Banks Corp. 19,107 189 * Kirkland's Inc. 11,486 185 * Angie's List Inc. 29,043 185 * Pantry Inc. 9,100 184 * Overstock.com Inc. 10,886 184 * SP Plus Corp. 9,382 178 PetMed Express Inc. 12,901 175 * 1-800-Flowers.com Inc. Class A 23,555 169 Collectors Universe Inc. 7,501 165 * Sizmek Inc. 21,021 163 * Global Eagle Entertainment Inc. 14,463 162 Destination Maternity Corp. 10,343 160 Saga Communications Inc. Class A 4,416 148 * MarineMax Inc. 8,361 141 * Titan Machinery Inc. 10,683 139 Ruth's Hospitality Group Inc. 12,550 139 * West Marine Inc. 15,389 139 Speedway Motorsports Inc. 8,106 138 Clear Channel Outdoor Holdings Inc. Class A 20,426 138 Shoe Carnival Inc. 7,711 137 Entravision Communications Corp. Class A 34,071 135 * McClatchy Co. Class A 40,024 134 Big 5 Sporting Goods Corp. 14,278 134 * Destination XL Group Inc. 27,724 131 * Container Store Group Inc. 5,984 130 * TechTarget Inc. 14,942 128 * Lee Enterprises Inc. 36,801 124 * Famous Dave's of America Inc. 4,588 124 * Bravo Brio Restaurant Group Inc. 9,503 123 * Kona Grill Inc. 6,103 120 * Travelzoo Inc. 7,740 120 * Bridgepoint Education Inc. 10,232 114 * Speed Commerce Inc. 41,347 114 * Isle of Capri Casinos Inc. 15,073 113 * Dex Media Inc. 10,990 105 AH Belo Corp. Class A 9,735 104 * Michaels Cos. Inc. 5,799 101 * Eldorado Resorts Inc. 23,752 101 * Reading International Inc. Class A 11,662 98 * Intrawest Resorts Holdings Inc. 9,915 96 * PCM Inc. 9,786 96 * Carrols Restaurant Group Inc. 13,226 94 *,^ Remark Media Inc. 14,727 93 * SFX Entertainment Inc. 18,276 92 * Zoe's Kitchen Inc. 2,969 91 * Empire Resorts Inc. 13,479 90 Village Super Market Inc. Class A 3,510 80 * Emmis Communications Corp. Class A 37,876 80 * Diversified Restaurant Holdings Inc. 16,000 79 * Radio One Inc. 24,521 78 * Chegg Inc. 12,486 78 Town Sports International Holdings Inc. 11,065 74 CSS Industries Inc. 3,040 74 * hhgregg Inc. 11,539 73 Dover Motorsports Inc. 30,456 70 * Monarch Casino & Resort Inc. 5,883 70 * Care.com Inc. 8,532 70 Bon-Ton Stores Inc. 7,644 64 * YuMe Inc. 12,750 64 * Natural Grocers by Vitamin Cottage Inc. 3,800 62 * Autobytel Inc. 6,554 56 * Luby's Inc. 10,342 55 * Entercom Communications Corp. Class A 6,638 53 * Mandalay Digital Group Inc. 10,800 49 * CafePress Inc. 15,789 49 * RealNetworks Inc. 7,101 49 * Smart & Final Stores Inc. 3,225 47 * Geeknet Inc. 4,613 43 Liberator Medical Holdings Inc. 13,600 43 * Cambium Learning Group Inc. 26,931 41 * Pizza Inn Holdings Inc. 5,000 40 * Century Casinos Inc. 7,747 40 * Martha Stewart Living Omnimedia Inc. Class A 10,300 37 * RLJ Entertainment Inc. 9,370 36 Ark Restaurants Corp. 1,599 36 * Lakes Entertainment Inc. 4,142 35 * Dover Saddlery Inc. 6,400 32 TheStreet Inc. 13,997 31 * Aeropostale Inc. 8,500 28 * Demand Media Inc. 3,012 27 Courier Corp. 2,132 26 * Liquidity Services Inc. 1,900 26 Trans World Entertainment Corp. 7,039 26 Frisch's Restaurants Inc. 877 25 Harte-Hanks Inc. 3,700 24 * Pacific Sunwear of California Inc. 12,700 23 * PDI Inc. 8,404 20 *,^ El Pollo Loco Holdings Inc. 535 19 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Build-A-Bear Workshop Inc. 1,346 18 Salem Communications Corp. Class A 2,260 17 * RCI Hospitality Holdings Inc. 1,511 17 * Gaiam Inc. Class A 2,251 17 National American University Holdings Inc. 5,050 15 * Everyday Health Inc. 1,095 15 * Ambassadors Group Inc. 4,034 15 * Books-A-Million Inc. 8,598 15 * Premier Exhibitions Inc. 18,580 14 * Perfumania Holdings Inc. 2,020 13 Winmark Corp. 163 12 * Red Lion Hotels Corp. 2,033 12 * Envivio Inc. 6,284 12 * New York & Co. Inc. 2,966 9 * Dover Downs Gaming & Entertainment Inc. 7,283 7 Einstein Noah Restaurant Group Inc. 348 7 * Gaming Partners International Corp. 800 7 * Insignia Systems Inc. 1,800 6 * Potbelly Corp. 350 4 * Local Corp. 1,300 3 * Cosi Inc. 1,039 2 * Cubist Pharmaceuticals, Inc. CVR 14,500 2 * Spark Networks Inc. 400 2 Beasley Broadcasting Group Inc. Class A 200 1 * SPAR Group Inc. 300 — * Southern Community Financial Corp. 1,940 — Financials (11.0%) Wells Fargo & Co. 3,334,710 172,971 * Berkshire Hathaway Inc. Class B 1,057,140 146,033 JPMorgan Chase & Co. 2,402,717 144,740 Bank of America Corp. 6,717,476 114,533 Citigroup Inc. 1,760,238 91,216 Visa Inc. Class A 316,088 67,444 American Express Co. 668,573 58,527 Goldman Sachs Group Inc. 267,413 49,089 American International Group Inc. 905,039 48,890 US Bancorp 1,151,027 48,147 MasterCard Inc. Class A 640,619 47,355 Morgan Stanley 943,171 32,605 Simon Property Group Inc. 197,997 32,555 MetLife Inc. 574,470 30,861 PNC Financial Services Group Inc. 345,300 29,551 Capital One Financial Corp. 358,526 29,263 Bank of New York Mellon Corp. 722,809 27,994 Prudential Financial Inc. 293,457 25,807 American Tower Corporation 252,465 23,638 BlackRock Inc. 69,094 22,685 ACE Ltd. 203,752 21,367 Charles Schwab Corp. 704,421 20,703 Travelers Cos. Inc. 216,610 20,348 Discover Financial Services 295,020 18,996 State Street Corp. 257,038 18,921 Marsh & McLennan Cos. Inc. 347,704 18,199 Crown Castle International Corp. 212,634 17,123 BB&T Corp. 457,515 17,024 Allstate Corp. 276,886 16,993 CME Group Inc. 203,553 16,275 Aon plc 185,527 16,265 * Berkshire Hathaway Inc. Class A 78 16,138 Aflac Inc. 274,902 16,013 Public Storage 93,438 15,496 Ameriprise Financial Inc. 119,564 14,752 McGraw Hill Financial Inc. 174,021 14,696 Franklin Resources Inc. 260,719 14,238 Equity Residential 230,057 14,167 Intercontinental Exchange Inc. 72,469 14,135 Chubb Corp. 153,659 13,995 SunTrust Banks Inc. 339,706 12,919 Health Care REIT Inc. 206,835 12,900 Moody's Corp. 134,880 12,746 T. Rowe Price Group Inc. 158,894 12,457 Prologis Inc. 318,820 12,020 AvalonBay Communities Inc. 83,801 11,813 Ventas Inc. 187,598 11,622 HCP Inc. 292,359 11,610 Boston Properties Inc. 97,608 11,299 Invesco Ltd. 275,834 10,890 Vornado Realty Trust 107,524 10,748 Weyerhaeuser Co. 335,323 10,683 Hartford Financial Services Group Inc. 286,432 10,670 Fifth Third Bancorp 532,928 10,669 Host Hotels & Resorts Inc. 482,350 10,289 Principal Financial Group Inc. 187,696 9,848 Northern Trust Corp. 142,934 9,724 M&T Bank Corp. 75,292 9,283 Lincoln National Corp. 168,353 9,020 Progressive Corp. 340,490 8,608 General Growth Properties Inc. 365,370 8,604 Loews Corp. 194,783 8,115 KeyCorp 564,670 7,527 Essex Property Trust Inc. 40,520 7,243 * Affiliated Managers Group Inc. 35,206 7,054 American Realty Capital Properties Inc. 580,015 6,995 Annaly Capital Management Inc. 601,867 6,428 SL Green Realty Corp. 60,793 6,160 Equifax Inc. 78,867 5,895 Comerica Inc. 116,328 5,800 Realty Income Corp. 141,071 5,754 Macerich Co. 89,455 5,710 XL Group plc Class A 169,628 5,627 Unum Group 162,780 5,596 CIT Group Inc. 119,410 5,488 Kimco Realty Corp. 248,155 5,437 Western Union Co. 338,410 5,428 Digital Realty Trust Inc. 86,272 5,382 * CBRE Group Inc. Class A 180,956 5,382 * Markel Corp. 8,433 5,365 * Ally Financial Inc. 229,889 5,320 TD Ameritrade Holding Corp. 158,998 5,306 Federal Realty Investment Trust 42,945 5,087 Huntington Bancshares Inc. 521,904 5,078 Regions Financial Corp. 493,808 4,958 American Capital Agency Corp. 225,707 4,796 Navient Corp. 267,921 4,745 Cincinnati Financial Corp. 99,924 4,701 FNF Group 167,510 4,647 Arthur J Gallagher & Co. 100,036 4,538 * Arch Capital Group Ltd. 80,717 4,417 Torchmark Corp. 84,066 4,403 Plum Creek Timber Co. Inc. 112,513 4,389 UDR Inc. 160,549 4,375 Raymond James Financial Inc. 81,634 4,374 Willis Group Holdings plc 103,541 4,287 New York Community Bancorp Inc. 268,297 4,258 First Republic Bank 85,212 4,208 * Alleghany Corp. 10,011 4,186 * E*TRADE Financial Corp. 184,400 4,166 Lazard Ltd. Class A 82,150 4,165 Voya Financial Inc. 102,468 4,007 Duke Realty Corp. 217,896 3,743 Zions Bancorporation 128,672 3,739 Extra Space Storage Inc. 70,340 3,627 WP Carey Inc. 56,854 3,626 Jones Lang LaSalle Inc. 28,513 3,602 Camden Property Trust 52,113 3,571 * SVB Financial Group 31,809 3,565 Reinsurance Group of America Inc. Class A 44,375 3,556 Protective Life Corp. 51,221 3,555 * MSCI Inc. Class A 75,248 3,538 Everest Re Group Ltd. 21,736 3,521 * Realogy Holdings Corp. 93,991 3,496 SEI Investments Co. 96,676 3,496 * Signature Bank 30,517 3,420 Legg Mason Inc. 66,538 3,404 PartnerRe Ltd. 30,925 3,398 Alexandria Real Estate Equities Inc. 45,872 3,383 * Howard Hughes Corp. 21,815 3,272 DDR Corp. 194,348 3,251 Regency Centers Corp. 60,126 3,237 NASDAQ OMX Group Inc. 75,822 3,216 WR Berkley Corp. 66,560 3,182 East West Bancorp Inc. 92,850 3,157 Liberty Property Trust 94,881 3,156 Mid-America Apartment Communities Inc. 47,936 3,147 Kilroy Realty Corp. 52,685 3,132 Starwood Property Trust Inc. 141,317 3,103 HCC Insurance Holdings Inc. 63,134 3,049 CBOE Holdings Inc. 56,257 3,011 Apartment Investment & Management Co. Class A 94,130 2,995 Assurant Inc. 46,412 2,984 Hudson City Bancorp Inc. 306,662 2,981 People's United Financial Inc. 198,160 2,867 Axis Capital Holdings Ltd. 60,568 2,867 Eaton Vance Corp. 74,910 2,826 Taubman Centers Inc. 38,619 2,819 Omega Healthcare Investors Inc. 80,485 2,752 National Retail Properties Inc. 79,026 2,732 Waddell & Reed Financial Inc. Class A 52,679 2,723 Senior Housing Properties Trust 130,001 2,720 Cullen/Frost Bankers Inc. 35,503 2,716 Spirit Realty Capital Inc. 239,059 2,622 Brown & Brown Inc. 80,560 2,590 Hospitality Properties Trust 95,925 2,576 Corrections Corp. of America 74,726 2,568 LPL Financial Holdings Inc. 55,470 2,554 PacWest Bancorp 61,734 2,545 NorthStar Realty Finance Corp. 143,039 2,528 BioMed Realty Trust Inc. 125,088 2,527 RenaissanceRe Holdings Ltd. 25,110 2,511 Rayonier Inc. 80,611 2,510 American Campus Communities Inc. 68,319 2,490 American Financial Group Inc. 42,645 2,469 Prosperity Bancshares Inc. 42,342 2,421 RLJ Lodging Trust 84,371 2,402 Assured Guaranty Ltd. 108,070 2,395 SLM Corp. 274,421 2,349 CNO Financial Group Inc. 135,813 2,303 City National Corp. 30,214 2,286 Umpqua Holdings Corp. 138,207 2,276 LaSalle Hotel Properties 66,473 2,276 Douglas Emmett Inc. 88,261 2,266 Highwoods Properties Inc. 58,222 2,265 Allied World Assurance Co. Holdings AG 61,347 2,260 Two Harbors Investment Corp. 233,587 2,259 Retail Properties of America Inc. 153,686 2,248 Commerce Bancshares Inc. 49,769 2,222 Weingarten Realty Investors 70,328 2,215 Investors Bancorp Inc. 216,693 2,195 * NorthStar Asset Management Group Inc. 118,839 2,189 Old Republic International Corp. 152,447 2,177 Equity Lifestyle Properties Inc. 51,302 2,173 Validus Holdings Ltd. 55,192 2,160 Home Properties Inc. 36,842 2,146 * Forest City Enterprises Inc. Class A 109,560 2,143 * Zillow Inc. Class A 18,358 2,129 * Equity Commonwealth 82,309 2,116 American Homes 4 Rent Class A 125,260 2,116 Chimera Investment Corp. 650,375 1,977 * Synchrony Financial 79,267 1,946 * Popular Inc. 66,100 1,946 * Ocwen Financial Corp. 74,151 1,941 Columbia Property Trust Inc. 80,988 1,933 BankUnited Inc. 62,792 1,915 Tanger Factory Outlet Centers Inc. 58,188 1,904 First Niagara Financial Group Inc. 228,513 1,904 FirstMerit Corp. 107,137 1,886 CBL & Associates Properties Inc. 104,544 1,871 * Stifel Financial Corp. 39,135 1,835 EPR Properties 36,199 1,835 * Strategic Hotels & Resorts Inc. 156,812 1,827 Aspen Insurance Holdings Ltd. 42,598 1,822 MFA Financial Inc. 233,955 1,820 Post Properties Inc. 35,172 1,806 StanCorp Financial Group Inc. 28,488 1,800 Federated Investors Inc. Class B 60,961 1,790 Piedmont Office Realty Trust Inc. Class A 101,305 1,787 Geo Group Inc. 46,716 1,786 Sunstone Hotel Investors Inc. 128,497 1,776 Gaming and Leisure Properties Inc. 57,237 1,769 First American Financial Corp. 64,983 1,762 Healthcare Trust of America Inc. Class A 150,804 1,749 Hanover Insurance Group Inc. 28,467 1,748 Washington Prime Group Inc. 98,698 1,725 * MGIC Investment Corp. 220,823 1,725 Associated Banc-Corp 98,932 1,723 Primerica Inc. 35,649 1,719 Radian Group Inc. 120,070 1,712 Webster Financial Corp. 58,570 1,707 Hancock Holding Co. 53,208 1,705 * Portfolio Recovery Associates Inc. 32,240 1,684 ProAssurance Corp. 38,032 1,676 Bank of Hawaii Corp. 28,901 1,642 * Liberty Ventures Class A 42,962 1,631 White Mountains Insurance Group Ltd. 2,565 1,616 Cousins Properties Inc. 132,871 1,588 DiamondRock Hospitality Co. 125,010 1,585 * Texas Capital Bancshares Inc. 27,438 1,583 Brandywine Realty Trust 111,942 1,575 CubeSmart 87,330 1,570 Sovran Self Storage Inc. 21,058 1,566 Pebblebrook Hotel Trust 41,538 1,551 DCT Industrial Trust Inc. 205,543 1,544 Colony Financial Inc. 68,284 1,528 Endurance Specialty Holdings Ltd. 27,326 1,508 TCF Financial Corp. 96,167 1,493 Healthcare Realty Trust Inc. 62,229 1,474 American National Insurance Co. 13,108 1,473 Corporate Office Properties Trust 56,806 1,461 * Liberty TripAdvisor Holdings Inc. Class A 42,962 1,456 Sun Communities Inc. 28,647 1,447 UMB Financial Corp. 26,508 1,446 Synovus Financial Corp. 61,079 1,444 Symetra Financial Corp. 61,696 1,439 Janus Capital Group Inc. 98,545 1,433 * Genworth Financial Inc. Class A 108,828 1,426 PrivateBancorp Inc. 47,267 1,414 MarketAxess Holdings Inc. 22,681 1,403 Brixmor Property Group Inc. 62,627 1,394 Fulton Financial Corp. 124,807 1,383 Medical Properties Trust Inc. 111,687 1,369 Bank of the Ozarks Inc. 42,996 1,355 Washington Federal Inc. 66,135 1,347 FNB Corp. 110,930 1,330 Wintrust Financial Corp. 29,479 1,317 MB Financial Inc. 47,257 1,308 * Harbinger Group Inc. 99,200 1,302 * Kite Realty Group Trust 53,129 1,288 Invesco Mortgage Capital Inc. 81,293 1,278 Ryman Hospitality Properties Inc. 27,006 1,277 Glimcher Realty Trust 93,854 1,271 Iberiabank Corp. 19,690 1,231 United Bankshares Inc. 39,668 1,227 Susquehanna Bancshares Inc. 121,736 1,217 Financial Engines Inc. 35,089 1,201 Valley National Bancorp 123,578 1,197 Newcastle Investment Corp. 94,052 1,193 Santander Consumer USA Holdings Inc. 66,876 1,191 Glacier Bancorp Inc. 45,959 1,189 Chambers Street Properties 154,858 1,166 ^ Lexington Realty Trust 118,631 1,161 Cathay General Bancorp 46,606 1,157 * Western Alliance Bancorp 48,403 1,157 EastGroup Properties Inc. 19,013 1,152 First Industrial Realty Trust Inc. 68,019 1,150 DuPont Fabros Technology Inc. 42,448 1,148 Hatteras Financial Corp. 63,827 1,146 American Realty Capital Healthcare Trust Inc. 108,301 1,135 BancorpSouth Inc. 55,979 1,127 Erie Indemnity Co. Class A 14,793 1,121 Platinum Underwriters Holdings Ltd. 18,195 1,108 First Financial Bankshares Inc. 39,738 1,104 EverBank Financial Corp. 62,527 1,104 Washington REIT 43,403 1,102 * Trulia Inc. 22,477 1,099 RLI Corp. 25,274 1,094 Alexander & Baldwin Inc. 29,626 1,066 First Horizon National Corp. 86,620 1,064 Chesapeake Lodging Trust 36,433 1,062 Potlatch Corp. 26,410 1,062 Home BancShares Inc. 36,020 1,059 Kennedy-Wilson Holdings Inc. 44,083 1,056 Virtus Investment Partners Inc. 6,059 1,052 New York REIT Inc. 102,164 1,050 * Altisource Portfolio Solutions SA 10,289 1,037 Acadia Realty Trust 37,577 1,036 American Equity Investment Life Holding Co. 45,116 1,032 New Residential Investment Corp. 176,798 1,031 National Health Investors Inc. 17,952 1,026 * First Cash Financial Services Inc. 17,973 1,006 Interactive Brokers Group Inc. 40,253 1,004 Capitol Federal Financial Inc. 84,270 996 NRG Yield Inc. Class A 21,064 991 Mack-Cali Realty Corp. 51,782 990 Home Loan Servicing Solutions Ltd. 46,581 987 Artisan Partners Asset Management Inc. Class A 18,761 977 Argo Group International Holdings Ltd. 19,222 967 Trustmark Corp. 41,701 961 Government Properties Income Trust 43,412 951 PS Business Parks Inc. 12,391 943 Evercore Partners Inc. Class A 19,971 939 Kemper Corp. 27,303 932 * Blackhawk Network Holdings Inc. Class B 28,762 929 Equity One Inc. 42,763 925 Altisource Residential Corp. 38,537 925 PennyMac Mortgage Investment Trust 42,550 912 CYS Investments Inc. 110,587 911 ARMOUR Residential REIT Inc. 236,443 910 Pennsylvania REIT 45,628 910 Montpelier Re Holdings Ltd. 29,205 908 BOK Financial Corp. 13,540 900 Redwood Trust Inc. 54,014 896 Mercury General Corp. 17,923 875 * WisdomTree Investments Inc. 76,583 872 CVB Financial Corp. 60,693 871 International Bancshares Corp. 34,738 857 * Hilltop Holdings Inc. 42,528 853 First Midwest Bancorp Inc. 52,942 852 Horace Mann Educators Corp. 29,770 849 Pinnacle Financial Partners Inc. 23,253 839 Parkway Properties Inc. 44,611 838 Old National Bancorp 64,539 837 Empire State Realty Trust Inc. 55,098 828 American Assets Trust Inc. 24,875 820 BBCN Bancorp Inc. 56,085 818 LTC Properties Inc. 22,167 818 Cash America International Inc. 18,647 817 Community Bank System Inc. 24,168 812 FelCor Lodging Trust Inc. 86,179 807 TFS Financial Corp. 56,252 806 Hersha Hospitality Trust Class A 126,331 805 Education Realty Trust Inc. 77,535 797 Blackstone Mortgage Trust Inc. Class A 29,300 794 ^ AmTrust Financial Services Inc. 19,779 788 Greenhill & Co. Inc. 16,905 786 Astoria Financial Corp. 63,161 783 Selective Insurance Group Inc. 35,166 779 * FNFV Group 55,831 768 Westamerica Bancorporation 16,512 768 Hudson Pacific Properties Inc. 31,132 768 Northwest Bancshares Inc. 63,035 763 National Penn Bancshares Inc. 76,627 744 * Enstar Group Ltd. 5,303 723 BGC Partners Inc. Class A 97,162 722 * Altisource Asset Management Corp. 1,065 719 Retail Opportunity Investments Corp. 48,843 718 * Springleaf Holdings Inc. 22,365 714 * Encore Capital Group Inc. 16,077 712 South State Corp. 12,696 710 American Capital Mortgage Investment Corp. 37,684 709 * St. Joe Co. 35,477 707 Nelnet Inc. Class A 16,320 703 Columbia Banking System Inc. 28,300 702 Sabra Health Care REIT Inc. 28,866 702 Capstead Mortgage Corp. 56,164 687 Boston Private Financial Holdings Inc. 55,396 686 Summit Hotel Properties Inc. 62,382 672 Ramco-Gershenson Properties Trust 40,880 664 Provident Financial Services Inc. 40,366 661 Starwood Waypoint Residential Trust 25,173 655 First Citizens BancShares Inc. Class A 3,017 654 * Piper Jaffray Cos. 12,482 652 Union Bankshares Corp. 28,155 650 HFF Inc. Class A 22,257 644 * Move Inc. 30,269 634 WesBanco Inc. 20,476 626 STAG Industrial Inc. 30,129 624 First Financial Bancorp 39,216 621 Ashford Hospitality Trust Inc. 58,255 595 * Ambac Financial Group Inc. 26,700 590 Inland Real Estate Corp. 58,947 584 NBT Bancorp Inc. 25,522 575 Park National Corp. 7,528 568 Associated Estates Realty Corp. 31,696 555 Franklin Street Properties Corp. 49,038 550 * Navigators Group Inc. 8,926 549 Infinity Property & Casualty Corp. 8,531 546 AMERISAFE Inc. 13,891 543 * BofI Holding Inc. 7,356 535 First Commonwealth Financial Corp. 63,608 534 OFG Bancorp 34,884 523 First Merchants Corp. 25,813 522 * Greenlight Capital Re Ltd. Class A 16,027 519 CoreSite Realty Corp. 15,397 506 Sterling Bancorp 39,150 501 * Walter Investment Management Corp. 22,794 500 United Community Banks Inc. 30,317 499 Renasant Corp. 18,408 498 * Credit Acceptance Corp. 3,883 490 Wilshire Bancorp Inc. 52,916 488 TrustCo Bank Corp. NY 75,516 486 Alexander's Inc. 1,287 481 Select Income REIT 20,003 481 Anworth Mortgage Asset Corp. 100,383 481 RAIT Financial Trust 63,972 475 City Holding Co. 11,253 474 Southside Bancshares Inc. 14,064 468 Physicians Realty Trust 34,052 467 ViewPoint Financial Group Inc. 19,365 464 Gramercy Property Trust Inc. 79,300 457 Hanmi Financial Corp. 22,358 451 Oritani Financial Corp. 31,918 450 Universal Health Realty Income Trust 10,757 448 Chatham Lodging Trust 19,385 447 * Forestar Group Inc. 24,792 439 Employers Holdings Inc. 22,686 437 * Ladenburg Thalmann Financial Services Inc. 102,733 436 Saul Centers Inc. 9,308 435 Chemical Financial Corp. 15,952 429 FXCM Inc. Class A 26,899 426 Investors Real Estate Trust 55,242 425 * American Residential Properties Inc. 23,141 424 * KCG Holdings Inc. Class A 41,757 423 * Nationstar Mortgage Holdings Inc. 12,300 421 Independent Bank Corp. 11,788 421 National Bank Holdings Corp. Class A 21,975 420 Ameris Bancorp 19,124 420 * Synergy Resources Corp. 33,995 414 Lakeland Financial Corp. 11,037 414 * Investment Technology Group Inc. 26,214 413 Resource Capital Corp. 84,643 412 Winthrop Realty Trust 27,169 409 Aviv REIT Inc. 15,250 402 Terreno Realty Corp. 21,298 401 FBL Financial Group Inc. Class A 8,929 399 Rouse Properties Inc. 24,666 399 CyrusOne Inc. 16,527 397 Cohen & Steers Inc. 10,278 395 New York Mortgage Trust Inc. 53,818 389 United Financial Bancorp Inc. 30,405 386 RCS Capital Corp. Class A 17,103 385 Cardinal Financial Corp. 22,505 384 Western Asset Mortgage Capital Corp. 25,819 382 * World Acceptance Corp. 5,630 380 * First BanCorp 79,171 376 * Xoom Corp. 16,974 373 * PICO Holdings Inc. 18,624 372 Talmer Bancorp Inc. Class A 26,601 368 S&T Bancorp Inc. 15,525 364 Safety Insurance Group Inc. 6,722 362 United Fire Group Inc. 13,023 362 * Eagle Bancorp Inc. 11,335 361 AmREIT Inc. 15,683 360 Brookline Bancorp Inc. 41,790 357 Flushing Financial Corp. 19,219 351 Getty Realty Corp. 20,563 350 * Beneficial Mutual Bancorp Inc. 27,348 350 Community Trust Bancorp Inc. 10,390 349 * Green Dot Corp. Class A 16,370 346 Monmouth Real Estate Investment Corp. 34,116 345 * Metro Bancorp Inc. 14,160 343 Rexford Industrial Realty Inc. 24,681 342 Apollo Commercial Real Estate Finance Inc. 21,601 339 Simmons First National Corp. Class A 8,764 338 Banner Corp. 8,694 334 Hannon Armstrong Sustainable Infrastructure Capital Inc. 23,758 328 * Safeguard Scientifics Inc. 17,815 328 First Potomac Realty Trust 27,756 326 Southwest Bancorp Inc. 19,829 325 QTS Realty Trust Inc. Class A 10,708 325 Dime Community Bancshares Inc. 22,555 325 * MBIA Inc. 35,180 323 Apollo Residential Mortgage Inc. 20,724 320 * Ladder Capital Corp. Class A 16,662 315 Stewart Information Services Corp. 10,708 314 * TESARO Inc. 11,598 312 Northfield Bancorp Inc. 22,877 312 * NMI Holdings Inc. Class A 35,699 309 1st United Bancorp Inc. 35,785 305 BancFirst Corp. 4,860 304 ConnectOne Bancorp Inc. 15,716 299 Agree Realty Corp. 10,864 297 Dynex Capital Inc. 36,717 297 Cedar Realty Trust Inc. 50,229 296 * Marcus & Millichap Inc. 9,650 292 Trico Bancshares 12,906 292 1st Source Corp. 10,242 292 Excel Trust Inc. 24,769 292 WSFS Financial Corp. 4,038 289 Sandy Spring Bancorp Inc. 12,580 288 Berkshire Hills Bancorp Inc. 12,121 285 * NewStar Financial Inc. 25,210 283 State Bank Financial Corp. 17,249 280 * FBR & Co. 10,067 277 * Capital Bank Financial Corp. 11,536 275 National Western Life Insurance Co. Class A 1,114 275 One Liberty Properties Inc. 13,598 275 Lakeland Bancorp Inc. 28,032 274 Maiden Holdings Ltd. 24,537 272 * Bridge Capital Holdings 11,811 269 National General Holdings Corp. 15,900 269 Urstadt Biddle Properties Inc. Class A 13,096 266 Silver Bay Realty Trust Corp. 16,392 266 MainSource Financial Group Inc. 15,307 264 Campus Crest Communities Inc. 40,400 259 * eHealth Inc. 10,600 256 GAMCO Investors Inc. 3,601 255 ServisFirst Bancshares Inc. 8,800 253 Univest Corp. of Pennsylvania 13,499 253 Suffolk Bancorp 13,005 252 Bryn Mawr Bank Corp. 8,806 249 Consolidated-Tomoka Land Co. 4,991 245 AG Mortgage Investment Trust Inc. 13,585 242 First Financial Corp. 7,806 242 German American Bancorp Inc. 9,278 239 * Flagstar Bancorp Inc. 14,122 238 Republic Bancorp Inc. Class A 9,937 235 * Tejon Ranch Co. 8,322 233 Arlington Asset Investment Corp. Class A 9,100 231 Enterprise Financial Services Corp. 13,818 231 Heritage Commerce Corp. 27,958 230 Citizens & Northern Corp. 12,016 228 Tompkins Financial Corp. 5,120 226 * Preferred Bank 9,976 225 Washington Trust Bancorp Inc. 6,773 223 Universal Insurance Holdings Inc. 17,161 222 * CareTrust REIT Inc. 15,255 218 Ames National Corp. 9,754 218 Resource America Inc. Class A 23,235 216 * Meridian Bancorp Inc. 20,370 215 United Community Financial Corp. 45,906 215 * Bancorp Inc. 24,939 214 Ashford Hospitality Prime Inc. 13,965 213 Centerstate Banks Inc. 20,516 212 * Sun Bancorp Inc. 11,720 212 Independent Bank Group Inc. 4,427 210 Meadowbrook Insurance Group Inc. 35,761 209 * iStar Financial Inc. 15,417 208 First Bancorp 12,921 207 * Citizens Inc. Class A 31,923 206 Stock Yards Bancorp Inc. 6,823 205 First Community Bancshares Inc. 14,246 204 Towne Bank 14,752 200 Gladstone Commercial Corp. 11,598 197 * Walker & Dunlop Inc. 14,791 197 Peoples Bancorp Inc. 8,225 195 Pacific Continental Corp. 15,112 194 Bank Mutual Corp. 30,162 193 First Interstate BancSystem Inc. 7,225 192 Westwood Holdings Group Inc. 3,373 191 Westfield Financial Inc. 26,868 190 * Yadkin Financial Corp. 10,444 190 * MoneyGram International Inc. 15,085 189 MicroFinancial Inc. 23,228 187 GFI Group Inc. 34,500 187 CoBiz Financial Inc. 16,515 185 Seacoast Banking Corp. of Florida 16,785 183 Heritage Financial Corp. 11,575 183 Peoples Financial Services Corp. 3,941 181 Owens Realty Mortgage Inc. 12,718 181 * Global Indemnity plc 7,132 180 OmniAmerican Bancorp Inc. 6,883 179 * Tree.com Inc. 4,965 178 Marlin Business Services Corp. 9,689 178 National Bankshares Inc. 6,344 176 * Cowen Group Inc. Class A 46,762 175 * Essent Group Ltd. 8,186 175 * North Valley Bancorp 7,996 173 Central Pacific Financial Corp. 9,600 172 Armada Hoffler Properties Inc. 18,554 168 Guaranty Bancorp 12,389 167 Bank of Kentucky Financial Corp. 3,610 167 Sotherly Hotels Inc. 21,370 167 Independent Bank Corp. 13,954 166 HCI Group Inc. 4,600 166 OneBeacon Insurance Group Ltd. Class A 10,739 166 * CommunityOne Bancorp 18,671 165 BankFinancial Corp. 15,767 164 Trade Street Residential Inc. 22,921 164 Mercantile Bank Corp. 8,524 162 * First Security Group Inc. 81,942 162 BNC Bancorp 10,314 162 Arrow Financial Corp. 6,391 160 * SWS Group Inc. 23,235 160 Financial Institutions Inc. 7,107 160 * Customers Bancorp Inc. 8,881 160 * Naugatuck Valley Financial Corp. 20,361 159 Great Southern Bancorp Inc. 5,104 155 Hudson Valley Holding Corp. 8,526 155 Moelis & Co. 4,531 155 First Financial Northwest Inc. 15,135 155 California First National Bancorp 10,384 154 * Phoenix Cos. Inc. 2,736 153 Diamond Hill Investment Group Inc. 1,234 152 Independence Realty Trust Inc. 15,612 151 Bluerock Residential Growth REIT Inc. 11,410 148 Heartland Financial USA Inc. 6,154 147 Merchants Bancshares Inc. 5,163 146 Whitestone REIT 10,400 145 * Ezcorp Inc. Class A 14,538 144 * Hampton Roads Bankshares Inc. 93,380 143 * JG Wentworth Co. 11,499 142 * Tiptree Financial Inc. Class A 17,164 142 * First NBC Bank Holding Co. 4,325 142 Gain Capital Holdings Inc. 22,155 141 United Development Funding IV 7,119 141 * INTL. FCStone Inc. 8,101 140 * Farmers Capital Bank Corp. 6,208 140 Arbor Realty Trust Inc. 20,433 138 Enterprise Bancorp Inc. 7,286 137 Pzena Investment Management Inc. Class A 14,284 136 Banc of California Inc. 11,699 136 CNB Financial Corp. 8,629 135 Orchid Island Capital Inc. 10,200 135 * Performant Financial Corp. 16,500 133 State Auto Financial Corp. 6,441 132 ESSA Bancorp Inc. 11,543 130 Fidelity & Guaranty Life 6,100 130 ESB Financial Corp. 11,148 130 * NewBridge Bancorp 17,065 130 West Bancorporation Inc. 9,152 129 Peapack Gladstone Financial Corp. 7,136 125 First Bancorp Inc. 7,436 124 Cherry Hill Mortgage Investment Corp. 6,580 123 Waterstone Financial Inc. 10,594 122 Intervest Bancshares Corp. Class A 12,535 120 Macatawa Bank Corp. 24,842 119 Wheeler REIT Inc. 26,012 119 * MBT Financial Corp. 24,123 116 Northrim BanCorp Inc. 4,388 116 EMC Insurance Group Inc. 3,988 115 United Insurance Holdings Corp. 7,628 114 Camden National Corp. 3,245 114 CatchMark Timber Trust Inc. Class A 10,345 113 Oppenheimer Holdings Inc. Class A 5,519 112 UMH Properties Inc. 11,700 111 OceanFirst Financial Corp. 6,912 110 Horizon Bancorp 4,760 110 Preferred Apartment Communities Inc. Class A 13,165 110 * Imperial Holdings Inc. 16,584 107 * Pacific Premier Bancorp Inc. 7,424 104 Old Point Financial Corp. 6,842 104 * Blue Hills Bancorp Inc. 7,900 104 * BBX Capital Corp. 5,830 102 Penns Woods Bancorp Inc. 2,387 101 Ares Commercial Real Estate Corp. 8,600 101 CIFC Corp. 11,048 100 Heritage Oaks Bancorp 14,258 100 Pulaski Financial Corp. 8,623 99 Donegal Group Inc. Class A 6,422 99 First Busey Corp. 17,600 98 First Defiance Financial Corp. 3,612 98 Territorial Bancorp Inc. 4,784 97 Chemung Financial Corp. 3,453 97 Access National Corp. 5,974 97 * Consumer Portfolio Services Inc. 14,900 96 Five Oaks Investment Corp. 8,913 94 * Actinium Pharmaceuticals Inc. 13,861 93 Provident Financial Holdings Inc. 6,338 92 * BSB Bancorp Inc. 4,902 90 JAVELIN Mortgage Investment Corp. 7,500 90 Old Line Bancshares Inc. 5,764 89 Fox Chase Bancorp Inc. 5,447 89 Monarch Financial Holdings Inc. 7,045 88 Sierra Bancorp 5,207 87 Baylake Corp. 7,220 87 AmeriServ Financial Inc. 25,974 85 National Interstate Corp. 3,053 85 * Republic First Bancorp Inc. 21,759 85 ^ Hennessy Advisors Inc. 4,200 84 RE/MAX Holdings Inc. 2,821 84 * Cascade Bancorp 16,588 84 * PennyMac Financial Services Inc. Class A 5,650 83 * Pacific Mercantile Bancorp 11,873 83 First Bancshares Inc. 5,700 83 Reis Inc. 3,475 82 * HomeTrust Bancshares Inc. 5,580 82 Summit State Bank 6,266 81 * First Bank 12,958 80 Silvercrest Asset Management Group Inc. Class A 5,759 78 Fidelity Southern Corp. 5,719 78 * TriState Capital Holdings Inc. 8,257 75 Baldwin & Lyons Inc. 2,995 74 * HMN Financial Inc. 5,600 74 American National Bankshares Inc. 3,239 74 Simplicity Bancorp Inc. 4,371 73 Federated National Holding Co. 2,600 73 Century Bancorp Inc. Class A 2,107 73 * Power REIT 7,088 73 Cape Bancorp Inc. 7,322 69 Premier Financial Bancorp Inc. 4,706 69 First of Long Island Corp. 1,978 68 First Connecticut Bancorp Inc. 4,669 68 Capital City Bank Group Inc. 4,949 67 Bridge Bancorp Inc. 2,802 66 MutualFirst Financial Inc. 2,926 66 Bank of Marin Bancorp 1,395 64 Charter Financial Corp. 5,978 64 Park Sterling Corp. 9,477 63 Atlantic American Corp. 15,700 63 NB&T Financial Group Inc. 2,100 62 * Home Bancorp Inc. 2,733 62 First Internet Bancorp 3,835 62 JMP Group Inc. 9,836 62 MidSouth Bancorp Inc. 3,241 61 Bank of Commerce Holdings 9,795 60 * Southern First Bancshares Inc. 4,300 60 * Regional Management Corp. 3,319 60 Investors Title Co. 812 59 * ASB Bancorp Inc. 2,902 58 2 Federal Agricultural Mortgage Corp. 1,811 58 Kansas City Life Insurance Co. 1,298 58 Clifton Bancorp Inc. 4,502 57 * Franklin Financial Corp. 3,011 56 First Marblehead Corp. 19,724 56 Independence Holding Co. 4,185 56 Ameriana Bancorp 3,378 50 Community Financial Corp. 2,300 50 * Westbury Bancorp Inc. 3,222 48 HomeStreet Inc. 2,800 48 HopFed Bancorp Inc. 4,115 47 Ellington Residential Mortgage REIT 2,900 47 * Southcoast Financial Corp. 6,567 47 * Polonia Bancorp Inc. 4,500 46 Manning & Napier Inc. 2,760 46 Northeast Community Bancorp Inc. 6,642 46 * AV Homes Inc. 3,128 46 Bar Harbor Bankshares 1,497 43 United Bancorp Inc. 5,233 42 * Eastern Virginia Bankshares Inc. 6,742 42 * Shore Bancshares Inc. 4,601 41 * Orrstown Financial Services Inc. 2,523 41 * First Acceptance Corp. 15,637 39 IF Bancorp Inc. 2,200 37 Peoples Federal Bancshares Inc. 1,800 36 First Savings Financial Group Inc. 1,413 35 LSB Financial Corp. 877 35 Community West Bancshares 5,700 34 Meta Financial Group Inc. 976 34 Cheviot Financial Corp. 2,571 33 Hingham Institution for Savings 378 31 * Asta Funding Inc. 3,563 29 Federal Agricultural Mortgage Corp. Class A 1,200 29 QCR Holdings Inc. 1,647 29 Bank of South Carolina Corp. 1,875 28 * First Capital Bancorp Inc. 6,000 27 SI Financial Group Inc. 2,146 24 * Fortegra Financial Corp. 2,256 22 Gladstone Land Corp. 1,800 22 * Square 1 Financial Inc. Class A 1,114 21 River Valley Bancorp 980 21 ZAIS Financial Corp. 1,200 21 * HealthEquity Inc. 1,074 20 Heritage Financial Group Inc. 955 19 * American River Bankshares 2,100 19 Salisbury Bancorp Inc. 698 19 Alliance Bancorp Inc. of Pennsylvania 1,100 17 United Community Bancorp 1,400 17 HMG/Courtland Properties Inc. 999 16 Stonegate Bank 600 15 * CU Bancorp 800 15 MidWestOne Financial Group Inc. 642 15 * Hemisphere Media Group Inc. 1,300 14 * Riverview Bancorp Inc. 3,447 14 Northeast Bancorp 1,451 13 * Kearny Financial Corp. 1,000 13 C&F Financial Corp. 395 13 * Royal Bancshares of Pennsylvania Inc. 7,937 13 Middleburg Financial Corp. 698 12 Calamos Asset Management Inc. Class A 1,000 11 * Atlanticus Holdings Corp. 5,758 11 * Transcontinental Realty Investors Inc. 1,046 10 * Hallmark Financial Services Inc. 830 9 * Maui Land & Pineapple Co. Inc. 1,499 9 * CMS Bancorp Inc. 600 8 * Internet Patents Corp. 2,500 8 Madison County Financial Inc. 368 7 Athens Bancshares Corp. 300 7 SB Financial Group Inc. 700 6 * Malvern Bancorp Inc. 500 6 Parke Bancorp Inc. 500 5 US Global Investors Inc. Class A 1,353 5 * Citizens First Corp. 400 5 WVS Financial Corp. 400 4 * Cordia Bancorp Inc. 1,200 4 * Carolina Bank Holdings Inc. 400 4 * Hamilton Bancorp Inc. 300 4 * QC Holdings Inc. 2,008 4 Life Partners Holdings Inc. 1,573 3 Citizens Community Bancorp Inc. 300 3 Bancorp of New Jersey Inc. 229 3 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,141 2 * Old Second Bancorp Inc. 300 1 Home Federal Bancorp Inc. 55 1 * Carolina Trust Bank 100 1 * Valley National Bancorp Warrants Exp. 6/30/2015 570 — * Allen Organ Co. Escrow Shares 1,400 — Health Care (7.5%) Johnson & Johnson 1,801,547 192,027 Pfizer Inc. 4,050,523 119,774 Merck & Co. Inc. 1,842,657 109,233 * Gilead Sciences Inc. 965,635 102,792 Amgen Inc. 485,239 68,157 AbbVie Inc. 966,410 55,820 Bristol-Myers Squibb Co. 1,057,245 54,110 UnitedHealth Group Inc. 620,625 53,529 * Biogen Idec Inc. 150,819 49,892 * Celgene Corp. 510,960 48,429 Eli Lilly & Co. 642,773 41,684 * Actavis plc 168,758 40,718 Abbott Laboratories 960,536 39,949 Medtronic Inc. 637,274 39,479 Allergan Inc. 196,517 35,017 * Express Scripts Holding Co. 476,143 33,630 Thermo Fisher Scientific Inc. 254,572 30,981 Baxter International Inc. 345,851 24,822 Covidien plc 274,195 23,721 WellPoint Inc. 175,179 20,955 * Alexion Pharmaceuticals Inc. 126,260 20,936 Aetna Inc. 226,550 18,351 * Regeneron Pharmaceuticals Inc. 47,313 17,057 * Vertex Pharmaceuticals Inc. 151,318 16,995 Stryker Corp. 193,475 15,623 Cigna Corp. 168,525 15,284 * HCA Holdings Inc. 207,172 14,610 * Illumina Inc. 89,024 14,593 Becton Dickinson and Co. 123,266 14,029 Humana Inc. 98,793 12,872 Perrigo Co. plc 81,126 12,184 Zoetis Inc. 321,360 11,874 St. Jude Medical Inc. 181,390 10,907 * Mylan Inc. 238,441 10,847 Zimmer Holdings Inc. 107,403 10,799 * Intuitive Surgical Inc. 23,001 10,622 * Boston Scientific Corp. 843,464 9,961 * DaVita HealthCare Partners Inc. 129,666 9,484 * Edwards Lifesciences Corp. 67,707 6,916 CR Bard Inc. 47,659 6,801 * BioMarin Pharmaceutical Inc. 93,140 6,721 * Endo International plc 98,060 6,701 * Mallinckrodt plc 72,662 6,550 * Henry Schein Inc. 54,260 6,320 Universal Health Services Inc. Class B 58,889 6,154 * Salix Pharmaceuticals Ltd. 38,671 6,042 * CareFusion Corp. 129,623 5,865 * Jazz Pharmaceuticals plc 35,964 5,774 * Hospira Inc. 107,769 5,607 Quest Diagnostics Inc. 91,853 5,574 * Laboratory Corp. of America Holdings 54,222 5,517 * Varian Medical Systems Inc. 66,121 5,298 * Waters Corp. 51,212 5,076 Cooper Cos. Inc. 30,834 4,802 * Incyte Corp. 96,105 4,714 * Medivation Inc. 46,619 4,609 ResMed Inc. 91,129 4,490 * Pharmacyclics Inc. 38,207 4,487 DENTSPLY International Inc. 91,916 4,191 * Alkermes plc 92,103 3,948 * Puma Biotechnology Inc. 16,303 3,889 * Community Health Systems Inc. 70,114 3,842 * IDEXX Laboratories Inc. 32,139 3,787 * Brookdale Senior Living Inc. 116,349 3,749 * Tenet Healthcare Corp. 63,057 3,745 * United Therapeutics Corp. 28,661 3,687 * Hologic Inc. 151,142 3,677 * MEDNAX Inc. 65,284 3,579 * Cubist Pharmaceuticals Inc. 48,072 3,189 * Alnylam Pharmaceuticals Inc. 39,038 3,049 * Isis Pharmaceuticals Inc. 75,289 2,923 * Centene Corp. 34,947 2,890 * Covance Inc. 36,721 2,890 * Envision Healthcare Holdings Inc. 82,004 2,844 * Sirona Dental Systems Inc. 36,771 2,820 Teleflex Inc. 26,627 2,797 * Team Health Holdings Inc. 45,278 2,626 * Quintiles Transnational Holdings Inc. 44,766 2,497 * Seattle Genetics Inc. 63,077 2,345 * Align Technology Inc. 44,515 2,301 * PAREXEL International Corp. 36,120 2,279 * Health Net Inc. 49,054 2,262 Techne Corp. 23,874 2,233 Patterson Cos. Inc. 53,069 2,199 * Pacira Pharmaceuticals Inc. 21,491 2,083 STERIS Corp. 38,237 2,063 * LifePoint Hospitals Inc. 29,087 2,013 HealthSouth Corp. 53,898 1,989 * Alere Inc. 50,376 1,954 * Cepheid 43,981 1,936 * Intercept Pharmaceuticals Inc. 8,167 1,933 West Pharmaceutical Services Inc. 43,032 1,926 *,^ Myriad Genetics Inc. 47,676 1,839 * Charles River Laboratories International Inc. 30,700 1,834 * DexCom Inc. 45,419 1,816 * WellCare Health Plans Inc. 28,471 1,718 * Akorn Inc. 47,227 1,713 * NPS Pharmaceuticals Inc. 61,060 1,588 Hill-Rom Holdings Inc. 37,981 1,574 * Bio-Rad Laboratories Inc. Class A 13,020 1,476 * Acadia Healthcare Co. Inc. 28,000 1,358 Owens & Minor Inc. 41,065 1,344 * Amsurg Corp. 26,241 1,313 * Insulet Corp. 35,391 1,304 * Avanir Pharmaceuticals Inc. 109,202 1,302 * Air Methods Corp. 22,835 1,268 * ACADIA Pharmaceuticals Inc. 50,603 1,253 Healthcare Services Group Inc. 43,125 1,234 * Bruker Corp. 65,290 1,209 * Haemonetics Corp. 33,502 1,170 *,^ OPKO Health Inc. 132,960 1,131 * Prestige Brands Holdings Inc. 33,779 1,093 * HMS Holdings Corp. 57,712 1,088 * Impax Laboratories Inc. 43,382 1,029 * NuVasive Inc. 29,376 1,024 * Exact Sciences Corp. 52,508 1,018 * Ironwood Pharmaceuticals Inc. Class A 77,078 999 * Thoratec Corp. 37,073 991 * Nektar Therapeutics 81,203 980 * Magellan Health Inc. 17,746 971 * Auxilium Pharmaceuticals Inc. 31,559 942 * Medicines Co. 41,567 928 * Wright Medical Group Inc. 30,552 926 * Synageva BioPharma Corp. 13,295 914 * Acorda Therapeutics Inc. 26,691 904 * Neogen Corp. 22,782 900 *,^ MannKind Corp. 147,718 873 Theravance Inc. 50,126 857 * Cyberonics Inc. 16,647 852 * Dyax Corp. 82,856 838 * Globus Medical Inc. 41,339 813 * Keryx Biopharmaceuticals Inc. 58,617 806 * HeartWare International Inc. 10,236 795 Abaxis Inc. 15,312 776 * Masimo Corp. 35,664 759 * Celldex Therapeutics Inc. 57,147 741 * Spectranetics Corp. 26,826 713 CONMED Corp. 19,309 711 * Agios Pharmaceuticals Inc. 11,546 708 * Molina Healthcare Inc. 16,456 696 * Lannett Co. Inc. 15,122 691 Select Medical Holdings Corp. 55,855 672 * Clovis Oncology Inc. 14,437 655 Kindred Healthcare Inc. 33,065 641 * Integra LifeSciences Holdings Corp. 12,862 638 * Omnicell Inc. 23,211 634 * Receptos Inc. 9,952 618 * Arena Pharmaceuticals Inc. 147,419 618 * Natus Medical Inc. 20,931 618 * ABIOMED Inc. 24,341 604 Cantel Medical Corp. 17,405 598 * Ligand Pharmaceuticals Inc. 12,619 593 * Depomed Inc. 38,861 590 * Halozyme Therapeutics Inc. 64,618 588 * Novavax Inc. 140,715 587 * ARIAD Pharmaceuticals Inc. 108,056 583 * Neurocrine Biosciences Inc. 37,100 581 * ImmunoGen Inc. 54,848 581 * Aegerion Pharmaceuticals Inc. 17,304 578 * Quidel Corp. 20,812 559 * Arrowhead Research Corp. 37,444 553 * Ultragenyx Pharmaceutical Inc. 9,715 550 * Achillion Pharmaceuticals Inc. 50,303 502 * ICU Medical Inc. 7,806 501 * Bio-Reference Laboratories Inc. 17,826 500 * Anacor Pharmaceuticals Inc. 20,413 499 * PTC Therapeutics Inc. 11,333 499 Analogic Corp. 7,680 491 * Merrimack Pharmaceuticals Inc. 55,189 485 * PharMerica Corp. 19,776 483 * Luminex Corp. 24,212 472 * Sangamo BioSciences Inc. 43,145 465 * Sarepta Therapeutics Inc. 21,929 463 Meridian Bioscience Inc. 25,645 454 * Fluidigm Corp. 18,432 452 * AMAG Pharmaceuticals Inc. 14,059 449 * Capital Senior Living Corp. 20,780 441 * BioDelivery Sciences International Inc. 25,600 437 * Chimerix Inc. 15,822 437 * Tornier NV 18,193 435 * Hanger Inc. 21,166 434 * Raptor Pharmaceutical Corp. 44,923 431 * NxStage Medical Inc. 32,746 430 * Endologix Inc. 39,016 414 * Catalent Inc. 16,160 404 * Horizon Pharma plc 32,868 404 * Portola Pharmaceuticals Inc. 15,625 395 * Momenta Pharmaceuticals Inc. 34,498 391 * IPC The Hospitalist Co. Inc. 8,690 389 * Healthways Inc. 23,879 383 * HealthStream Inc. 15,923 382 * Volcano Corp. 35,729 380 * Gentiva Health Services Inc. 22,578 379 * Intrexon Corp. 20,185 375 * Anika Therapeutics Inc. 10,041 368 * Accuray Inc. 50,696 368 * Emergent Biosolutions Inc. 17,139 365 * BioCryst Pharmaceuticals Inc. 37,323 365 * Albany Molecular Research Inc. 16,457 363 * Zeltiq Aesthetics Inc. 16,038 363 * Cardiovascular Systems Inc. 15,233 360 * MiMedx Group Inc. 50,165 358 * Amicus Therapeutics Inc. 59,369 353 * Amedisys Inc. 17,343 350 * CorVel Corp. 10,154 346 * Bluebird Bio Inc. 9,610 345 US Physical Therapy Inc. 9,706 343 *,^ Inovio Pharmaceuticals Inc. 34,699 342 * Orthofix International NV 10,970 340 * Repligen Corp. 17,009 339 * Ophthotech Corp. 8,689 338 Ensign Group Inc. 9,570 333 * Sagent Pharmaceuticals Inc. 10,655 331 * Theravance Biopharma Inc. 14,321 330 *,^ Accelerate Diagnostics Inc. 15,320 329 * Merit Medical Systems Inc. 27,628 328 * KYTHERA Biopharmaceuticals Inc. 9,751 319 * Spectrum Pharmaceuticals Inc. 37,874 308 * Acceleron Pharma Inc. 10,170 308 * SciClone Pharmaceuticals Inc. 44,279 305 * Dynavax Technologies Corp. 207,775 297 * Cynosure Inc. Class A 14,058 295 * Progenics Pharmaceuticals Inc. 55,200 286 *,^ Omeros Corp. 22,370 285 * Insys Therapeutics Inc. 7,221 280 National Healthcare Corp. 4,971 276 * Sequenom Inc. 92,513 275 * Orexigen Therapeutics Inc. 63,675 271 *,^ Organovo Holdings Inc. 42,512 271 * XenoPort Inc. 49,931 269 * Pacific Biosciences of California Inc. 53,898 265 * Infinity Pharmaceuticals Inc. 19,700 264 * Insmed Inc. 19,914 260 * TherapeuticsMD Inc. 55,857 259 * BioScrip Inc. 37,477 259 * OraSure Technologies Inc. 35,479 256 PDL BioPharma Inc. 34,006 254 * Vanda Pharmaceuticals Inc. 23,307 242 * NewLink Genetics Corp. 11,204 240 * Immunomedics Inc. 63,470 236 * Rockwell Medical Inc. 25,199 230 * Tetraphase Pharmaceuticals Inc. 11,400 227 * Array BioPharma Inc. 63,660 227 * XOMA Corp. 53,733 226 * AngioDynamics Inc. 16,480 226 * STAAR Surgical Co. 21,070 224 * Genomic Health Inc. 7,851 222 CryoLife Inc. 22,066 218 * Triple-S Management Corp. Class B 10,944 218 * Cerus Corp. 52,895 212 Atrion Corp. 694 212 * Karyopharm Therapeutics Inc. 6,011 210 * RadNet Inc. 30,936 205 * Affymetrix Inc. 25,242 201 * Neuralstem Inc. 61,220 201 * CTI BioPharma Corp. 80,832 196 *,^ Synergy Pharmaceuticals Inc. 69,435 193 * Cempra Inc. 17,291 190 * LHC Group Inc. 8,033 186 *,^ Peregrine Pharmaceuticals Inc. 136,113 185 * Osiris Therapeutics Inc. 14,382 181 * Harvard Bioscience Inc. 44,129 180 * Epizyme Inc. 6,626 180 * Relypsa Inc. 8,438 178 * GenMark Diagnostics Inc. 19,800 178 * Threshold Pharmaceuticals Inc. 48,500 175 * MacroGenics Inc. 8,337 174 * Pernix Therapeutics Holdings Inc. 22,376 172 * Enzo Biochem Inc. 33,179 171 * Hyperion Therapeutics Inc. 6,744 170 * Sunesis Pharmaceuticals Inc. 23,100 165 * Universal American Corp. 20,228 163 * Medical Action Industries Inc. 11,756 162 * ZIOPHARM Oncology Inc. 60,595 160 *,^ Foundation Medicine Inc. 8,362 159 * Aerie Pharmaceuticals Inc. 7,588 157 * Durect Corp. 102,232 150 * RTI Surgical Inc. 31,405 150 * TG Therapeutics Inc. 13,812 147 * LDR Holding Corp. 4,484 140 * Supernus Pharmaceuticals Inc. 16,038 139 * Catalyst Pharmaceutical Partners Inc. 41,027 136 * Corcept Therapeutics Inc. 49,898 134 * AtriCure Inc. 8,867 131 * NeoGenomics Inc. 24,938 130 * Exactech Inc. 5,675 130 * ANI Pharmaceuticals Inc. 4,569 129 * Endocyte Inc. 20,435 124 *,^ Unilife Corp. 53,790 123 * Enanta Pharmaceuticals Inc. 3,084 122 * Pain Therapeutics Inc. 31,144 122 * SurModics Inc. 6,580 119 * VIVUS Inc. 29,833 115 POZEN Inc. 15,678 115 * BioTelemetry Inc. 16,900 113 * BioSpecifics Technologies Corp. 3,192 113 * Agenus Inc. 36,100 112 *,^ Navidea Biopharmaceuticals Inc. 83,988 111 * Curis Inc. 78,137 110 * Vical Inc. 95,327 107 * NanoViricides Inc. 35,338 106 * AcelRx Pharmaceuticals Inc. 18,922 104 * Vascular Solutions Inc. 4,150 102 * Surgical Care Affiliates Inc. 3,763 101 * Verastem Inc. 11,804 101 * MEI Pharma Inc. 14,568 101 * pSivida Corp. 22,454 99 * Akebia Therapeutics Inc. 4,366 97 * Northwest Biotherapeutics Inc. 19,206 97 * Rigel Pharmaceuticals Inc. 49,261 96 * Biolase Inc. 38,372 96 * IGI Laboratories Inc. 10,200 95 * Derma Sciences Inc. 11,400 95 * Alliance HealthCare Services Inc. 4,155 94 * Symmetry Medical Inc. 9,305 94 * Zogenix Inc. 80,925 93 Psychemedics Corp. 6,475 92 * Almost Family Inc. 3,364 91 *,^ Rexahn Pharmaceuticals Inc. 112,317 91 * Alimera Sciences Inc. 15,622 85 * Revance Therapeutics Inc. 4,325 84 * BioTime Inc. 25,678 81 * Regulus Therapeutics Inc. 11,469 78 * Lexicon Pharmaceuticals Inc. 54,300 77 *,^ NeoStem Inc. 13,280 73 * Bio-Path Holdings Inc. 36,365 73 * Xencor Inc. 7,699 72 * Hansen Medical Inc. 60,101 71 *,^ Mast Therapeutics Inc. 125,552 70 * Auspex Pharmaceuticals Inc. 2,712 70 * Five Prime Therapeutics Inc. 5,900 69 * NanoString Technologies Inc. 6,079 66 * Heron Therapeutics Inc. 7,800 65 * ERBA Diagnostics Inc. 18,367 65 * OncoMed Pharmaceuticals Inc. 3,352 63 * Retrophin Inc. 6,980 63 * Idera Pharmaceuticals Inc. 27,057 62 * Cyclacel Pharmaceuticals Inc. 20,223 61 * OvaScience Inc. 3,400 56 * Athersys Inc. 40,358 56 * EnteroMedics Inc. 43,082 53 *,^ Galena Biopharma Inc. 25,700 53 * Mirati Therapeutics Inc. 2,900 51 * Tandem Diabetes Care Inc. 3,700 50 * Targacept Inc. 19,300 49 * Apricus Biosciences Inc. 31,988 48 * Addus HomeCare Corp. 2,300 45 * Cumberland Pharmaceuticals Inc. 9,063 45 * Discovery Laboratories Inc. 23,135 43 *,^ Cytori Therapeutics Inc. 61,634 42 * Durata Therapeutics Inc. 3,200 41 * Fibrocell Science Inc. 13,941 40 * ImmunoCellular Therapeutics Ltd. 45,000 40 * Cutera Inc. 3,963 40 *,^ IsoRay Inc. 22,900 39 * Stereotaxis Inc. 16,212 38 * Alder Biopharmaceuticals Inc. 2,956 37 * Vermillion Inc. 20,667 37 * Five Star Quality Care Inc. 9,634 36 * Tonix Pharmaceuticals Holding Corp. 5,300 36 * Applied Genetic Technologies Corp. 1,924 36 * Hemispherx Biopharma Inc. 110,190 35 * Inogen Inc. 1,680 35 * Heska Corp. 2,600 34 Utah Medical Products Inc. 630 31 * Harvard Apparatus Regenerative Technology Inc. 3,750 30 * Alphatec Holdings Inc. 17,842 30 * Cara Therapeutics Inc. 3,600 30 * Response Genetics Inc. 43,900 30 * Acura Pharmaceuticals Inc. 37,896 30 * Ambit Biosciences Corp. 1,900 29 * Synthetic Biologics Inc. 15,779 28 * Ocera Therapeutics Inc. 5,552 27 * Sucampo Pharmaceuticals Inc. Class A 4,106 27 * Skilled Healthcare Group Inc. 3,929 26 * Cardica Inc. 23,874 26 * Otonomy Inc. 1,063 26 Birner Dental Management Services Inc. 1,499 25 Daxor Corp. 3,969 25 * Wright Medical Group Inc. CVR Exp. 12/31/2049 11,147 25 * Kite Pharma Inc. 850 24 * Cellular Dynamics International Inc. 3,128 22 * Oncothyreon Inc. 11,280 22 * TrovaGene Inc. 4,491 21 * Achaogen Inc. 2,200 20 * Cel-Sci Corp. 21,336 19 * InfuSystems Holdings Inc. 5,850 18 * Sage Therapeutics Inc. 542 17 * Medgenics Inc. 3,150 16 * Adeptus Health Inc. Class A 640 16 * Ardelyx Inc. 1,079 15 * Vital Therapies Inc. 741 15 * Vision Sciences Inc. 15,510 15 * Cleveland Biolabs Inc. 30,867 14 * Bovie Medical Corp. 3,273 13 * Hooper Holmes Inc. 21,391 13 Digirad Corp. 3,306 13 * Genocea Biosciences Inc. 1,400 13 * Synta Pharmaceuticals Corp. 4,175 13 * Avalanche Biotechnologies Inc. 319 11 * Repros Therapeutics Inc. 1,081 11 * Novabay Pharmaceuticals Inc. 11,900 10 * ZS Pharma Inc. 242 9 * Synergetics USA Inc. 2,643 9 * BG Medicine Inc. 15,272 8 * Bioanalytical Systems Inc. 3,300 8 * Veracyte Inc. 803 8 * Dendreon Corp. 5,400 8 * BSD Medical Corp. 12,439 7 * Concert Pharmaceuticals Inc. 550 7 * Versartis Inc. 333 6 * Omthera Pharmaceuticals Inc. CVR 9,400 6 * CytRx Corp. 2,116 5 * Ocular Therapeutix Inc. 320 5 * NuPathe Inc. CVR 6,287 4 * Dicerna Pharmaceuticals Inc. 221 3 * OncoGenex Pharmaceutical Inc. 1 — Industrials (7.4%) General Electric Co. 6,409,546 164,213 Union Pacific Corp. 573,263 62,153 United Technologies Corp. 555,654 58,677 3M Co. 413,903 58,642 Boeing Co. 414,259 52,768 United Parcel Service Inc. Class B 450,513 44,281 Honeywell International Inc. 474,672 44,201 Caterpillar Inc. 401,094 39,720 Accenture plc Class A 403,197 32,788 Lockheed Martin Corp. 172,329 31,498 Danaher Corp. 379,363 28,824 Emerson Electric Co. 445,827 27,900 FedEx Corp. 172,359 27,827 Automatic Data Processing Inc. 307,564 25,552 General Dynamics Corp. 181,490 23,066 Norfolk Southern Corp. 197,550 22,047 Precision Castparts Corp. 91,640 21,708 CSX Corp. 641,107 20,554 Raytheon Co. 198,452 20,167 Eaton Corp. plc 304,199 19,277 Deere & Co. 232,118 19,031 Illinois Tool Works Inc. 223,994 18,910 Northrop Grumman Corp. 119,540 15,751 Cummins Inc. 111,626 14,732 TE Connectivity Ltd. 260,834 14,422 * LinkedIn Corp. Class A 68,172 14,165 Waste Management Inc. 281,973 13,402 PACCAR Inc. 226,353 12,874 Tyco International Ltd. 283,281 12,626 Agilent Technologies Inc. 212,611 12,115 Sherwin-Williams Co. 53,078 11,624 Parker-Hannifin Corp. 95,078 10,853 Fidelity National Information Services Inc. 182,339 10,266 * Fiserv Inc. 158,596 10,251 Amphenol Corp. Class A 100,639 10,050 WW Grainger Inc. 39,295 9,889 Rockwell Automation Inc. 88,049 9,675 Ingersoll-Rand plc 170,852 9,629 Roper Industries Inc. 63,636 9,309 Xerox Corp. 699,784 9,258 Paychex Inc. 208,198 9,202 Dover Corp. 106,378 8,545 Kansas City Southern 70,424 8,535 * Alliance Data Systems Corp. 33,673 8,360 Pentair plc 122,998 8,055 AMETEK Inc. 157,300 7,898 Fastenal Co. 170,068 7,636 * United Rentals Inc. 61,990 6,887 Rockwell Collins Inc. 86,511 6,791 * FleetCor Technologies Inc. 47,479 6,748 Fluor Corp. 100,613 6,720 * Stericycle Inc. 54,043 6,299 CH Robinson Worldwide Inc. 94,040 6,237 Republic Services Inc. Class A 159,091 6,208 Flowserve Corp. 87,578 6,176 TransDigm Group Inc. 31,961 5,891 L-3 Communications Holdings Inc. 49,439 5,879 Pall Corp. 70,083 5,866 * Verisk Analytics Inc. Class A 95,125 5,792 Textron Inc. 160,797 5,787 * B/E Aerospace Inc. 68,014 5,709 Ball Corp. 88,950 5,628 Masco Corp. 227,574 5,444 Martin Marietta Materials Inc. 40,586 5,233 * Trimble Navigation Ltd. 166,473 5,077 Vulcan Materials Co. 83,561 5,033 * Quanta Services Inc. 135,795 4,928 * Mettler-Toledo International Inc. 18,777 4,809 Expeditors International of Washington Inc. 118,412 4,805 * Sensata Technologies Holding NV 107,475 4,786 Wabtec Corp. 58,471 4,739 Trinity Industries Inc. 99,066 4,628 Sealed Air Corp. 128,667 4,488 Towers Watson & Co. Class A 44,991 4,477 Cintas Corp. 63,196 4,461 JB Hunt Transport Services Inc. 59,831 4,430 MeadWestvaco Corp. 107,579 4,404 Rock-Tenn Co. Class A 91,590 4,358 Xylem Inc. 118,244 4,196 Fortune Brands Home & Security Inc. 101,225 4,161 Robert Half International Inc. 83,159 4,075 Hubbell Inc. Class B 33,719 4,064 Packaging Corp. of America 62,722 4,003 * Flextronics International Ltd. 384,537 3,968 Chicago Bridge & Iron Co. NV 68,542 3,965 ADT Corp. 111,197 3,943 * Crown Holdings Inc. 88,335 3,933 * Jacobs Engineering Group Inc. 80,182 3,914 * Kirby Corp. 32,910 3,878 Valspar Corp. 48,003 3,792 IDEX Corp. 51,902 3,756 Donaldson Co. Inc. 92,381 3,753 Avnet Inc. 89,191 3,701 Waste Connections Inc. 76,160 3,695 Iron Mountain Inc. 111,067 3,626 Manpowergroup Inc. 51,185 3,588 Lincoln Electric Holdings Inc. 50,724 3,507 * Arrow Electronics Inc. 63,219 3,499 Joy Global Inc. 64,124 3,497 * Spirit AeroSystems Holdings Inc. Class A 89,553 3,408 Total System Services Inc. 109,817 3,400 MDU Resources Group Inc. 119,489 3,323 Carlisle Cos. Inc. 41,301 3,320 Huntington Ingalls Industries Inc. 31,671 3,300 Acuity Brands Inc. 27,486 3,235 Broadridge Financial Solutions Inc. 77,599 3,230 * Genesee & Wyoming Inc. Class A 33,755 3,217 PerkinElmer Inc. 72,058 3,142 * Old Dominion Freight Line Inc. 43,964 3,106 Eagle Materials Inc. 30,414 3,097 Ryder System Inc. 34,266 3,083 Global Payments Inc. 43,506 3,040 Allison Transmission Holdings Inc. 106,626 3,038 * CoStar Group Inc. 19,241 2,993 Jack Henry & Associates Inc. 52,677 2,932 * Colfax Corp. 51,297 2,922 Allegion plc 61,158 2,914 * Vantiv Inc. Class A 92,998 2,874 FLIR Systems Inc. 90,422 2,834 Graco Inc. 38,419 2,804 * WEX Inc. 25,336 2,795 * Owens-Illinois Inc. 105,682 2,753 Nordson Corp. 35,570 2,706 MSC Industrial Direct Co. Inc. Class A 31,031 2,652 ITT Corp. 58,807 2,643 Alliant Techsystems Inc. 20,623 2,632 Sonoco Products Co. 66,332 2,606 * Graphic Packaging Holding Co. 208,224 2,588 URS Corp. 44,197 2,546 Bemis Co. Inc. 64,380 2,448 * Hexcel Corp. 61,578 2,445 AGCO Corp. 53,693 2,441 Oshkosh Corp. 54,421 2,403 AptarGroup Inc. 39,542 2,400 Jabil Circuit Inc. 118,352 2,387 AO Smith Corp. 49,957 2,362 SPX Corp. 24,737 2,324 * Zebra Technologies Corp. 32,189 2,284 * USG Corp. 83,086 2,284 Timken Co. 53,674 2,275 Owens Corning 71,309 2,264 * WESCO International Inc. 28,599 2,238 Triumph Group Inc. 34,070 2,216 Terex Corp. 68,514 2,177 Lennox International Inc. 28,184 2,167 * Cognex Corp. 53,674 2,161 Landstar System Inc. 29,643 2,140 Toro Co. 35,800 2,120 Kennametal Inc. 51,197 2,115 RR Donnelley & Sons Co. 128,188 2,110 FEI Co. 27,126 2,046 CLARCOR Inc. 32,430 2,046 * HD Supply Holdings Inc. 75,000 2,045 * AECOM Technology Corp. 60,496 2,042 Exelis Inc. 123,098 2,036 * Esterline Technologies Corp. 18,294 2,036 Valmont Industries Inc. 15,073 2,034 * Teledyne Technologies Inc. 21,587 2,029 Manitowoc Co. Inc. 86,191 2,021 Foster Wheeler AG 63,635 2,012 Air Lease Corp. Class A 61,739 2,007 National Instruments Corp. 64,822 2,005 Babcock & Wilcox Co. 71,824 1,989 Crane Co. 30,113 1,903 Curtiss-Wright Corp. 27,661 1,823 EnerSys 30,895 1,812 Deluxe Corp. 32,754 1,807 Belden Inc. 28,154 1,802 Woodward Inc. 37,682 1,794 * Berry Plastics Group Inc. 71,060 1,794 * Generac Holdings Inc. 44,146 1,790 KBR Inc. 95,033 1,789 * Clean Harbors Inc. 33,184 1,789 Regal-Beloit Corp. 27,719 1,781 World Fuel Services Corp. 44,460 1,775 Con-way Inc. 37,025 1,759 GATX Corp. 29,746 1,736 * Moog Inc. Class A 25,138 1,719 MAXIMUS Inc. 42,242 1,695 EMCOR Group Inc. 41,320 1,651 * Armstrong World Industries Inc. 28,696 1,607 Covanta Holding Corp. 72,304 1,534 Anixter International Inc. 17,998 1,527 * IPG Photonics Corp. 21,800 1,499 * Euronet Worldwide Inc. 31,084 1,486 * CoreLogic Inc. 54,136 1,465 * Knowles Corp. 55,182 1,462 * Genpact Ltd. 89,363 1,458 HEICO Corp. Class A 35,597 1,435 Watsco Inc. 16,633 1,433 * DigitalGlobe Inc. 48,757 1,390 Silgan Holdings Inc. 28,727 1,350 TimkenSteel Corp. 29,037 1,350 Corporate Executive Board Co. 21,767 1,308 Actuant Corp. Class A 42,279 1,290 * Rexnord Corp. 45,200 1,286 * XPO Logistics Inc. 33,478 1,261 Vishay Intertechnology Inc. 88,038 1,258 Littelfuse Inc. 14,706 1,253 * Louisiana-Pacific Corp. 91,531 1,244 * MasTec Inc. 40,183 1,230 * MWI Veterinary Supply Inc. 7,996 1,187 Greenbrier Cos. Inc. 15,781 1,158 Applied Industrial Technologies Inc. 24,978 1,140 * Navistar International Corp. 34,344 1,130 * Swift Transportation Co. 53,638 1,125 Harsco Corp. 52,515 1,124 Knight Transportation Inc. 40,467 1,108 * Orbital Sciences Corp. 39,790 1,106 Heartland Payment Systems Inc. 23,058 1,100 * Advisory Board Co. 23,492 1,095 * Vistaprint NV 19,607 1,074 Booz Allen Hamilton Holding Corp. Class A 45,788 1,071 Convergys Corp. 59,536 1,061 Tetra Tech Inc. 41,789 1,044 Watts Water Technologies Inc. Class A 17,869 1,041 * Cardtronics Inc. 29,387 1,034 Mueller Industries Inc. 36,184 1,033 MSA Safety Inc. 20,576 1,016 Mobile Mini Inc. 28,640 1,002 * NeuStar Inc. Class A 40,159 997 * Coherent Inc. 16,135 990 United Stationers Inc. 26,249 986 Forward Air Corp. 21,446 961 * Proto Labs Inc. 13,900 959 * Itron Inc. 24,267 954 Barnes Group Inc. 31,135 945 * Hub Group Inc. Class A 23,173 939 * Huron Consulting Group Inc. 15,371 937 * WageWorks Inc. 20,400 929 * PHH Corp. 41,473 927 Franklin Electric Co. Inc. 26,429 918 * FTI Consulting Inc. 26,245 918 TAL International Group Inc. 22,239 917 EVERTEC Inc. 41,040 917 UniFirst Corp. 9,378 906 ABM Industries Inc. 34,443 885 * Veeco Instruments Inc. 25,310 885 * Masonite International Corp. 15,592 863 RBC Bearings Inc. 15,095 856 * Universal Display Corp. 26,222 856 Heartland Express Inc. 35,713 856 * On Assignment Inc. 31,716 852 H&E Equipment Services Inc. 21,004 846 Mueller Water Products Inc. Class A 102,158 846 * Plexus Corp. 22,723 839 * EnPro Industries Inc. 13,822 837 Apogee Enterprises Inc. 20,876 831 * Outerwall Inc. 14,754 828 Simpson Manufacturing Co. Inc. 27,205 793 * Benchmark Electronics Inc. 35,435 787 * OSI Systems Inc. 12,359 785 * Saia Inc. 15,607 773 Greif Inc. Class A 17,332 759 Brink's Co. 31,582 759 Methode Electronics Inc. 20,236 746 * TrueBlue Inc. 28,829 728 Werner Enterprises Inc. 28,843 727 * Greatbatch Inc. 16,856 718 Otter Tail Corp. 26,827 715 Tennant Co. 10,572 709 Granite Construction Inc. 22,288 709 * ExamWorks Group Inc. 21,491 704 Matson Inc. 28,040 702 * Measurement Specialties Inc. 8,193 701 * Trex Co. Inc. 20,068 694 * Sanmina Corp. 33,176 692 * TriMas Corp. 27,962 680 * Korn/Ferry International 27,192 677 * Wesco Aircraft Holdings Inc. 38,593 672 * Meritor Inc. 61,540 668 Standex International Corp. 8,993 667 Brady Corp. Class A 29,469 661 * Rogers Corp. 12,000 657 * UTi Worldwide Inc. 61,452 653 CIRCOR International Inc. 9,689 652 Aircastle Ltd. 39,202 641 AAR Corp. 26,216 633 ArcBest Corp. 16,782 626 * GenCorp Inc. 39,023 623 * Boise Cascade Co. 20,637 622 Kaman Corp. 15,791 621 * Wabash National Corp. 46,574 620 MTS Systems Corp. 8,988 614 Sturm Ruger & Co. Inc. 12,587 613 ESCO Technologies Inc. 17,180 598 * Headwaters Inc. 47,158 591 * LifeLock Inc. 40,914 585 AZZ Inc. 13,992 584 * Atlas Air Worldwide Holdings Inc. 17,670 583 * Aegion Corp. Class A 25,897 576 * Tutor Perini Corp. 21,411 565 * Sykes Enterprises Inc. 27,649 552 G&K Services Inc. Class A 9,963 552 Federal Signal Corp. 41,647 551 Raven Industries Inc. 22,435 547 Albany International Corp. 15,959 543 US Ecology Inc. 11,545 540 Altra Industrial Motion Corp. 18,488 539 Lindsay Corp. 7,147 534 Universal Forest Products Inc. 12,347 527 * FARO Technologies Inc. 10,277 522 AAON Inc. 30,621 521 Primoris Services Corp. 19,354 519 * Taser International Inc. 33,165 512 Exponent Inc. 7,175 509 Cubic Corp. 10,615 497 * DXP Enterprises Inc. 6,657 491 Encore Wire Corp. 13,150 488 McGrath RentCorp 13,927 476 General Cable Corp. 30,741 464 John Bean Technologies Corp. 16,323 459 Sun Hydraulics Corp. 12,172 458 AVX Corp. 34,043 452 Resources Connection Inc. 31,933 445 Insperity Inc. 16,204 443 * Astronics Corp. 9,155 437 Badger Meter Inc. 8,607 434 * Rofin-Sinar Technologies Inc. 18,325 423 Quanex Building Products Corp. 23,333 422 * II-VI Inc. 35,112 413 * Team Inc. 10,652 404 CTS Corp. 25,355 403 * Navigant Consulting Inc. 28,877 402 * NCI Building Systems Inc. 20,628 400 Griffon Corp. 35,054 399 Kforce Inc. 20,244 396 * ExlService Holdings Inc. 16,207 396 Gorman-Rupp Co. 13,137 395 American Railcar Industries Inc. 5,336 394 Astec Industries Inc. 10,710 391 * AMN Healthcare Services Inc. 24,806 389 Kadant Inc. 9,937 388 * MYR Group Inc. 15,966 384 ManTech International Corp. Class A 14,170 382 * TriNet Group Inc. 14,799 381 * TeleTech Holdings Inc. 15,473 380 * Rentrak Corp. 6,203 378 * Imperva Inc. 13,032 374 Textainer Group Holdings Ltd. 11,800 367 Materion Corp. 11,837 363 * Taminco Corp. 13,896 363 Schnitzer Steel Industries Inc. 15,012 361 * Thermon Group Holdings Inc. 14,620 357 * Lydall Inc. 13,206 357 * Checkpoint Systems Inc. 29,143 356 * Smith & Wesson Holding Corp. 37,397 353 * ICF International Inc. 11,385 351 * Roadrunner Transportation Systems Inc. 14,952 341 Myers Industries Inc. 19,177 338 * Engility Holdings Inc. 10,820 337 Celadon Group Inc. 17,274 336 * YRC Worldwide Inc. 16,368 333 Park-Ohio Holdings Corp. 6,929 332 American Science & Engineering Inc. 5,972 331 Comfort Systems USA Inc. 23,968 325 Kimball International Inc. Class B 21,521 324 Acacia Research Corp. 20,264 314 Multi-Color Corp. 6,875 313 * ARC Document Solutions Inc. 37,972 308 Columbus McKinnon Corp. 13,843 304 * EnerNOC Inc. 17,929 304 *,^ GP Strategies Corp. 10,513 302 Ennis Inc. 22,684 299 * Great Lakes Dredge & Dock Corp. 47,994 297 * RPX Corp. 21,431 294 * Newport Corp. 16,600 294 * Nortek Inc. 3,871 288 * PGT Inc. 30,704 286 Hyster-Yale Materials Handling Inc. 3,952 283 Black Box Corp. 12,100 282 LB Foster Co. Class A 6,035 277 Viad Corp. 13,356 276 * Dice Holdings Inc. 32,822 275 * CBIZ Inc. 34,285 270 * Aerovironment Inc. 8,950 269 * Advanced Emissions Solutions Inc. 12,520 266 * TTM Technologies Inc. 38,752 264 Daktronics Inc. 21,381 263 * Era Group Inc. 12,077 263 * American Woodmark Corp. 7,124 263 Insteel Industries Inc. 12,734 262 NN Inc. 9,782 261 Alamo Group Inc. 6,371 261 * Ambarella Inc. 5,843 255 * Global Cash Access Holdings Inc. 37,664 254 Kelly Services Inc. Class A 15,756 247 * Landec Corp. 19,722 242 Quad/Graphics Inc. 12,433 239 Graham Corp. 8,237 237 Park Electrochemical Corp. 9,837 232 Marten Transport Ltd. 12,984 231 * Patrick Industries Inc. 5,418 230 * Continental Building Products Inc. 15,644 228 * Bazaarvoice Inc. 30,457 225 * Capstone Turbine Corp. 209,910 225 Cass Information Systems Inc. 5,399 224 * Pike Corp. 18,717 223 * Power Solutions International Inc. 3,202 221 * Builders FirstSource Inc. 40,184 219 * Fabrinet 14,701 215 * Air Transport Services Group Inc. 29,058 212 Landauer Inc. 6,399 211 FreightCar America Inc. 6,296 210 Electro Rent Corp. 14,869 205 * Cross Country Healthcare Inc. 21,647 201 VSE Corp. 4,096 201 Argan Inc. 5,965 199 * Mistras Group Inc. 9,486 194 * Ducommun Inc. 6,959 191 * InnerWorkings Inc. 23,576 191 * Lionbridge Technologies Inc. 42,174 190 Powell Industries Inc. 4,576 187 * Furmanite Corp. 27,595 187 * Gibraltar Industries Inc. 13,317 182 Barrett Business Services Inc. 4,474 177 * M/A-COM Technology Solutions Holdings Inc. 7,801 170 Douglas Dynamics Inc. 8,604 168 Twin Disc Inc. 6,195 167 Ceco Environmental Corp. 12,444 167 * PAM Transportation Services Inc. 4,524 164 * Echo Global Logistics Inc. 6,855 161 * Maxwell Technologies Inc. 18,497 161 * Stock Building Supply Holdings Inc. 10,190 160 CDI Corp. 11,000 160 Houston Wire & Cable Co. 13,216 158 * Monster Worldwide Inc. 28,100 155 * Vicor Corp. 16,344 154 * UFP Technologies Inc. 6,907 152 Allied Motion Technologies Inc. 10,545 150 * Covenant Transportation Group Inc. Class A 8,013 149 * SL Industries Inc. 3,000 146 * NVE Corp. 2,268 146 * Xerium Technologies Inc. 10,010 146 * USA Truck Inc. 8,261 145 * PowerSecure International Inc. 15,022 144 Miller Industries Inc. 8,444 143 * Willis Lease Finance Corp. 6,897 142 * Northwest Pipe Co. 4,138 141 * Cenveo Inc. 57,102 141 * Huttig Building Products Inc. 36,478 135 * CAI International Inc. 6,958 135 * Vectrus Inc. 6,838 134 * Nuverra Environmental Solutions Inc. 8,973 132 * AM Castle & Co. 14,779 126 * CRA International Inc. 4,914 125 * Kratos Defense & Security Solutions Inc. 18,934 124 NACCO Industries Inc. Class A 2,423 121 * Ply Gem Holdings Inc. 10,864 118 * Transcat Inc. 12,510 115 * BlueLinx Holdings Inc. 87,277 114 * Commercial Vehicle Group Inc. 18,459 114 * Hill International Inc. 27,630 111 Heidrick & Struggles International Inc. 5,360 110 * Vishay Precision Group Inc. 7,362 110 * Quality Distribution Inc. 8,481 108 Universal Truckload Services Inc. 4,425 107 Global Power Equipment Group Inc. 7,182 107 * GSI Group Inc. 9,303 107 Dynamic Materials Corp. 5,484 104 * General Finance Corp. 11,595 103 * Energy Recovery Inc. 28,699 102 * Kemet Corp. 24,000 99 * Research Frontiers Inc. 16,958 98 * TRC Cos. Inc. 14,885 97 * Paylocity Holding Corp. 4,847 95 * Casella Waste Systems Inc. Class A 24,516 94 * Lawson Products Inc. 4,228 94 * Astronics Corp. Class B 1,831 87 Hurco Cos. Inc. 2,292 86 Crawford & Co. Class B 10,423 86 Spartan Motors Inc. 18,288 85 Mesa Laboratories Inc. 1,476 85 * AEP Industries Inc. 2,200 83 * Broadwind Energy Inc. 11,048 83 * Orion Marine Group Inc. 8,211 82 * Onvia Inc. 18,400 81 Global Brass & Copper Holdings Inc. 5,500 81 Omega Flex Inc. 4,103 80 * Multi-Fineline Electronix Inc. 8,531 80 * Layne Christensen Co. 7,708 75 * Fuel Tech Inc. 17,544 75 *,^ Document Security Systems Inc. 85,930 73 * Erickson Inc. 5,548 72 * Intevac Inc. 10,787 72 * LMI Aerospace Inc. 5,487 70 * Orion Energy Systems Inc. 13,048 70 * Heritage-Crystal Clean Inc. 4,692 70 * Planet Payment Inc. 35,142 69 * US Concrete Inc. 2,600 68 * Key Technology Inc. 5,155 68 International Shipholding Corp. 3,746 67 * Norcraft Cos. Inc. 4,200 67 * Breeze-Eastern Corp. 6,398 66 * Echelon Corp. 32,023 65 * American Superconductor Corp. 46,296 65 Electro Scientific Industries Inc. 9,583 65 * Ameresco Inc. Class A 9,442 65 * Franklin Covey Co. 3,286 64 * Hudson Global Inc. 16,731 63 * Newtek Business Services Inc. 22,635 62 * Patriot Transportation Holding Inc. 1,824 62 LSI Industries Inc. 10,179 62 * Sparton Corp. 2,504 62 Supreme Industries Inc. Class A 7,400 58 * Rand Logistics Inc. 10,069 57 * Odyssey Marine Exploration Inc. 61,986 56 * Metalico Inc. 50,676 56 Bel Fuse Inc. Class B 2,233 55 * Control4 Corp. 4,264 55 * CUI Global Inc. 7,433 54 * Advanced Drainage Systems Inc. 2,510 53 * Perma-Fix Environmental Services 13,526 52 * PRGX Global Inc. 8,704 51 *,^ Revolution Lighting Technologies Inc. 29,963 50 Universal Technical Institute Inc. 4,800 45 * Aspen Aerogels Inc. 4,300 43 * National Research Corp. Class A 3,281 43 * Vertex Energy Inc. 6,100 42 * Sterling Construction Co. Inc. 5,500 42 * Integrated Electrical Services Inc. 4,583 38 * American DG Energy Inc. 32,828 38 Richardson Electronics Ltd. 3,681 37 * Ultralife Corp. 10,524 34 * Tecumseh Products Co. Class A 7,905 34 * Installed Building Products Inc. 2,409 34 * Arotech Corp. 10,400 34 * ModusLink Global Solutions Inc. 8,813 31 * Asure Software Inc. 6,100 31 * Information Services Group Inc. 8,116 31 * Magnetek Inc. 948 30 * Air T Inc. 2,182 29 * Accuride Corp. 7,300 28 * UQM Technologies Inc. 18,381 26 * Frequency Electronics Inc. 2,277 24 * StarTek Inc. 3,100 24 United States Lime & Minerals Inc. 399 23 * Continental Materials Corp. 1,477 23 * Coast Distribution System Inc. 5,900 19 SIFCO Industries Inc. 600 18 * CPI Aerostructures Inc. 1,800 18 * Manitex International Inc. 1,500 17 * National Research Corp. Class B 413 15 * Wireless Telecom Group Inc. 5,909 14 * IEC Electronics Corp. 2,900 13 Crawford & Co. Class A 1,640 13 Hardinge Inc. 1,155 13 * Sharps Compliance Corp. 2,564 11 * AMREP Corp. 2,300 11 * NAPCO Security Technologies Inc. 2,048 10 Sypris Solutions Inc. 2,100 7 * CyberOptics Corp. 593 7 * Sutron Corp. 1,300 7 Chicago Rivet & Machine Co. 200 6 * Taylor Devices Inc. 600 6 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 53,188 6 * eMagin Corp. 2,056 5 * BTU International Inc. 1,419 5 * Cartesian Inc. 1,123 4 Eastern Co. 156 3 Ecology and Environment Inc. 200 2 * Mattersight Corp. 191 1 * Iteris Inc. 200 — Oil & Gas (5.3%) Exxon Mobil Corp. 2,724,284 256,219 Chevron Corp. 1,213,031 144,739 Schlumberger Ltd. 828,117 84,211 ConocoPhillips 785,440 60,102 Occidental Petroleum Corp. 498,004 47,883 EOG Resources Inc. 349,718 34,629 Halliburton Co. 516,146 33,297 Anadarko Petroleum Corp. 323,228 32,788 Phillips 66 357,048 29,032 Williams Cos. Inc. 429,642 23,781 Apache Corp. 244,294 22,932 National Oilwell Varco Inc. 274,817 20,914 Baker Hughes Inc. 277,742 18,070 Pioneer Natural Resources Co. 91,113 17,947 Devon Energy Corp. 247,024 16,842 Hess Corp. 176,935 16,689 Kinder Morgan Inc. 427,648 16,396 Marathon Oil Corp. 431,340 16,214 Noble Energy Inc. 230,015 15,724 Valero Energy Corp. 337,269 15,605 Marathon Petroleum Corp. 180,953 15,321 * Cheniere Energy Inc. 136,938 10,959 * Weatherford International plc 442,487 9,204 * Concho Resources Inc. 72,158 9,048 EQT Corp. 96,742 8,856 Cabot Oil & Gas Corp. 269,438 8,808 Chesapeake Energy Corp. 382,238 8,788 * Cameron International Corp. 130,481 8,661 * FMC Technologies Inc. 150,036 8,148 * Southwestern Energy Co. 225,822 7,892 Cimarex Energy Co. 55,426 7,013 Range Resources Corp. 102,345 6,940 Helmerich & Payne Inc. 65,566 6,417 Murphy Oil Corp. 108,498 6,175 Ensco plc Class A 149,079 6,158 * Whiting Petroleum Corp. 76,797 5,956 HollyFrontier Corp. 127,380 5,564 Tesoro Corp. 81,955 4,998 OGE Energy Corp. 127,164 4,719 Oceaneering International Inc. 70,228 4,577 Core Laboratories NV 28,508 4,172 Nabors Industries Ltd. 179,395 4,083 * Continental Resources Inc. 60,282 4,008 * Dresser-Rand Group Inc. 48,518 3,991 Noble Corp. plc 166,892 3,708 Energen Corp. 47,181 3,408 Targa Resources Corp. 24,844 3,383 Denbury Resources Inc. 225,063 3,383 SM Energy Co. 43,283 3,376 * Newfield Exploration Co. 88,605 3,285 Superior Energy Services Inc. 98,855 3,249 QEP Resources Inc. 105,543 3,249 * WPX Energy Inc. 130,866 3,149 * First Solar Inc. 47,596 3,132 * Cobalt International Energy Inc. 224,022 3,047 * Gulfport Energy Corp. 54,706 2,921 Patterson-UTI Energy Inc. 87,900 2,859 * Oasis Petroleum Inc. 61,365 2,566 * Athlon Energy Inc. 40,168 2,339 * Kodiak Oil & Gas Corp. 172,143 2,336 * Diamondback Energy Inc. 30,800 2,303 SemGroup Corp. Class A 27,542 2,293 * Dril-Quip Inc. 24,736 2,211 *,^ Ultra Petroleum Corp. 94,790 2,205 * Oil States International Inc. 34,492 2,135 * NOW Inc. 68,004 2,068 Western Refining Inc. 48,469 2,035 Rowan Cos. plc Class A 80,333 2,033 * Unit Corp. 31,869 1,869 * Antero Resources Corp. 33,426 1,835 Exterran Holdings Inc. 40,670 1,802 * Rosetta Resources Inc. 39,770 1,772 * Atwood Oceanics Inc. 39,471 1,725 ^ Diamond Offshore Drilling Inc. 45,247 1,551 Bristow Group Inc. 22,871 1,537 * MRC Global Inc. 62,617 1,460 * Carrizo Oil & Gas Inc. 26,642 1,434 * Helix Energy Solutions Group Inc. 63,225 1,395 PBF Energy Inc. Class A 55,900 1,342 * SandRidge Energy Inc. 299,800 1,286 Tidewater Inc. 32,101 1,253 * Laredo Petroleum Inc. 55,128 1,235 * Chart Industries Inc. 19,620 1,199 * Forum Energy Technologies Inc. 38,600 1,182 * PDC Energy Inc. 23,295 1,172 * Rice Energy Inc. 43,458 1,156 * Bonanza Creek Energy Inc. 19,900 1,132 Delek US Holdings Inc. 34,019 1,127 * SunPower Corp. Class A 32,839 1,113 * Stone Energy Corp. 33,558 1,052 * Matador Resources Co. 39,724 1,027 RPC Inc. 44,829 984 * SEACOR Holdings Inc. 12,708 951 * GT Advanced Technologies Inc. 86,813 940 * Flotek Industries Inc. 34,350 896 * Sanchez Energy Corp. 33,400 877 Pattern Energy Group Inc. Class A 26,630 823 Civeo Corp. 67,676 786 * C&J Energy Services Inc. 25,300 773 CARBO Ceramics Inc. 12,827 760 * Newpark Resources Inc. 60,292 750 * Memorial Resource Development Corp. 25,981 704 * Bill Barrett Corp. 31,319 690 * Hornbeck Offshore Services Inc. 20,835 682 * Seventy Seven Energy Inc. 27,302 648 Energy XXI Bermuda Ltd. 56,341 639 * Pioneer Energy Services Corp. 43,539 610 * Parsley Energy Inc. Class A 27,667 590 Green Plains Inc. 15,691 587 * Magnum Hunter Resources Corp. 105,323 587 * Northern Oil and Gas Inc. 40,126 571 * Halcon Resources Corp. 140,572 557 * Basic Energy Services Inc. 24,900 540 * TETRA Technologies Inc. 48,754 528 Gulfmark Offshore Inc. 16,101 505 Comstock Resources Inc. 26,812 499 * Penn Virginia Corp. 39,153 498 CVR Energy Inc. 10,729 480 * Triangle Petroleum Corp. 42,341 466 * Rex Energy Corp. 35,338 448 * RSP Permian Inc. 16,781 429 *,^ Plug Power Inc. 93,336 428 * Parker Drilling Co. 80,588 398 * Matrix Service Co. 16,360 395 * McDermott International Inc. 68,849 394 * Clayton Williams Energy Inc. 3,911 377 * Abraxas Petroleum Corp. 67,236 355 * REX American Resources Corp. 4,680 341 * PHI Inc. 8,164 336 * Paragon Offshore plc 53,997 332 * Goodrich Petroleum Corp. 22,362 331 Tesco Corp. 16,637 330 * EP Energy Corp. Class A 16,800 294 * VAALCO Energy Inc. 34,478 293 * Contango Oil & Gas Co. 8,792 292 * Approach Resources Inc. 19,150 278 *,^ FuelCell Energy Inc. 130,825 273 * Key Energy Services Inc. 54,821 265 * Trecora Resources 18,615 230 * Vantage Drilling Co. 170,326 216 * Solazyme Inc. 28,640 214 * Gastar Exploration Inc. 36,306 213 * Natural Gas Services Group Inc. 8,711 210 * Eclipse Resources Corp. 12,531 208 *,^ Emerald Oil Inc. 33,300 205 Panhandle Oil and Gas Inc. Class A 3,293 197 * Resolute Energy Corp. 31,024 195 * Warren Resources Inc. 33,271 176 Gulf Island Fabrication Inc. 9,619 165 * Geospace Technologies Corp. 4,648 163 * Pacific Ethanol Inc. 10,889 152 Alon USA Energy Inc. 10,537 151 * Midstates Petroleum Co. Inc. 27,385 138 * Renewable Energy Group Inc. 13,600 138 * Callon Petroleum Co. 15,549 137 * Ring Energy Inc. 9,215 136 * PetroQuest Energy Inc. 24,000 135 * BPZ Resources Inc. 67,900 130 * Miller Energy Resources Inc. 26,654 117 * Hercules Offshore Inc. 52,800 116 *,^ CAMAC Energy Inc. 175,720 109 * Harvest Natural Resources Inc. 28,113 103 * Willbros Group Inc. 11,938 99 *,^ Amyris Inc. 26,083 99 Bolt Technology Corp. 4,114 90 * Ignyta Inc. 9,984 80 * Enphase Energy Inc. 5,200 78 * US Energy Corp. Wyoming 22,313 71 * Jones Energy Inc. 3,200 60 * FX Energy Inc. 19,200 58 Dawson Geophysical Co. 3,085 56 * ION Geophysical Corp. 20,100 56 * Isramco Inc. 447 55 * Par Petroleum Corp. 2,900 49 *,^ Real Goods Solar Inc. Class A 23,987 41 * Mitcham Industries Inc. 3,689 41 * American Eagle Energy Corp. 8,100 33 Adams Resources & Energy Inc. 682 30 * Hyperdynamics Corp. 16,200 29 * TGC Industries Inc. 5,577 21 * Escalera Resources Co. 7,347 14 Evolution Petroleum Corp. 1,328 12 * Swift Energy Co. 1,100 11 * PrimeEnergy Corp. 141 10 * PostRock Energy Corp. 1,242 1 * Gevo Inc. 3,000 1 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 — * Gerber Scientific Inc. CVR 16,800 — Technology (9.5%) Apple Inc. 3,825,019 385,371 Microsoft Corp. 4,737,170 219,615 International Business Machines Corp. 637,210 120,962 Intel Corp. 3,162,631 110,123 * Google Inc. Class A 180,990 106,496 * Google Inc. Class C 183,670 106,044 * Facebook Inc. Class A 1,287,224 101,742 Cisco Systems Inc. 3,272,290 82,364 Oracle Corp. 2,133,392 81,666 QUALCOMM Inc. 1,070,633 80,051 Hewlett-Packard Co. 1,195,409 42,401 EMC Corp. 1,295,869 37,917 Texas Instruments Inc. 681,991 32,524 * Micron Technology Inc. 682,909 23,396 * Yahoo! Inc. 571,771 23,300 * salesforce.com inc 375,608 21,609 * Adobe Systems Inc. 301,467 20,858 * Cognizant Technology Solutions Corp. Class A 388,170 17,378 Applied Materials Inc. 776,629 16,783 Corning Inc. 824,690 15,949 * Twitter Inc. 294,762 15,204 Intuit Inc. 172,072 15,082 SanDisk Corp. 143,212 14,028 Avago Technologies Ltd. Class A 160,771 13,987 Broadcom Corp. Class A 345,567 13,968 Western Digital Corp. 142,676 13,885 * Cerner Corp. 196,100 11,682 Seagate Technology plc 198,834 11,387 Symantec Corp. 440,108 10,347 Analog Devices Inc. 200,055 9,901 Motorola Solutions Inc. 144,241 9,128 NetApp Inc. 207,865 8,930 KLA-Tencor Corp. 105,976 8,349 * Autodesk Inc. 145,404 8,012 Lam Research Corp. 103,754 7,750 * Citrix Systems Inc. 104,234 7,436 Xilinx Inc. 170,859 7,236 * Equinix Inc. 33,971 7,218 Altera Corp. 197,380 7,062 Skyworks Solutions Inc. 121,046 7,027 * Red Hat Inc. 120,806 6,783 Linear Technology Corp. 150,511 6,681 * Akamai Technologies Inc. 107,882 6,451 NVIDIA Corp. 328,877 6,068 Juniper Networks Inc. 273,810 6,065 Microchip Technology Inc. 121,288 5,728 Computer Sciences Corp. 93,141 5,696 * F5 Networks Inc. 47,318 5,619 CA Inc. 199,632 5,578 * Catamaran Corp. 131,486 5,542 Maxim Integrated Products Inc. 181,218 5,480 * VMware Inc. Class A 54,403 5,105 * Workday Inc. Class A 57,692 4,760 * ServiceNow Inc. 77,994 4,584 * ANSYS Inc. 59,705 4,518 Harris Corp. 66,962 4,446 * VeriSign Inc. 79,841 4,401 * Teradata Corp. 99,034 4,151 * Gartner Inc. 54,144 3,978 * Synopsys Inc. 99,986 3,969 Garmin Ltd. 74,767 3,887 * Palo Alto Networks Inc. 39,241 3,850 * Concur Technologies Inc. 29,103 3,691 * NCR Corp. 107,419 3,589 * Splunk Inc. 63,929 3,539 Marvell Technology Group Ltd. 258,924 3,490 IAC/InterActiveCorp 48,908 3,223 Pitney Bowes Inc. 128,929 3,222 * Cadence Design Systems Inc. 185,819 3,198 * Cree Inc. 77,880 3,189 * athenahealth Inc. 24,161 3,182 *,^ 3D Systems Corp. 66,293 3,074 Brocade Communications Systems Inc. 281,390 3,059 * PTC Inc. 77,185 2,848 * Ingram Micro Inc. 100,041 2,582 * ON Semiconductor Corp. 284,845 2,547 Teradyne Inc. 130,795 2,536 Solera Holdings Inc. 44,785 2,524 * Nuance Communications Inc. 163,433 2,519 * Ultimate Software Group Inc. 17,210 2,435 * VeriFone Systems Inc. 70,694 2,430 * Informatica Corp. 70,578 2,417 * Rackspace Hosting Inc. 73,000 2,376 * ARRIS Group Inc. 82,372 2,336 * Aspen Technology Inc. 60,569 2,285 * TIBCO Software Inc. 95,233 2,250 * AOL Inc. 48,447 2,178 * Fortinet Inc. 85,601 2,163 * Atmel Corp. 261,915 2,116 * SunEdison Inc. 111,829 2,111 * RF Micro Devices Inc. 182,275 2,103 * Verint Systems Inc. 37,699 2,096 * TriQuint Semiconductor Inc. 109,328 2,085 * SS&C Technologies Holdings Inc. 45,328 1,989 * NetSuite Inc. 21,927 1,963 * JDS Uniphase Corp. 149,971 1,920 DST Systems Inc. 22,857 1,918 CDW Corp. 60,510 1,879 * Tableau Software Inc. Class A 25,631 1,862 * Riverbed Technology Inc. 99,601 1,847 * Guidewire Software Inc. 41,207 1,827 * International Rectifier Corp. 46,353 1,819 * Tyler Technologies Inc. 19,892 1,758 * FireEye Inc. 57,102 1,745 * SolarWinds Inc. 41,441 1,743 Lexmark International Inc. Class A 40,334 1,714 * Cavium Inc. 33,794 1,681 * Manhattan Associates Inc. 49,780 1,664 * Synaptics Inc. 22,682 1,660 Leidos Holdings Inc. 47,529 1,632 * Microsemi Corp. 61,040 1,551 * Qlik Technologies Inc. 57,283 1,549 * CommVault Systems Inc. 29,346 1,479 * Allscripts Healthcare Solutions Inc. 109,713 1,472 * ViaSat Inc. 26,620 1,467 * Medidata Solutions Inc. 32,922 1,458 * Aruba Networks Inc. 67,429 1,455 * Tech Data Corp. 24,422 1,437 * Integrated Device Technology Inc. 89,815 1,433 Compuware Corp. 134,470 1,427 j2 Global Inc. 28,792 1,421 * ACI Worldwide Inc. 75,339 1,413 * Dealertrack Technologies Inc. 32,515 1,411 * IMS Health Holdings Inc. 52,852 1,384 Plantronics Inc. 28,472 1,360 * Electronics For Imaging Inc. 30,606 1,352 * EchoStar Corp. Class A 27,697 1,351 Diebold Inc. 37,403 1,321 * Freescale Semiconductor Ltd. 67,552 1,319 * Fairchild Semiconductor International Inc. Class A 82,764 1,285 * CommScope Holding Co. Inc. 53,483 1,279 Mentor Graphics Corp. 61,626 1,263 * Semtech Corp. 44,718 1,214 Intersil Corp. Class A 85,131 1,210 * Rovi Corp. 60,666 1,198 Science Applications International Corp. 26,843 1,187 Blackbaud Inc. 29,930 1,176 * SYNNEX Corp. 18,028 1,165 MKS Instruments Inc. 34,777 1,161 * Polycom Inc. 92,948 1,142 Fair Isaac Corp. 20,495 1,129 * Sapient Corp. 77,586 1,086 * CACI International Inc. Class A 15,229 1,085 * Demandware Inc. 21,063 1,073 InterDigital Inc. 26,628 1,060 * Finisar Corp. 63,600 1,058 * Cornerstone OnDemand Inc. 30,665 1,055 * Entegris Inc. 91,183 1,049 * Silicon Laboratories Inc. 25,504 1,036 Monolithic Power Systems Inc. 23,453 1,033 Power Integrations Inc. 18,625 1,004 * OmniVision Technologies Inc. 37,284 987 * Syntel Inc. 10,832 953 * Synchronoss Technologies Inc. 20,787 952 Cogent Communications Holdings Inc. 27,823 935 * EPAM Systems Inc. 21,000 920 * Spansion Inc. Class A 40,163 915 * NetScout Systems Inc. 19,390 888 *,^ InvenSense Inc. 44,998 888 * PMC-Sierra Inc. 117,152 874 Cypress Semiconductor Corp. 86,267 852 * Cirrus Logic Inc. 40,794 851 * Envestnet Inc. 18,518 833 Tessera Technologies Inc. 31,203 829 * Progress Software Corp. 34,625 828 Advent Software Inc. 25,938 819 * Rambus Inc. 64,001 799 * NETGEAR Inc. 25,214 788 * MedAssets Inc. 37,703 781 * MicroStrategy Inc. Class A 5,917 774 * Infinera Corp. 70,039 747 *,^ Ubiquiti Networks Inc. 19,854 745 * Veeva Systems Inc. Class A 26,186 738 * Bottomline Technologies de Inc. 26,571 733 ADTRAN Inc. 35,548 730 * Dycom Industries Inc. 22,780 700 * iGATE Corp. 18,676 686 * Proofpoint Inc. 18,390 683 * Insight Enterprises Inc. 30,101 681 * FleetMatics Group plc 21,800 665 * Kulicke & Soffa Industries Inc. 45,973 654 * LogMeIn Inc. 14,197 654 CSG Systems International Inc. 24,756 651 NIC Inc. 37,227 641 * Shutterstock Inc. 8,975 641 * Amkor Technology Inc. 73,498 618 * Unisys Corp. 26,200 613 * ScanSource Inc. 17,438 603 * Cabot Microelectronics Corp. 14,507 601 * Cray Inc. 22,837 599 * Lattice Semiconductor Corp. 79,827 599 Monotype Imaging Holdings Inc. 20,718 587 * Sonus Networks Inc. 168,247 575 * QLogic Corp. 62,357 571 * Premier Inc. Class A 17,324 569 * SPS Commerce Inc. 10,577 562 * Ruckus Wireless Inc. 41,695 557 * Ciena Corp. 33,056 553 * Gogo Inc. 32,420 547 * Diodes Inc. 22,810 546 * Super Micro Computer Inc. 17,653 519 * Loral Space & Communications Inc. 6,899 495 * VASCO Data Security International Inc. 24,743 465 * Ellie Mae Inc. 14,100 460 * Virtusa Corp. 12,920 459 * Infoblox Inc. 31,113 459 Comtech Telecommunications Corp. 12,330 458 * Marketo Inc. 13,679 442 * Premiere Global Services Inc. 35,697 427 Computer Programs & Systems Inc. 7,407 426 * Advanced Energy Industries Inc. 22,369 420 * Interactive Intelligence Group Inc. 10,002 418 West Corp. 14,138 417 * Actua Corp. 25,930 415 * RealPage Inc. 26,727 414 * Endurance International Group Holdings Inc. 25,264 411 * LivePerson Inc. 32,556 410 * PROS Holdings Inc. 15,264 385 * CalAmp Corp. 21,488 379 * RigNet Inc. 9,251 374 * Web.com Group Inc. 18,527 370 Micrel Inc. 30,381 365 * Digital River Inc. 24,816 360 * Ixia 39,012 357 Forrester Research Inc. 9,617 354 Pegasystems Inc. 17,872 342 * Blucora Inc. 22,196 338 ^ Ebix Inc. 23,840 338 Epiq Systems Inc. 19,184 337 * Ultratech Inc. 14,396 328 * Perficient Inc. 21,666 325 * Comverse Inc. 14,377 321 * Textura Corp. 12,043 318 * Tangoe Inc. 23,100 313 Brooks Automation Inc. 29,606 311 * Silicon Image Inc. 60,501 305 * Extreme Networks Inc. 63,257 303 PC Connection Inc. 14,091 303 * BroadSoft Inc. 13,745 289 * Mitel Networks Corp. 31,511 288 * Nimble Storage Inc. 10,802 281 * Cvent Inc. 10,835 275 * Intralinks Holdings Inc. 32,564 264 * Inphi Corp. 18,128 261 Integrated Silicon Solution Inc. 18,910 260 * Qualys Inc. 9,528 253 * Photronics Inc. 30,474 245 * Callidus Software Inc. 20,370 245 * RingCentral Inc. Class A 19,164 244 * Exar Corp. 27,035 242 * PDF Solutions Inc. 19,176 242 IXYS Corp. 22,464 236 * Harmonic Inc. 37,100 235 * Nanometrics Inc. 14,833 224 * Xcerra Corp. 22,813 223 * Quantum Corp. 187,500 217 Inteliquent Inc. 17,244 215 * VOXX International Corp. Class A 22,982 214 * SciQuest Inc. 14,167 213 * Kopin Corp. 61,776 210 * Applied Micro Circuits Corp. 29,642 207 * Limelight Networks Inc. 86,100 201 * FormFactor Inc. 28,018 201 * Axcelis Technologies Inc. 99,988 199 * MaxLinear Inc. 28,405 195 Oplink Communications Inc. 11,570 195 * Mercury Systems Inc. 16,601 183 * Zix Corp. 51,791 177 * Pendrell Corp. 127,579 171 * CEVA Inc. 12,676 170 * KEYW Holding Corp. 15,268 169 Cohu Inc. 13,973 167 QAD Inc. Class A 8,720 162 * Internap Network Services Corp. 23,018 159 * Ultra Clean Holdings Inc. 17,696 158 * Mattson Technology Inc. 62,863 155 * Calix Inc. 16,174 155 * Systemax Inc. 11,829 148 * Merge Healthcare Inc. 66,509 146 * Advanced Micro Devices Inc. 42,742 146 * Peregrine Semiconductor Corp. 11,700 145 * Carbonite Inc. 13,955 143 * Dot Hill Systems Corp. 37,695 142 Quality Systems Inc. 10,200 140 * Immersion Corp. 16,249 139 * Pixelworks Inc. 21,074 136 * ePlus Inc. 2,420 136 * Agilysys Inc. 11,474 135 * ShoreTel Inc. 19,684 131 * Brightcove Inc. 22,519 126 * Boingo Wireless Inc. 17,430 124 * QuickLogic Corp. 41,109 123 * Unwired Planet Inc. 65,508 122 * Marin Software Inc. 14,116 121 * Intra-Cellular Therapies Inc. 8,572 118 * Qumu Corp. 8,989 117 * Castlight Health Inc. Class B 9,004 117 * Q2 Holdings Inc. 8,294 116 * Pericom Semiconductor Corp. 11,541 112 Hackett Group Inc. 18,781 112 * Oclaro Inc. 76,868 110 * Emulex Corp. 22,100 109 *,^ OPOWER Inc. 5,726 108 * Vitesse Semiconductor Corp. 29,471 106 * FalconStor Software Inc. 91,255 105 * KVH Industries Inc. 9,261 105 * inTEST Corp. 21,900 104 * 2U Inc. 6,584 103 Computer Task Group Inc. 9,180 102 * Leap Wireless International Inc CVR 39,632 100 * Park City Group Inc. 9,825 97 * iPass Inc. 64,042 97 * Exa Corp. 8,351 94 * eGain Corp. 15,400 92 American Software Inc. Class A 10,339 91 * Violin Memory Inc. 18,676 91 * Amtech Systems Inc. 8,382 90 * Digi International Inc. 11,876 89 * Cinedigm Corp. Class A 56,581 88 * Meru Networks Inc. 22,822 87 * Selectica Inc. 14,201 85 * Actuate Corp. 21,595 84 * Five9 Inc. 12,658 83 * Clearfield Inc. 6,205 79 * Borderfree Inc. 6,120 79 * Model N Inc. 7,905 78 * Seachange International Inc. 11,140 78 * Westell Technologies Inc. Class A 42,118 77 Digimarc Corp. 3,714 77 * Cascade Microtech Inc. 7,491 76 PC-Tel Inc. 9,837 75 * Imation Corp. 25,230 74 * Datalink Corp. 6,748 72 * Emcore Corp. 12,381 70 * Guidance Software Inc. 10,347 70 * CVD Equipment Corp. 5,349 69 * LRAD Corp. 25,183 68 * Jive Software Inc. 11,339 66 Preformed Line Products Co. 1,227 65 * Mavenir Systems Inc. 5,100 64 * Crexendo Inc. 22,268 64 * Zendesk Inc. 2,915 63 * DSP Group Inc. 7,016 62 * ChyronHego Corp. 20,700 62 * GSI Technology Inc. 11,375 62 * Support.com Inc. 27,817 60 Alliance Fiber Optic Products Inc. 4,800 60 * Edgewater Technology Inc. 8,642 59 * ANADIGICS Inc. 85,470 58 * Cyan Inc. 18,050 56 * Ciber Inc. 15,692 54 * Tremor Video Inc. 22,344 52 * Rudolph Technologies Inc. 5,300 48 * Furiex Pharmaceuticals Inc. CVR 4,885 48 * MeetMe Inc. 24,188 48 * Telenav Inc. 6,980 47 * TeleCommunication Systems Inc. Class A 15,900 44 * Numerex Corp. Class A 4,145 43 * Icad Inc. 4,360 43 * Applied Optoelectronics Inc. 2,600 42 * MoSys Inc. 16,896 41 * Rosetta Stone Inc. 4,886 39 * Netlist Inc. 33,001 39 * Silicon Graphics International Corp. 3,900 36 Evolving Systems Inc. 3,847 35 * Innodata Inc. 11,524 35 GlobalSCAPE Inc. 14,200 34 Transact Technologies Inc. 4,904 33 * Smith Micro Software Inc. 36,146 32 * NCI Inc. Class A 3,378 32 Tessco Technologies Inc. 1,100 32 * AXT Inc. 11,436 28 * Benefitfocus Inc. 922 25 * Aerohive Networks Inc. 2,782 22 * Novatel Wireless Inc. 5,660 21 * Silver Spring Networks Inc. 2,100 20 * A10 Networks Inc. 2,213 20 * Radisys Corp. 7,200 19 * BroadVision Inc. 2,152 19 * MobileIron Inc. 1,600 18 Astro-Med Inc. 1,300 17 * Imprivata Inc. 1,067 17 * Amber Road Inc. 880 15 * Alpha & Omega Semiconductor Ltd. 1,523 14 * Arista Networks Inc. 160 14 Concurrent Computer Corp. 1,613 12 * Varonis Systems Inc. 550 12 Optical Cable Corp. 2,400 11 * Cover-All Technologies Inc. 8,100 10 * Zhone Technologies Inc. 2,987 8 QAD Inc. Class B 477 7 * PAR Technology Corp. 1,513 7 * VirnetX Holding Corp. 1,200 7 * Cobra Electronics Corp. 1,300 6 Simulations Plus Inc. 800 6 *,^ ParkerVision Inc. 3,645 4 * Qualstar Corp. 2,400 3 * Identiv Inc. 194 3 * BSQUARE Corp. 400 2 Aware Inc. 422 2 * Authentidate Holding Corp. 200 — * Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 12,617 — Telecommunications (1.3%) Verizon Communications Inc. 2,647,987 132,373 AT&T Inc. 3,311,229 116,688 CenturyLink Inc. 364,194 14,892 * SBA Communications Corp. Class A 82,253 9,122 * Level 3 Communications Inc. 113,416 5,187 * T-Mobile US Inc. 179,352 5,178 Frontier Communications Corp. 646,292 4,207 Windstream Holdings Inc. 387,273 4,175 * tw telecom Inc. Class A 88,179 3,669 Telephone & Data Systems Inc. 59,254 1,420 * Sprint Corp. 219,187 1,390 * Globalstar Inc. 187,499 686 * Cincinnati Bell Inc. 147,607 497 Consolidated Communications Holdings Inc. 17,400 436 Atlantic Tele-Network Inc. 7,877 425 Shenandoah Telecommunications Co. 15,791 392 * 8x8 Inc. 51,972 347 * Iridium Communications Inc. 38,468 340 * Vonage Holdings Corp. 102,577 336 * United States Cellular Corp. 9,323 331 * inContact Inc. 33,374 290 * General Communication Inc. Class A 23,728 259 Enventis Corp. 13,494 245 Lumos Networks Corp. 11,015 179 IDT Corp. Class B 10,156 163 * ORBCOMM Inc. 28,091 162 * Hawaiian Telcom Holdco Inc. 5,805 149 * Intelsat SA 8,590 147 Spok Holdings Inc. 11,182 145 * GTT Communications Inc. 11,891 142 * FairPoint Communications Inc. 7,600 115 * Straight Path Communications Inc. Class B 5,078 80 * Towerstream Corp. 42,637 63 * Elephant Talk Communications Corp. 37,067 38 * Alteva 3,457 24 * Alaska Communications Systems Group Inc. 12,500 20 Utilities (1.9%) Duke Energy Corp. 451,224 33,738 NextEra Energy Inc. 278,246 26,122 Dominion Resources Inc. 371,068 25,637 Southern Co. 572,142 24,974 Exelon Corp. 546,931 18,645 Spectra Energy Corp. 430,206 16,890 American Electric Power Co. Inc. 310,993 16,237 Sempra Energy 148,754 15,676 PPL Corp. 424,398 13,937 PG&E Corp. 301,094 13,561 Public Service Enterprise Group Inc. 322,232 12,000 Edison International 207,941 11,628 Consolidated Edison Inc. 186,590 10,572 Xcel Energy Inc. 320,272 9,736 FirstEnergy Corp. 267,816 8,991 Northeast Utilities 202,067 8,952 Entergy Corp. 114,314 8,840 ONEOK Inc. 133,671 8,762 DTE Energy Co. 112,803 8,582 NiSource Inc. 200,503 8,217 CenterPoint Energy Inc. 273,763 6,699 NRG Energy Inc. 214,801 6,547 Wisconsin Energy Corp. 143,846 6,185 Ameren Corp. 154,445 5,920 AES Corp. 415,725 5,895 * Calpine Corp. 256,645 5,569 American Water Works Co. Inc. 114,027 5,500 CMS Energy Corp. 176,379 5,231 Pepco Holdings Inc. 162,267 4,342 SCANA Corp. 82,019 4,069 Alliant Energy Corp. 71,843 3,981 AGL Resources Inc. 76,777 3,942 Pinnacle West Capital Corp. 71,346 3,898 UGI Corp. 110,043 3,751 ITC Holdings Corp. 101,633 3,621 National Fuel Gas Co. 51,512 3,605 Integrys Energy Group Inc. 51,921 3,366 Atmos Energy Corp. 64,391 3,071 Westar Energy Inc. Class A 82,798 2,825 Aqua America Inc. 115,080 2,708 TECO Energy Inc. 148,922 2,588 Questar Corp. 111,799 2,492 Great Plains Energy Inc. 100,152 2,421 Vectren Corp. 53,326 2,128 Cleco Corp. 39,214 1,888 * Dynegy Inc. Class A 62,561 1,806 IDACORP Inc. 32,507 1,743 ^ Hawaiian Electric Industries Inc. 64,485 1,712 Piedmont Natural Gas Co. Inc. 49,320 1,654 Portland General Electric Co. 50,663 1,627 Southwest Gas Corp. 30,021 1,458 WGL Holdings Inc. 33,771 1,422 New Jersey Resources Corp. 27,359 1,382 Black Hills Corp. 28,546 1,367 UIL Holdings Corp. 36,778 1,302 PNM Resources Inc. 51,810 1,291 Avista Corp. 39,411 1,203 ALLETE Inc. 26,714 1,186 Laclede Group Inc. 25,346 1,176 ONE Gas Inc. 33,482 1,147 NorthWestern Corp. 25,030 1,135 South Jersey Industries Inc. 21,047 1,123 El Paso Electric Co. 26,236 959 MGE Energy Inc. 22,043 821 Northwest Natural Gas Co. 17,907 757 American States Water Co. 23,618 718 Empire District Electric Co. 28,339 684 California Water Service Group 26,632 598 Ormat Technologies Inc. 15,347 403 Unitil Corp. 12,914 401 Chesapeake Utilities Corp. 8,151 340 SJW Corp. 8,583 231 * TerraForm Power Inc. Class A 7,665 221 Middlesex Water Co. 10,426 204 Connecticut Water Service Inc. 6,114 199 Artesian Resources Corp. Class A 9,115 184 York Water Co. 8,846 177 Delta Natural Gas Co. Inc. 6,804 135 * Pure Cycle Corp. 19,761 128 * Cadiz Inc. 11,960 124 Atlantic Power Corp. 40,520 96 * US Geothermal Inc. 86,878 49 Total Common Stocks (Cost $6,672,936) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (25.8%) U.S. Government Securities (15.8%) United States Treasury Note/Bond 0.250% 9/15/15 43,100 43,154 United States Treasury Note/Bond 0.250% 10/15/15 24,715 24,742 United States Treasury Note/Bond 0.375% 11/15/15 15,554 15,586 United States Treasury Note/Bond 4.500% 11/15/15 17,100 17,923 United States Treasury Note/Bond 9.875% 11/15/15 400 443 United States Treasury Note/Bond 1.375% 11/30/15 150 152 United States Treasury Note/Bond 0.250% 12/15/15 24,513 24,521 United States Treasury Note/Bond 0.250% 12/31/15 50,755 50,771 United States Treasury Note/Bond 2.125% 12/31/15 20,000 20,469 United States Treasury Note/Bond 0.375% 1/15/16 24,450 24,484 United States Treasury Note/Bond 0.375% 1/31/16 395 396 United States Treasury Note/Bond 2.000% 1/31/16 12,000 12,274 United States Treasury Note/Bond 0.375% 2/15/16 82,564 82,667 United States Treasury Note/Bond 4.500% 2/15/16 23,625 24,987 United States Treasury Note/Bond 0.250% 2/29/16 16,925 16,912 United States Treasury Note/Bond 2.125% 2/29/16 11,050 11,333 United States Treasury Note/Bond 2.625% 2/29/16 16,850 17,400 United States Treasury Note/Bond 0.375% 3/15/16 11,700 11,705 United States Treasury Note/Bond 2.375% 3/31/16 19,075 19,647 United States Treasury Note/Bond 0.250% 4/15/16 35,425 35,353 United States Treasury Note/Bond 0.375% 4/30/16 46,700 46,678 United States Treasury Note/Bond 2.000% 4/30/16 120 123 United States Treasury Note/Bond 2.625% 4/30/16 20,000 20,700 United States Treasury Note/Bond 0.250% 5/15/16 38,200 38,093 United States Treasury Note/Bond 5.125% 5/15/16 14,750 15,870 United States Treasury Note/Bond 7.250% 5/15/16 9,065 10,055 United States Treasury Note/Bond 0.375% 5/31/16 68 68 United States Treasury Note/Bond 0.500% 6/15/16 9,855 9,864 United States Treasury Note/Bond 1.500% 6/30/16 10,283 10,465 United States Treasury Note/Bond 0.625% 7/15/16 49,090 49,197 United States Treasury Note/Bond 0.500% 7/31/16 9,822 9,822 United States Treasury Note/Bond 1.500% 7/31/16 5,875 5,979 United States Treasury Note/Bond 0.625% 8/15/16 42,075 42,134 United States Treasury Note/Bond 1.000% 8/31/16 16,025 16,153 United States Treasury Note/Bond 3.000% 8/31/16 9,325 9,756 United States Treasury Note/Bond 0.875% 9/15/16 30,000 30,159 United States Treasury Note/Bond 0.500% 9/30/16 2,500 2,496 United States Treasury Note/Bond 1.000% 9/30/16 43,300 43,625 United States Treasury Note/Bond 3.000% 9/30/16 8,375 8,771 United States Treasury Note/Bond 0.625% 10/15/16 27,875 27,866 United States Treasury Note/Bond 1.000% 10/31/16 13,486 13,581 United States Treasury Note/Bond 0.625% 11/15/16 38,200 38,152 United States Treasury Note/Bond 4.625% 11/15/16 425 460 United States Treasury Note/Bond 0.875% 11/30/16 26,407 26,502 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,584 United States Treasury Note/Bond 0.625% 12/15/16 48,225 48,119 United States Treasury Note/Bond 0.875% 12/31/16 15,865 15,905 United States Treasury Note/Bond 0.750% 1/15/17 22,815 22,804 United States Treasury Note/Bond 0.875% 1/31/17 17,450 17,483 United States Treasury Note/Bond 3.125% 1/31/17 15,311 16,139 United States Treasury Note/Bond 0.625% 2/15/17 41,850 41,673 United States Treasury Note/Bond 4.625% 2/15/17 200 218 United States Treasury Note/Bond 0.875% 2/28/17 7,000 7,007 United States Treasury Note/Bond 3.000% 2/28/17 7,350 7,732 United States Treasury Note/Bond 0.750% 3/15/17 6,030 6,019 United States Treasury Note/Bond 1.000% 3/31/17 13,845 13,888 United States Treasury Note/Bond 3.250% 3/31/17 21,100 22,340 United States Treasury Note/Bond 0.875% 4/15/17 33,025 33,025 United States Treasury Note/Bond 0.875% 4/30/17 84,125 84,033 United States Treasury Note/Bond 3.125% 4/30/17 52,750 55,734 United States Treasury Note/Bond 0.875% 5/15/17 18,160 18,137 United States Treasury Note/Bond 4.500% 5/15/17 18,200 19,878 United States Treasury Note/Bond 8.750% 5/15/17 6,470 7,785 United States Treasury Note/Bond 0.625% 5/31/17 6,075 6,023 United States Treasury Note/Bond 2.750% 5/31/17 5,830 6,105 United States Treasury Note/Bond 0.875% 6/15/17 37,850 37,761 United States Treasury Note/Bond 0.750% 6/30/17 18,635 18,510 United States Treasury Note/Bond 2.500% 6/30/17 51,650 53,765 United States Treasury Note/Bond 0.875% 7/15/17 16,934 16,876 United States Treasury Note/Bond 0.500% 7/31/17 6,103 6,010 United States Treasury Note/Bond 2.375% 7/31/17 29,400 30,493 United States Treasury Note/Bond 0.875% 8/15/17 36,150 35,975 United States Treasury Note/Bond 4.750% 8/15/17 10,950 12,096 United States Treasury Note/Bond 0.625% 8/31/17 7,860 7,757 United States Treasury Note/Bond 1.875% 8/31/17 10,025 10,258 United States Treasury Note/Bond 1.000% 9/15/17 29,875 29,828 United States Treasury Note/Bond 0.625% 9/30/17 4,115 4,055 United States Treasury Note/Bond 1.875% 9/30/17 12,600 12,883 United States Treasury Note/Bond 0.750% 10/31/17 2,300 2,271 United States Treasury Note/Bond 4.250% 11/15/17 8,020 8,779 United States Treasury Note/Bond 0.625% 11/30/17 11,625 11,416 United States Treasury Note/Bond 0.750% 12/31/17 1,143 1,125 United States Treasury Note/Bond 0.875% 1/31/18 765 755 United States Treasury Note/Bond 3.500% 2/15/18 31,600 33,896 United States Treasury Note/Bond 0.625% 4/30/18 3,175 3,092 United States Treasury Note/Bond 2.625% 4/30/18 16,300 17,018 United States Treasury Note/Bond 3.875% 5/15/18 2,575 2,803 United States Treasury Note/Bond 9.125% 5/15/18 3,675 4,690 United States Treasury Note/Bond 1.000% 5/31/18 975 961 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,655 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,258 United States Treasury Note/Bond 2.375% 6/30/18 23,800 24,607 United States Treasury Note/Bond 1.375% 7/31/18 16,735 16,670 United States Treasury Note/Bond 2.250% 7/31/18 15,075 15,508 United States Treasury Note/Bond 4.000% 8/15/18 1,000 1,096 United States Treasury Note/Bond 1.500% 8/31/18 8,450 8,447 United States Treasury Note/Bond 1.375% 9/30/18 58,575 58,218 United States Treasury Note/Bond 1.250% 10/31/18 12,100 11,951 United States Treasury Note/Bond 1.750% 10/31/18 42,230 42,540 United States Treasury Note/Bond 3.750% 11/15/18 805 875 United States Treasury Note/Bond 1.250% 11/30/18 38,250 37,730 United States Treasury Note/Bond 1.375% 11/30/18 12,488 12,385 United States Treasury Note/Bond 1.375% 12/31/18 11,375 11,261 United States Treasury Note/Bond 1.500% 12/31/18 11,125 11,071 United States Treasury Note/Bond 1.250% 1/31/19 27,475 27,020 United States Treasury Note/Bond 1.500% 1/31/19 18,425 18,316 United States Treasury Note/Bond 2.750% 2/15/19 11,620 12,161 United States Treasury Note/Bond 8.875% 2/15/19 1,850 2,421 United States Treasury Note/Bond 1.375% 2/28/19 7,450 7,357 United States Treasury Note/Bond 1.500% 2/28/19 39,465 39,193 United States Treasury Note/Bond 1.500% 3/31/19 10,175 10,096 United States Treasury Note/Bond 1.625% 3/31/19 2,755 2,748 United States Treasury Note/Bond 1.250% 4/30/19 8,022 7,864 United States Treasury Note/Bond 1.625% 4/30/19 38,279 38,142 United States Treasury Note/Bond 3.125% 5/15/19 18,835 20,018 United States Treasury Note/Bond 1.125% 5/31/19 5,525 5,375 United States Treasury Note/Bond 1.500% 5/31/19 30,746 30,434 United States Treasury Note/Bond 1.000% 6/30/19 1,750 1,690 United States Treasury Note/Bond 1.625% 6/30/19 24,140 24,015 United States Treasury Note/Bond 0.875% 7/31/19 32,592 31,227 United States Treasury Note/Bond 1.625% 7/31/19 27,861 27,695 United States Treasury Note/Bond 3.625% 8/15/19 11,900 12,938 United States Treasury Note/Bond 8.125% 8/15/19 5,535 7,194 United States Treasury Note/Bond 1.000% 8/31/19 19,425 18,697 United States Treasury Note/Bond 1.625% 8/31/19 14,006 13,914 United States Treasury Note/Bond 1.750% 9/30/19 28,300 28,265 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,697 United States Treasury Note/Bond 3.375% 11/15/19 12,680 13,655 United States Treasury Note/Bond 1.000% 11/30/19 6,025 5,775 United States Treasury Note/Bond 1.125% 12/31/19 4,075 3,925 United States Treasury Note/Bond 1.375% 1/31/20 2,700 2,631 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,018 United States Treasury Note/Bond 8.500% 2/15/20 3,269 4,384 United States Treasury Note/Bond 1.250% 2/29/20 7,490 7,240 United States Treasury Note/Bond 1.125% 4/30/20 10,800 10,331 United States Treasury Note/Bond 3.500% 5/15/20 3,560 3,859 United States Treasury Note/Bond 1.375% 5/31/20 28,815 27,910 United States Treasury Note/Bond 1.875% 6/30/20 23,525 23,400 United States Treasury Note/Bond 2.000% 7/31/20 12,255 12,263 United States Treasury Note/Bond 2.625% 8/15/20 9,925 10,263 United States Treasury Note/Bond 1.750% 10/31/20 45,650 44,801 United States Treasury Note/Bond 2.625% 11/15/20 50,233 51,818 United States Treasury Note/Bond 2.000% 11/30/20 22,950 22,828 United States Treasury Note/Bond 2.375% 12/31/20 7,000 7,113 United States Treasury Note/Bond 2.125% 1/31/21 10,996 10,996 United States Treasury Note/Bond 3.625% 2/15/21 358 391 United States Treasury Note/Bond 7.875% 2/15/21 400 539 United States Treasury Note/Bond 2.000% 2/28/21 13,600 13,485 United States Treasury Note/Bond 2.250% 4/30/21 7,075 7,113 United States Treasury Note/Bond 3.125% 5/15/21 37,512 39,763 United States Treasury Note/Bond 2.000% 5/31/21 26,978 26,666 United States Treasury Note/Bond 2.125% 6/30/21 18,875 18,792 United States Treasury Note/Bond 2.250% 7/31/21 19,600 19,670 United States Treasury Note/Bond 2.125% 8/15/21 27,115 26,988 United States Treasury Note/Bond 2.000% 8/31/21 9,325 9,200 United States Treasury Note/Bond 2.125% 9/30/21 20,000 19,878 United States Treasury Note/Bond 2.000% 11/15/21 54,250 53,419 United States Treasury Note/Bond 8.000% 11/15/21 10,770 14,906 United States Treasury Note/Bond 2.000% 2/15/22 12,520 12,299 United States Treasury Note/Bond 1.750% 5/15/22 17,400 16,734 United States Treasury Note/Bond 1.625% 8/15/22 8,000 7,599 United States Treasury Note/Bond 1.625% 11/15/22 17,550 16,593 United States Treasury Note/Bond 2.000% 2/15/23 16,335 15,855 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,502 United States Treasury Note/Bond 1.750% 5/15/23 35,043 33,225 United States Treasury Note/Bond 2.500% 8/15/23 34,410 34,625 United States Treasury Note/Bond 6.250% 8/15/23 16,980 22,231 United States Treasury Note/Bond 2.750% 11/15/23 20,256 20,766 United States Treasury Note/Bond 2.750% 2/15/24 7,674 7,856 United States Treasury Note/Bond 2.500% 5/15/24 46,818 46,862 United States Treasury Note/Bond 2.375% 8/15/24 32,631 32,264 United States Treasury Note/Bond 7.500% 11/15/24 675 979 United States Treasury Note/Bond 6.875% 8/15/25 2,350 3,319 United States Treasury Note/Bond 6.000% 2/15/26 2,345 3,131 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,398 United States Treasury Note/Bond 6.500% 11/15/26 2,910 4,073 United States Treasury Note/Bond 6.125% 11/15/27 6,150 8,452 United States Treasury Note/Bond 5.500% 8/15/28 10,445 13,712 United States Treasury Note/Bond 5.250% 11/15/28 9,875 12,708 United States Treasury Note/Bond 5.250% 2/15/29 8,540 10,998 United States Treasury Note/Bond 6.125% 8/15/29 2,420 3,391 United States Treasury Note/Bond 6.250% 5/15/30 6,070 8,673 United States Treasury Note/Bond 5.375% 2/15/31 15,200 20,123 United States Treasury Note/Bond 4.500% 2/15/36 11,500 14,197 United States Treasury Note/Bond 4.750% 2/15/37 3,400 4,344 United States Treasury Note/Bond 5.000% 5/15/37 14,248 18,803 United States Treasury Note/Bond 4.375% 2/15/38 9,742 11,826 United States Treasury Note/Bond 3.500% 2/15/39 372 396 United States Treasury Note/Bond 4.250% 5/15/39 5,883 7,038 United States Treasury Note/Bond 4.500% 8/15/39 8,684 10,779 United States Treasury Note/Bond 4.375% 11/15/39 17,036 20,789 United States Treasury Note/Bond 4.625% 2/15/40 17,510 22,177 United States Treasury Note/Bond 4.375% 5/15/40 950 1,162 United States Treasury Note/Bond 3.875% 8/15/40 3,185 3,606 United States Treasury Note/Bond 4.250% 11/15/40 8,140 9,778 3 United States Treasury Note/Bond 4.750% 2/15/41 19,838 25,700 United States Treasury Note/Bond 3.125% 11/15/41 19,025 18,871 United States Treasury Note/Bond 3.125% 2/15/42 8,523 8,440 United States Treasury Note/Bond 3.000% 5/15/42 11,925 11,515 United States Treasury Note/Bond 2.750% 8/15/42 23,725 21,738 United States Treasury Note/Bond 2.750% 11/15/42 68,535 62,710 United States Treasury Note/Bond 3.125% 2/15/43 442 436 United States Treasury Note/Bond 2.875% 5/15/43 3,585 3,359 United States Treasury Note/Bond 3.625% 8/15/43 32,486 35,115 United States Treasury Note/Bond 3.750% 11/15/43 27,549 30,450 United States Treasury Note/Bond 3.625% 2/15/44 26,638 28,790 United States Treasury Note/Bond 3.375% 5/15/44 9,800 10,118 United States Treasury Note/Bond 3.125% 8/15/44 350 344 Agency Bonds and Notes (1.4%) 4 AID-Jordan 1.945% 6/23/19 600 602 4 AID-Jordan 2.503% 10/30/20 750 765 4 AID-Tunisia 2.452% 7/24/21 250 249 4 AID-Ukraine 1.844% 5/16/19 350 345 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 179 2 Federal Farm Credit Banks 1.500% 11/16/15 350 355 2 Federal Farm Credit Banks 1.050% 3/28/16 250 252 2 Federal Farm Credit Banks 5.125% 8/25/16 925 1,003 2 Federal Farm Credit Banks 4.875% 1/17/17 850 926 2 Federal Farm Credit Banks 1.125% 9/22/17 500 499 2 Federal Farm Credit Banks 5.150% 11/15/19 3,000 3,460 2 Federal Farm Credit Banks 3.500% 12/20/23 500 526 2 Federal Home Loan Banks 0.375% 2/19/16 4,000 4,001 2 Federal Home Loan Banks 5.625% 6/13/16 300 326 2 Federal Home Loan Banks 0.375% 6/24/16 1,500 1,494 2 Federal Home Loan Banks 0.500% 9/28/16 7,000 6,971 2 Federal Home Loan Banks 5.125% 10/19/16 2,825 3,079 2 Federal Home Loan Banks 4.750% 12/16/16 4,170 4,529 2 Federal Home Loan Banks 0.625% 12/28/16 1,200 1,195 2 Federal Home Loan Banks 4.875% 5/17/17 900 990 2 Federal Home Loan Banks 0.875% 5/24/17 4,000 3,986 2 Federal Home Loan Banks 1.000% 6/21/17 2,500 2,496 2 Federal Home Loan Banks 4.875% 9/8/17 405 447 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,615 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,695 2 Federal Home Loan Banks 5.375% 8/15/18 225 256 2 Federal Home Loan Banks 1.875% 3/13/20 500 494 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,287 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,946 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,174 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,912 2 Federal Home Loan Banks 2.125% 3/10/23 4,000 3,823 2 Federal Home Loan Banks 5.375% 8/15/24 815 987 2 Federal Home Loan Banks 5.500% 7/15/36 2,775 3,587 5 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,221 5 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,700 1,700 5 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,136 5 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,374 5 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 11,605 11,908 5 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 10,000 10,038 5 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 6,000 5,994 5 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,604 5 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 6,500 6,543 5 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 4,075 4,070 5 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 5,500 5,487 5 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,462 5 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,158 5 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,134 5 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,765 5 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 1,964 5 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,053 5 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,763 5 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,890 5 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,649 5 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 10,618 5 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,829 5 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,786 5 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 270 383 5 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,941 4,092 5 Federal National Mortgage Assn. 4.375% 10/15/15 2,350 2,452 5 Federal National Mortgage Assn. 1.625% 10/26/15 5,870 5,960 5 Federal National Mortgage Assn. 0.375% 12/21/15 1,775 1,777 5 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,292 5 Federal National Mortgage Assn. 0.500% 3/30/16 2,725 2,728 5 Federal National Mortgage Assn. 2.375% 4/11/16 6,475 6,660 5 Federal National Mortgage Assn. 0.375% 7/5/16 2,000 1,994 5 Federal National Mortgage Assn. 0.625% 8/26/16 2,500 2,501 5 Federal National Mortgage Assn. 5.250% 9/15/16 1,350 1,470 5 Federal National Mortgage Assn. 1.250% 9/28/16 7,255 7,336 5 Federal National Mortgage Assn. 1.375% 11/15/16 11,955 12,108 5 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,748 5 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,165 5 Federal National Mortgage Assn. 0.750% 4/20/17 4,175 4,151 5 Federal National Mortgage Assn. 1.125% 4/27/17 10,600 10,643 5 Federal National Mortgage Assn. 0.875% 8/28/17 2,550 2,532 5 Federal National Mortgage Assn. 1.000% 9/27/17 1,000 995 5 Federal National Mortgage Assn. 0.875% 10/26/17 16,150 15,990 5 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 2,960 5 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 5,904 5 Federal National Mortgage Assn. 0.875% 5/21/18 1,490 1,459 5 Federal National Mortgage Assn. 1.875% 9/18/18 12,300 12,418 5 Federal National Mortgage Assn. 1.625% 11/27/18 4,370 4,364 5 Federal National Mortgage Assn. 1.875% 2/19/19 4,000 4,020 5 Federal National Mortgage Assn. 1.750% 6/20/19 4,000 3,993 5 Federal National Mortgage Assn. 1.750% 9/12/19 7,000 6,945 5 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 984 5 Federal National Mortgage Assn. 2.625% 9/6/24 2,000 1,967 5 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,055 5 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 3,012 5 Federal National Mortgage Assn. 6.625% 11/15/30 6,320 8,962 5 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,671 2 Financing Corp. 9.800% 4/6/18 500 639 2 Financing Corp. 9.650% 11/2/18 475 622 Private Export Funding Corp. 1.375% 2/15/17 175 177 Private Export Funding Corp. 2.250% 12/15/17 200 206 Private Export Funding Corp. 1.875% 7/15/18 300 303 Private Export Funding Corp. 4.375% 3/15/19 350 388 Private Export Funding Corp. 1.450% 8/15/19 250 244 Private Export Funding Corp. 2.250% 3/15/20 650 651 Private Export Funding Corp. 4.300% 12/15/21 175 194 Private Export Funding Corp. 2.800% 5/15/22 200 201 Private Export Funding Corp. 2.050% 11/15/22 4,175 3,931 Private Export Funding Corp. 3.550% 1/15/24 725 759 Private Export Funding Corp. 2.450% 7/15/24 525 496 4 State of Israel 5.500% 12/4/23 375 454 State of Israel 5.500% 4/26/24 1,400 1,699 2 Tennessee Valley Authority 4.500% 4/1/18 655 721 2 Tennessee Valley Authority 1.750% 10/15/18 600 601 2 Tennessee Valley Authority 3.875% 2/15/21 905 987 2 Tennessee Valley Authority 1.875% 8/15/22 425 403 2 Tennessee Valley Authority 2.875% 9/15/24 1,500 1,495 2 Tennessee Valley Authority 6.750% 11/1/25 2,100 2,813 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,854 2 Tennessee Valley Authority 4.650% 6/15/35 500 558 2 Tennessee Valley Authority 5.880% 4/1/36 285 372 2 Tennessee Valley Authority 5.500% 6/15/38 225 281 2 Tennessee Valley Authority 5.250% 9/15/39 425 520 2 Tennessee Valley Authority 3.500% 12/15/42 950 890 2 Tennessee Valley Authority 5.375% 4/1/56 580 710 2 Tennessee Valley Authority 4.625% 9/15/60 519 563 Conventional Mortgage-Backed Securities (8.4%) Fannie Mae Pool 2.000% 10/1/28 3,837 3,765 Fannie Mae Pool 2.500% 11/1/27–1/1/43 52,251 52,452 Fannie Mae Pool 3.000% 11/1/26–10/1/44 145,639 146,523 Fannie Mae Pool 3.500% 9/1/25–10/1/44 156,684 161,727 Fannie Mae Pool 4.000% 7/1/18–10/1/44 151,792 160,637 Fannie Mae Pool 4.500% 3/1/18–10/1/44 111,101 119,956 Fannie Mae Pool 5.000% 3/1/17–10/1/44 68,797 75,850 Fannie Mae Pool 5.500% 11/1/16–10/1/44 54,063 60,233 Fannie Mae Pool 6.000% 4/1/16–10/1/44 37,161 42,084 Fannie Mae Pool 6.500% 6/1/15–10/1/39 12,917 14,657 Fannie Mae Pool 7.000% 11/1/14–11/1/37 4,590 5,204 Fannie Mae Pool 7.500% 4/1/15–12/1/32 431 481 Fannie Mae Pool 8.000% 7/1/15–11/1/30 70 78 Fannie Mae Pool 8.500% 11/1/18–7/1/30 55 63 Fannie Mae Pool 9.000% 7/1/22–8/1/26 24 25 Fannie Mae Pool 9.500% 5/1/16–2/1/25 3 3 Freddie Mac Gold Pool 2.000% 8/1/28 1,886 1,851 Freddie Mac Gold Pool 2.500% 6/1/28–2/1/43 39,805 39,972 Freddie Mac Gold Pool 3.000% 1/1/27–10/1/44 78,588 79,199 Freddie Mac Gold Pool 3.500% 8/1/25–10/1/44 89,702 92,365 Freddie Mac Gold Pool 4.000% 7/1/18–10/1/44 94,698 99,960 Freddie Mac Gold Pool 4.500% 9/1/15–10/1/44 67,642 72,946 Freddie Mac Gold Pool 5.000% 4/1/17–10/1/44 42,036 46,273 Freddie Mac Gold Pool 5.500% 5/1/17–6/1/41 31,148 34,675 Freddie Mac Gold Pool 6.000% 1/1/17–10/1/44 20,606 23,282 Freddie Mac Gold Pool 6.500% 12/1/14–3/1/39 5,478 6,205 Freddie Mac Gold Pool 7.000% 1/1/15–12/1/38 1,481 1,683 Freddie Mac Gold Pool 7.500% 11/1/14–1/1/32 217 245 Freddie Mac Gold Pool 8.000% 1/1/16–10/1/31 258 287 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 23 25 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 18 20 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 1 2 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 3 3 Ginnie Mae I Pool 3.000% 1/15/26–10/1/44 16,404 16,575 Ginnie Mae I Pool 3.500% 11/15/25–10/1/44 17,861 18,540 Ginnie Mae I Pool 4.000% 10/15/24–10/1/44 29,376 31,211 Ginnie Mae I Pool 4.500% 8/15/18–10/1/44 39,748 43,222 7 Ginnie Mae I Pool 5.000% 1/15/18–4/15/41 23,185 25,602 Ginnie Mae I Pool 5.500% 3/15/15–10/1/44 12,194 13,629 7 Ginnie Mae I Pool 6.000% 5/15/17–12/15/40 7,803 8,828 7 Ginnie Mae I Pool 6.500% 11/15/23–8/15/39 2,457 2,725 7 Ginnie Mae I Pool 7.000% 5/15/15–8/15/32 988 1,112 7 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 287 320 7 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 197 217 7 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 26 30 7 Ginnie Mae I Pool 9.000% 11/15/19–2/15/30 31 32 7 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 2 7 Ginnie Mae I Pool 10.000% 3/15/19 1 1 7 Ginnie Mae II Pool 2.500% 2/20/28–6/20/28 1,930 1,966 Ginnie Mae II Pool 3.000% 2/20/27–10/1/44 65,143 65,802 Ginnie Mae II Pool 3.500% 9/20/25–10/1/44 117,800 121,952 Ginnie Mae II Pool 4.000% 9/20/25–10/1/44 94,469 100,247 Ginnie Mae II Pool 4.500% 11/20/35–10/1/44 70,048 76,141 Ginnie Mae II Pool 5.000% 3/20/18–10/1/44 38,067 42,010 7 Ginnie Mae II Pool 5.500% 12/20/33–9/20/41 12,040 13,423 7 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 5,747 6,548 7 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 1,767 2,022 7 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 301 340 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae Pool 1.467% 4/1/37 65 68 Fannie Mae Pool 1.863% 9/1/37 178 191 Fannie Mae Pool 2.080% 8/1/35 207 221 Fannie Mae Pool 2.109% 3/1/43 808 813 Fannie Mae Pool 2.165% 6/1/36 5 6 Fannie Mae Pool 2.192% 12/1/41 422 435 Fannie Mae Pool 2.195% 7/1/39–6/1/43 820 839 Fannie Mae Pool 2.202% 6/1/42 1,958 2,034 Fannie Mae Pool 2.203% 9/1/42 557 576 Fannie Mae Pool 2.224% 12/1/33–8/1/37 226 238 Fannie Mae Pool 2.231% 11/1/36 290 309 Fannie Mae Pool 2.233% 10/1/42 468 481 Fannie Mae Pool 2.243% 2/1/36 141 144 Fannie Mae Pool 2.260% 9/1/34 76 80 Fannie Mae Pool 2.266% 7/1/43 918 919 Fannie Mae Pool 2.325% 7/1/37 31 32 Fannie Mae Pool 2.391% 1/1/37 250 269 Fannie Mae Pool 2.403% 5/1/42 1,310 1,320 Fannie Mae Pool 2.407% 7/1/42 722 741 Fannie Mae Pool 2.438% 1/1/35 252 271 Fannie Mae Pool 2.450% 5/1/43 1,720 1,766 Fannie Mae Pool 2.459% 10/1/42 838 859 Fannie Mae Pool 2.497% 11/1/34 125 131 Fannie Mae Pool 2.498% 10/1/40 237 248 Fannie Mae Pool 2.511% 12/1/40 390 409 Fannie Mae Pool 2.560% 11/1/33 76 82 Fannie Mae Pool 2.588% 7/1/42 326 351 Fannie Mae Pool 2.607% 12/1/41 386 398 Fannie Mae Pool 2.621% 11/1/41 371 396 Fannie Mae Pool 2.669% 1/1/42 430 459 Fannie Mae Pool 2.747% 12/1/43 1,595 1,640 Fannie Mae Pool 2.784% 1/1/42–3/1/42 1,364 1,408 Fannie Mae Pool 2.809% 11/1/41 361 386 Fannie Mae Pool 2.815% 3/1/41 296 316 Fannie Mae Pool 2.866% 5/1/42 250 260 Fannie Mae Pool 2.934% 12/1/40 159 167 Fannie Mae Pool 2.998% 3/1/42 510 530 Fannie Mae Pool 3.005% 9/1/43 998 1,035 Fannie Mae Pool 3.056% 3/1/41 392 410 Fannie Mae Pool 3.060% 2/1/41–2/1/42 709 737 Fannie Mae Pool 3.119% 2/1/41 173 183 Fannie Mae Pool 3.130% 2/1/41 137 138 Fannie Mae Pool 3.138% 2/1/42 1,670 1,862 Fannie Mae Pool 3.171% 12/1/40 169 177 Fannie Mae Pool 3.218% 9/1/40 130 136 Fannie Mae Pool 3.219% 12/1/40 156 163 Fannie Mae Pool 3.223% 8/1/40 160 166 Fannie Mae Pool 3.251% 10/1/40 175 182 Fannie Mae Pool 3.274% 11/1/40 133 139 Fannie Mae Pool 3.279% 5/1/41 375 401 Fannie Mae Pool 3.284% 1/1/40 242 250 Fannie Mae Pool 3.330% 8/1/42 541 561 Fannie Mae Pool 3.398% 10/1/39 107 111 Fannie Mae Pool 3.428% 5/1/40 95 101 Fannie Mae Pool 3.490% 5/1/40 53 56 Fannie Mae Pool 3.517% 11/1/39 65 67 Fannie Mae Pool 3.536% 7/1/41 510 525 Fannie Mae Pool 3.540% 6/1/41 96 101 Fannie Mae Pool 3.580% 8/1/39 95 101 Fannie Mae Pool 3.597% 4/1/41 275 289 Fannie Mae Pool 3.713% 11/1/39 77 79 Fannie Mae Pool 3.729% 6/1/41 386 407 Fannie Mae Pool 3.819% 9/1/40 344 363 Fannie Mae Pool 4.263% 12/1/39 271 278 Fannie Mae Pool 5.136% 3/1/38 97 102 Fannie Mae Pool 5.145% 11/1/39 146 156 Fannie Mae Pool 5.245% 8/1/39 378 402 Fannie Mae Pool 5.280% 7/1/36 65 66 Fannie Mae Pool 5.659% 4/1/37 221 235 Fannie Mae Pool 5.784% 12/1/37 217 232 Fannie Mae Pool 6.128% 10/1/37 199 207 Freddie Mac Non Gold Pool 2.040% 1/1/37 192 204 Freddie Mac Non Gold Pool 2.173% 7/1/35 137 145 Freddie Mac Non Gold Pool 2.277% 12/1/36 68 72 Freddie Mac Non Gold Pool 2.278% 10/1/37 65 69 Freddie Mac Non Gold Pool 2.280% 3/1/37 26 27 Freddie Mac Non Gold Pool 2.320% 2/1/37 39 41 Freddie Mac Non Gold Pool 2.343% 5/1/42 129 132 Freddie Mac Non Gold Pool 2.352% 1/1/35 21 23 Freddie Mac Non Gold Pool 2.357% 12/1/34 97 104 Freddie Mac Non Gold Pool 2.367% 12/1/36 74 78 Freddie Mac Non Gold Pool 2.375% 11/1/34–5/1/36 170 179 Freddie Mac Non Gold Pool 2.405% 12/1/35 108 115 Freddie Mac Non Gold Pool 2.572% 2/1/42 244 259 Freddie Mac Non Gold Pool 2.608% 11/1/43 837 856 Freddie Mac Non Gold Pool 2.626% 12/1/40 159 163 Freddie Mac Non Gold Pool 2.673% 11/1/40 98 101 Freddie Mac Non Gold Pool 2.719% 12/1/40 374 384 Freddie Mac Non Gold Pool 2.744% 10/1/36 92 97 Freddie Mac Non Gold Pool 2.754% 2/1/42 399 423 Freddie Mac Non Gold Pool 2.785% 1/1/41 255 261 Freddie Mac Non Gold Pool 2.880% 2/1/41 342 365 Freddie Mac Non Gold Pool 2.924% 12/1/41 457 479 Freddie Mac Non Gold Pool 2.947% 2/1/41 101 108 Freddie Mac Non Gold Pool 3.074% 6/1/41 150 160 Freddie Mac Non Gold Pool 3.097% 3/1/41 116 124 Freddie Mac Non Gold Pool 3.116% 1/1/41 91 96 Freddie Mac Non Gold Pool 3.151% 11/1/40 185 189 Freddie Mac Non Gold Pool 3.237% 6/1/40 120 122 Freddie Mac Non Gold Pool 3.350% 5/1/40 58 63 Freddie Mac Non Gold Pool 3.418% 3/1/42 581 605 Freddie Mac Non Gold Pool 3.452% 5/1/40 56 59 Freddie Mac Non Gold Pool 3.592% 6/1/40 97 107 Freddie Mac Non Gold Pool 3.627% 6/1/40 183 191 Freddie Mac Non Gold Pool 3.678% 9/1/40 490 505 Freddie Mac Non Gold Pool 4.387% 5/1/38 15 16 Freddie Mac Non Gold Pool 5.298% 3/1/38 188 198 Freddie Mac Non Gold Pool 5.447% 1/1/38 38 40 Freddie Mac Non Gold Pool 5.467% 2/1/36 99 104 Freddie Mac Non Gold Pool 5.769% 9/1/37 414 437 Freddie Mac Non Gold Pool 5.780% 10/1/37 5 5 Freddie Mac Non Gold Pool 5.804% 5/1/37 340 357 Ginnie Mae II Pool 2.000% 4/20/41–6/20/43 3,051 3,120 Ginnie Mae II Pool 2.125% 5/20/41 107 113 Ginnie Mae II Pool 2.500% 10/20/39–1/20/42 3,790 3,939 7 Ginnie Mae II Pool 3.000% 11/20/40–11/20/41 2,411 2,514 7 Ginnie Mae II Pool 3.500% 1/20/41–12/20/43 3,175 3,339 Ginnie Mae II Pool 4.000% 10/20/38–10/20/41 1,190 1,243 7 Ginnie Mae II Pool 5.000% 7/20/38 15 16 Total U.S. Government and Agency Obligations (Cost $5,930,713) Asset-Backed/Commercial Mortgage-Backed Securities (1.2%) 7 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 207 223 7 Ally Auto Receivables Trust 2011-2 1.980% 4/15/16 131 132 7 Ally Auto Receivables Trust 2011-4 1.140% 6/15/16 230 230 7 Ally Auto Receivables Trust 2012-5 0.850% 1/16/18 365 363 7 Ally Auto Receivables Trust 2013-2 0.790% 1/15/18 150 150 7 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 100 100 7 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 300 300 7 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 150 150 7 Ally Auto Receivables Trust 2014-SN1 0.750% 2/21/17 275 273 7 Ally Auto Receivables Trust 2014-SN1 0.950% 6/20/18 175 174 7 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 425 423 7 American Express Credit Account Secured Note Trust 2014-3 1.490% 4/15/20 625 625 7 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 6 6 7 AmeriCredit Automobile Receivables Trust 2013-1 0.610% 10/10/17 108 108 7 AmeriCredit Automobile Receivables Trust 2013-2 0.650% 12/8/17 74 74 7 AmeriCredit Automobile Receivables Trust 2013-3 0.920% 4/9/18 203 203 7 AmeriCredit Automobile Receivables Trust 2013-4 0.960% 4/9/18 80 80 7 AmeriCredit Automobile Receivables Trust 2014-1 0.900% 2/8/19 75 75 7 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 50 50 7 AmeriCredit Automobile Receivables Trust 2014-2 0.940% 2/8/19 150 149 7 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 225 224 7 Banc of America Commercial Mortgage Trust 2005-2 4.857% 7/10/43 156 158 7 Banc of America Commercial Mortgage Trust 2005-5 5.115% 10/10/45 774 790 7 Banc of America Commercial Mortgage Trust 2005-6 5.349% 9/10/47 245 255 7 Banc of America Commercial Mortgage Trust 2005-6 5.349% 9/10/47 260 271 7 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 763 795 7 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 50 53 7 Banc of America Commercial Mortgage Trust 2006-2 5.920% 5/10/45 945 996 7 Banc of America Commercial Mortgage Trust 2006-2 5.955% 5/10/45 160 169 7 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 1,662 1,768 7 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 905 957 7 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 213 7 Banc of America Commercial Mortgage Trust 2008-1 6.427% 2/10/51 1,400 1,562 7 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.825% 11/11/41 43 44 7 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.868% 11/11/41 100 100 7 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 1,182 1,227 7 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8 4.750% 6/11/41 200 203 7 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP18 4.933% 2/13/42 294 298 7 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP20 5.288% 10/12/42 400 414 7 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.600% 3/11/39 582 608 7 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12 5.929% 9/11/38 275 295 7 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 172 7 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.757% 4/12/38 545 573 7 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.757% 4/12/38 250 266 7 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 425 457 7 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.845% 6/11/40 100 101 7 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.897% 6/11/40 535 586 7 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 770 843 7 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.915% 6/11/50 735 807 7 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 1,050 1,148 7 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 323 350 7 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 356 7 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,945 2,145 7 Capital Auto Receivables Asset Trust 2013-1 0.790% 6/20/17 215 214 7 Capital Auto Receivables Asset Trust 2013-3 1.040% 11/21/16 230 231 7 Capital Auto Receivables Asset Trust 2013-3 1.310% 12/20/17 228 228 7 Capital Auto Receivables Asset Trust 2013-3 1.680% 4/20/18 135 135 7 Capital Auto Receivables Asset Trust 2013-4 1.090% 3/20/18 450 450 7 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 300 301 7 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 300 302 7 Capital Auto Receivables Asset Trust 2014-1 1.320% 6/20/18 495 498 7 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 125 126 7 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 95 96 7 Capital Auto Receivables Asset Trust 2014-2 0.910% 4/20/17 200 199 7 Capital Auto Receivables Asset Trust 2014-2 1.260% 5/21/18 100 100 7 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 75 75 7 Capital Auto Receivables Asset Trust 2014-3 1.480% 11/20/18 150 149 7 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 100 100 7 Capital One Multi-asset Execution Trust 2006- A3 5.050% 12/17/18 3,500 3,698 7 Capital One Multi-asset Execution Trust 2007- A7 5.750% 7/15/20 550 614 7 Capital One Multi-Asset Execution Trust 2014- A2 1.260% 1/15/20 150 150 7 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 145 144 7 CarMax Auto Owner Trust 2013-2 0.640% 1/16/18 234 234 7 Carmax Auto Owner Trust 2013-2 0.840% 11/15/18 97 96 7 Carmax Auto Owner Trust 2013-3 0.970% 4/16/18 270 271 7 Carmax Auto Owner Trust 2013-3 1.490% 1/15/19 140 141 7 Carmax Auto Owner Trust 2013-4 0.800% 7/16/18 125 124 7 Carmax Auto Owner Trust 2013-4 1.280% 5/15/19 50 50 7 Carmax Auto Owner Trust 2014-1 0.790% 10/15/18 180 179 7 Carmax Auto Owner Trust 2014-1 1.320% 7/15/19 120 119 7 Carmax Auto Owner Trust 2014-2 0.980% 1/15/19 225 225 7 Carmax Auto Owner Trust 2014-2 1.610% 10/15/19 125 124 7 Carmax Auto Owner Trust 2014-3 1.160% 6/17/19 250 249 7 Carmax Auto Owner Trust 2014-3 1.730% 2/18/20 125 124 7 CD 2005-CD1 Commercial Mortgage Trust 5.400% 7/15/44 571 588 7 CD 2005-CD1 Commercial Mortgage Trust 5.400% 7/15/44 300 311 7 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,655 1,752 7 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 425 460 7 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 2,440 2,608 7 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,679 1,848 7 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 120 127 7 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 91 7 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 802 7 Chase Issuance Trust 2006-A2 5.160% 4/16/18 1,030 1,091 7 Chase Issuance Trust 2012-A3 0.790% 6/15/17 635 636 7 Chase Issuance Trust 2012-A5 0.590% 8/15/17 361 360 7 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,250 7 Chase Issuance Trust 2013-A1 1.300% 2/18/20 1,050 1,033 7 Chase Issuance Trust 2013-A8 1.010% 10/15/18 775 772 7 Chase Issuance Trust 2014-A1 1.150% 1/15/19 2,000 1,998 7 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 907 7 Chase Issuance Trust 2014-A6 1.260% 7/15/19 1,075 1,072 7 Citibank Credit Card Issuance Trust 2003-A7 4.150% 7/7/17 611 627 7 Citibank Credit Card Issuance Trust 2005-A2 4.850% 3/10/17 300 306 7 Citibank Credit Card Issuance Trust 2005-A9 5.100% 11/20/17 803 841 7 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 614 7 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 1,048 1,167 7 Citibank Credit Card Issuance Trust 2013-A10 0.730% 2/7/18 350 349 7 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 2,350 2,385 7 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 875 873 7 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 750 750 7 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 1,275 1,272 7 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 1,250 1,249 7 Citigroup Commercial Mortgage Trust 2005- C3 4.830% 5/15/43 1,085 1,106 7 Citigroup Commercial Mortgage Trust 2006- C4 5.974% 3/15/49 500 533 7 Citigroup Commercial Mortgage Trust 2006- C4 5.974% 3/15/49 1,028 1,086 7 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 600 642 7 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 230 247 7 Citigroup Commercial Mortgage Trust 2007- C6 5.899% 12/10/49 1,141 1,245 7 Citigroup Commercial Mortgage Trust 2008- C7 6.339% 12/10/49 1,343 1,481 7 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 600 597 7 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 99 7 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 99 7 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 234 7 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 243 7 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 350 378 7 Citigroup Commercial Mortgage Trust 2013- GC17 3.675% 11/10/46 75 78 7 Citigroup Commercial Mortgage Trust 2013- GC17 4.131% 11/10/46 275 291 7 Citigroup Commercial Mortgage Trust 2013- GC17 4.544% 11/10/46 100 107 7 Citigroup Commercial Mortgage Trust 2013- GC17 5.095% 11/10/46 100 108 7 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 129 132 7 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 75 78 7 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 125 131 7 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 125 132 7 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 200 208 7 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 150 154 7 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 300 305 7 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 1,190 1,286 7 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.969% 5/15/46 903 991 7 COMM 2005-C6 Mortgage Trust 5.116% 6/10/44 1,112 1,138 7 COMM 2006-C7 Mortgage Trust 5.948% 6/10/46 982 1,042 7 COMM 2006-C7 Mortgage Trust 5.973% 6/10/46 200 213 7 COMM 2007-C9 Mortgage Trust 5.989% 12/10/49 900 990 7 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 144 7 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 195 7,10 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 227 227 7 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 343 7 COMM 2013-CCRE11 Mortgage Trust 3.047% 10/10/46 200 206 7 COMM 2013-CCRE11 Mortgage Trust 3.660% 10/10/46 200 208 7 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 260 274 7 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 330 354 7 COMM 2013-CCRE11 Mortgage Trust 4.715% 10/10/46 200 218 7 COMM 2013-CCRE12 Mortgage Trust 1.295% 10/10/46 67 67 7 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 125 128 7 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 125 130 7 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 175 181 7 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 125 132 7 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 75 79 7 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 50 53 7 COMM 2013-CCRE13 Mortgage Trust 1.259% 11/10/18 62 62 7 COMM 2013-CCRE13 Mortgage Trust 3.039% 12/10/18 75 77 7 COMM 2013-CCRE13 Mortgage Trust 3.706% 10/10/23 50 52 7 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 450 480 7 COMM 2013-CCRE13 Mortgage Trust 4.449% 12/10/23 150 160 7 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 182 7 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 150 7 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 229 7 COMM 2013-CCRE9 Mortgage Trust 4.378% 7/10/45 365 393 7 COMM 2013-CCRE9 Mortgage Trust 4.210% 8/10/46 160 171 7 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 238 7 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 246 7 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 272 7 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 153 7 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 350 363 7 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 275 295 7 COMM 2014-CCRE14 Mortgage Trust 4.526% 2/10/47 325 348 7 COMM 2014-CCRE14 Mortgage Trust 4.759% 2/10/47 175 187 7 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 327 335 7 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 113 117 7 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 209 220 7 COMM 2014-CCRE15 Mortgage Trust 4.870% 2/10/47 105 114 7 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 650 668 7 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 150 155 7 COMM 2014-CR17 Mortgage Trust 3.012% 5/10/47 225 231 7 COMM 2014-CR17 Mortgage Trust 3.598% 5/10/47 100 103 7 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 175 183 7 COMM 2014-CR17 Mortgage Trust 4.377% 5/10/47 100 102 7 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 175 179 7 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 125 129 7 COMM 2014-CR18 Mortgage Trust 4.103% 7/15/47 150 154 7 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 125 128 7 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 325 340 7 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 425 439 7 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 175 182 7 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 90 92 7 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 78 80 7 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 202 211 7 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 57 59 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 36 38 7 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 125 127 7 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 350 360 7 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 225 229 7 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 167 170 7 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 500 515 7 Commercial Mortgage Trust 2005-GG3 4.799% 8/10/42 763 765 7 Commercial Mortgage Trust 2005-GG3 4.859% 8/10/42 225 227 7 Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 1,788 1,836 7 Commercial Mortgage Trust 2005-GG5 5.277% 4/10/37 275 286 7 Commercial Mortgage Trust 2006-GG7 6.014% 7/10/38 276 293 7,10 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 123 125 7 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.609% 2/15/39 695 727 7 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.642% 2/15/39 240 251 7 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.642% 2/15/39 400 421 7 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.999% 6/15/38 225 241 7 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.999% 6/15/38 1,437 1,521 7 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 187 7 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 459 489 7 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 587 630 7 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.892% 6/15/39 478 516 7 CSFB Commercial Mortgage Trust 2005-C1 5.014% 2/15/38 562 565 7 CSFB Commercial Mortgage Trust 2005-C1 5.075% 2/15/38 218 220 7 CSFB Commercial Mortgage Trust 2005-C4 5.190% 8/15/38 150 154 7 CSFB Commercial Mortgage Trust 2005-C5 5.100% 8/15/38 80 83 7 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 160 165 7 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 958 7 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 550 549 Fannie Mae-Aces 2012-M9 1.553% 4/25/22 128 126 Fannie Mae-Aces 2013-M12 2.463% 3/25/23 1,196 1,178 Fannie Mae-Aces 2013-M14 2.608% 4/25/23 1,234 1,219 Fannie Mae-Aces 2013-M14 3.329% 10/25/23 1,275 1,323 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 75 74 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 450 435 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 1,721 1,749 Fannie Mae-Aces 2014-M1 3.500% 7/25/23 1,675 1,726 Fannie Mae-Aces 2014-M2 1.916% 6/25/21 544 550 Fannie Mae-Aces 2014-M2 3.513% 12/25/23 1,266 1,331 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 513 520 Fannie Mae-Aces 2014-M3 3.501% 1/25/24 600 625 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 625 645 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 1,175 1,188 Fannie Mae-Aces 2014-M7 3.556% 6/25/24 1,298 1,343 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 223 223 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 650 650 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 1,025 1,031 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 775 779 FHLMC Multifamily Structured Pass Through Certificates K010 2.412% 8/25/18 250 255 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 1,114 1,166 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 524 563 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 1,450 1,471 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 585 567 FHLMC Multifamily Structured Pass Through Certificates K020 2.373% 5/25/22 1,450 1,415 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 915 897 FHLMC Multifamily Structured Pass Through Certificates K021 3.490% 1/25/24 50 52 FHLMC Multifamily Structured Pass Through Certificates K022 2.355% 7/25/22 75 73 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 1,275 1,255 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 1,275 1,258 FHLMC Multifamily Structured Pass Through Certificates K028 3.111% 2/25/23 1,875 1,916 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 1,250 1,295 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 1,198 1,229 FHLMC Multifamily Structured Pass Through Certificates K030 3.250% 4/25/23 1,250 1,289 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 1,260 1,300 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 1,235 1,286 FHLMC Multifamily Structured Pass Through Certificates K032 3.310% 5/25/23 1,260 1,303 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 1,117 1,152 FHLMC Multifamily Structured Pass Through Certificates K033 3.060% 7/25/23 1,325 1,341 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 1,208 1,269 FHLMC Multifamily Structured Pass Through Certificates K035 3.458% 8/25/23 1,400 1,462 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 1,375 1,443 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 420 428 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 1,475 1,530 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 300 305 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 850 870 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 1,800 1,879 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 375 380 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 100 99 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 225 220 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 550 569 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 1/25/21 300 307 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 1,050 1,087 FHLMC Multifamily Structured Pass Through Certificates_K005 3.484% 4/25/19 974 1,020 FHLMC Multifamily Structured Pass Through Certificates_K006-A1 3.398% 7/25/19 714 755 FHLMC Multifamily Structured Pass Through Certificates_K007-A1 3.342% 12/25/19 536 559 FHLMC Multifamily Structured Pass Through Certificates_K009-A1 2.757% 5/25/20 929 959 FHLMC Multifamily Structured Pass Through Certificates_K708-A1 1.670% 10/25/18 290 293 FHLMC Multifamily Structured Pass Through Certificates_K711-A1 1.321% 12/25/18 1,062 1,064 FHLMC Multifamily Structures Pass Through Certificates_FHMS-K715 2.856% 1/25/21 475 486 7 Fifth Third Auto 2014-1 0.680% 4/16/18 275 274 7 Fifth Third Auto 2014-1 1.140% 10/15/20 175 174 7 Fifth Third Auto 2014-2 0.890% 11/15/18 175 175 7 Fifth Third Auto 2014-2 1.380% 12/15/20 100 100 7 Ford Credit Auto Lease Trust 2014-A 0.680% 4/15/17 175 175 7 Ford Credit Auto Lease Trust 2014-A 0.900% 6/15/17 75 75 7 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 125 126 7 Ford Credit Auto Lease Trust 2014-B 0.890% 9/15/17 225 225 7 Ford Credit Auto Owner Trust 2011-A 1.650% 5/15/16 27 28 7 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 400 402 7 Ford Credit Auto Owner Trust 2012-B 0.720% 12/15/16 37 37 7 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 262 262 7 Ford Credit Auto Owner Trust 2013-B 0.570% 10/15/17 330 330 7 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 170 169 7 Ford Credit Auto Owner Trust 2013-C 0.820% 12/15/17 249 250 7 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 83 83 7 Ford Credit Auto Owner Trust 2013-D 0.670% 4/15/18 500 500 7 Ford Credit Auto Owner Trust 2013-D 1.110% 2/15/19 100 99 7 Ford Credit Auto Owner Trust 2014-A 0.790% 5/15/18 500 501 7 Ford Credit Auto Owner Trust 2014-A 1.290% 4/15/19 100 100 7 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 375 374 7 Ford Credit Auto Owner Trust 2014-B 1.420% 8/15/19 75 75 7 Ford Credit Floorplan Master Owner Trust A Series 2013-5 1.500% 9/15/18 350 353 7 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.200% 2/15/19 450 450 7 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 850 846 7 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 398 7 GE Commercial Mortgage Corp. Series 2005- C3 Trust 4.974% 7/10/45 315 322 7 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.451% 3/10/44 325 346 7 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.451% 3/10/44 919 961 7 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 850 916 7 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust 4.864% 12/10/41 336 337 7 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 275 281 7 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 1,445 1,506 7 GS Mortgage Securities Trust 2006-GG6 5.622% 4/10/38 250 263 7 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 152 7 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 772 7 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 450 7 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 316 7 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 241 7 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 91 7 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 272 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 116 7 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 197 7 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 142 7 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 724 7 GS Mortgage Securities Trust 2013-GCJ16 3.033% 11/10/46 210 217 7 GS Mortgage Securities Trust 2013-GCJ16 3.813% 11/10/46 100 105 7 GS Mortgage Securities Trust 2013-GCJ16 4.271% 11/10/46 125 134 7 GS Mortgage Securities Trust 2014-GC18 1.298% 1/10/47 455 453 7 GS Mortgage Securities Trust 2014-GC18 4.074% 1/10/47 825 866 7 GS Mortgage Securities Trust 2014-GC18 4.383% 1/10/47 275 291 7 GS Mortgage Securities Trust 2014-GC18 3.467% 6/10/47 175 179 7 GS Mortgage Securities Trust 2014-GC18 3.862% 6/10/47 150 155 7 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 475 492 7 GS Mortgage Securities Trust 2014-GC24 4.507% 9/10/47 125 130 7 Honda Auto Receivables 2012-4 Owner Trust 0.660% 12/18/18 325 325 7 Honda Auto Receivables 2013-1 Owner Trust 0.480% 11/21/16 331 331 7 Honda Auto Receivables 2013-1 Owner Trust 0.620% 3/21/19 287 286 7 Honda Auto Receivables 2013-2 Owner Trust 0.530% 2/16/17 111 111 7 Honda Auto Receivables 2013-2 Owner Trust 0.660% 6/17/19 111 110 7 Honda Auto Receivables 2013-4 Owner Trust 0.690% 9/18/17 150 150 7 Honda Auto Receivables 2013-4 Owner Trust 1.040% 2/18/20 150 150 7 Honda Auto Receivables 2014-1 Owner Trust 0.670% 11/21/17 270 269 7 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 135 134 7 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 200 199 7 Honda Auto Receivables 2014-2 Owner Trust 1.180% 5/18/20 100 100 7 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 375 373 7 Honda Auto Receivables 2014-3 Owner Trust 1.310% 10/15/20 225 224 7 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 200 199 7 Hyundai Auto Receivables Trust 2013-A 0.560% 7/17/17 185 185 7 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 308 307 7 Hyundai Auto Receivables Trust 2013-B 0.710% 9/15/17 325 325 7 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 175 175 7 Hyundai Auto Receivables Trust 2013-C 1.010% 2/15/18 865 868 7 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 320 323 7 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 201 200 7 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 350 349 7 Hyundai Auto Receivables Trust 2014-B 1.460% 11/15/19 90 90 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.560% 8/12/37 144 146 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.461% 1/12/43 125 130 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 4.780% 7/15/42 346 353 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP4 4.918% 10/15/42 930 957 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.404% 12/15/44 438 455 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.446% 12/15/44 175 185 7 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.525% 12/15/44 70 73 7 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.616% 12/12/44 150 158 7 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 569 611 7 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 336 353 7 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.058% 4/15/45 1,770 1,872 7 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.058% 4/15/45 180 193 7 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 241 7 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 851 915 7 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,515 1,664 7 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 6.082% 2/12/51 295 327 7 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.981% 6/15/49 575 623 7 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,827 7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 568 7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,699 7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 446 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.142% 12/15/47 146 145 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 108 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 150 156 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 200 208 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 300 319 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 150 161 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.111% 12/15/46 150 162 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 173 169 7 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 175 179 7 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 3.805% 7/15/47 75 77 7 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 126 7 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.162% 7/15/45 81 85 7 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 252 7 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 790 838 7 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 220 234 7 JPMBB Commercial Mortgage Securities Trust 2013-C15 1.233% 11/15/45 133 133 7 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 680 701 7 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 65 68 7 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 435 462 7 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 275 293 7 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.003% 1/15/47 250 257 7 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.705% 1/15/47 188 196 7 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 625 667 7 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.458% 1/15/47 125 133 7 JPMBB Commercial Mortgage Securities Trust 2013-C17 5.050% 1/15/47 188 202 7 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 474 500 7 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 93 99 7 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.969% 2/15/47 113 122 7 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 175 180 7 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 225 233 7 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.996% 4/15/47 225 236 7 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 175 183 7 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.110% 9/15/47 175 181 7 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 109 112 7 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 100 103 7 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.996% 8/15/47 75 77 7 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 650 669 7 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 319 331 7 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 188 195 7 LB-UBS Commercial Mortgage Trust 2005-C1 4.742% 2/15/30 147 148 7 LB-UBS Commercial Mortgage Trust 2005-C2 5.150% 4/15/30 665 675 7 LB-UBS Commercial Mortgage Trust 2005-C5 5.057% 9/15/40 75 77 7 LB-UBS Commercial Mortgage Trust 2005-C7 5.197% 11/15/30 2,310 2,358 7 LB-UBS Commercial Mortgage Trust 2006-C1 5.217% 2/15/31 303 318 7 LB-UBS Commercial Mortgage Trust 2006-C3 5.661% 3/15/39 2,173 2,283 7 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 965 1,032 7 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 269 7 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 300 323 7 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 193 7 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 747 802 7 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 1,150 1,242 7 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 854 949 7 LB-UBS Commercial Mortgage Trust 2008-C1 6.320% 4/15/41 1,225 1,371 7 Mercedes-Benz Auto Lease Trust 2013-B 0.760% 7/15/19 100 100 7 Mercedes-Benz Auto Lease Trust 2014-A 0.900% 12/16/19 300 298 7 Mercedes-Benz Auto Receivables Trust 2013- 1 0.780% 8/15/17 83 83 7 Mercedes-Benz Auto Receivables Trust 2013- 1 1.130% 11/15/19 83 83 7 Mercedes-Benz Auto Receivables Trust 2014- 1 0.870% 10/15/18 200 199 7 Mercedes-Benz Auto Receivables Trust 2014- 1 1.310% 11/16/20 75 75 7 Merrill Lynch Mortgage Trust 2005-CIP1 5.107% 7/12/38 140 145 7 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 1,779 1,849 7 Merrill Lynch Mortgage Trust 2005-MCP1 4.747% 6/12/43 937 952 7 Merrill Lynch Mortgage Trust 2006-C1 5.862% 5/12/39 1,735 1,839 7 Merrill Lynch Mortgage Trust 2006-C1 5.862% 5/12/39 100 107 7 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 263 7 Merrill Lynch Mortgage Trust 2007-C1 6.028% 6/12/50 1,895 2,086 7 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 1,314 1,445 7 ML-CFC Commercial Mortgage Trust 2006-2 6.066% 6/12/46 889 944 7 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 171 7 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 297 7 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,635 1,745 7 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 517 570 7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 176 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.218% 7/15/46 2,000 2,128 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.365% 8/15/46 240 257 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.565% 8/15/46 120 128 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 320 330 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 445 477 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 2.936% 11/15/46 150 154 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 300 314 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.907% 11/15/46 150 161 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 175 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 36 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 223 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 99 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 148 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 124 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.250% 2/15/47 140 139 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 175 179 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 375 391 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 375 393 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.806% 2/15/47 150 159 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 2.849% 6/15/47 75 77 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 75 77 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 325 336 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.484% 6/15/47 125 129 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 400 412 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 100 103 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.446% 10/15/47 125 129 7 Morgan Stanley Capital I Trust 2005-HQ5 5.168% 1/14/42 229 230 7 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 1,715 1,745 7 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 180 185 7 Morgan Stanley Capital I Trust 2005-HQ7 5.380% 11/14/42 841 863 7 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 1,084 1,113 7 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 170 171 7 Morgan Stanley Capital I Trust 2005-TOP17 4.780% 12/13/41 105 105 7 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 65 66 7 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 430 439 7 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 1,856 1,994 7 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 375 403 7 Morgan Stanley Capital I Trust 2006-HQ8 5.596% 3/12/44 1,026 1,065 7 Morgan Stanley Capital I Trust 2006-HQ8 5.645% 3/12/44 375 395 7 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 268 7 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 238 7 Morgan Stanley Capital I Trust 2006-IQ11 5.829% 10/15/42 715 744 7 Morgan Stanley Capital I Trust 2006-IQ11 5.833% 10/15/42 30 32 7 Morgan Stanley Capital I Trust 2006-IQ11 5.833% 10/15/42 200 209 7 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 644 693 7 Morgan Stanley Capital I Trust 2006-IQ12 5.370% 12/15/43 150 161 7 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 550 575 7 Morgan Stanley Capital I Trust 2006-TOP23 5.984% 8/12/41 110 119 7 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 39 40 7 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 1,385 1,509 7 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,462 1,596 7 Morgan Stanley Capital I Trust 2007-IQ16 6.293% 12/12/49 225 250 7 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 340 366 7 Morgan Stanley Capital I Trust 2007-TOP27 5.831% 6/11/42 1,195 1,311 7 Morgan Stanley Capital I Trust 2007-TOP27 5.831% 6/11/42 300 330 7 Morgan Stanley Capital I Trust 2008-TOP29 6.455% 1/11/43 635 715 7 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 657 7 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 295 294 7 Nissan Auto Receivables 2013-A Owner Trust 0.500% 5/15/17 299 299 7 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 675 671 7 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 165 165 7 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 120 120 7 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 300 299 7 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 225 224 7 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 175 174 7 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 200 199 7 PSE&G Transition Funding LLC Series 2001- 1 6.890% 12/15/17 2,105 2,199 10 Royal Bank of Canada 3.125% 4/14/15 425 431 7 Royal Bank of Canada 0.625% 12/5/16 500 500 7 Royal Bank of Canada 1.200% 9/19/18 850 844 7 Royal Bank of Canada 2.000% 10/1/19 2,000 2,008 7 Santander Drive Auto Receivables Trust 2013-1 0.620% 6/15/17 184 184 7 Santander Drive Auto Receivables Trust 2013-2 0.700% 9/15/17 292 292 7 Santander Drive Auto Receivables Trust 2013-3 0.700% 10/16/17 195 195 7 Santander Drive Auto Receivables Trust 2013-4 1.110% 12/15/17 150 150 7 Santander Drive Auto Receivables Trust 2013-4 0.870% 1/16/18 300 298 7 Santander Drive Auto Receivables Trust 2013-4 1.590% 10/15/18 300 300 7 Santander Drive Auto Receivables Trust 2014-2 0.800% 4/16/18 100 99 7 Santander Drive Auto Receivables Trust 2014-3 0.810% 7/16/18 75 75 7 Santander Drive Auto Receivables Trust 2014-4 1.080% 9/17/18 200 200 7 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.573% 8/15/39 160 166 7 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 633 636 7 Toyota Auto Receivables 2013-A Owner Trust 0.550% 1/17/17 70 70 7 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 145 145 7 Toyota Auto Receivables 2014-A Owner Trust 0.670% 12/15/17 325 323 7 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 100 100 7 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 100 100 7 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 100 100 7 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 289 7 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 174 7 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 75 7 USAA Auto Owner Trust 2014-1 0.580% 12/15/17 150 149 7 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 75 74 7 Volkswagen Auto Lease Trust 0.800% 4/20/17 120 119 7 Volkswagen Auto Lease Trust 0.990% 7/20/18 120 119 7 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 724 728 7 Volkswagen Auto Loan Enhanced Trust 2013- 2 0.700% 4/20/18 150 149 7 Volkswagen Auto Loan Enhanced Trust 2013- 2 1.160% 3/20/20 75 74 7 Volkswagen Auto Loan Enhanced Trust 2014- 1 0.910% 10/22/18 250 249 7 Volkswagen Auto Loan Enhanced Trust 2014- 1 1.450% 9/21/20 225 224 7 Wachovia Bank Commercial Mortgage Trust Series 2004-C15 4.803% 10/15/41 184 184 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.083% 3/15/42 295 298 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.224% 3/15/42 125 127 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.699% 5/15/44 952 970 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.750% 5/15/44 65 67 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.793% 5/15/44 150 153 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 5.118% 7/15/42 665 682 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.414% 10/15/44 856 882 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.414% 10/15/44 60 62 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.449% 12/15/44 1,481 1,533 7 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.499% 12/15/44 50 52 7 Wachovia Bank Commercial Mortgage Trust Series 2006-C25 5.896% 5/15/43 678 714 7 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 6.170% 6/15/45 121 130 7 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 782 827 7 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 404 7 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 222 7 Wells Fargo Commercial Mortgage Trust 2014-LC16 2.819% 8/15/50 125 127 7 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 100 103 7 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 300 309 7 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 50 51 7 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 462 7 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 306 7 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 262 7 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 174 7 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 358 7 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 247 7 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 108 7 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 52 7 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 222 217 7 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 44 43 7 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 400 400 7 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 200 200 7 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 160 167 7 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 650 690 7 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 160 170 7 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 290 302 7 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 180 191 7 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 180 195 7 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 290 315 7 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 100 102 7 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 100 103 7 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 100 105 7 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 100 105 7 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 100 107 7 WFRBS Commercial Mortgage Trust 2013- C18 3.027% 12/15/46 100 103 7 WFRBS Commercial Mortgage Trust 2013- C18 3.651% 12/15/46 200 208 7 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 1,436 1,529 7 WFRBS Commercial Mortgage Trust 2013- C18 4.387% 12/15/46 50 53 7 WFRBS Commercial Mortgage Trust 2013- C18 4.829% 12/15/46 75 80 7 WFRBS Commercial Mortgage Trust 2013- UBS1 2.927% 3/15/46 250 257 7 WFRBS Commercial Mortgage Trust 2013- UBS1 3.591% 3/15/46 150 155 7 WFRBS Commercial Mortgage Trust 2013- UBS1 4.079% 3/15/46 175 185 7 WFRBS Commercial Mortgage Trust 2013- UBS1 4.787% 3/15/46 50 54 7 WFRBS Commercial Mortgage Trust 2014- C19 1.233% 3/15/47 69 69 7 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 50 52 7 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 75 78 7 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 175 185 7 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 50 53 7 WFRBS Commercial Mortgage Trust 2014- C20 3.036% 5/15/47 100 103 7 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 100 104 7 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 125 131 7 WFRBS Commercial Mortgage Trust 2014- C20 4.176% 5/15/47 125 130 7 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 425 434 7 WFRBS Commercial Mortgage Trust 2014- C22 3.752% 9/15/57 600 614 7 WFRBS Commercial Mortgage Trust 2014- C22 4.371% 9/15/57 100 102 7 WFRBS Commercial Mortgage Trust 2014- C23 3.636% 10/15/57 99 102 7 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 125 129 7 WFRBS Commercial Mortgage Trust 2014- C23 4.210% 10/15/57 75 77 7 WFRBS Commercial Mortgage Trust 2014- LC14 1.193% 3/15/47 219 218 7 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 120 123 7 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 300 310 7 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 725 758 7 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 300 317 7 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 200 199 7 World Omni Auto Receivables Trust 2013-B 0.830% 8/15/18 150 151 7 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 75 75 7 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 200 199 7 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 200 199 7 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 210 211 7 World Omni Automobile Lease Securitization Trust 2014-A 1.160% 9/15/17 200 200 7 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 50 50 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $281,098) Corporate Bonds (10.3%) Finance (3.3%) Banking (2.2%) Abbey National Treasury Services plc 4.000% 4/27/16 665 696 Abbey National Treasury Services plc 1.375% 3/13/17 800 799 Abbey National Treasury Services plc 3.050% 8/23/18 525 544 Abbey National Treasury Services plc 2.350% 9/10/19 675 668 Abbey National Treasury Services plc 4.000% 3/13/24 700 710 American Express Bank FSB 6.000% 9/13/17 225 253 American Express Centurion Bank 5.950% 6/12/17 75 84 American Express Centurion Bank 6.000% 9/13/17 1,750 1,970 American Express Co. 5.500% 9/12/16 350 380 American Express Co. 6.150% 8/28/17 535 602 American Express Co. 7.000% 3/19/18 2,200 2,562 American Express Co. 2.650% 12/2/22 1,472 1,423 American Express Co. 4.050% 12/3/42 121 114 7 American Express Co. 6.800% 9/1/66 450 480 American Express Credit Corp. 2.750% 9/15/15 985 1,006 American Express Credit Corp. 1.300% 7/29/16 275 276 American Express Credit Corp. 2.800% 9/19/16 425 439 American Express Credit Corp. 2.375% 3/24/17 825 845 American Express Credit Corp. 1.125% 6/5/17 700 695 American Express Credit Corp. 2.125% 7/27/18 550 554 American Express Credit Corp. 2.125% 3/18/19 2,200 2,190 Associates Corp. of North America 6.950% 11/1/18 500 587 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 475 477 Australia & New Zealand Banking Group Ltd. 1.250% 6/13/17 150 150 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 252 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,625 Australia & New Zealand Banking Group Ltd. 2.250% 6/13/19 300 298 Bank of America Corp. 3.700% 9/1/15 1,030 1,057 Bank of America Corp. 1.500% 10/9/15 900 906 Bank of America Corp. 5.250% 12/1/15 275 288 Bank of America Corp. 1.250% 1/11/16 700 703 Bank of America Corp. 3.625% 3/17/16 275 285 Bank of America Corp. 6.050% 5/16/16 1,095 1,176 Bank of America Corp. 3.750% 7/12/16 1,030 1,075 Bank of America Corp. 6.500% 8/1/16 1,370 1,495 Bank of America Corp. 5.750% 8/15/16 275 296 Bank of America Corp. 7.800% 9/15/16 300 336 Bank of America Corp. 5.625% 10/14/16 1,525 1,656 Bank of America Corp. 1.350% 11/21/16 400 401 Bank of America Corp. 5.420% 3/15/17 775 839 Bank of America Corp. 3.875% 3/22/17 1,750 1,843 Bank of America Corp. 5.700% 5/2/17 715 782 Bank of America Corp. 1.700% 8/25/17 600 598 Bank of America Corp. 6.400% 8/28/17 1,370 1,542 Bank of America Corp. 6.000% 9/1/17 250 279 Bank of America Corp. 5.750% 12/1/17 895 995 Bank of America Corp. 2.000% 1/11/18 2,650 2,635 Bank of America Corp. 6.875% 4/25/18 2,330 2,694 Bank of America Corp. 5.650% 5/1/18 6,450 7,175 Bank of America Corp. 2.600% 1/15/19 5,900 5,884 Bank of America Corp. 5.490% 3/15/19 200 221 Bank of America Corp. 2.650% 4/1/19 2,450 2,441 Bank of America Corp. 7.625% 6/1/19 1,124 1,358 Bank of America Corp. 5.625% 7/1/20 1,460 1,649 Bank of America Corp. 5.875% 1/5/21 145 166 Bank of America Corp. 5.000% 5/13/21 205 226 Bank of America Corp. 5.700% 1/24/22 500 569 Bank of America Corp. 3.300% 1/11/23 2,400 2,333 Bank of America Corp. 4.125% 1/22/24 1,400 1,424 Bank of America Corp. 4.000% 4/1/24 1,350 1,363 Bank of America Corp. 6.110% 1/29/37 535 612 Bank of America Corp. 7.750% 5/14/38 2,340 3,245 Bank of America Corp. 5.875% 2/7/42 1,150 1,362 Bank of America Corp. 5.000% 1/21/44 2,200 2,303 Bank of America Corp. 4.875% 4/1/44 550 569 Bank of America NA 1.125% 11/14/16 825 825 Bank of America NA 5.300% 3/15/17 1,675 1,814 Bank of America NA 6.100% 6/15/17 350 390 Bank of America NA 6.000% 10/15/36 350 423 Bank of Montreal 0.800% 11/6/15 425 426 Bank of Montreal 1.300% 7/15/16 700 706 Bank of Montreal 2.500% 1/11/17 1,425 1,471 Bank of Montreal 1.300% 7/14/17 400 400 Bank of Montreal 1.450% 4/9/18 500 495 Bank of Montreal 2.375% 1/25/19 575 582 Bank of Montreal 2.550% 11/6/22 450 434 Bank of New York Mellon Corp. 0.700% 10/23/15 200 200 Bank of New York Mellon Corp. 2.500% 1/15/16 450 461 Bank of New York Mellon Corp. 2.300% 7/28/16 486 499 Bank of New York Mellon Corp. 2.400% 1/17/17 1,850 1,901 Bank of New York Mellon Corp. 1.969% 6/20/17 200 203 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,085 Bank of New York Mellon Corp. 2.100% 1/15/19 325 324 Bank of New York Mellon Corp. 2.200% 3/4/19 225 225 Bank of New York Mellon Corp. 5.450% 5/15/19 350 398 Bank of New York Mellon Corp. 2.300% 9/11/19 1,900 1,886 Bank of New York Mellon Corp. 4.600% 1/15/20 400 440 Bank of New York Mellon Corp. 3.550% 9/23/21 625 650 Bank of New York Mellon Corp. 3.650% 2/4/24 150 153 Bank of New York Mellon Corp. 3.250% 9/11/24 600 590 Bank of Nova Scotia 2.050% 10/7/15 125 127 Bank of Nova Scotia 0.750% 10/9/15 1,450 1,455 Bank of Nova Scotia 2.900% 3/29/16 105 108 Bank of Nova Scotia 1.375% 7/15/16 1,275 1,286 Bank of Nova Scotia 1.100% 12/13/16 1,100 1,102 Bank of Nova Scotia 2.550% 1/12/17 875 902 Bank of Nova Scotia 1.300% 7/21/17 425 423 Bank of Nova Scotia 1.375% 12/18/17 275 273 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,603 Bank of Nova Scotia 2.050% 10/30/18 450 450 Bank of Nova Scotia 2.050% 6/5/19 550 544 Bank of Nova Scotia 2.125% 9/11/19 900 897 Bank of Nova Scotia 4.375% 1/13/21 105 115 Bank of Nova Scotia 2.800% 7/21/21 475 471 Barclays Bank plc 5.000% 9/22/16 385 414 Barclays Bank plc 6.750% 5/22/19 1,385 1,646 Barclays Bank plc 5.125% 1/8/20 1,260 1,403 Barclays Bank plc 5.140% 10/14/20 105 114 Barclays Bank plc 3.750% 5/15/24 1,300 1,292 BB&T Corp. 5.200% 12/23/15 205 216 BB&T Corp. 3.200% 3/15/16 185 191 BB&T Corp. 3.950% 4/29/16 1,250 1,313 BB&T Corp. 2.150% 3/22/17 450 458 BB&T Corp. 1.450% 1/12/18 550 544 BB&T Corp. 2.050% 6/19/18 350 351 BB&T Corp. 2.250% 2/1/19 200 200 BB&T Corp. 6.850% 4/30/19 1,250 1,491 BBVA US Senior SAU 4.664% 10/9/15 1,225 1,270 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,033 Bear Stearns Cos. LLC 6.400% 10/2/17 1,300 1,472 Bear Stearns Cos. LLC 7.250% 2/1/18 1,085 1,262 BNP Paribas SA 3.600% 2/23/16 855 886 BNP Paribas SA 1.250% 12/12/16 1,650 1,654 BNP Paribas SA 2.375% 9/14/17 775 789 BNP Paribas SA 2.700% 8/20/18 150 153 BNP Paribas SA 2.400% 12/12/18 875 878 BNP Paribas SA 2.450% 3/17/19 1,200 1,206 BNP Paribas SA 5.000% 1/15/21 2,810 3,129 BNP Paribas SA 3.250% 3/3/23 675 665 BPCE SA 1.625% 2/10/17 750 757 BPCE SA 2.500% 12/10/18 650 653 BPCE SA 2.500% 7/15/19 700 696 BPCE SA 4.000% 4/15/24 1,200 1,209 Branch Banking & Trust Co. 5.625% 9/15/16 350 379 Branch Banking & Trust Co. 1.450% 10/3/16 200 202 Branch Banking & Trust Co. 1.050% 12/1/16 1,475 1,475 Branch Banking & Trust Co. 1.350% 10/1/17 300 298 Branch Banking & Trust Co. 3.800% 10/30/26 1,400 1,393 Canadian Imperial Bank of Commerce 0.900% 10/1/15 350 351 Canadian Imperial Bank of Commerce 2.350% 12/11/15 95 97 Canadian Imperial Bank of Commerce 1.350% 7/18/16 850 859 Capital One Bank USA NA 1.150% 11/21/16 250 250 Capital One Bank USA NA 1.300% 6/5/17 550 546 Capital One Bank USA NA 1.500% 3/22/18 600 590 Capital One Bank USA NA 2.150% 11/21/18 300 298 Capital One Bank USA NA 2.300% 6/5/19 900 890 Capital One Bank USA NA 8.800% 7/15/19 625 796 Capital One Bank USA NA 2.400% 9/5/19 350 347 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,116 Capital One Financial Corp. 3.150% 7/15/16 805 834 Capital One Financial Corp. 6.150% 9/1/16 175 191 Capital One Financial Corp. 5.250% 2/21/17 50 54 Capital One Financial Corp. 6.750% 9/15/17 130 148 Capital One Financial Corp. 2.450% 4/24/19 1,800 1,793 Capital One Financial Corp. 4.750% 7/15/21 280 305 Capital One Financial Corp. 3.500% 6/15/23 82 81 Capital One Financial Corp. 3.750% 4/24/24 1,000 1,004 Capital One NA 1.500% 9/5/17 300 299 7,10 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 2,014 Citigroup Inc. 4.587% 12/15/15 810 846 Citigroup Inc. 5.300% 1/7/16 275 290 Citigroup Inc. 1.250% 1/15/16 1,500 1,508 Citigroup Inc. 3.953% 6/15/16 435 457 Citigroup Inc. 5.850% 8/2/16 185 200 Citigroup Inc. 1.300% 11/15/16 3,600 3,602 Citigroup Inc. 4.450% 1/10/17 1,800 1,918 Citigroup Inc. 5.500% 2/15/17 115 125 Citigroup Inc. 1.550% 8/14/17 575 571 Citigroup Inc. 6.125% 11/21/17 3,490 3,937 Citigroup Inc. 6.125% 5/15/18 3,526 3,995 Citigroup Inc. 2.500% 9/26/18 1,825 1,837 Citigroup Inc. 2.550% 4/8/19 275 275 Citigroup Inc. 8.500% 5/22/19 2,525 3,156 Citigroup Inc. 2.500% 7/29/19 725 718 Citigroup Inc. 5.375% 8/9/20 1,195 1,351 Citigroup Inc. 4.050% 7/30/22 125 127 Citigroup Inc. 3.500% 5/15/23 475 456 Citigroup Inc. 3.875% 10/25/23 1,000 1,016 Citigroup Inc. 3.750% 6/16/24 725 722 Citigroup Inc. 4.000% 8/5/24 725 710 Citigroup Inc. 5.500% 9/13/25 1,125 1,224 Citigroup Inc. 6.625% 1/15/28 800 985 Citigroup Inc. 5.875% 2/22/33 520 583 Citigroup Inc. 6.000% 10/31/33 425 482 Citigroup Inc. 5.850% 12/11/34 167 194 Citigroup Inc. 6.125% 8/25/36 1,565 1,792 Citigroup Inc. 6.875% 3/5/38 1,742 2,287 Citigroup Inc. 8.125% 7/15/39 1,125 1,658 Citigroup Inc. 5.875% 1/30/42 125 150 Citigroup Inc. 5.300% 5/6/44 3,225 3,331 Comerica Bank 5.200% 8/22/17 300 329 Comerica Inc. 3.000% 9/16/15 375 383 Commonwealth Bank of Australia 1.950% 3/16/15 800 806 Commonwealth Bank of Australia 1.400% 9/8/17 850 847 Commonwealth Bank of Australia 1.900% 9/18/17 250 252 Commonwealth Bank of Australia 2.500% 9/20/18 900 918 Commonwealth Bank of Australia 2.250% 3/13/19 225 226 Commonwealth Bank of Australia 2.300% 9/6/19 500 496 Compass Bank 1.850% 9/29/17 225 225 Compass Bank 6.400% 10/1/17 150 165 Compass Bank 2.750% 9/29/19 225 225 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 420 427 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,175 1,233 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 1,025 1,021 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 1,000 1,007 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,706 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,285 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 1,975 1,991 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.625% 12/1/23 1,675 1,737 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 152 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.750% 12/1/43 700 794 Credit Suisse 1.375% 5/26/17 2,600 2,587 Credit Suisse 6.000% 2/15/18 975 1,090 Credit Suisse 2.300% 5/28/19 2,275 2,257 Credit Suisse 5.300% 8/13/19 475 537 Credit Suisse 5.400% 1/14/20 200 223 Credit Suisse 4.375% 8/5/20 865 937 Credit Suisse 3.625% 9/9/24 575 567 Credit Suisse USA Inc. 5.375% 3/2/16 120 128 Credit Suisse USA Inc. 5.850% 8/16/16 500 545 Credit Suisse USA Inc. 7.125% 7/15/32 465 635 Deutsche Bank AG 3.250% 1/11/16 805 828 Deutsche Bank AG 1.400% 2/13/17 200 200 Deutsche Bank AG 1.350% 5/30/17 1,300 1,291 Deutsche Bank AG 6.000% 9/1/17 2,360 2,643 Deutsche Bank AG 2.500% 2/13/19 725 730 Deutsche Bank AG 3.700% 5/30/24 875 868 7 Deutsche Bank AG 4.296% 5/24/28 850 813 Discover Bank 2.000% 2/21/18 1,100 1,095 Discover Bank 7.000% 4/15/20 250 296 Discover Bank 3.200% 8/9/21 350 344 Discover Bank 4.250% 3/13/26 1,125 1,152 Discover Financial Services 3.850% 11/21/22 225 226 Fifth Third Bancorp 3.500% 3/15/22 825 841 Fifth Third Bancorp 4.300% 1/16/24 975 1,007 Fifth Third Bancorp 8.250% 3/1/38 910 1,336 Fifth Third Bank 0.900% 2/26/16 300 300 Fifth Third Bank 1.150% 11/18/16 250 250 Fifth Third Bank 1.350% 6/1/17 300 299 Fifth Third Bank 2.375% 4/25/19 600 601 Fifth Third Bank 2.875% 10/1/21 450 443 First Horizon National Corp. 5.375% 12/15/15 1,050 1,100 First Niagara Financial Group Inc. 6.750% 3/19/20 75 86 FirstMerit Corp. 4.350% 2/4/23 125 130 Goldman Sachs Capital I 6.345% 2/15/34 900 1,023 Goldman Sachs Group Inc. 1.600% 11/23/15 400 403 Goldman Sachs Group Inc. 5.350% 1/15/16 200 211 Goldman Sachs Group Inc. 3.625% 2/7/16 8,515 8,798 Goldman Sachs Group Inc. 5.750% 10/1/16 520 564 Goldman Sachs Group Inc. 5.625% 1/15/17 830 901 Goldman Sachs Group Inc. 6.250% 9/1/17 645 724 Goldman Sachs Group Inc. 5.950% 1/18/18 2,285 2,558 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,237 Goldman Sachs Group Inc. 6.150% 4/1/18 100 113 Goldman Sachs Group Inc. 2.900% 7/19/18 3,950 4,046 Goldman Sachs Group Inc. 2.625% 1/31/19 2,000 1,995 Goldman Sachs Group Inc. 7.500% 2/15/19 1,420 1,695 Goldman Sachs Group Inc. 5.375% 3/15/20 1,195 1,331 Goldman Sachs Group Inc. 6.000% 6/15/20 1,615 1,854 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,856 Goldman Sachs Group Inc. 5.750% 1/24/22 3,925 4,462 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 993 Goldman Sachs Group Inc. 4.000% 3/3/24 1,400 1,407 Goldman Sachs Group Inc. 3.850% 7/8/24 1,325 1,322 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,688 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,580 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,310 Goldman Sachs Group Inc. 6.750% 10/1/37 2,045 2,435 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,514 Goldman Sachs Group Inc. 4.800% 7/8/44 975 979 HSBC Bank USA NA 4.875% 8/24/20 950 1,051 HSBC Bank USA NA 5.875% 11/1/34 675 817 HSBC Bank USA NA 5.625% 8/15/35 625 733 HSBC Bank USA NA 7.000% 1/15/39 300 407 HSBC Holdings plc 5.100% 4/5/21 1,310 1,479 HSBC Holdings plc 4.875% 1/14/22 225 248 HSBC Holdings plc 4.000% 3/30/22 700 737 HSBC Holdings plc 4.250% 3/14/24 1,000 1,014 HSBC Holdings plc 7.625% 5/17/32 400 539 HSBC Holdings plc 7.350% 11/27/32 400 519 HSBC Holdings plc 6.500% 5/2/36 385 472 HSBC Holdings plc 6.500% 9/15/37 1,885 2,310 HSBC Holdings plc 6.800% 6/1/38 825 1,047 HSBC Holdings plc 6.100% 1/14/42 200 253 HSBC Holdings plc 5.250% 3/14/44 500 526 HSBC USA Inc. 1.625% 1/16/18 1,925 1,916 HSBC USA Inc. 2.625% 9/24/18 850 870 HSBC USA Inc. 5.000% 9/27/20 145 158 Huntington Bancshares Inc. 2.600% 8/2/18 175 177 Huntington Bancshares Inc. 7.000% 12/15/20 450 539 Huntington National Bank 1.300% 11/20/16 300 300 Huntington National Bank 1.375% 4/24/17 1,100 1,098 Intesa Sanpaolo SPA 3.125% 1/15/16 825 843 Intesa Sanpaolo SPA 2.375% 1/13/17 1,000 1,012 Intesa Sanpaolo SPA 3.875% 1/16/18 525 544 Intesa Sanpaolo SPA 3.875% 1/15/19 1,600 1,658 Intesa Sanpaolo SPA 5.250% 1/12/24 625 669 JPMorgan Chase & Co. 3.400% 6/24/15 1,615 1,649 JPMorgan Chase & Co. 5.150% 10/1/15 1,230 1,283 JPMorgan Chase & Co. 1.100% 10/15/15 1,925 1,933 JPMorgan Chase & Co. 1.125% 2/26/16 2,000 2,008 JPMorgan Chase & Co. 3.450% 3/1/16 725 751 JPMorgan Chase & Co. 3.150% 7/5/16 1,055 1,092 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,563 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 4,774 JPMorgan Chase & Co. 1.800% 1/25/18 125 125 JPMorgan Chase & Co. 1.625% 5/15/18 1,375 1,354 JPMorgan Chase & Co. 2.350% 1/28/19 2,150 2,144 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,649 JPMorgan Chase & Co. 4.400% 7/22/20 905 975 JPMorgan Chase & Co. 4.250% 10/15/20 1,175 1,254 JPMorgan Chase & Co. 4.625% 5/10/21 835 906 JPMorgan Chase & Co. 4.350% 8/15/21 2,005 2,146 JPMorgan Chase & Co. 4.500% 1/24/22 725 777 JPMorgan Chase & Co. 3.250% 9/23/22 2,425 2,394 JPMorgan Chase & Co. 3.200% 1/25/23 1,625 1,588 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,179 JPMorgan Chase & Co. 3.875% 2/1/24 1,575 1,604 JPMorgan Chase & Co. 3.625% 5/13/24 275 273 JPMorgan Chase & Co. 3.875% 9/10/24 1,000 978 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,397 JPMorgan Chase & Co. 5.500% 10/15/40 1,200 1,366 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,091 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,366 JPMorgan Chase & Co. 5.625% 8/16/43 400 445 JPMorgan Chase Bank NA 5.875% 6/13/16 725 785 JPMorgan Chase Bank NA 6.000% 10/1/17 660 738 KeyBank NA 5.450% 3/3/16 300 319 KeyBank NA 1.650% 2/1/18 450 448 KeyCorp 2.300% 12/13/18 400 400 KeyCorp 5.100% 3/24/21 1,310 1,460 Lloyds Bank plc 4.875% 1/21/16 405 425 Lloyds Bank plc 4.200% 3/28/17 400 428 Lloyds Bank plc 2.300% 11/27/18 800 802 Lloyds Bank plc 6.375% 1/21/21 1,875 2,234 Manufacturers & Traders Trust Co. 1.400% 7/25/17 450 450 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 687 Manufacturers & Traders Trust Co. 2.300% 1/30/19 550 552 Manufacturers & Traders Trust Co. 2.250% 7/25/19 800 796 Morgan Stanley 5.375% 10/15/15 1,165 1,220 Morgan Stanley 3.450% 11/2/15 2,000 2,057 Morgan Stanley 1.750% 2/25/16 125 126 Morgan Stanley 3.800% 4/29/16 2,135 2,224 Morgan Stanley 5.750% 10/18/16 425 462 Morgan Stanley 5.450% 1/9/17 1,385 1,505 Morgan Stanley 4.750% 3/22/17 1,120 1,204 Morgan Stanley 5.950% 12/28/17 1,110 1,243 Morgan Stanley 6.625% 4/1/18 3,235 3,705 Morgan Stanley 2.125% 4/25/18 2,925 2,930 Morgan Stanley 2.500% 1/24/19 1,675 1,675 Morgan Stanley 7.300% 5/13/19 1,390 1,660 Morgan Stanley 2.375% 7/23/19 2,500 2,459 Morgan Stanley 5.625% 9/23/19 1,715 1,931 Morgan Stanley 5.500% 1/26/20 525 591 Morgan Stanley 5.500% 7/24/20 650 732 Morgan Stanley 5.750% 1/25/21 1,335 1,517 Morgan Stanley 5.500% 7/28/21 375 422 Morgan Stanley 4.875% 11/1/22 875 922 Morgan Stanley 3.750% 2/25/23 950 950 Morgan Stanley 4.100% 5/22/23 2,025 2,017 Morgan Stanley 3.875% 4/29/24 1,950 1,945 Morgan Stanley 5.000% 11/24/25 1,000 1,046 Morgan Stanley 4.350% 9/8/26 800 787 Morgan Stanley 7.250% 4/1/32 705 940 Morgan Stanley 6.375% 7/24/42 1,525 1,910 MUFG Americas Holdings Corp. 3.500% 6/18/22 275 281 MUFG Union Bank NA 5.950% 5/11/16 450 483 MUFG Union Bank NA 1.500% 9/26/16 275 277 MUFG Union Bank NA 2.125% 6/16/17 125 127 MUFG Union Bank NA 2.625% 9/26/18 1,200 1,220 MUFG Union Bank NA 2.250% 5/6/19 300 298 Murray Street Investment Trust I 4.647% 3/9/17 725 776 National Australia Bank Ltd. 1.300% 7/25/16 700 705 National Australia Bank Ltd. 2.750% 3/9/17 425 440 National Australia Bank Ltd. 2.300% 7/25/18 750 761 National Australia Bank Ltd. 3.000% 1/20/23 325 319 National Bank of Canada 1.450% 11/7/17 225 224 National City Corp. 6.875% 5/15/19 310 368 Northern Trust Co. 6.500% 8/15/18 75 87 Northern Trust Corp. 2.375% 8/2/22 825 793 Northern Trust Corp. 3.950% 10/30/25 525 543 People's United Bank 4.000% 7/15/24 275 273 PNC Bank NA 0.800% 1/28/16 50 50 PNC Bank NA 4.875% 9/21/17 1,250 1,366 PNC Bank NA 1.500% 10/18/17 525 524 PNC Bank NA 6.000% 12/7/17 350 395 PNC Bank NA 2.250% 7/2/19 600 596 PNC Bank NA 2.400% 10/18/19 525 522 PNC Bank NA 2.950% 1/30/23 100 97 PNC Bank NA 3.800% 7/25/23 700 719 PNC Bank NA 4.200% 11/1/25 825 863 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,750 PNC Financial Services Group Inc. 3.900% 4/29/24 1,450 1,449 PNC Funding Corp. 5.250% 11/15/15 375 393 PNC Funding Corp. 2.700% 9/19/16 105 108 PNC Funding Corp. 6.700% 6/10/19 50 60 PNC Funding Corp. 5.125% 2/8/20 825 930 PNC Funding Corp. 4.375% 8/11/20 800 871 PNC Funding Corp. 3.300% 3/8/22 1,900 1,916 Regions Financial Corp. 2.000% 5/15/18 1,325 1,310 Royal Bank of Canada 1.150% 3/13/15 325 326 Royal Bank of Canada 0.800% 10/30/15 475 476 Royal Bank of Canada 2.625% 12/15/15 600 615 Royal Bank of Canada 2.875% 4/19/16 125 129 Royal Bank of Canada 2.300% 7/20/16 1,045 1,074 Royal Bank of Canada 1.450% 9/9/16 625 632 Royal Bank of Canada 1.250% 6/16/17 625 624 Royal Bank of Canada 1.500% 1/16/18 1,375 1,372 Royal Bank of Canada 2.200% 7/27/18 2,375 2,408 Royal Bank of Canada 2.200% 9/23/19 1,800 1,805 Royal Bank of Scotland Group plc 1.875% 3/31/17 400 400 Royal Bank of Scotland Group plc 6.400% 10/21/19 595 691 Royal Bank of Scotland plc 4.375% 3/16/16 470 492 Royal Bank of Scotland plc 5.625% 8/24/20 695 785 Royal Bank of Scotland plc 6.125% 1/11/21 920 1,070 Santander Holdings USA Inc. 4.625% 4/19/16 450 474 Santander Holdings USA Inc. 3.450% 8/27/18 625 652 Societe Generale SA 2.750% 10/12/17 550 564 Societe Generale SA 2.625% 10/1/18 450 458 State Street Bank & Trust Co. 5.300% 1/15/16 300 317 State Street Corp. 2.875% 3/7/16 515 532 State Street Corp. 4.956% 3/15/18 1,025 1,114 State Street Corp. 1.350% 5/15/18 150 147 State Street Corp. 4.375% 3/7/21 615 675 State Street Corp. 3.100% 5/15/23 400 388 State Street Corp. 3.700% 11/20/23 851 878 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 425 427 Sumitomo Mitsui Banking Corp. 1.300% 1/10/17 150 150 Sumitomo Mitsui Banking Corp. 1.350% 7/11/17 500 498 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 751 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,060 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 525 531 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 650 647 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 326 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 79 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 725 767 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 925 931 SunTrust Bank 7.250% 3/15/18 75 87 SunTrust Bank 2.750% 5/1/23 250 238 SunTrust Banks Inc. 3.600% 4/15/16 940 976 SunTrust Banks Inc. 3.500% 1/20/17 380 398 SunTrust Banks Inc. 2.350% 11/1/18 475 476 SunTrust Banks Inc. 2.500% 5/1/19 1,000 1,004 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,298 Svenska Handelsbanken AB 1.625% 3/21/18 1,375 1,366 Svenska Handelsbanken AB 2.500% 1/25/19 775 789 Svenska Handelsbanken AB 2.250% 6/17/19 850 847 Synchrony Financial 1.875% 8/15/17 200 200 Synchrony Financial 3.000% 8/15/19 200 200 Synchrony Financial 3.750% 8/15/21 300 302 Synchrony Financial 4.250% 8/15/24 750 749 Toronto-Dominion Bank 2.500% 7/14/16 260 268 Toronto-Dominion Bank 2.375% 10/19/16 630 648 Toronto-Dominion Bank 1.125% 5/2/17 550 548 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,638 Toronto-Dominion Bank 2.125% 7/2/19 500 497 UBS AG 7.000% 10/15/15 750 796 UBS AG 5.875% 7/15/16 205 222 UBS AG 7.375% 6/15/17 200 225 UBS AG 1.375% 8/14/17 700 695 UBS AG 5.875% 12/20/17 2,215 2,493 UBS AG 5.750% 4/25/18 835 942 UBS AG 4.875% 8/4/20 1,025 1,141 US Bancorp 2.450% 7/27/15 145 147 US Bancorp 3.442% 2/1/16 1,680 1,732 US Bancorp 1.650% 5/15/17 325 328 US Bancorp 2.200% 4/25/19 1,100 1,099 US Bancorp 4.125% 5/24/21 915 987 US Bancorp 3.000% 3/15/22 575 575 US Bancorp 2.950% 7/15/22 375 365 US Bancorp 3.600% 9/11/24 150 150 US Bank NA 1.375% 9/11/17 1,250 1,249 Vesey Street Investment Trust I 4.404% 9/1/16 75 79 Wachovia Bank NA 6.000% 11/15/17 250 282 Wachovia Bank NA 5.850% 2/1/37 425 524 Wachovia Bank NA 6.600% 1/15/38 605 808 Wachovia Corp. 5.625% 10/15/16 500 544 Wachovia Corp. 5.750% 6/15/17 300 334 Wachovia Corp. 5.750% 2/1/18 985 1,111 Wachovia Corp. 7.500% 4/15/35 150 205 Wachovia Corp. 5.500% 8/1/35 200 228 Wachovia Corp. 6.550% 10/15/35 100 125 Wells Fargo & Co. 3.676% 6/15/16 580 607 Wells Fargo & Co. 1.250% 7/20/16 1,025 1,031 Wells Fargo & Co. 5.125% 9/15/16 740 796 Wells Fargo & Co. 2.625% 12/15/16 575 595 Wells Fargo & Co. 2.100% 5/8/17 425 433 Wells Fargo & Co. 1.150% 6/2/17 450 447 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,388 Wells Fargo & Co. 1.500% 1/16/18 1,725 1,710 Wells Fargo & Co. 2.150% 1/15/19 500 499 Wells Fargo & Co. 2.125% 4/22/19 2,300 2,278 Wells Fargo & Co. 3.000% 1/22/21 2,050 2,064 Wells Fargo & Co. 4.600% 4/1/21 4,310 4,734 Wells Fargo & Co. 3.500% 3/8/22 1,600 1,635 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,648 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,599 Wells Fargo & Co. 4.100% 6/3/26 2,875 2,861 Wells Fargo & Co. 5.375% 11/2/43 2,200 2,414 Wells Fargo Bank NA 5.750% 5/16/16 250 269 Wells Fargo Bank NA 5.950% 8/26/36 550 687 7 Wells Fargo Capital X 5.950% 12/1/86 425 439 Westpac Banking Corp. 3.000% 12/9/15 240 247 Westpac Banking Corp. 0.950% 1/12/16 650 653 Westpac Banking Corp. 1.200% 5/19/17 600 598 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,293 Westpac Banking Corp. 1.600% 1/12/18 1,850 1,839 Westpac Banking Corp. 2.250% 7/30/18 250 253 Westpac Banking Corp. 2.250% 1/17/19 875 880 Westpac Banking Corp. 4.875% 11/19/19 930 1,035 Zions Bancorporation 4.500% 6/13/23 20 21 Brokerage (0.1%) Affiliated Managers Group Inc. 4.250% 2/15/24 350 359 Ameriprise Financial Inc. 5.650% 11/15/15 262 276 Ameriprise Financial Inc. 7.300% 6/28/19 450 548 Ameriprise Financial Inc. 4.000% 10/15/23 725 756 Ameriprise Financial Inc. 3.700% 10/15/24 100 100 7 Ameriprise Financial Inc. 7.518% 6/1/66 200 218 BlackRock Inc. 6.250% 9/15/17 300 341 BlackRock Inc. 5.000% 12/10/19 475 537 BlackRock Inc. 4.250% 5/24/21 450 491 BlackRock Inc. 3.375% 6/1/22 550 564 BlackRock Inc. 3.500% 3/18/24 1,000 1,009 Charles Schwab Corp. 3.225% 9/1/22 1,225 1,235 CME Group Inc. 3.000% 9/15/22 1,000 997 CME Group Inc. 5.300% 9/15/43 325 374 Eaton Vance Corp. 3.625% 6/15/23 200 200 Franklin Resources Inc. 1.375% 9/15/17 50 50 Franklin Resources Inc. 4.625% 5/20/20 100 111 Franklin Resources Inc. 2.800% 9/15/22 575 563 IntercontinentalExchange Group Inc. 2.500% 10/15/18 125 127 IntercontinentalExchange Group Inc. 4.000% 10/15/23 250 260 Invesco Finance plc 3.125% 11/30/22 500 494 Invesco Finance plc 4.000% 1/30/24 650 680 Invesco Finance plc 5.375% 11/30/43 775 885 Jefferies Group LLC 3.875% 11/9/15 125 129 Jefferies Group LLC 5.125% 4/13/18 320 349 Jefferies Group LLC 8.500% 7/15/19 655 809 Jefferies Group LLC 6.875% 4/15/21 870 1,020 Jefferies Group LLC 5.125% 1/20/23 300 319 Jefferies Group LLC 6.250% 1/15/36 20 21 Lazard Group LLC 6.850% 6/15/17 450 508 Lazard Group LLC 4.250% 11/14/20 75 78 Legg Mason Inc. 2.700% 7/15/19 775 778 Legg Mason Inc. 3.950% 7/15/24 150 150 Legg Mason Inc. 5.625% 1/15/44 550 599 Leucadia National Corp. 5.500% 10/18/23 400 417 Leucadia National Corp. 6.625% 10/23/43 325 337 NASDAQ OMX Group Inc. 5.550% 1/15/20 650 711 Nomura Holdings Inc. 4.125% 1/19/16 1,000 1,037 Nomura Holdings Inc. 2.000% 9/13/16 1,350 1,364 Nomura Holdings Inc. 2.750% 3/19/19 350 351 Nomura Holdings Inc. 6.700% 3/4/20 225 268 Raymond James Financial Inc. 4.250% 4/15/16 100 105 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 115 Finance Companies (0.3%) Air Lease Corp. 5.625% 4/1/17 2,000 2,158 Air Lease Corp. 3.375% 1/15/19 2,000 2,025 Air Lease Corp. 4.750% 3/1/20 500 530 Ares Capital Corp. 4.875% 11/30/18 875 924 Block Financial LLC 5.500% 11/1/22 500 540 Fifth Street Finance Corp. 4.875% 3/1/19 150 156 FS Investment Corp. 4.000% 7/15/19 400 399 GATX Corp. 1.250% 3/4/17 100 99 GATX Corp. 2.500% 7/30/19 100 100 GATX Corp. 4.750% 6/15/22 275 296 GATX Corp. 5.200% 3/15/44 200 213 7 GE Capital Trust I 6.375% 11/15/67 500 540 General Electric Capital Corp. 2.250% 11/9/15 1,230 1,252 General Electric Capital Corp. 1.000% 12/11/15 125 126 General Electric Capital Corp. 1.000% 1/8/16 550 552 General Electric Capital Corp. 2.950% 5/9/16 475 492 General Electric Capital Corp. 1.500% 7/12/16 725 734 General Electric Capital Corp. 3.350% 10/17/16 150 157 General Electric Capital Corp. 2.900% 1/9/17 750 779 General Electric Capital Corp. 2.300% 4/27/17 2,625 2,700 General Electric Capital Corp. 1.250% 5/15/17 600 599 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,827 General Electric Capital Corp. 1.625% 4/2/18 2,575 2,567 General Electric Capital Corp. 5.625% 5/1/18 4,800 5,413 General Electric Capital Corp. 2.300% 1/14/19 1,150 1,161 General Electric Capital Corp. 6.000% 8/7/19 1,500 1,750 General Electric Capital Corp. 2.100% 12/11/19 100 100 General Electric Capital Corp. 5.500% 1/8/20 2,205 2,531 General Electric Capital Corp. 5.550% 5/4/20 925 1,062 General Electric Capital Corp. 4.375% 9/16/20 1,675 1,828 General Electric Capital Corp. 4.625% 1/7/21 1,360 1,500 General Electric Capital Corp. 5.300% 2/11/21 1,794 2,023 General Electric Capital Corp. 4.650% 10/17/21 2,160 2,388 General Electric Capital Corp. 3.150% 9/7/22 225 225 General Electric Capital Corp. 3.100% 1/9/23 2,025 2,002 General Electric Capital Corp. 3.450% 5/15/24 650 652 General Electric Capital Corp. 6.750% 3/15/32 2,190 2,871 General Electric Capital Corp. 6.150% 8/7/37 3,000 3,705 General Electric Capital Corp. 5.875% 1/14/38 3,085 3,706 General Electric Capital Corp. 6.875% 1/10/39 1,835 2,470 7 General Electric Capital Corp. 6.375% 11/15/67 965 1,042 7 HSBC Finance Capital Trust IX 5.911% 11/30/35 325 334 HSBC Finance Corp. 5.500% 1/19/16 775 820 HSBC Finance Corp. 6.676% 1/15/21 4,111 4,828 10 International Lease Finance Corp. 6.750% 9/1/16 600 640 10 International Lease Finance Corp. 7.125% 9/1/18 1,200 1,347 Prospect Capital Corp. 5.000% 7/15/19 300 312 Prospect Capital Corp. 5.875% 3/15/23 100 104 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 110 ACE INA Holdings Inc. 2.600% 11/23/15 290 296 ACE INA Holdings Inc. 5.700% 2/15/17 200 221 ACE INA Holdings Inc. 5.800% 3/15/18 50 56 ACE INA Holdings Inc. 5.900% 6/15/19 715 826 ACE INA Holdings Inc. 2.700% 3/13/23 350 337 ACE INA Holdings Inc. 3.350% 5/15/24 275 274 ACE INA Holdings Inc. 4.150% 3/13/43 225 221 AEGON Funding Co. LLC 5.750% 12/15/20 664 765 Aetna Inc. 1.500% 11/15/17 100 100 Aetna Inc. 6.500% 9/15/18 175 204 Aetna Inc. 3.950% 9/1/20 75 80 Aetna Inc. 4.125% 6/1/21 320 341 Aetna Inc. 2.750% 11/15/22 650 620 Aetna Inc. 6.625% 6/15/36 750 972 Aetna Inc. 6.750% 12/15/37 275 363 Aetna Inc. 4.500% 5/15/42 525 516 Aetna Inc. 4.125% 11/15/42 200 191 Aflac Inc. 2.650% 2/15/17 325 335 Aflac Inc. 8.500% 5/15/19 225 285 Aflac Inc. 4.000% 2/15/22 325 345 Aflac Inc. 3.625% 6/15/23 1,000 1,010 Aflac Inc. 6.900% 12/17/39 75 100 Aflac Inc. 6.450% 8/15/40 300 376 Alleghany Corp. 5.625% 9/15/20 100 112 Alleghany Corp. 4.950% 6/27/22 425 460 Alleghany Corp. 4.900% 9/15/44 375 372 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 970 Allstate Corp. 3.150% 6/15/23 550 548 Allstate Corp. 5.550% 5/9/35 105 124 Allstate Corp. 4.500% 6/15/43 425 435 7 Allstate Corp. 5.750% 8/15/53 250 267 7 Allstate Corp. 6.125% 5/15/67 125 133 7 Allstate Corp. 6.500% 5/15/67 200 220 Alterra Finance LLC 6.250% 9/30/20 95 110 American Financial Group Inc. 9.875% 6/15/19 100 129 American International Group Inc. 5.600% 10/18/16 800 873 American International Group Inc. 5.450% 5/18/17 910 1,002 American International Group Inc. 5.850% 1/16/18 1,200 1,350 American International Group Inc. 8.250% 8/15/18 1,820 2,216 American International Group Inc. 3.375% 8/15/20 425 437 American International Group Inc. 6.400% 12/15/20 1,160 1,378 American International Group Inc. 4.875% 6/1/22 1,575 1,732 American International Group Inc. 4.125% 2/15/24 1,400 1,453 American International Group Inc. 6.250% 5/1/36 1,525 1,905 American International Group Inc. 4.500% 7/16/44 475 469 7 American International Group Inc. 8.175% 5/15/68 1,385 1,873 7 American International Group Inc. 6.250% 3/15/87 250 279 Aon Corp. 5.000% 9/30/20 990 1,102 Aon Corp. 8.205% 1/1/27 50 64 Aon Corp. 6.250% 9/30/40 150 189 Aon plc 4.000% 11/27/23 350 358 Aon plc 3.500% 6/14/24 425 413 Aon plc 4.450% 5/24/43 125 121 Aon plc 4.600% 6/14/44 625 622 Arch Capital Group Ltd. 7.350% 5/1/34 500 676 Arch Capital Group US Inc. 5.144% 11/1/43 275 298 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 513 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 1,475 1,524 Assurant Inc. 6.750% 2/15/34 550 660 AXA SA 8.600% 12/15/30 680 915 Axis Specialty Finance LLC 5.875% 6/1/20 990 1,127 AXIS Specialty Finance plc 2.650% 4/1/19 150 151 AXIS Specialty Finance plc 5.150% 4/1/45 150 158 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 101 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 172 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,788 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 525 527 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 526 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 300 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 157 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 403 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 273 Berkshire Hathaway Inc. 0.800% 2/11/16 75 75 Berkshire Hathaway Inc. 2.200% 8/15/16 2,080 2,139 Berkshire Hathaway Inc. 3.000% 2/11/23 375 373 Berkshire Hathaway Inc. 4.500% 2/11/43 925 938 Brown & Brown Inc. 4.200% 9/15/24 300 302 Chubb Corp. 5.750% 5/15/18 310 351 Chubb Corp. 6.000% 5/11/37 375 473 7 Chubb Corp. 6.375% 3/29/67 535 587 Cigna Corp. 2.750% 11/15/16 320 331 Cigna Corp. 4.375% 12/15/20 100 108 Cigna Corp. 4.500% 3/15/21 210 229 Cigna Corp. 4.000% 2/15/22 690 725 Cigna Corp. 6.150% 11/15/36 1,050 1,265 Cigna Corp. 5.875% 3/15/41 235 285 Cigna Corp. 5.375% 2/15/42 190 211 Cincinnati Financial Corp. 6.125% 11/1/34 325 382 CNA Financial Corp. 6.500% 8/15/16 475 522 CNA Financial Corp. 7.350% 11/15/19 460 555 CNA Financial Corp. 5.875% 8/15/20 145 166 CNA Financial Corp. 5.750% 8/15/21 175 200 Coventry Health Care Inc. 5.450% 6/15/21 265 303 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 182 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 300 297 First American Financial Corp. 4.300% 2/1/23 100 101 Genworth Holdings Inc. 8.625% 12/15/16 400 461 Genworth Holdings Inc. 7.700% 6/15/20 215 258 Genworth Holdings Inc. 7.200% 2/15/21 150 177 Genworth Holdings Inc. 7.625% 9/24/21 475 577 Genworth Holdings Inc. 4.800% 2/15/24 2,100 2,165 Genworth Holdings Inc. 6.500% 6/15/34 425 482 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 516 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 164 Hartford Financial Services Group Inc. 4.000% 10/15/17 200 214 Hartford Financial Services Group Inc. 6.300% 3/15/18 1,350 1,540 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 341 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 112 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 30 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 481 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 260 Humana Inc. 7.200% 6/15/18 50 59 Humana Inc. 2.625% 10/1/19 150 150 Humana Inc. 3.150% 12/1/22 725 709 Humana Inc. 3.850% 10/1/24 450 450 Humana Inc. 8.150% 6/15/38 325 472 Humana Inc. 4.625% 12/1/42 225 221 Humana Inc. 4.950% 10/1/44 400 403 Infinity Property & Casualty Corp. 5.000% 9/19/22 100 105 Lincoln National Corp. 8.750% 7/1/19 1,325 1,692 Lincoln National Corp. 6.250% 2/15/20 255 299 Lincoln National Corp. 4.200% 3/15/22 325 344 Lincoln National Corp. 6.150% 4/7/36 350 430 Lincoln National Corp. 7.000% 6/15/40 565 752 7 Lincoln National Corp. 7.000% 5/17/66 1,275 1,307 Loews Corp. 2.625% 5/15/23 175 165 Loews Corp. 6.000% 2/1/35 200 239 Loews Corp. 4.125% 5/15/43 475 449 Manulife Financial Corp. 4.900% 9/17/20 475 522 Markel Corp. 7.125% 9/30/19 125 149 Markel Corp. 4.900% 7/1/22 575 627 Markel Corp. 3.625% 3/30/23 175 175 Markel Corp. 5.000% 3/30/43 125 128 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 229 Marsh & McLennan Cos. Inc. 2.350% 9/10/19 100 99 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 600 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 367 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 350 345 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 900 1,057 MetLife Inc. 5.000% 6/15/15 1,105 1,139 MetLife Inc. 6.750% 6/1/16 105 115 MetLife Inc. 1.756% 12/15/17 425 428 8 MetLife Inc. 2.463% 12/15/17 225 226 MetLife Inc. 6.817% 8/15/18 580 681 MetLife Inc. 7.717% 2/15/19 105 128 MetLife Inc. 4.750% 2/8/21 380 421 MetLife Inc. 3.048% 12/15/22 675 666 MetLife Inc. 3.600% 4/10/24 750 758 MetLife Inc. 6.375% 6/15/34 580 749 MetLife Inc. 5.700% 6/15/35 475 573 MetLife Inc. 5.875% 2/6/41 440 517 MetLife Inc. 4.125% 8/13/42 875 833 MetLife Inc. 4.875% 11/13/43 100 106 8 MetLife Inc. 2.463% 12/15/44 400 404 7 MetLife Inc. 6.400% 12/15/66 565 633 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 26 Old Republic International Corp. 4.875% 10/1/24 450 451 OneBeacon US Holdings Inc. 4.600% 11/9/22 100 103 PartnerRe Finance B LLC 5.500% 6/1/20 200 225 Primerica Inc. 4.750% 7/15/22 50 54 Principal Financial Group Inc. 8.875% 5/15/19 410 521 Principal Financial Group Inc. 6.050% 10/15/36 250 306 Principal Financial Group Inc. 4.350% 5/15/43 125 123 ProAssurance Corp. 5.300% 11/15/23 100 108 Progressive Corp. 3.750% 8/23/21 2,445 2,584 Progressive Corp. 6.625% 3/1/29 150 196 7 Progressive Corp. 6.700% 6/15/67 425 466 Protective Life Corp. 7.375% 10/15/19 100 122 Protective Life Corp. 8.450% 10/15/39 175 262 Prudential Financial Inc. 5.500% 3/15/16 50 53 Prudential Financial Inc. 6.000% 12/1/17 675 763 Prudential Financial Inc. 2.300% 8/15/18 825 832 Prudential Financial Inc. 7.375% 6/15/19 455 555 Prudential Financial Inc. 5.375% 6/21/20 980 1,109 Prudential Financial Inc. 4.500% 11/16/21 2,000 2,173 Prudential Financial Inc. 5.750% 7/15/33 570 663 Prudential Financial Inc. 5.400% 6/13/35 295 330 Prudential Financial Inc. 5.900% 3/17/36 775 911 Prudential Financial Inc. 5.700% 12/14/36 655 754 Prudential Financial Inc. 6.625% 6/21/40 150 191 Prudential Financial Inc. 5.625% 5/12/41 105 120 7 Prudential Financial Inc. 5.875% 9/15/42 525 554 7 Prudential Financial Inc. 5.625% 6/15/43 975 1,020 Prudential Financial Inc. 5.100% 8/15/43 175 185 7 Prudential Financial Inc. 5.200% 3/15/44 300 302 Reinsurance Group of America Inc. 6.450% 11/15/19 1,000 1,171 7 Reinsurance Group of America Inc. 6.750% 12/15/65 325 334 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 220 Torchmark Corp. 6.375% 6/15/16 425 462 Transatlantic Holdings Inc. 8.000% 11/30/39 625 869 Travelers Cos. Inc. 6.250% 6/20/16 100 109 Travelers Cos. Inc. 5.800% 5/15/18 910 1,033 Travelers Cos. Inc. 3.900% 11/1/20 530 568 Travelers Cos. Inc. 6.750% 6/20/36 475 643 Travelers Cos. Inc. 6.250% 6/15/37 145 187 Travelers Cos. Inc. 5.350% 11/1/40 130 152 Travelers Cos. Inc. 4.600% 8/1/43 1,000 1,049 Trinity Acquisition plc 6.125% 8/15/43 525 571 UnitedHealth Group Inc. 1.875% 11/15/16 225 229 UnitedHealth Group Inc. 6.000% 6/15/17 875 981 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,660 UnitedHealth Group Inc. 4.700% 2/15/21 165 184 UnitedHealth Group Inc. 3.375% 11/15/21 105 109 UnitedHealth Group Inc. 2.875% 3/15/22 525 522 UnitedHealth Group Inc. 6.500% 6/15/37 200 263 UnitedHealth Group Inc. 6.625% 11/15/37 325 426 UnitedHealth Group Inc. 6.875% 2/15/38 755 1,036 UnitedHealth Group Inc. 5.950% 2/15/41 500 626 UnitedHealth Group Inc. 4.625% 11/15/41 2,050 2,131 UnitedHealth Group Inc. 4.375% 3/15/42 725 718 UnitedHealth Group Inc. 3.950% 10/15/42 200 186 UnitedHealth Group Inc. 4.250% 3/15/43 75 73 Unum Group 7.125% 9/30/16 175 195 Unum Group 5.625% 9/15/20 50 57 Unum Group 4.000% 3/15/24 200 204 Unum Group 5.750% 8/15/42 200 231 Validus Holdings Ltd. 8.875% 1/26/40 150 212 Voya Financial Inc. 2.900% 2/15/18 250 257 Voya Financial Inc. 5.500% 7/15/22 50 56 Voya Financial Inc. 5.700% 7/15/43 350 396 WellPoint Inc. 1.250% 9/10/15 225 226 WellPoint Inc. 5.875% 6/15/17 250 278 WellPoint Inc. 1.875% 1/15/18 2,775 2,773 WellPoint Inc. 7.000% 2/15/19 145 173 WellPoint Inc. 3.700% 8/15/21 145 150 WellPoint Inc. 3.125% 5/15/22 50 49 WellPoint Inc. 3.300% 1/15/23 750 740 WellPoint Inc. 5.950% 12/15/34 100 119 WellPoint Inc. 5.850% 1/15/36 150 177 WellPoint Inc. 6.375% 6/15/37 630 785 WellPoint Inc. 4.625% 5/15/42 175 170 WellPoint Inc. 4.650% 1/15/43 825 812 WellPoint Inc. 5.100% 1/15/44 200 214 WellPoint Inc. 4.650% 8/15/44 400 391 WellPoint Inc. 4.850% 8/15/54 600 591 Willis Group Holdings plc 5.750% 3/15/21 265 296 Willis North America Inc. 6.200% 3/28/17 300 328 WR Berkley Corp. 5.375% 9/15/20 50 56 WR Berkley Corp. 4.625% 3/15/22 225 241 XLIT Ltd. 5.750% 10/1/21 545 631 XLIT Ltd. 6.375% 11/15/24 100 119 XLIT Ltd. 5.250% 12/15/43 100 110 Other Finance (0.0%) ORIX Corp. 5.000% 1/12/16 245 257 XTRA Finance Corp. 5.150% 4/1/17 575 625 Real Estate Investment Trusts (0.2%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 250 247 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 316 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 75 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 200 200 American Campus Communities Operating Partnership LP 4.125% 7/1/24 250 251 10 ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.000% 2/6/17 750 750 10 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 500 496 10 ARC Properties Operating Partnership LP/Clark Acquisition LLC 4.600% 2/6/24 450 455 AvalonBay Communities Inc. 5.750% 9/15/16 100 109 AvalonBay Communities Inc. 2.850% 3/15/23 200 192 AvalonBay Communities Inc. 4.200% 12/15/23 175 183 BioMed Realty LP 3.850% 4/15/16 325 338 BioMed Realty LP 2.625% 5/1/19 200 199 BioMed Realty LP 4.250% 7/15/22 400 409 Boston Properties LP 3.700% 11/15/18 2,120 2,239 Boston Properties LP 5.625% 11/15/20 325 370 Boston Properties LP 4.125% 5/15/21 190 202 Boston Properties LP 3.850% 2/1/23 950 971 Boston Properties LP 3.125% 9/1/23 1,375 1,313 Brandywine Operating Partnership LP 4.950% 4/15/18 725 782 Brandywine Operating Partnership LP 4.100% 10/1/24 150 148 Brandywine Operating Partnership LP 4.550% 10/1/29 175 172 Camden Property Trust 5.700% 5/15/17 25 28 Camden Property Trust 2.950% 12/15/22 325 312 Camden Property Trust 4.250% 1/15/24 100 104 CBL & Associates LP 5.250% 12/1/23 600 643 Corporate Office Properties LP 3.700% 6/15/21 100 100 Corporate Office Properties LP 3.600% 5/15/23 150 143 CubeSmart LP 4.375% 12/15/23 350 360 DCT Industrial Operating Partnership LP 4.500% 10/15/23 50 51 DDR Corp. 7.875% 9/1/20 500 621 DDR Corp. 3.500% 1/15/21 225 226 DDR Corp. 4.625% 7/15/22 500 528 DDR Corp. 3.375% 5/15/23 400 381 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,288 Duke Realty LP 5.950% 2/15/17 200 220 Duke Realty LP 8.250% 8/15/19 125 155 Duke Realty LP 6.750% 3/15/20 250 295 Duke Realty LP 3.625% 4/15/23 875 859 EPR Properties 5.750% 8/15/22 75 82 EPR Properties 5.250% 7/15/23 400 420 Equity CommonWealth 6.650% 1/15/18 1,175 1,298 ERP Operating LP 5.375% 8/1/16 275 296 ERP Operating LP 4.750% 7/15/20 265 292 ERP Operating LP 4.625% 12/15/21 115 125 ERP Operating LP 3.000% 4/15/23 625 600 ERP Operating LP 4.500% 7/1/44 550 538 Essex Portfolio LP 3.375% 1/15/23 1,150 1,132 Essex Portfolio LP 3.250% 5/1/23 50 48 Excel Trust LP 4.625% 5/15/24 150 152 Federal Realty Investment Trust 3.000% 8/1/22 175 172 Federal Realty Investment Trust 2.750% 6/1/23 125 119 HCP Inc. 3.750% 2/1/16 1,445 1,500 HCP Inc. 6.300% 9/15/16 300 329 HCP Inc. 5.625% 5/1/17 25 28 HCP Inc. 2.625% 2/1/20 1,100 1,085 HCP Inc. 5.375% 2/1/21 360 402 HCP Inc. 3.150% 8/1/22 150 146 HCP Inc. 4.200% 3/1/24 200 203 HCP Inc. 6.750% 2/1/41 175 226 Health Care REIT Inc. 3.625% 3/15/16 225 234 Health Care REIT Inc. 6.200% 6/1/16 325 353 Health Care REIT Inc. 4.700% 9/15/17 50 54 Health Care REIT Inc. 2.250% 3/15/18 575 579 Health Care REIT Inc. 4.125% 4/1/19 300 319 Health Care REIT Inc. 6.125% 4/15/20 100 115 Health Care REIT Inc. 4.950% 1/15/21 750 822 Health Care REIT Inc. 5.250% 1/15/22 425 470 Health Care REIT Inc. 3.750% 3/15/23 175 172 Health Care REIT Inc. 4.500% 1/15/24 125 128 Health Care REIT Inc. 6.500% 3/15/41 200 249 Health Care REIT Inc. 5.125% 3/15/43 175 183 Healthcare Realty Trust Inc. 6.500% 1/17/17 882 977 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 161 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 97 Healthcare Trust of America Holdings LP 3.375% 7/15/21 175 174 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 97 Highwoods Realty LP 3.200% 6/15/21 500 492 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,118 Hospitality Properties Trust 4.650% 3/15/24 100 101 Hospitality Properties Trust 4.500% 3/15/25 125 124 Kilroy Realty LP 5.000% 11/3/15 150 157 Kilroy Realty LP 4.800% 7/15/18 800 864 Kilroy Realty LP 3.800% 1/15/23 100 100 Kimco Realty Corp. 5.783% 3/15/16 125 134 Kimco Realty Corp. 5.700% 5/1/17 375 414 Kimco Realty Corp. 6.875% 10/1/19 50 60 Kimco Realty Corp. 3.200% 5/1/21 500 498 Kimco Realty Corp. 3.125% 6/1/23 550 527 Lexington Realty Trust 4.400% 6/15/24 200 201 Liberty Property LP 5.125% 3/2/15 375 382 Liberty Property LP 3.375% 6/15/23 575 557 Liberty Property LP 4.400% 2/15/24 325 338 Mack-Cali Realty LP 7.750% 8/15/19 750 889 Mack-Cali Realty LP 4.500% 4/18/22 225 226 Mid-America Apartments LP 4.300% 10/15/23 150 155 Mid-America Apartments LP 3.750% 6/15/24 200 198 National Retail Properties Inc. 6.875% 10/15/17 25 29 National Retail Properties Inc. 3.800% 10/15/22 500 509 National Retail Properties Inc. 3.900% 6/15/24 425 424 Omega Healthcare Investors Inc. 6.750% 10/15/22 975 1,038 10 Omega Healthcare Investors Inc. 4.950% 4/1/24 275 281 10 Omega Healthcare Investors Inc. 4.500% 1/15/25 175 172 Piedmont Operating Partnership LP 3.400% 6/1/23 125 118 Piedmont Operating Partnership LP 4.450% 3/15/24 975 990 Post Apartment Homes LP 3.375% 12/1/22 100 97 ProLogis LP 4.500% 8/15/17 75 80 ProLogis LP 2.750% 2/15/19 875 885 ProLogis LP 6.875% 3/15/20 300 356 11 ProLogis LP 4.250% 8/15/23 250 258 Realty Income Corp. 2.000% 1/31/18 575 574 Realty Income Corp. 6.750% 8/15/19 935 1,104 Realty Income Corp. 3.250% 10/15/22 100 97 Regency Centers LP 3.750% 6/15/24 525 523 Retail Opportunity Investments Corp. 5.000% 12/15/23 150 159 Senior Housing Properties Trust 4.300% 1/15/16 75 77 Senior Housing Properties Trust 3.250% 5/1/19 475 478 Senior Housing Properties Trust 4.750% 5/1/24 175 177 Simon Property Group LP 5.750% 12/1/15 325 341 Simon Property Group LP 5.250% 12/1/16 335 363 Simon Property Group LP 2.800% 1/30/17 425 440 Simon Property Group LP 2.150% 9/15/17 200 204 Simon Property Group LP 6.125% 5/30/18 450 516 Simon Property Group LP 2.200% 2/1/19 1,400 1,405 Simon Property Group LP 5.650% 2/1/20 700 805 Simon Property Group LP 4.375% 3/1/21 555 604 Simon Property Group LP 4.125% 12/1/21 225 241 Simon Property Group LP 3.375% 3/15/22 250 255 Simon Property Group LP 2.750% 2/1/23 400 379 Simon Property Group LP 3.750% 2/1/24 500 513 Simon Property Group LP 6.750% 2/1/40 300 401 Simon Property Group LP 4.750% 3/15/42 225 233 Tanger Properties LP 6.150% 11/15/15 400 423 Tanger Properties LP 3.875% 12/1/23 125 127 UDR Inc. 4.250% 6/1/18 400 428 UDR Inc. 3.700% 10/1/20 150 155 UDR Inc. 4.625% 1/10/22 125 134 Ventas Realty LP 1.550% 9/26/16 475 479 Ventas Realty LP 1.250% 4/17/17 300 299 Ventas Realty LP 3.750% 5/1/24 200 197 Ventas Realty LP 5.700% 9/30/43 450 514 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 26 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 325 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 575 609 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 271 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 146 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 486 Vornado Realty LP 2.500% 6/30/19 275 273 Washington REIT 4.950% 10/1/20 125 135 Washington REIT 3.950% 10/15/22 100 100 Weingarten Realty Investors 3.375% 10/15/22 75 74 Weingarten Realty Investors 3.500% 4/15/23 250 245 Weingarten Realty Investors 4.450% 1/15/24 75 78 WP Carey Inc. 4.600% 4/1/24 200 206 Industrial (6.1%) Basic Industry (0.6%) Agrium Inc. 6.750% 1/15/19 1,350 1,588 Agrium Inc. 3.150% 10/1/22 2,010 1,972 Agrium Inc. 3.500% 6/1/23 275 273 Agrium Inc. 4.900% 6/1/43 125 128 Air Products & Chemicals Inc. 2.000% 8/2/16 275 280 Air Products & Chemicals Inc. 1.200% 10/15/17 225 223 Air Products & Chemicals Inc. 3.000% 11/3/21 190 192 Air Products & Chemicals Inc. 2.750% 2/3/23 200 194 Air Products & Chemicals Inc. 3.350% 7/31/24 700 696 Airgas Inc. 3.250% 10/1/15 225 230 Airgas Inc. 3.650% 7/15/24 750 748 Albemarle Corp. 4.500% 12/15/20 50 54 Allegheny Technologies Inc. 9.375% 6/1/19 450 554 Barrick Gold Corp. 6.950% 4/1/19 350 407 Barrick Gold Corp. 3.850% 4/1/22 600 577 Barrick Gold Corp. 4.100% 5/1/23 1,050 1,010 Barrick Gold Corp. 5.250% 4/1/42 250 229 Barrick North America Finance LLC 6.800% 9/15/18 475 551 Barrick North America Finance LLC 4.400% 5/30/21 915 933 Barrick North America Finance LLC 7.500% 9/15/38 25 30 Barrick North America Finance LLC 5.700% 5/30/41 750 752 Barrick North America Finance LLC 5.750% 5/1/43 500 498 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 600 657 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 500 519 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 450 459 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,475 1,490 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 385 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 300 301 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 450 532 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 600 613 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 525 523 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 775 811 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 1,200 1,146 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 1,300 1,426 Braskem Finance Ltd. 6.450% 2/3/24 200 208 Cabot Corp. 2.550% 1/15/18 550 558 Cabot Corp. 3.700% 7/15/22 50 50 Carpenter Technology Corp. 5.200% 7/15/21 575 620 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 203 CF Industries Inc. 6.875% 5/1/18 1,725 1,990 CF Industries Inc. 7.125% 5/1/20 825 991 CF Industries Inc. 3.450% 6/1/23 575 564 CF Industries Inc. 5.150% 3/15/34 500 527 CF Industries Inc. 4.950% 6/1/43 375 378 Domtar Corp. 6.250% 9/1/42 50 54 Domtar Corp. 6.750% 2/15/44 400 450 Dow Chemical Co. 2.500% 2/15/16 250 256 Dow Chemical Co. 5.700% 5/15/18 100 112 Dow Chemical Co. 8.550% 5/15/19 1,810 2,278 Dow Chemical Co. 4.250% 11/15/20 2,010 2,146 Dow Chemical Co. 4.125% 11/15/21 185 194 Dow Chemical Co. 3.000% 11/15/22 700 673 Dow Chemical Co. 3.500% 10/1/24 100 98 Dow Chemical Co. 7.375% 11/1/29 100 132 Dow Chemical Co. 4.250% 10/1/34 350 337 Dow Chemical Co. 9.400% 5/15/39 760 1,203 Dow Chemical Co. 5.250% 11/15/41 525 564 Dow Chemical Co. 4.375% 11/15/42 500 467 Eastman Chemical Co. 3.000% 12/15/15 400 411 Eastman Chemical Co. 2.400% 6/1/17 1,750 1,785 Eastman Chemical Co. 3.600% 8/15/22 650 654 Eastman Chemical Co. 4.800% 9/1/42 400 393 Eastman Chemical Co. 4.650% 10/15/44 500 476 Ecolab Inc. 3.000% 12/8/16 175 182 Ecolab Inc. 1.450% 12/8/17 1,225 1,216 Ecolab Inc. 4.350% 12/8/21 50 54 Ecolab Inc. 5.500% 12/8/41 625 717 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 387 EI du Pont de Nemours & Co. 5.250% 12/15/16 105 115 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 802 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 332 EI du Pont de Nemours & Co. 3.625% 1/15/21 920 969 EI du Pont de Nemours & Co. 4.250% 4/1/21 850 923 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 73 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 631 EI du Pont de Nemours & Co. 4.900% 1/15/41 450 480 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 116 FMC Corp. 3.950% 2/1/22 150 156 FMC Corp. 4.100% 2/1/24 750 777 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 125 127 Freeport-McMoRan Copper & Gold Inc. 2.375% 3/15/18 1,375 1,379 Freeport-McMoRan Copper & Gold Inc. 3.100% 3/15/20 2,425 2,410 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 1,975 1,925 Freeport-McMoRan Copper & Gold Inc. 3.875% 3/15/23 1,280 1,263 Freeport-McMoRan Inc. 5.450% 3/15/43 1,220 1,244 Georgia-Pacific LLC 7.375% 12/1/25 400 522 Georgia-Pacific LLC 8.875% 5/15/31 1,200 1,809 Glencore Canada Corp. 5.500% 6/15/17 250 274 Goldcorp Inc. 2.125% 3/15/18 1,100 1,103 Goldcorp Inc. 3.700% 3/15/23 600 588 Goldcorp Inc. 5.450% 6/9/44 250 261 International Paper Co. 7.500% 8/15/21 910 1,130 International Paper Co. 4.750% 2/15/22 500 540 International Paper Co. 3.650% 6/15/24 900 875 International Paper Co. 7.300% 11/15/39 805 1,047 International Paper Co. 6.000% 11/15/41 300 341 International Paper Co. 4.800% 6/15/44 500 484 10 Kinross Gold Corp. 5.950% 3/15/24 700 718 LYB International Finance BV 4.000% 7/15/23 500 515 LYB International Finance BV 5.250% 7/15/43 500 533 12 LYB International Finance BV 4.875% 3/15/44 1,200 1,220 LyondellBasell Industries NV 5.000% 4/15/19 1,700 1,869 LyondellBasell Industries NV 6.000% 11/15/21 475 551 LyondellBasell Industries NV 5.750% 4/15/24 500 576 Monsanto Co. 2.750% 4/15/16 75 77 Monsanto Co. 1.150% 6/30/17 1,000 993 Monsanto Co. 2.125% 7/15/19 800 795 Monsanto Co. 2.750% 7/15/21 600 593 Monsanto Co. 2.200% 7/15/22 175 165 Monsanto Co. 3.375% 7/15/24 700 700 Monsanto Co. 4.200% 7/15/34 400 403 Monsanto Co. 5.875% 4/15/38 375 457 Monsanto Co. 3.600% 7/15/42 250 224 Monsanto Co. 4.400% 7/15/44 750 737 Monsanto Co. 4.700% 7/15/64 600 597 Mosaic Co. 3.750% 11/15/21 650 675 Mosaic Co. 4.250% 11/15/23 800 831 Mosaic Co. 5.450% 11/15/33 100 110 Mosaic Co. 4.875% 11/15/41 130 131 Mosaic Co. 5.625% 11/15/43 150 166 Newmont Mining Corp. 5.125% 10/1/19 1,475 1,602 Newmont Mining Corp. 3.500% 3/15/22 250 232 Newmont Mining Corp. 5.875% 4/1/35 325 324 Newmont Mining Corp. 6.250% 10/1/39 500 494 Newmont Mining Corp. 4.875% 3/15/42 600 507 Nucor Corp. 5.750% 12/1/17 385 432 Nucor Corp. 5.850% 6/1/18 875 992 Nucor Corp. 4.125% 9/15/22 200 213 Nucor Corp. 4.000% 8/1/23 325 333 Nucor Corp. 6.400% 12/1/37 325 393 Nucor Corp. 5.200% 8/1/43 400 423 Packaging Corp. of America 3.900% 6/15/22 275 283 Packaging Corp. of America 4.500% 11/1/23 425 450 Packaging Corp. of America 3.650% 9/15/24 500 491 Placer Dome Inc. 6.450% 10/15/35 375 417 Plains Exploration & Production Co. 6.500% 11/15/20 520 570 Plains Exploration & Production Co. 6.750% 2/1/22 1,093 1,213 Plains Exploration & Production Co. 6.875% 2/15/23 899 1,019 Plum Creek Timberlands LP 5.875% 11/15/15 225 237 Plum Creek Timberlands LP 4.700% 3/15/21 275 297 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 710 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,357 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 60 PPG Industries Inc. 1.900% 1/15/16 375 380 PPG Industries Inc. 6.650% 3/15/18 700 807 Praxair Inc. 5.200% 3/15/17 25 27 Praxair Inc. 4.500% 8/15/19 175 193 Praxair Inc. 4.050% 3/15/21 925 1,001 Praxair Inc. 3.000% 9/1/21 50 51 Praxair Inc. 2.450% 2/15/22 850 823 Praxair Inc. 3.550% 11/7/42 100 91 Rayonier Inc. 3.750% 4/1/22 125 126 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 231 Rio Tinto Alcan Inc. 5.000% 6/1/15 875 901 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 394 Rio Tinto Alcan Inc. 5.750% 6/1/35 450 513 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 280 287 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,737 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,377 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 321 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 185 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,032 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 290 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 602 Rio Tinto Finance USA plc 1.375% 6/17/16 1,050 1,057 Rio Tinto Finance USA plc 2.000% 3/22/17 375 381 Rio Tinto Finance USA plc 2.250% 12/14/18 500 504 Rio Tinto Finance USA plc 3.500% 3/22/22 200 204 Rio Tinto Finance USA plc 4.750% 3/22/42 875 882 Rio Tinto Finance USA plc 4.125% 8/21/42 350 319 Rohm & Haas Co. 7.850% 7/15/29 300 413 RPM International Inc. 6.125% 10/15/19 75 86 RPM International Inc. 3.450% 11/15/22 250 244 Sigma-Aldrich Corp. 3.375% 11/1/20 75 78 Southern Copper Corp. 5.375% 4/16/20 200 219 Southern Copper Corp. 7.500% 7/27/35 1,625 1,930 Southern Copper Corp. 6.750% 4/16/40 250 278 Syngenta Finance NV 3.125% 3/28/22 250 251 Syngenta Finance NV 4.375% 3/28/42 150 153 Teck Resources Ltd. 3.150% 1/15/17 500 516 Teck Resources Ltd. 2.500% 2/1/18 430 431 Teck Resources Ltd. 3.000% 3/1/19 800 795 Teck Resources Ltd. 4.500% 1/15/21 250 262 Teck Resources Ltd. 4.750% 1/15/22 75 78 Teck Resources Ltd. 3.750% 2/1/23 525 495 Teck Resources Ltd. 6.250% 7/15/41 795 824 Teck Resources Ltd. 5.200% 3/1/42 925 845 Teck Resources Ltd. 5.400% 2/1/43 275 255 Vale Canada Ltd. 5.700% 10/15/15 450 472 Vale Canada Ltd. 7.200% 9/15/32 100 112 Vale Overseas Ltd. 6.250% 1/11/16 510 542 Vale Overseas Ltd. 6.250% 1/23/17 200 220 Vale Overseas Ltd. 5.625% 9/15/19 2,250 2,523 Vale Overseas Ltd. 4.625% 9/15/20 1,090 1,150 Vale Overseas Ltd. 4.375% 1/11/22 1,545 1,552 Vale Overseas Ltd. 8.250% 1/17/34 375 474 Vale Overseas Ltd. 6.875% 11/21/36 855 962 Vale Overseas Ltd. 6.875% 11/10/39 1,610 1,824 Vale SA 5.625% 9/11/42 1,050 1,013 Valspar Corp. 7.250% 6/15/19 350 418 Valspar Corp. 4.200% 1/15/22 25 26 Westlake Chemical Corp. 3.600% 7/15/22 50 49 Westvaco Corp. 7.950% 2/15/31 300 381 Weyerhaeuser Co. 7.375% 10/1/19 550 662 Weyerhaeuser Co. 8.500% 1/15/25 150 199 Weyerhaeuser Co. 7.375% 3/15/32 625 827 Weyerhaeuser Co. 6.875% 12/15/33 125 159 Worthington Industries Inc. 4.550% 4/15/26 100 104 10 Yamana Gold Inc. 4.950% 7/15/24 640 644 Capital Goods (0.5%) 3M Co. 1.375% 9/29/16 295 299 3M Co. 6.375% 2/15/28 350 460 3M Co. 5.700% 3/15/37 105 131 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 2.875% 5/8/22 375 371 ABB Finance USA Inc. 4.375% 5/8/42 150 154 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 224 Boeing Capital Corp. 2.125% 8/15/16 115 118 Boeing Capital Corp. 4.700% 10/27/19 125 139 Boeing Co. 0.950% 5/15/18 1,425 1,384 Boeing Co. 6.000% 3/15/19 1,850 2,152 Boeing Co. 4.875% 2/15/20 525 592 Boeing Co. 6.625% 2/15/38 100 137 Boeing Co. 6.875% 3/15/39 250 352 Boeing Co. 5.875% 2/15/40 795 1,002 Carlisle Cos. Inc. 3.750% 11/15/22 175 175 Caterpillar Financial Services Corp. 4.625% 6/1/15 2,050 2,107 Caterpillar Financial Services Corp. 2.050% 8/1/16 770 788 Caterpillar Financial Services Corp. 1.300% 3/1/18 825 814 Caterpillar Financial Services Corp. 5.450% 4/15/18 875 984 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,487 Caterpillar Financial Services Corp. 2.750% 8/20/21 200 199 Caterpillar Financial Services Corp. 3.300% 6/9/24 730 730 Caterpillar Inc. 1.500% 6/26/17 450 452 Caterpillar Inc. 3.900% 5/27/21 220 236 Caterpillar Inc. 2.600% 6/26/22 125 122 Caterpillar Inc. 3.400% 5/15/24 750 755 Caterpillar Inc. 6.050% 8/15/36 895 1,133 Caterpillar Inc. 3.803% 8/15/42 1,229 1,139 Caterpillar Inc. 4.300% 5/15/44 750 762 Cooper US Inc. 2.375% 1/15/16 1,000 1,023 Crane Co. 2.750% 12/15/18 300 305 Crane Co. 4.450% 12/15/23 400 420 CRH America Inc. 4.125% 1/15/16 500 519 CRH America Inc. 6.000% 9/30/16 750 820 CRH America Inc. 5.750% 1/15/21 885 1,020 Danaher Corp. 2.300% 6/23/16 200 205 Danaher Corp. 3.900% 6/23/21 150 161 Deere & Co. 2.600% 6/8/22 700 680 Deere & Co. 5.375% 10/16/29 455 537 Deere & Co. 8.100% 5/15/30 1,000 1,468 Deere & Co. 7.125% 3/3/31 400 549 Deere & Co. 3.900% 6/9/42 500 475 Dover Corp. 4.300% 3/1/21 145 158 Dover Corp. 6.600% 3/15/38 350 468 Dover Corp. 5.375% 3/1/41 480 572 Eaton Corp. 1.500% 11/2/17 200 199 Eaton Corp. 5.600% 5/15/18 550 618 Eaton Corp. 2.750% 11/2/22 575 556 Eaton Corp. 4.000% 11/2/32 815 804 Eaton Corp. 4.150% 11/2/42 75 71 10 Embraer Overseas Ltd. 5.696% 9/16/23 1,166 1,244 Emerson Electric Co. 5.250% 10/15/18 525 591 Emerson Electric Co. 4.875% 10/15/19 275 307 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 2/15/23 1,000 966 Emerson Electric Co. 6.000% 8/15/32 150 189 Emerson Electric Co. 6.125% 4/15/39 125 160 Emerson Electric Co. 5.250% 11/15/39 135 157 13 Exelis Inc. 4.250% 10/1/16 225 238 Flowserve Corp. 3.500% 9/15/22 625 622 Flowserve Corp. 4.000% 11/15/23 375 384 General Dynamics Corp. 1.000% 11/15/17 1,100 1,088 General Dynamics Corp. 3.875% 7/15/21 750 803 General Dynamics Corp. 2.250% 11/15/22 900 851 General Dynamics Corp. 3.600% 11/15/42 125 113 General Electric Co. 0.850% 10/9/15 925 928 General Electric Co. 5.250% 12/6/17 1,940 2,155 General Electric Co. 2.700% 10/9/22 1,350 1,314 General Electric Co. 3.375% 3/11/24 2,000 2,021 General Electric Co. 4.125% 10/9/42 2,050 2,020 General Electric Co. 4.500% 3/11/44 450 468 Honeywell International Inc. 5.400% 3/15/16 245 262 Honeywell International Inc. 5.300% 3/15/17 275 303 Honeywell International Inc. 5.300% 3/1/18 150 167 Honeywell International Inc. 5.000% 2/15/19 105 117 Honeywell International Inc. 4.250% 3/1/21 805 883 Honeywell International Inc. 3.350% 12/1/23 1,325 1,351 Honeywell International Inc. 5.700% 3/15/37 105 128 Honeywell International Inc. 5.375% 3/1/41 1,855 2,203 Illinois Tool Works Inc. 6.250% 4/1/19 450 526 Illinois Tool Works Inc. 3.375% 9/15/21 105 110 Illinois Tool Works Inc. 4.875% 9/15/41 105 116 Illinois Tool Works Inc. 3.900% 9/1/42 725 690 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 1,550 1,815 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 125 128 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 250 262 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 125 148 John Deere Capital Corp. 0.700% 9/4/15 50 50 John Deere Capital Corp. 0.750% 1/22/16 275 276 John Deere Capital Corp. 1.850% 9/15/16 185 189 John Deere Capital Corp. 2.000% 1/13/17 375 383 John Deere Capital Corp. 2.800% 9/18/17 550 573 John Deere Capital Corp. 1.200% 10/10/17 475 474 John Deere Capital Corp. 5.750% 9/10/18 530 604 John Deere Capital Corp. 2.250% 4/17/19 150 152 John Deere Capital Corp. 1.700% 1/15/20 550 533 John Deere Capital Corp. 3.900% 7/12/21 125 134 John Deere Capital Corp. 3.150% 10/15/21 105 107 John Deere Capital Corp. 2.750% 3/15/22 75 74 John Deere Capital Corp. 2.800% 1/27/23 1,775 1,742 John Deere Capital Corp. 3.350% 6/12/24 700 705 Joy Global Inc. 6.000% 11/15/16 250 274 Kennametal Inc. 2.650% 11/1/19 200 200 Kennametal Inc. 3.875% 2/15/22 125 126 L-3 Communications Corp. 1.500% 5/28/17 400 396 L-3 Communications Corp. 5.200% 10/15/19 825 911 L-3 Communications Corp. 4.750% 7/15/20 425 459 L-3 Communications Corp. 4.950% 2/15/21 575 624 L-3 Communications Corp. 3.950% 5/28/24 350 347 Lockheed Martin Corp. 7.650% 5/1/16 250 278 Lockheed Martin Corp. 2.125% 9/15/16 245 250 Lockheed Martin Corp. 4.250% 11/15/19 2,005 2,190 Lockheed Martin Corp. 3.350% 9/15/21 80 83 Lockheed Martin Corp. 6.150% 9/1/36 1,715 2,175 Lockheed Martin Corp. 5.500% 11/15/39 180 212 Lockheed Martin Corp. 5.720% 6/1/40 316 383 Martin Marietta Materials Inc. 6.600% 4/15/18 400 455 Mohawk Industries Inc. 3.850% 2/1/23 2,750 2,749 Northrop Grumman Corp. 1.750% 6/1/18 575 570 Northrop Grumman Corp. 3.500% 3/15/21 125 129 Northrop Grumman Corp. 3.250% 8/1/23 400 395 Northrop Grumman Corp. 5.050% 11/15/40 475 505 Northrop Grumman Corp. 4.750% 6/1/43 400 411 Owens Corning 6.500% 12/1/16 1,691 1,863 Owens Corning 4.200% 12/15/22 150 153 Parker Hannifin Corp. 5.500% 5/15/18 1,725 1,939 Parker Hannifin Corp. 3.500% 9/15/22 75 78 Parker Hannifin Corp. 6.250% 5/15/38 75 98 Pentair Finance SA 1.350% 12/1/15 300 302 Pentair Finance SA 2.650% 12/1/19 500 497 Precision Castparts Corp. 0.700% 12/20/15 225 225 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,630 Precision Castparts Corp. 2.500% 1/15/23 125 119 Precision Castparts Corp. 3.900% 1/15/43 175 167 Raytheon Co. 6.750% 3/15/18 125 145 Raytheon Co. 3.125% 10/15/20 425 437 Raytheon Co. 2.500% 12/15/22 425 404 Raytheon Co. 7.200% 8/15/27 75 100 Raytheon Co. 4.875% 10/15/40 225 247 Raytheon Co. 4.700% 12/15/41 625 671 Republic Services Inc. 3.800% 5/15/18 2,535 2,694 Republic Services Inc. 5.500% 9/15/19 425 484 Republic Services Inc. 5.000% 3/1/20 125 139 Republic Services Inc. 5.250% 11/15/21 50 57 Republic Services Inc. 3.550% 6/1/22 300 305 Republic Services Inc. 6.200% 3/1/40 475 583 Republic Services Inc. 5.700% 5/15/41 500 587 Rockwell Automation Inc. 5.650% 12/1/17 25 28 Rockwell Automation Inc. 6.700% 1/15/28 200 257 Rockwell Automation Inc. 6.250% 12/1/37 325 418 Rockwell Collins Inc. 5.250% 7/15/19 50 56 Rockwell Collins Inc. 3.100% 11/15/21 125 126 Roper Industries Inc. 2.050% 10/1/18 1,175 1,164 Roper Industries Inc. 6.250% 9/1/19 1,575 1,836 Snap-on Inc. 6.125% 9/1/21 200 233 Sonoco Products Co. 4.375% 11/1/21 65 69 Sonoco Products Co. 5.750% 11/1/40 765 884 Stanley Black & Decker Inc. 3.400% 12/1/21 450 466 Stanley Black & Decker Inc. 5.200% 9/1/40 150 170 Textron Inc. 5.600% 12/1/17 125 139 Textron Inc. 7.250% 10/1/19 650 776 Textron Inc. 4.300% 3/1/24 625 645 Tyco International Finance SA 8.500% 1/15/19 200 243 Tyco International Finance SA / Tyco International Ltd. 7.000% 12/15/19 300 358 United Technologies Corp. 1.800% 6/1/17 620 629 United Technologies Corp. 5.375% 12/15/17 1,575 1,762 United Technologies Corp. 6.125% 2/1/19 2,633 3,066 United Technologies Corp. 4.500% 4/15/20 445 492 United Technologies Corp. 3.100% 6/1/22 1,350 1,350 United Technologies Corp. 6.700% 8/1/28 200 264 United Technologies Corp. 7.500% 9/15/29 100 143 United Technologies Corp. 5.400% 5/1/35 400 476 United Technologies Corp. 6.050% 6/1/36 285 362 United Technologies Corp. 6.125% 7/15/38 500 636 United Technologies Corp. 5.700% 4/15/40 525 639 United Technologies Corp. 4.500% 6/1/42 2,225 2,328 Valmont Industries Inc. 5.000% 10/1/44 290 285 Valmont Industries Inc. 5.250% 10/1/54 250 244 Waste Management Inc. 2.600% 9/1/16 205 211 Waste Management Inc. 6.100% 3/15/18 1,100 1,255 Waste Management Inc. 7.375% 3/11/19 80 96 Waste Management Inc. 4.600% 3/1/21 275 303 Waste Management Inc. 3.500% 5/15/24 700 700 Waste Management Inc. 7.100% 8/1/26 325 427 Waste Management Inc. 7.750% 5/15/32 185 267 Waste Management Inc. 6.125% 11/30/39 400 495 Communication (1.1%) 21st Century Fox America Inc. 6.900% 3/1/19 1,160 1,376 21st Century Fox America Inc. 5.650% 8/15/20 500 570 21st Century Fox America Inc. 4.500% 2/15/21 435 473 21st Century Fox America Inc. 3.000% 9/15/22 500 487 21st Century Fox America Inc. 4.000% 10/1/23 275 284 21st Century Fox America Inc. 6.550% 3/15/33 892 1,113 21st Century Fox America Inc. 6.200% 12/15/34 825 1,008 21st Century Fox America Inc. 6.400% 12/15/35 1,500 1,867 21st Century Fox America Inc. 8.150% 10/17/36 385 546 21st Century Fox America Inc. 6.150% 3/1/37 345 411 21st Century Fox America Inc. 6.900% 8/15/39 425 550 21st Century Fox America Inc. 5.400% 10/1/43 175 191 10 21st Century Fox America Inc. 4.750% 9/15/44 450 451 America Movil SAB de CV 2.375% 9/8/16 900 920 America Movil SAB de CV 5.625% 11/15/17 350 390 America Movil SAB de CV 5.000% 10/16/19 850 943 America Movil SAB de CV 5.000% 3/30/20 710 779 America Movil SAB de CV 3.125% 7/16/22 200 195 America Movil SAB de CV 6.375% 3/1/35 200 241 America Movil SAB de CV 6.125% 11/15/37 300 349 America Movil SAB de CV 6.125% 3/30/40 2,710 3,149 America Movil SAB de CV 4.375% 7/16/42 425 396 American Tower Corp. 4.500% 1/15/18 1,400 1,493 American Tower Corp. 5.050% 9/1/20 205 223 American Tower Corp. 5.900% 11/1/21 1,500 1,685 American Tower Corp. 3.500% 1/31/23 1,640 1,559 American Tower Corp. 5.000% 2/15/24 1,150 1,206 AT&T Corp. 8.000% 11/15/31 1,001 1,480 AT&T Inc. 0.900% 2/12/16 500 500 AT&T Inc. 2.950% 5/15/16 160 165 AT&T Inc. 2.400% 8/15/16 445 455 AT&T Inc. 1.600% 2/15/17 500 504 AT&T Inc. 1.700% 6/1/17 2,175 2,193 AT&T Inc. 5.500% 2/1/18 2,385 2,667 AT&T Inc. 5.600% 5/15/18 250 282 AT&T Inc. 2.375% 11/27/18 950 959 AT&T Inc. 5.800% 2/15/19 325 373 AT&T Inc. 2.300% 3/11/19 625 626 AT&T Inc. 4.450% 5/15/21 485 525 AT&T Inc. 3.875% 8/15/21 3,615 3,786 AT&T Inc. 3.000% 2/15/22 600 590 AT&T Inc. 2.625% 12/1/22 875 832 AT&T Inc. 3.900% 3/11/24 450 458 AT&T Inc. 6.450% 6/15/34 945 1,157 AT&T Inc. 6.500% 9/1/37 448 544 AT&T Inc. 6.300% 1/15/38 885 1,047 AT&T Inc. 6.400% 5/15/38 550 675 AT&T Inc. 6.550% 2/15/39 410 501 AT&T Inc. 5.350% 9/1/40 1,755 1,853 AT&T Inc. 5.550% 8/15/41 210 228 AT&T Inc. 4.300% 12/15/42 1,773 1,623 AT&T Inc. 4.800% 6/15/44 2,000 1,974 AT&T Inc. 4.350% 6/15/45 1,306 1,196 AT&T Mobility LLC 7.125% 12/15/31 400 538 Bellsouth Capital Funding Corp. 7.875% 2/15/30 78 105 BellSouth Corp. 6.875% 10/15/31 231 283 BellSouth Corp. 6.550% 6/15/34 261 317 BellSouth Corp. 6.000% 11/15/34 119 136 BellSouth Telecommunications LLC 6.375% 6/1/28 790 916 British Telecommunications plc 1.250% 2/14/17 150 150 British Telecommunications plc 5.950% 1/15/18 1,440 1,623 British Telecommunications plc 2.350% 2/14/19 200 201 British Telecommunications plc 9.625% 12/15/30 1,700 2,682 CBS Corp. 2.300% 8/15/19 350 345 CBS Corp. 5.750% 4/15/20 360 410 CBS Corp. 4.300% 2/15/21 550 585 CBS Corp. 3.375% 3/1/22 725 726 CBS Corp. 7.875% 7/30/30 300 408 CBS Corp. 5.500% 5/15/33 200 219 CBS Corp. 4.850% 7/1/42 225 222 CBS Corp. 4.900% 8/15/44 750 740 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 500 492 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 555 691 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,585 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,012 Comcast Corp. 5.900% 3/15/16 1,265 1,360 Comcast Corp. 5.700% 5/15/18 1,475 1,675 Comcast Corp. 5.700% 7/1/19 3,305 3,819 Comcast Corp. 3.125% 7/15/22 100 101 Comcast Corp. 2.850% 1/15/23 900 881 Comcast Corp. 3.600% 3/1/24 225 229 Comcast Corp. 4.250% 1/15/33 2,450 2,464 Comcast Corp. 7.050% 3/15/33 1,000 1,341 Comcast Corp. 6.500% 11/15/35 1,075 1,397 Comcast Corp. 6.450% 3/15/37 900 1,150 Comcast Corp. 6.950% 8/15/37 1,220 1,643 Comcast Corp. 6.400% 5/15/38 600 769 Comcast Corp. 4.650% 7/15/42 1,125 1,163 Comcast Corp. 4.500% 1/15/43 225 228 Comcast Corp. 4.750% 3/1/44 1,200 1,266 COX Communications Inc. 5.500% 10/1/15 600 629 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 454 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 380 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,185 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,350 3,439 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 75 77 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,880 2,157 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 561 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 425 460 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 2,725 3,010 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 1,075 1,118 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 321 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 1,225 1,432 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 1,075 1,090 Discovery Communications LLC 5.050% 6/1/20 1,150 1,275 Discovery Communications LLC 4.375% 6/15/21 205 220 Discovery Communications LLC 3.300% 5/15/22 125 124 Discovery Communications LLC 3.250% 4/1/23 500 487 Discovery Communications LLC 4.950% 5/15/42 225 225 Discovery Communications LLC 4.875% 4/1/43 175 173 Embarq Corp. 7.082% 6/1/16 425 462 Embarq Corp. 7.995% 6/1/36 1,255 1,357 Graham Holdings Co. 7.250% 2/1/19 150 174 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,580 Grupo Televisa SAB 6.625% 3/18/25 450 542 Grupo Televisa SAB 6.625% 1/15/40 500 600 GTE Corp. 6.940% 4/15/28 325 396 Historic TW Inc. 6.625% 5/15/29 200 247 Interpublic Group of Cos. Inc. 3.750% 2/15/23 1,000 994 Interpublic Group of Cos. Inc. 4.200% 4/15/24 825 831 Koninklijke KPN NV 8.375% 10/1/30 350 494 McGraw Hill Financial Inc. 5.900% 11/15/17 150 165 McGraw Hill Financial Inc. 6.550% 11/15/37 350 366 Moody's Corp. 2.750% 7/15/19 400 402 Moody's Corp. 4.500% 9/1/22 1,400 1,477 Moody's Corp. 5.250% 7/15/44 275 287 NBCUniversal Media LLC 2.875% 4/1/16 2,345 2,418 NBCUniversal Media LLC 5.150% 4/30/20 925 1,049 NBCUniversal Media LLC 4.375% 4/1/21 205 224 NBCUniversal Media LLC 6.400% 4/30/40 350 450 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,312 NBCUniversal Media LLC 4.450% 1/15/43 100 101 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 236 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 100 Omnicom Group Inc. 5.900% 4/15/16 50 54 Omnicom Group Inc. 6.250% 7/15/19 675 788 Omnicom Group Inc. 4.450% 8/15/20 500 537 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,119 Orange SA 2.750% 9/14/16 820 844 Orange SA 2.750% 2/6/19 900 913 Orange SA 5.375% 7/8/19 1,025 1,155 Orange SA 4.125% 9/14/21 902 949 Orange SA 9.000% 3/1/31 785 1,157 Orange SA 5.375% 1/13/42 25 26 Orange SA 5.500% 2/6/44 575 626 Pacific Bell Telephone Co. 7.125% 3/15/26 200 255 Qwest Corp. 6.500% 6/1/17 275 304 Qwest Corp. 6.750% 12/1/21 410 464 Qwest Corp. 7.250% 9/15/25 175 205 Qwest Corp. 6.875% 9/15/33 375 375 Qwest Corp. 7.125% 11/15/43 550 554 Reed Elsevier Capital Inc. 8.625% 1/15/19 259 323 Reed Elsevier Capital Inc. 3.125% 10/15/22 705 689 Rogers Communications Inc. 6.800% 8/15/18 950 1,115 Rogers Communications Inc. 3.000% 3/15/23 230 221 Rogers Communications Inc. 4.100% 10/1/23 225 234 Rogers Communications Inc. 4.500% 3/15/43 250 245 Rogers Communications Inc. 5.000% 3/15/44 1,750 1,804 Telefonica Emisiones SAU 6.421% 6/20/16 475 516 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,056 Telefonica Emisiones SAU 5.877% 7/15/19 1,910 2,172 Telefonica Emisiones SAU 5.134% 4/27/20 705 771 Telefonica Emisiones SAU 5.462% 2/16/21 350 389 Telefonica Emisiones SAU 4.570% 4/27/23 1,000 1,040 Telefonica Emisiones SAU 7.045% 6/20/36 690 865 Telefonica Europe BV 8.250% 9/15/30 750 1,019 Thomson Reuters Corp. 1.300% 2/23/17 450 449 Thomson Reuters Corp. 6.500% 7/15/18 50 58 Thomson Reuters Corp. 4.700% 10/15/19 125 138 Thomson Reuters Corp. 4.300% 11/23/23 600 625 Thomson Reuters Corp. 5.500% 8/15/35 350 382 Thomson Reuters Corp. 5.850% 4/15/40 1,425 1,602 Thomson Reuters Corp. 5.650% 11/23/43 625 692 Time Warner Cable Inc. 5.850% 5/1/17 825 914 Time Warner Cable Inc. 6.750% 7/1/18 475 552 Time Warner Cable Inc. 8.250% 4/1/19 700 870 Time Warner Cable Inc. 5.000% 2/1/20 2,695 2,991 Time Warner Cable Inc. 4.125% 2/15/21 500 530 Time Warner Cable Inc. 4.000% 9/1/21 850 895 Time Warner Cable Inc. 6.550% 5/1/37 550 693 Time Warner Cable Inc. 7.300% 7/1/38 1,000 1,360 Time Warner Cable Inc. 6.750% 6/15/39 1,600 2,056 Time Warner Cable Inc. 5.875% 11/15/40 600 703 Time Warner Cable Inc. 5.500% 9/1/41 750 842 Time Warner Cable Inc. 4.500% 9/15/42 475 468 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,259 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,066 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 146 Time Warner Inc. 3.150% 7/15/15 860 877 Time Warner Inc. 2.100% 6/1/19 550 541 Time Warner Inc. 4.875% 3/15/20 1,240 1,369 Time Warner Inc. 4.700% 1/15/21 700 766 Time Warner Inc. 4.750% 3/29/21 600 653 Time Warner Inc. 4.000% 1/15/22 205 214 Time Warner Inc. 4.050% 12/15/23 75 77 Time Warner Inc. 3.550% 6/1/24 525 517 Time Warner Inc. 7.625% 4/15/31 835 1,127 Time Warner Inc. 7.700% 5/1/32 1,840 2,521 Time Warner Inc. 6.200% 3/15/40 150 175 Time Warner Inc. 6.100% 7/15/40 825 956 Time Warner Inc. 6.250% 3/29/41 325 384 Time Warner Inc. 5.375% 10/15/41 205 219 Time Warner Inc. 5.350% 12/15/43 125 135 Time Warner Inc. 4.650% 6/1/44 525 507 Verizon Communications Inc. 5.550% 2/15/16 250 266 Verizon Communications Inc. 3.000% 4/1/16 380 392 Verizon Communications Inc. 2.500% 9/15/16 1,155 1,185 Verizon Communications Inc. 2.000% 11/1/16 2,825 2,869 Verizon Communications Inc. 1.350% 6/9/17 2,500 2,487 Verizon Communications Inc. 1.100% 11/1/17 200 197 Verizon Communications Inc. 5.500% 2/15/18 925 1,034 Verizon Communications Inc. 6.100% 4/15/18 155 177 Verizon Communications Inc. 3.650% 9/14/18 2,630 2,768 Verizon Communications Inc. 8.750% 11/1/18 1,470 1,831 Verizon Communications Inc. 6.350% 4/1/19 1,000 1,162 10 Verizon Communications Inc. 2.625% 2/21/20 1,223 1,208 Verizon Communications Inc. 4.500% 9/15/20 1,505 1,624 Verizon Communications Inc. 3.450% 3/15/21 300 304 Verizon Communications Inc. 4.600% 4/1/21 1,440 1,567 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,051 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,788 Verizon Communications Inc. 5.150% 9/15/23 5,765 6,376 Verizon Communications Inc. 4.150% 3/15/24 300 309 Verizon Communications Inc. 7.750% 12/1/30 785 1,076 Verizon Communications Inc. 6.400% 9/15/33 2,650 3,224 Verizon Communications Inc. 5.050% 3/15/34 675 712 Verizon Communications Inc. 5.850% 9/15/35 500 570 Verizon Communications Inc. 6.250% 4/1/37 775 927 Verizon Communications Inc. 6.400% 2/15/38 1,360 1,632 Verizon Communications Inc. 6.900% 4/15/38 350 449 Verizon Communications Inc. 7.350% 4/1/39 1,200 1,626 Verizon Communications Inc. 6.000% 4/1/41 445 515 Verizon Communications Inc. 4.750% 11/1/41 625 622 Verizon Communications Inc. 3.850% 11/1/42 1,250 1,092 Verizon Communications Inc. 6.550% 9/15/43 6,595 8,145 10 Verizon Communications Inc. 4.862% 8/21/46 2,267 2,281 10 Verizon Communications Inc. 5.012% 8/21/54 2,638 2,651 Verizon Maryland LLC 5.125% 6/15/33 1,000 1,030 Verizon New England Inc. 7.875% 11/15/29 250 320 Verizon New York Inc. 7.375% 4/1/32 500 616 Viacom Inc. 2.500% 12/15/16 250 257 Viacom Inc. 3.500% 4/1/17 540 567 Viacom Inc. 2.500% 9/1/18 175 177 Viacom Inc. 2.200% 4/1/19 625 621 Viacom Inc. 5.625% 9/15/19 850 966 Viacom Inc. 4.500% 3/1/21 245 265 Viacom Inc. 3.875% 12/15/21 2,475 2,565 Viacom Inc. 3.125% 6/15/22 75 74 Viacom Inc. 4.250% 9/1/23 175 180 Viacom Inc. 3.875% 4/1/24 625 623 Viacom Inc. 6.875% 4/30/36 915 1,145 Viacom Inc. 4.375% 3/15/43 212 193 Viacom Inc. 5.850% 9/1/43 1,075 1,195 Viacom Inc. 5.250% 4/1/44 650 673 Vodafone Group plc 5.625% 2/27/17 2,060 2,259 Vodafone Group plc 1.625% 3/20/17 625 626 Vodafone Group plc 1.250% 9/26/17 1,350 1,331 Vodafone Group plc 1.500% 2/19/18 1,450 1,431 Vodafone Group plc 4.625% 7/15/18 125 137 Vodafone Group plc 5.450% 6/10/19 775 870 Vodafone Group plc 2.500% 9/26/22 200 185 Vodafone Group plc 2.950% 2/19/23 545 514 Vodafone Group plc 7.875% 2/15/30 425 570 Vodafone Group plc 6.250% 11/30/32 350 416 Vodafone Group plc 6.150% 2/27/37 755 871 Vodafone Group plc 4.375% 2/19/43 675 621 Walt Disney Co. 0.875% 12/1/14 1,125 1,126 Walt Disney Co. 1.350% 8/16/16 165 167 Walt Disney Co. 5.625% 9/15/16 500 547 Walt Disney Co. 0.875% 5/30/17 700 694 Walt Disney Co. 1.100% 12/1/17 850 841 Walt Disney Co. 1.850% 5/30/19 725 717 Walt Disney Co. 2.350% 12/1/22 25 24 Walt Disney Co. 4.375% 8/16/41 225 234 Walt Disney Co. 4.125% 12/1/41 1,350 1,357 Walt Disney Co. 3.700% 12/1/42 450 420 Walt Disney Co. 4.125% 6/1/44 900 899 WPP Finance 2010 4.750% 11/21/21 221 241 WPP Finance 2010 3.750% 9/19/24 525 518 WPP Finance 2010 5.125% 9/7/42 1,050 1,078 Consumer Cyclical (0.6%) Advance Auto Parts Inc. 4.500% 12/1/23 400 419 Amazon.com Inc. 0.650% 11/27/15 350 350 Amazon.com Inc. 1.200% 11/29/17 650 644 Amazon.com Inc. 2.500% 11/29/22 475 447 American Honda Finance Corp. 1.125% 10/7/16 600 602 American Honda Finance Corp. 1.200% 7/14/17 300 299 American Honda Finance Corp. 2.125% 10/10/18 450 453 American Honda Finance Corp. 2.250% 8/15/19 800 797 AutoNation Inc. 6.750% 4/15/18 250 286 AutoZone Inc. 1.300% 1/13/17 350 350 AutoZone Inc. 7.125% 8/1/18 750 882 AutoZone Inc. 3.125% 7/15/23 275 267 Bed Bath & Beyond Inc. 3.749% 8/1/24 100 99 Bed Bath & Beyond Inc. 4.915% 8/1/34 175 174 Bed Bath & Beyond Inc. 5.165% 8/1/44 275 269 BorgWarner Inc. 4.625% 9/15/20 50 54 Brinker International Inc. 2.600% 5/15/18 25 25 Brinker International Inc. 3.875% 5/15/23 1,600 1,562 Carnival Corp. 1.200% 2/5/16 275 276 Carnival Corp. 3.950% 10/15/20 200 209 Costco Wholesale Corp. 5.500% 3/15/17 875 965 Costco Wholesale Corp. 1.125% 12/15/17 1,825 1,811 Cummins Inc. 3.650% 10/1/23 350 362 Cummins Inc. 4.875% 10/1/43 400 441 CVS Health Corp. 3.250% 5/18/15 705 717 CVS Health Corp. 1.200% 12/5/16 150 150 CVS Health Corp. 5.750% 6/1/17 307 341 CVS Health Corp. 2.250% 12/5/18 375 377 CVS Health Corp. 4.750% 5/18/20 625 695 CVS Health Corp. 2.750% 12/1/22 975 931 CVS Health Corp. 4.000% 12/5/23 660 688 CVS Health Corp. 5.750% 5/15/41 1,255 1,483 CVS Health Corp. 5.300% 12/5/43 425 477 10 Daimler Finance North America LLC 2.625% 9/15/16 225 232 Daimler Finance North America LLC 8.500% 1/18/31 905 1,363 Darden Restaurants Inc. 6.200% 10/15/17 150 167 Delphi Corp. 6.125% 5/15/21 300 328 Delphi Corp. 5.000% 2/15/23 450 481 Dollar General Corp. 3.250% 4/15/23 950 849 eBay Inc. 1.625% 10/15/15 125 126 eBay Inc. 1.350% 7/15/17 625 623 eBay Inc. 2.200% 8/1/19 1,100 1,088 eBay Inc. 3.250% 10/15/20 125 128 eBay Inc. 2.875% 8/1/21 600 586 eBay Inc. 2.600% 7/15/22 825 778 eBay Inc. 3.450% 8/1/24 600 582 eBay Inc. 4.000% 7/15/42 75 65 Expedia Inc. 5.950% 8/15/20 1,750 1,967 Family Dollar Stores Inc. 5.000% 2/1/21 125 130 Ford Motor Co. 6.625% 10/1/28 575 695 Ford Motor Co. 6.375% 2/1/29 275 327 Ford Motor Co. 7.450% 7/16/31 1,075 1,419 Ford Motor Co. 4.750% 1/15/43 1,200 1,194 Ford Motor Co. 7.400% 11/1/46 300 409 Ford Motor Credit Co. LLC 4.207% 4/15/16 3,550 3,712 Ford Motor Credit Co. LLC 1.700% 5/9/16 225 227 Ford Motor Credit Co. LLC 3.984% 6/15/16 200 209 Ford Motor Credit Co. LLC 8.000% 12/15/16 300 341 Ford Motor Credit Co. LLC 4.250% 2/3/17 1,650 1,749 Ford Motor Credit Co. LLC 6.625% 8/15/17 2,025 2,289 Ford Motor Credit Co. LLC 1.724% 12/6/17 600 597 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,425 2,650 Ford Motor Credit Co. LLC 2.875% 10/1/18 525 535 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 969 Ford Motor Credit Co. LLC 5.750% 2/1/21 450 512 Ford Motor Credit Co. LLC 5.875% 8/2/21 725 833 Ford Motor Credit Co. LLC 4.250% 9/20/22 1,075 1,123 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 889 Gap Inc. 5.950% 4/12/21 2,550 2,892 Home Depot Inc. 5.400% 3/1/16 1,305 1,392 Home Depot Inc. 2.250% 9/10/18 1,925 1,954 Home Depot Inc. 4.400% 4/1/21 600 665 Home Depot Inc. 2.700% 4/1/23 600 581 Home Depot Inc. 3.750% 2/15/24 900 936 Home Depot Inc. 5.875% 12/16/36 2,045 2,525 Home Depot Inc. 5.950% 4/1/41 375 466 Home Depot Inc. 4.200% 4/1/43 750 741 Home Depot Inc. 4.875% 2/15/44 1,250 1,362 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,254 Host Hotels & Resorts LP 3.750% 10/15/23 240 236 Hyatt Hotels Corp. 3.375% 7/15/23 1,550 1,509 International Game Technology 7.500% 6/15/19 600 679 International Game Technology 5.500% 6/15/20 125 132 Johnson Controls Inc. 2.600% 12/1/16 150 155 Johnson Controls Inc. 5.000% 3/30/20 200 222 Johnson Controls Inc. 4.250% 3/1/21 745 796 Johnson Controls Inc. 3.750% 12/1/21 175 180 Johnson Controls Inc. 3.625% 7/2/24 300 297 Johnson Controls Inc. 6.000% 1/15/36 125 147 Johnson Controls Inc. 5.700% 3/1/41 205 235 Johnson Controls Inc. 5.250% 12/1/41 100 108 Johnson Controls Inc. 4.625% 7/2/44 200 196 Johnson Controls Inc. 4.950% 7/2/64 175 172 Kohl's Corp. 6.250% 12/15/17 200 226 Kohl's Corp. 4.000% 11/1/21 845 883 Kohl's Corp. 6.000% 1/15/33 225 247 Kohl's Corp. 6.875% 12/15/37 100 122 Lowe's Cos. Inc. 5.000% 10/15/15 75 78 Lowe's Cos. Inc. 1.625% 4/15/17 925 933 Lowe's Cos. Inc. 6.100% 9/15/17 200 227 Lowe's Cos. Inc. 4.625% 4/15/20 445 493 Lowe's Cos. Inc. 3.750% 4/15/21 205 218 Lowe's Cos. Inc. 3.800% 11/15/21 250 264 Lowe's Cos. Inc. 3.120% 4/15/22 450 456 Lowe's Cos. Inc. 3.875% 9/15/23 300 316 Lowe's Cos. Inc. 3.125% 9/15/24 300 294 Lowe's Cos. Inc. 6.875% 2/15/28 367 471 Lowe's Cos. Inc. 5.800% 4/15/40 1,080 1,304 Lowe's Cos. Inc. 5.125% 11/15/41 100 113 Lowe's Cos. Inc. 4.650% 4/15/42 1,200 1,255 Lowe's Cos. Inc. 5.000% 9/15/43 100 110 Lowe's Cos. Inc. 4.250% 9/15/44 325 318 Macy's Retail Holdings Inc. 5.900% 12/1/16 239 263 Macy's Retail Holdings Inc. 7.450% 7/15/17 1,000 1,152 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 156 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 600 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 340 Macy's Retail Holdings Inc. 5.125% 1/15/42 1,325 1,387 Marriott International Inc. 6.200% 6/15/16 150 162 Marriott International Inc. 6.375% 6/15/17 50 56 Marriott International Inc. 3.000% 3/1/19 125 128 Marriott International Inc. 3.375% 10/15/20 850 874 MasterCard Inc. 2.000% 4/1/19 250 249 MasterCard Inc. 3.375% 4/1/24 625 632 McDonald's Corp. 5.300% 3/15/17 400 440 McDonald's Corp. 5.800% 10/15/17 550 619 McDonald's Corp. 5.350% 3/1/18 880 985 McDonald's Corp. 2.625% 1/15/22 410 406 McDonald's Corp. 3.250% 6/10/24 1,200 1,189 McDonald's Corp. 6.300% 3/1/38 300 386 McDonald's Corp. 5.700% 2/1/39 25 30 McDonald's Corp. 3.700% 2/15/42 1,225 1,116 McDonald's Corp. 3.625% 5/1/43 275 245 MDC Holdings Inc. 6.000% 1/15/43 300 276 NIKE Inc. 2.250% 5/1/23 50 47 NIKE Inc. 3.625% 5/1/43 125 118 Nordstrom Inc. 4.750% 5/1/20 600 661 Nordstrom Inc. 4.000% 10/15/21 585 626 Nordstrom Inc. 6.950% 3/15/28 200 259 Nordstrom Inc. 5.000% 1/15/44 197 212 NVR Inc. 3.950% 9/15/22 225 227 O'Reilly Automotive Inc. 4.875% 1/14/21 50 55 O'Reilly Automotive Inc. 4.625% 9/15/21 550 597 O'Reilly Automotive Inc. 3.800% 9/1/22 25 26 O'Reilly Automotive Inc. 3.850% 6/15/23 150 153 PACCAR Financial Corp. 1.050% 6/5/15 100 100 PACCAR Financial Corp. 1.150% 8/16/16 625 630 PACCAR Financial Corp. 1.600% 3/15/17 400 404 PACCAR Financial Corp. 2.200% 9/15/19 150 150 QVC Inc. 3.125% 4/1/19 525 527 QVC Inc. 5.125% 7/2/22 25 26 QVC Inc. 4.375% 3/15/23 75 75 QVC Inc. 4.850% 4/1/24 525 537 QVC Inc. 5.950% 3/15/43 325 340 Ralph Lauren Corp. 2.125% 9/26/18 200 202 Ross Stores Inc. 3.375% 9/15/24 150 149 Signet UK Finance plc 4.700% 6/15/24 250 252 Staples Inc. 4.375% 1/12/23 300 297 Starbucks Corp. 0.875% 12/5/16 25 25 Starbucks Corp. 3.850% 10/1/23 800 837 Target Corp. 5.375% 5/1/17 200 221 Target Corp. 6.000% 1/15/18 495 561 Target Corp. 2.300% 6/26/19 1,550 1,551 Target Corp. 3.875% 7/15/20 145 155 Target Corp. 2.900% 1/15/22 900 893 Target Corp. 3.500% 7/1/24 925 925 Target Corp. 6.350% 11/1/32 450 572 Target Corp. 6.500% 10/15/37 750 963 Target Corp. 4.000% 7/1/42 500 462 10 Tiffany & Co. 3.800% 10/1/24 125 125 10 Tiffany & Co. 4.900% 10/1/44 175 175 TJX Cos. Inc. 6.950% 4/15/19 175 210 TJX Cos. Inc. 2.500% 5/15/23 2,100 2,005 Toyota Motor Credit Corp. 2.800% 1/11/16 535 550 Toyota Motor Credit Corp. 2.000% 9/15/16 1,450 1,480 Toyota Motor Credit Corp. 2.050% 1/12/17 950 971 Toyota Motor Credit Corp. 1.250% 10/5/17 1,450 1,439 Toyota Motor Credit Corp. 1.375% 1/10/18 825 818 Toyota Motor Credit Corp. 2.000% 10/24/18 1,125 1,128 Toyota Motor Credit Corp. 2.100% 1/17/19 1,000 1,002 Toyota Motor Credit Corp. 2.125% 7/18/19 1,000 996 Toyota Motor Credit Corp. 4.250% 1/11/21 300 327 Toyota Motor Credit Corp. 2.750% 5/17/21 500 501 Toyota Motor Credit Corp. 3.400% 9/15/21 305 314 Toyota Motor Credit Corp. 3.300% 1/12/22 650 668 Toyota Motor Credit Corp. 2.625% 1/10/23 550 536 VF Corp. 5.950% 11/1/17 250 285 VF Corp. 3.500% 9/1/21 380 399 VF Corp. 6.450% 11/1/37 150 195 Wal-Mart Stores Inc. 1.500% 10/25/15 615 622 Wal-Mart Stores Inc. 0.600% 4/11/16 425 425 Wal-Mart Stores Inc. 5.375% 4/5/17 200 221 Wal-Mart Stores Inc. 5.800% 2/15/18 655 744 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,197 Wal-Mart Stores Inc. 1.950% 12/15/18 750 754 Wal-Mart Stores Inc. 3.625% 7/8/20 50 53 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,182 Wal-Mart Stores Inc. 4.250% 4/15/21 1,615 1,774 Wal-Mart Stores Inc. 2.550% 4/11/23 575 551 Wal-Mart Stores Inc. 3.300% 4/22/24 600 607 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,945 Wal-Mart Stores Inc. 5.250% 9/1/35 455 530 Wal-Mart Stores Inc. 6.500% 8/15/37 960 1,273 Wal-Mart Stores Inc. 6.200% 4/15/38 800 1,023 Wal-Mart Stores Inc. 5.000% 10/25/40 1,065 1,204 Wal-Mart Stores Inc. 5.625% 4/15/41 2,040 2,464 Wal-Mart Stores Inc. 4.000% 4/11/43 575 558 Wal-Mart Stores Inc. 4.750% 10/2/43 1,625 1,759 Wal-Mart Stores Inc. 4.300% 4/22/44 1,200 1,207 Walgreen Co. 1.800% 9/15/17 600 602 Walgreen Co. 5.250% 1/15/19 830 923 Walgreen Co. 4.400% 9/15/42 300 279 Western Union Co. 5.930% 10/1/16 400 436 Western Union Co. 6.200% 11/17/36 325 335 Wyndham Worldwide Corp. 2.950% 3/1/17 425 437 Wyndham Worldwide Corp. 2.500% 3/1/18 250 251 Wyndham Worldwide Corp. 4.250% 3/1/22 500 505 Wyndham Worldwide Corp. 3.900% 3/1/23 175 172 Yum! Brands Inc. 5.300% 9/15/19 479 532 Consumer Noncyclical (1.4%) Abbott Laboratories 5.125% 4/1/19 996 1,123 Abbott Laboratories 6.150% 11/30/37 550 715 Abbott Laboratories 6.000% 4/1/39 200 256 Abbott Laboratories 5.300% 5/27/40 145 172 AbbVie Inc. 1.200% 11/6/15 1,525 1,531 AbbVie Inc. 1.750% 11/6/17 2,525 2,516 AbbVie Inc. 2.000% 11/6/18 900 886 AbbVie Inc. 2.900% 11/6/22 2,850 2,722 AbbVie Inc. 4.400% 11/6/42 1,725 1,611 10 Actavis Funding SCS 1.300% 6/15/17 1,200 1,180 10 Actavis Funding SCS 3.850% 6/15/24 550 532 10 Actavis Funding SCS 4.850% 6/15/44 995 937 Actavis Inc. 1.875% 10/1/17 250 248 Actavis Inc. 3.250% 10/1/22 1,950 1,875 Actavis Inc. 4.625% 10/1/42 625 572 Allergan Inc. 5.750% 4/1/16 125 133 Allergan Inc. 1.350% 3/15/18 175 170 Allergan Inc. 2.800% 3/15/23 125 112 Altria Group Inc. 9.700% 11/10/18 1,182 1,524 Altria Group Inc. 9.250% 8/6/19 613 798 Altria Group Inc. 4.750% 5/5/21 675 737 Altria Group Inc. 4.000% 1/31/24 100 102 Altria Group Inc. 9.950% 11/10/38 869 1,439 Altria Group Inc. 10.200% 2/6/39 768 1,302 Altria Group Inc. 4.500% 5/2/43 375 355 Altria Group Inc. 5.375% 1/31/44 775 825 AmerisourceBergen Corp. 1.150% 5/15/17 200 198 AmerisourceBergen Corp. 3.500% 11/15/21 850 875 AmerisourceBergen Corp. 3.400% 5/15/24 300 298 Amgen Inc. 2.300% 6/15/16 1,880 1,923 Amgen Inc. 2.500% 11/15/16 390 401 Amgen Inc. 2.125% 5/15/17 1,375 1,399 Amgen Inc. 1.250% 5/22/17 700 697 Amgen Inc. 5.850% 6/1/17 125 139 Amgen Inc. 5.700% 2/1/19 780 888 Amgen Inc. 2.200% 5/22/19 850 840 Amgen Inc. 3.450% 10/1/20 275 285 Amgen Inc. 4.100% 6/15/21 610 648 Amgen Inc. 3.875% 11/15/21 840 883 Amgen Inc. 3.625% 5/15/22 625 636 Amgen Inc. 3.625% 5/22/24 1,000 991 Amgen Inc. 6.375% 6/1/37 400 486 Amgen Inc. 6.900% 6/1/38 625 812 Amgen Inc. 6.400% 2/1/39 700 856 Amgen Inc. 4.950% 10/1/41 100 105 Amgen Inc. 5.150% 11/15/41 1,236 1,304 Amgen Inc. 5.650% 6/15/42 750 850 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 278 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,179 Anheuser-Busch InBev Finance Inc. 0.800% 1/15/16 2,175 2,182 Anheuser-Busch InBev Finance Inc. 1.125% 1/27/17 500 500 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 1,800 1,791 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 470 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 950 956 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 921 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 550 559 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 308 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 1,575 1,573 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 3,020 3,650 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 450 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,074 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 2,265 2,523 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 163 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,112 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 323 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 750 666 Archer-Daniels-Midland Co. 5.450% 3/15/18 150 167 Archer-Daniels-Midland Co. 4.479% 3/1/21 855 942 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 435 Archer-Daniels-Midland Co. 5.375% 9/15/35 225 264 Archer-Daniels-Midland Co. 5.765% 3/1/41 580 711 Archer-Daniels-Midland Co. 4.016% 4/16/43 250 238 7 Ascension Health Alliance 4.847% 11/15/53 625 695 AstraZeneca plc 5.900% 9/15/17 285 321 AstraZeneca plc 1.950% 9/18/19 500 494 AstraZeneca plc 6.450% 9/15/37 2,205 2,858 Avon Products Inc. 2.375% 3/15/16 300 302 Avon Products Inc. 4.600% 3/15/20 50 51 Avon Products Inc. 5.000% 3/15/23 150 147 Avon Products Inc. 6.950% 3/15/43 350 350 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 109 Baxter International Inc. 4.625% 3/15/15 250 255 Baxter International Inc. 5.900% 9/1/16 150 164 Baxter International Inc. 1.850% 1/15/17 150 152 Baxter International Inc. 2.400% 8/15/22 200 189 Baxter International Inc. 6.250% 12/1/37 100 129 Baxter International Inc. 3.650% 8/15/42 750 679 Beam Suntory Inc. 5.375% 1/15/16 4 4 Beam Suntory Inc. 1.750% 6/15/18 50 49 Beam Suntory Inc. 3.250% 5/15/22 25 25 Beam Suntory Inc. 3.250% 6/15/23 50 49 Becton Dickinson & Co. 1.750% 11/8/16 60 61 Becton Dickinson & Co. 5.000% 5/15/19 50 56 Becton Dickinson & Co. 3.250% 11/12/20 875 910 Becton Dickinson & Co. 3.125% 11/8/21 440 450 Boston Scientific Corp. 6.250% 11/15/15 600 636 Boston Scientific Corp. 6.400% 6/15/16 250 272 Boston Scientific Corp. 2.650% 10/1/18 1,750 1,764 Boston Scientific Corp. 6.000% 1/15/20 450 514 Boston Scientific Corp. 4.125% 10/1/23 625 641 Boston Scientific Corp. 7.000% 11/15/35 75 98 Boston Scientific Corp. 7.375% 1/15/40 150 208 Bottling Group LLC 5.500% 4/1/16 1,275 1,367 Bottling Group LLC 5.125% 1/15/19 525 588 Bristol-Myers Squibb Co. 1.750% 3/1/19 175 173 Bristol-Myers Squibb Co. 2.000% 8/1/22 575 532 Bristol-Myers Squibb Co. 3.250% 11/1/23 250 251 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 785 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 210 Bristol-Myers Squibb Co. 3.250% 8/1/42 225 188 Bristol-Myers Squibb Co. 4.500% 3/1/44 425 440 Brown-Forman Corp. 1.000% 1/15/18 350 342 Brown-Forman Corp. 2.250% 1/15/23 100 93 Brown-Forman Corp. 3.750% 1/15/43 150 141 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 313 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 259 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 962 Campbell Soup Co. 3.050% 7/15/17 50 52 Campbell Soup Co. 4.250% 4/15/21 250 269 Campbell Soup Co. 3.800% 8/2/42 200 173 Cardinal Health Inc. 4.000% 6/15/15 100 102 Cardinal Health Inc. 1.700% 3/15/18 150 149 Cardinal Health Inc. 4.625% 12/15/20 515 561 Cardinal Health Inc. 3.200% 3/15/23 275 269 Cardinal Health Inc. 4.600% 3/15/43 175 178 CareFusion Corp. 6.375% 8/1/19 240 275 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 201 7 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 634 Celgene Corp. 2.450% 10/15/15 75 76 Celgene Corp. 1.900% 8/15/17 250 252 Celgene Corp. 2.300% 8/15/18 600 603 Celgene Corp. 2.250% 5/15/19 450 449 Celgene Corp. 3.950% 10/15/20 50 53 Celgene Corp. 3.250% 8/15/22 500 496 Celgene Corp. 4.000% 8/15/23 400 414 Celgene Corp. 3.625% 5/15/24 500 496 Celgene Corp. 5.700% 10/15/40 75 87 Celgene Corp. 5.250% 8/15/43 250 272 Celgene Corp. 4.625% 5/15/44 650 635 Church & Dwight Co. Inc. 3.350% 12/15/15 100 103 Cleveland Clinic Foundation 4.858% 1/1/14 1,200 1,189 Clorox Co. 3.550% 11/1/15 325 335 Clorox Co. 3.800% 11/15/21 175 183 Coca-Cola Co. 1.500% 11/15/15 920 930 Coca-Cola Co. 5.350% 11/15/17 800 894 Coca-Cola Co. 1.150% 4/1/18 732 721 Coca-Cola Co. 1.650% 11/1/18 425 423 Coca-Cola Co. 4.875% 3/15/19 725 815 Coca-Cola Co. 2.450% 11/1/20 750 753 Coca-Cola Co. 3.150% 11/15/20 1,052 1,096 Coca-Cola Co. 3.300% 9/1/21 1,210 1,257 Coca-Cola Co. 3.200% 11/1/23 1,650 1,652 Coca-Cola Enterprises Inc. 2.125% 9/15/15 205 208 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 621 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 109 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,200 1,238 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,300 1,443 Coca-Cola HBC Finance BV 5.500% 9/17/15 600 625 Colgate-Palmolive Co. 1.300% 1/15/17 525 529 Colgate-Palmolive Co. 1.750% 3/15/19 450 447 Colgate-Palmolive Co. 2.450% 11/15/21 165 164 Colgate-Palmolive Co. 2.100% 5/1/23 275 258 Colgate-Palmolive Co. 3.250% 3/15/24 375 379 ConAgra Foods Inc. 1.900% 1/25/18 600 596 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,456 ConAgra Foods Inc. 3.200% 1/25/23 1,447 1,385 ConAgra Foods Inc. 7.125% 10/1/26 450 562 ConAgra Foods Inc. 7.000% 10/1/28 100 126 ConAgra Foods Inc. 4.650% 1/25/43 99 96 Covidien International Finance SA 6.000% 10/15/17 905 1,023 Covidien International Finance SA 3.200% 6/15/22 1,500 1,509 Covidien International Finance SA 6.550% 10/15/37 630 813 CR Bard Inc. 1.375% 1/15/18 1,825 1,804 CR Bard Inc. 4.400% 1/15/21 165 180 Delhaize Group SA 6.500% 6/15/17 165 185 Delhaize Group SA 5.700% 10/1/40 1,900 1,991 Diageo Capital plc 1.500% 5/11/17 2,600 2,616 Diageo Capital plc 5.750% 10/23/17 690 776 Diageo Capital plc 2.625% 4/29/23 2,000 1,894 Diageo Finance BV 5.300% 10/28/15 625 658 Diageo Investment Corp. 2.875% 5/11/22 300 294 Diageo Investment Corp. 4.250% 5/11/42 150 147 Dignity Health California GO 3.125% 11/1/22 150 142 Dignity Health California GO 4.500% 11/1/42 450 430 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,205 1,238 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 925 1,076 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 41 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 487 Edwards Lifesciences Corp. 2.875% 10/15/18 125 127 Eli Lilly & Co. 5.200% 3/15/17 425 466 Eli Lilly & Co. 1.950% 3/15/19 650 647 Eli Lilly & Co. 5.500% 3/15/27 625 747 Eli Lilly & Co. 5.950% 11/15/37 165 209 Eli Lilly & Co. 4.650% 6/15/44 750 797 Energizer Holdings Inc. 4.700% 5/19/21 150 155 Energizer Holdings Inc. 4.700% 5/24/22 400 412 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 215 Estee Lauder Cos. Inc. 3.700% 8/15/42 4,025 3,694 Express Scripts Holding Co. 2.650% 2/15/17 2,100 2,161 Express Scripts Holding Co. 4.750% 11/15/21 650 710 Express Scripts Holding Co. 3.900% 2/15/22 2,775 2,866 Express Scripts Holding Co. 6.125% 11/15/41 550 669 Flowers Foods Inc. 4.375% 4/1/22 175 183 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 303 Genentech Inc. 5.250% 7/15/35 625 727 General Mills Inc. 5.700% 2/15/17 575 635 General Mills Inc. 5.650% 2/15/19 2,100 2,387 General Mills Inc. 3.150% 12/15/21 425 432 General Mills Inc. 3.650% 2/15/24 525 533 General Mills Inc. 5.400% 6/15/40 245 279 Gilead Sciences Inc. 3.050% 12/1/16 25 26 Gilead Sciences Inc. 2.050% 4/1/19 1,400 1,388 Gilead Sciences Inc. 4.500% 4/1/21 300 328 Gilead Sciences Inc. 4.400% 12/1/21 800 874 Gilead Sciences Inc. 3.700% 4/1/24 1,500 1,528 Gilead Sciences Inc. 5.650% 12/1/41 250 294 Gilead Sciences Inc. 4.800% 4/1/44 1,000 1,051 GlaxoSmithKline Capital Inc. 0.700% 3/18/16 225 225 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,278 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 73 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 351 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 2,145 2,777 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 293 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,887 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 197 Hasbro Inc. 6.300% 9/15/17 550 619 Hasbro Inc. 6.350% 3/15/40 1,000 1,188 Hershey Co. 5.450% 9/1/16 150 164 Hershey Co. 1.500% 11/1/16 200 203 Hershey Co. 4.125% 12/1/20 190 207 Hormel Foods Corp. 4.125% 4/15/21 75 82 Ingredion Inc. 3.200% 11/1/15 25 26 Ingredion Inc. 4.625% 11/1/20 50 54 Ingredion Inc. 6.625% 4/15/37 75 93 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 49 JM Smucker Co. 3.500% 10/15/21 130 134 Johnson & Johnson 2.150% 5/15/16 500 513 Johnson & Johnson 5.150% 7/15/18 125 141 Johnson & Johnson 1.650% 12/5/18 275 275 Johnson & Johnson 6.730% 11/15/23 245 317 Johnson & Johnson 3.375% 12/5/23 250 261 Johnson & Johnson 6.950% 9/1/29 975 1,367 Johnson & Johnson 4.950% 5/15/33 550 645 Johnson & Johnson 4.375% 12/5/33 250 272 Johnson & Johnson 5.950% 8/15/37 245 316 Johnson & Johnson 5.850% 7/15/38 325 421 Johnson & Johnson 4.500% 12/5/43 200 217 Kaiser Foundation Hospitals 3.500% 4/1/22 100 101 Kaiser Foundation Hospitals 4.875% 4/1/42 200 220 Kellogg Co. 1.875% 11/17/16 1,275 1,295 Kellogg Co. 1.750% 5/17/17 100 101 Kellogg Co. 3.250% 5/21/18 875 911 Kellogg Co. 4.150% 11/15/19 250 269 Kellogg Co. 4.000% 12/15/20 370 396 Kellogg Co. 7.450% 4/1/31 650 851 Kimberly-Clark Corp. 4.875% 8/15/15 650 676 Kimberly-Clark Corp. 6.125% 8/1/17 200 226 Kimberly-Clark Corp. 3.625% 8/1/20 250 264 Kimberly-Clark Corp. 3.875% 3/1/21 560 606 Kimberly-Clark Corp. 2.400% 6/1/23 150 142 Kimberly-Clark Corp. 5.300% 3/1/41 725 857 Kimberly-Clark Corp. 3.700% 6/1/43 175 163 Koninklijke Philips NV 5.750% 3/11/18 750 845 Koninklijke Philips NV 3.750% 3/15/22 2,825 2,944 Koninklijke Philips NV 6.875% 3/11/38 405 542 Koninklijke Philips NV 5.000% 3/15/42 585 638 Kraft Foods Group Inc. 1.625% 6/4/15 200 202 Kraft Foods Group Inc. 2.250% 6/5/17 500 509 Kraft Foods Group Inc. 6.125% 8/23/18 1,160 1,331 Kraft Foods Group Inc. 5.375% 2/10/20 78 88 Kraft Foods Group Inc. 3.500% 6/6/22 300 304 Kraft Foods Group Inc. 6.875% 1/26/39 975 1,238 Kraft Foods Group Inc. 5.000% 6/4/42 1,200 1,256 Kroger Co. 4.950% 1/15/15 500 506 Kroger Co. 3.900% 10/1/15 350 361 Kroger Co. 2.200% 1/15/17 525 535 Kroger Co. 6.400% 8/15/17 165 187 Kroger Co. 2.300% 1/15/19 650 651 Kroger Co. 6.150% 1/15/20 410 478 Kroger Co. 3.300% 1/15/21 200 203 Kroger Co. 3.850% 8/1/23 325 331 Kroger Co. 4.000% 2/1/24 400 410 Kroger Co. 8.000% 9/15/29 750 996 Kroger Co. 5.150% 8/1/43 350 372 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 344 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 228 Life Technologies Corp. 3.500% 1/15/16 50 52 Life Technologies Corp. 6.000% 3/1/20 610 705 Life Technologies Corp. 5.000% 1/15/21 1,100 1,221 Lorillard Tobacco Co. 3.500% 8/4/16 75 78 Lorillard Tobacco Co. 2.300% 8/21/17 2,125 2,154 Lorillard Tobacco Co. 8.125% 6/23/19 450 551 Lorillard Tobacco Co. 8.125% 5/1/40 1,000 1,359 Lorillard Tobacco Co. 7.000% 8/4/41 75 92 Mattel Inc. 1.700% 3/15/18 125 124 Mattel Inc. 3.150% 3/15/23 75 74 Mattel Inc. 5.450% 11/1/41 130 141 7 Mayo Clinic 3.774% 11/15/43 750 691 7 Mayo Clinic 4.000% 11/15/47 300 290 McCormick & Co. Inc. 3.900% 7/15/21 100 107 McCormick & Co. Inc. 3.500% 9/1/23 125 128 McKesson Corp. 0.950% 12/4/15 1,450 1,454 McKesson Corp. 3.250% 3/1/16 1,175 1,214 McKesson Corp. 7.500% 2/15/19 375 454 McKesson Corp. 2.284% 3/15/19 700 695 McKesson Corp. 4.750% 3/1/21 485 541 McKesson Corp. 2.700% 12/15/22 250 239 McKesson Corp. 6.000% 3/1/41 625 736 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 690 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 463 Medco Health Solutions Inc. 7.125% 3/15/18 805 938 Medco Health Solutions Inc. 4.125% 9/15/20 410 437 Medtronic Inc. 4.750% 9/15/15 550 572 Medtronic Inc. 1.375% 4/1/18 1,075 1,059 Medtronic Inc. 4.450% 3/15/20 175 193 Medtronic Inc. 4.125% 3/15/21 410 440 Medtronic Inc. 2.750% 4/1/23 800 768 Medtronic Inc. 3.625% 3/15/24 1,650 1,690 Medtronic Inc. 5.550% 3/15/40 75 90 Medtronic Inc. 4.500% 3/15/42 75 77 Medtronic Inc. 4.000% 4/1/43 275 257 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 113 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 437 Merck & Co. Inc. 6.000% 9/15/17 1,075 1,217 Merck & Co. Inc. 1.100% 1/31/18 175 173 Merck & Co. Inc. 3.875% 1/15/21 625 667 Merck & Co. Inc. 2.400% 9/15/22 600 573 Merck & Co. Inc. 2.800% 5/18/23 3,825 3,721 Merck & Co. Inc. 6.550% 9/15/37 1,260 1,677 Merck & Co. Inc. 3.600% 9/15/42 150 135 Merck & Co. Inc. 4.150% 5/18/43 275 270 Merck Sharp & Dohme Corp. 4.000% 6/30/15 760 781 Merck Sharp & Dohme Corp. 5.000% 6/30/19 280 316 Merck Sharp & Dohme Corp. 6.400% 3/1/28 300 389 Merck Sharp & Dohme Corp. 5.950% 12/1/28 250 310 Merck Sharp & Dohme Corp. 5.850% 6/30/39 100 125 Molson Coors Brewing Co. 2.000% 5/1/17 125 127 Molson Coors Brewing Co. 3.500% 5/1/22 75 75 Molson Coors Brewing Co. 5.000% 5/1/42 275 277 Mondelez International Inc. 4.125% 2/9/16 1,835 1,913 Mondelez International Inc. 6.500% 8/11/17 350 396 Mondelez International Inc. 6.125% 2/1/18 285 322 Mondelez International Inc. 5.375% 2/10/20 332 377 Mondelez International Inc. 4.000% 2/1/24 1,000 1,026 Mondelez International Inc. 6.500% 11/1/31 875 1,108 Mondelez International Inc. 6.875% 2/1/38 700 901 Mondelez International Inc. 6.875% 1/26/39 250 331 Mondelez International Inc. 6.500% 2/9/40 1,130 1,419 Mylan Inc. 1.800% 6/24/16 100 101 Mylan Inc. 1.350% 11/29/16 200 200 Mylan Inc. 2.600% 6/24/18 175 177 Mylan Inc. 2.550% 3/28/19 425 423 Mylan Inc. 4.200% 11/29/23 1,325 1,356 Mylan Inc. 5.400% 11/29/43 275 289 Newell Rubbermaid Inc. 2.050% 12/1/17 775 777 Novant Health Inc. 5.850% 11/1/19 300 345 Novant Health Inc. 4.371% 11/1/43 475 470 Novartis Capital Corp. 4.400% 4/24/20 225 249 Novartis Capital Corp. 2.400% 9/21/22 3,000 2,897 Novartis Capital Corp. 4.400% 5/6/44 1,400 1,453 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,572 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 208 PepsiAmericas Inc. 5.000% 5/15/17 450 494 PepsiCo Inc. 2.500% 5/10/16 410 422 PepsiCo Inc. 1.250% 8/13/17 500 498 PepsiCo Inc. 5.000% 6/1/18 775 860 PepsiCo Inc. 7.900% 11/1/18 1,725 2,120 PepsiCo Inc. 2.250% 1/7/19 375 379 PepsiCo Inc. 3.000% 8/25/21 1,070 1,084 PepsiCo Inc. 2.750% 3/5/22 2,725 2,676 PepsiCo Inc. 3.600% 3/1/24 600 615 PepsiCo Inc. 4.875% 11/1/40 165 178 PepsiCo Inc. 4.000% 3/5/42 691 650 PepsiCo Inc. 3.600% 8/13/42 1,000 882 PerkinElmer Inc. 5.000% 11/15/21 165 179 10 Perrigo Co. plc 2.300% 11/8/18 970 963 10 Perrigo Co. plc 4.000% 11/15/23 450 458 10 Perrigo Co. plc 5.300% 11/15/43 125 132 Pfizer Inc. 6.200% 3/15/19 2,535 2,959 Pfizer Inc. 2.100% 5/15/19 250 250 Pfizer Inc. 3.000% 6/15/23 450 445 Pfizer Inc. 3.400% 5/15/24 400 399 Pfizer Inc. 7.200% 3/15/39 410 571 Pfizer Inc. 4.300% 6/15/43 2,000 1,999 Pfizer Inc. 4.400% 5/15/44 300 302 Philip Morris International Inc. 1.625% 3/20/17 200 202 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,316 Philip Morris International Inc. 4.125% 5/17/21 370 401 Philip Morris International Inc. 2.625% 3/6/23 1,300 1,245 Philip Morris International Inc. 6.375% 5/16/38 825 1,034 Philip Morris International Inc. 4.375% 11/15/41 1,595 1,565 Philip Morris International Inc. 4.500% 3/20/42 425 428 Philip Morris International Inc. 3.875% 8/21/42 75 68 Philip Morris International Inc. 4.125% 3/4/43 300 284 7 Procter & Gamble - Esop 9.360% 1/1/21 698 873 Procter & Gamble Co. 3.500% 2/15/15 525 531 Procter & Gamble Co. 1.450% 8/15/16 2,800 2,835 Procter & Gamble Co. 4.700% 2/15/19 485 541 Procter & Gamble Co. 6.450% 1/15/26 600 777 Procter & Gamble Co. 5.550% 3/5/37 980 1,204 Quest Diagnostics Inc. 5.450% 11/1/15 250 262 Quest Diagnostics Inc. 2.700% 4/1/19 650 653 Quest Diagnostics Inc. 4.750% 1/30/20 300 324 Quest Diagnostics Inc. 4.700% 4/1/21 465 503 Quest Diagnostics Inc. 4.250% 4/1/24 300 305 Reynolds American Inc. 1.050% 10/30/15 250 251 Reynolds American Inc. 6.750% 6/15/17 100 113 Reynolds American Inc. 7.750% 6/1/18 500 590 Reynolds American Inc. 3.250% 11/1/22 150 145 Reynolds American Inc. 4.850% 9/15/23 75 80 Reynolds American Inc. 4.750% 11/1/42 650 620 Reynolds American Inc. 6.150% 9/15/43 100 114 Safeway Inc. 3.950% 8/15/20 1,255 1,267 Safeway Inc. 4.750% 12/1/21 25 25 Safeway Inc. 7.250% 2/1/31 50 49 Sanofi 2.625% 3/29/16 1,400 1,440 Sanofi 1.250% 4/10/18 650 640 Sanofi 4.000% 3/29/21 1,110 1,192 St. Jude Medical Inc. 3.250% 4/15/23 700 693 St. Jude Medical Inc. 4.750% 4/15/43 1,200 1,220 Stryker Corp. 3.000% 1/15/15 100 101 Stryker Corp. 2.000% 9/30/16 315 321 Stryker Corp. 4.375% 1/15/20 100 109 Stryker Corp. 3.375% 5/15/24 1,000 994 Stryker Corp. 4.375% 5/15/44 375 376 8 Sysco Corp. 1.450% 10/2/17 325 326 Sysco Corp. 5.250% 2/12/18 500 555 8 Sysco Corp. 2.350% 10/2/19 500 500 8 Sysco Corp. 3.000% 10/2/21 400 400 8 Sysco Corp. 3.500% 10/2/24 750 750 8 Sysco Corp. 4.350% 10/2/34 500 504 Sysco Corp. 5.375% 9/21/35 500 572 8 Sysco Corp. 4.500% 10/2/44 575 576 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 390 400 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 1,025 1,043 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 2,625 2,507 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 600 721 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 150 146 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 406 Thermo Fisher Scientific Inc. 2.250% 8/15/16 1,480 1,508 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 545 Thermo Fisher Scientific Inc. 3.150% 1/15/23 1,375 1,340 Tupperware Brands Corp. 4.750% 6/1/21 175 186 Tyson Foods Inc. 2.650% 8/15/19 400 402 Tyson Foods Inc. 4.500% 6/15/22 725 768 Tyson Foods Inc. 3.950% 8/15/24 500 499 Tyson Foods Inc. 4.875% 8/15/34 1,800 1,858 Tyson Foods Inc. 5.150% 8/15/44 300 309 Unilever Capital Corp. 2.750% 2/10/16 500 515 Unilever Capital Corp. 0.850% 8/2/17 2,200 2,175 Unilever Capital Corp. 2.200% 3/6/19 150 151 Unilever Capital Corp. 4.250% 2/10/21 805 885 UST LLC 5.750% 3/1/18 1,175 1,325 Whirlpool Corp. 4.700% 6/1/22 1,325 1,431 Whirlpool Corp. 4.000% 3/1/24 950 953 Whirlpool Corp. 5.150% 3/1/43 150 159 Wyeth LLC 5.500% 2/15/16 410 437 Wyeth LLC 6.450% 2/1/24 1,705 2,131 Wyeth LLC 6.500% 2/1/34 500 655 Wyeth LLC 6.000% 2/15/36 1,225 1,533 Wyeth LLC 5.950% 4/1/37 460 558 Zimmer Holdings Inc. 1.400% 11/30/14 25 25 Zimmer Holdings Inc. 4.625% 11/30/19 205 225 Zimmer Holdings Inc. 3.375% 11/30/21 25 25 Zimmer Holdings Inc. 5.750% 11/30/39 400 471 Zoetis Inc. 1.150% 2/1/16 100 100 Zoetis Inc. 1.875% 2/1/18 75 75 Zoetis Inc. 3.250% 2/1/23 2,000 1,956 Zoetis Inc. 4.700% 2/1/43 150 149 Energy (1.1%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 991 Anadarko Finance Co. 7.500% 5/1/31 500 677 Anadarko Petroleum Corp. 5.950% 9/15/16 745 813 Anadarko Petroleum Corp. 6.375% 9/15/17 275 311 Anadarko Petroleum Corp. 8.700% 3/15/19 1,000 1,258 Anadarko Petroleum Corp. 6.950% 6/15/19 50 60 Anadarko Petroleum Corp. 6.450% 9/15/36 1,000 1,217 Anadarko Petroleum Corp. 7.950% 6/15/39 125 177 Anadarko Petroleum Corp. 6.200% 3/15/40 750 905 Apache Corp. 5.625% 1/15/17 75 82 Apache Corp. 1.750% 4/15/17 300 303 Apache Corp. 6.900% 9/15/18 500 586 Apache Corp. 3.625% 2/1/21 965 1,002 Apache Corp. 3.250% 4/15/22 862 866 Apache Corp. 6.000% 1/15/37 725 868 Apache Corp. 5.100% 9/1/40 850 895 Apache Corp. 5.250% 2/1/42 475 508 Apache Corp. 4.750% 4/15/43 900 899 Apache Finance Canada Corp. 7.750% 12/15/29 225 319 Baker Hughes Inc. 7.500% 11/15/18 425 515 Baker Hughes Inc. 6.875% 1/15/29 400 533 Baker Hughes Inc. 5.125% 9/15/40 795 898 BJ Services Co. 6.000% 6/1/18 400 452 Boardwalk Pipelines LP 5.500% 2/1/17 200 215 Boardwalk Pipelines LP 3.375% 2/1/23 325 301 BP Capital Markets plc 3.125% 10/1/15 800 821 BP Capital Markets plc 3.200% 3/11/16 1,830 1,895 BP Capital Markets plc 1.846% 5/5/17 1,375 1,391 BP Capital Markets plc 1.375% 11/6/17 975 970 BP Capital Markets plc 1.375% 5/10/18 750 736 BP Capital Markets plc 2.241% 9/26/18 900 905 BP Capital Markets plc 4.750% 3/10/19 600 661 BP Capital Markets plc 2.237% 5/10/19 125 124 BP Capital Markets plc 4.500% 10/1/20 950 1,037 BP Capital Markets plc 4.742% 3/11/21 3,260 3,597 BP Capital Markets plc 3.561% 11/1/21 1,050 1,081 BP Capital Markets plc 3.245% 5/6/22 50 50 BP Capital Markets plc 2.500% 11/6/22 325 305 BP Capital Markets plc 2.750% 5/10/23 1,050 994 BP Capital Markets plc 3.994% 9/26/23 350 364 BP Capital Markets plc 3.814% 2/10/24 150 153 Buckeye Partners LP 6.050% 1/15/18 25 28 Buckeye Partners LP 2.650% 11/15/18 100 100 Buckeye Partners LP 4.875% 2/1/21 650 693 Buckeye Partners LP 5.850% 11/15/43 250 262 Burlington Resources Finance Co. 7.400% 12/1/31 600 855 Cameron International Corp. 3.600% 4/30/22 775 787 Cameron International Corp. 3.700% 6/15/24 300 300 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 682 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 129 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 661 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 492 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 539 Canadian Natural Resources Ltd. 6.250% 3/15/38 750 916 Cenovus Energy Inc. 3.000% 8/15/22 100 98 Cenovus Energy Inc. 3.800% 9/15/23 1,000 1,032 Cenovus Energy Inc. 6.750% 11/15/39 825 1,072 Cenovus Energy Inc. 4.450% 9/15/42 325 322 Cenovus Energy Inc. 5.200% 9/15/43 200 220 CenterPoint Energy Resources Corp. 6.150% 5/1/16 505 546 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 170 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 288 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 92 Chevron Corp. 0.889% 6/24/16 400 402 Chevron Corp. 1.718% 6/24/18 1,250 1,251 Chevron Corp. 4.950% 3/3/19 475 531 Chevron Corp. 2.355% 12/5/22 1,825 1,741 Chevron Corp. 3.191% 6/24/23 425 428 ConocoPhillips 5.200% 5/15/18 425 473 ConocoPhillips 5.750% 2/1/19 1,985 2,264 ConocoPhillips 6.000% 1/15/20 180 212 ConocoPhillips 5.900% 10/15/32 150 187 ConocoPhillips 5.900% 5/15/38 305 379 ConocoPhillips 6.500% 2/1/39 1,160 1,521 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 275 303 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 504 ConocoPhillips Holding Co. 6.950% 4/15/29 275 367 Continental Resources Inc. 5.000% 9/15/22 1,100 1,159 Continental Resources Inc. 4.500% 4/15/23 950 985 Continental Resources Inc. 3.800% 6/1/24 800 784 Continental Resources Inc. 4.900% 6/1/44 1,100 1,071 DCP Midstream LLC 8.125% 8/16/30 1,000 1,328 DCP Midstream Operating LP 3.250% 10/1/15 175 179 DCP Midstream Operating LP 2.500% 12/1/17 625 638 DCP Midstream Operating LP 2.700% 4/1/19 175 176 DCP Midstream Operating LP 4.950% 4/1/22 75 82 DCP Midstream Operating LP 3.875% 3/15/23 725 722 DCP Midstream Operating LP 5.600% 4/1/44 350 384 Devon Energy Corp. 2.400% 7/15/16 100 102 Devon Energy Corp. 6.300% 1/15/19 1,500 1,735 Devon Energy Corp. 4.000% 7/15/21 300 317 Devon Energy Corp. 7.950% 4/15/32 25 35 Devon Energy Corp. 5.600% 7/15/41 1,310 1,460 Devon Energy Corp. 4.750% 5/15/42 450 449 Devon Financing Corp. LLC 7.875% 9/30/31 425 588 Diamond Offshore Drilling Inc. 5.875% 5/1/19 575 655 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 236 Diamond Offshore Drilling Inc. 4.875% 11/1/43 425 393 Dominion Gas Holdings LLC 3.550% 11/1/23 1,000 1,011 Dominion Gas Holdings LLC 4.800% 11/1/43 500 534 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 783 El Paso Pipeline Partners Operating Co. LLC 6.500% 4/1/20 2,000 2,288 El Paso Pipeline Partners Operating Co. LLC 5.000% 10/1/21 1,923 2,069 El Paso Pipeline Partners Operating Co. LLC 4.700% 11/1/42 650 580 10 Enable Midstream Partners LP 2.400% 5/15/19 300 297 10 Enable Midstream Partners LP 3.900% 5/15/24 300 298 10 Enable Midstream Partners LP 5.000% 5/15/44 350 351 Enbridge Energy Partners LP 9.875% 3/1/19 1,595 2,066 Enbridge Inc. 4.500% 6/10/44 300 294 Encana Corp. 3.900% 11/15/21 890 927 Encana Corp. 7.200% 11/1/31 625 807 Encana Corp. 6.500% 2/1/38 500 615 Encana Corp. 5.150% 11/15/41 450 473 Energy Transfer Partners LP 6.125% 2/15/17 300 332 Energy Transfer Partners LP 9.700% 3/15/19 500 640 Energy Transfer Partners LP 9.000% 4/15/19 254 318 Energy Transfer Partners LP 4.150% 10/1/20 1,425 1,481 Energy Transfer Partners LP 4.650% 6/1/21 545 578 Energy Transfer Partners LP 5.200% 2/1/22 575 618 Energy Transfer Partners LP 3.600% 2/1/23 1,000 965 Energy Transfer Partners LP 6.625% 10/15/36 150 174 Energy Transfer Partners LP 7.500% 7/1/38 500 620 Energy Transfer Partners LP 6.050% 6/1/41 1,150 1,252 Energy Transfer Partners LP 5.150% 2/1/43 925 899 EnLink Midstream Partners LP 2.700% 4/1/19 300 302 EnLink Midstream Partners LP 4.400% 4/1/24 225 234 EnLink Midstream Partners LP 5.600% 4/1/44 175 192 Ensco plc 5.750% 10/1/44 400 404 Enterprise Products Operating LLC 5.600% 10/15/14 1,185 1,187 Enterprise Products Operating LLC 6.300% 9/15/17 175 199 Enterprise Products Operating LLC 6.650% 4/15/18 50 58 Enterprise Products Operating LLC 6.500% 1/31/19 50 59 Enterprise Products Operating LLC 5.200% 9/1/20 235 264 Enterprise Products Operating LLC 4.050% 2/15/22 175 184 Enterprise Products Operating LLC 3.350% 3/15/23 350 345 Enterprise Products Operating LLC 3.900% 2/15/24 1,300 1,321 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,823 Enterprise Products Operating LLC 7.550% 4/15/38 450 615 Enterprise Products Operating LLC 5.950% 2/1/41 495 587 Enterprise Products Operating LLC 4.850% 8/15/42 850 872 Enterprise Products Operating LLC 4.850% 3/15/44 450 458 Enterprise Products Operating LLC 5.100% 2/15/45 1,275 1,343 7 Enterprise Products Operating LLC 8.375% 8/1/66 250 274 7 Enterprise Products Operating LLC 7.034% 1/15/68 600 678 EOG Resources Inc. 5.625% 6/1/19 1,425 1,632 EOG Resources Inc. 4.100% 2/1/21 150 162 EOG Resources Inc. 2.625% 3/15/23 700 669 EQT Corp. 8.125% 6/1/19 400 490 FMC Technologies Inc. 2.000% 10/1/17 200 201 FMC Technologies Inc. 3.450% 10/1/22 125 123 Gulf South Pipeline Co. LP 4.000% 6/15/22 300 303 Halliburton Co. 2.000% 8/1/18 400 403 Halliburton Co. 5.900% 9/15/18 25 29 Halliburton Co. 3.250% 11/15/21 40 41 Halliburton Co. 3.500% 8/1/23 950 970 Halliburton Co. 6.700% 9/15/38 580 768 Halliburton Co. 7.450% 9/15/39 450 635 Halliburton Co. 4.500% 11/15/41 730 742 Halliburton Co. 4.750% 8/1/43 350 367 Hess Corp. 8.125% 2/15/19 1,395 1,720 Hess Corp. 3.500% 7/15/24 200 198 Hess Corp. 7.875% 10/1/29 150 202 Hess Corp. 7.125% 3/15/33 375 493 Hess Corp. 6.000% 1/15/40 225 268 Hess Corp. 5.600% 2/15/41 1,825 2,053 Husky Energy Inc. 7.250% 12/15/19 505 616 Husky Energy Inc. 3.950% 4/15/22 300 311 Husky Energy Inc. 6.800% 9/15/37 100 130 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,255 Kerr-McGee Corp. 7.875% 9/15/31 150 208 Kinder Morgan Energy Partners LP 3.500% 3/1/16 990 1,024 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 839 Kinder Morgan Energy Partners LP 2.650% 2/1/19 25 25 Kinder Morgan Energy Partners LP 3.500% 3/1/21 350 346 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 841 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 177 Kinder Morgan Energy Partners LP 3.950% 9/1/22 450 447 Kinder Morgan Energy Partners LP 3.450% 2/15/23 375 358 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,163 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 209 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 315 Kinder Morgan Energy Partners LP 6.500% 2/1/37 400 454 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 391 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,575 1,756 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 1,151 Kinder Morgan Energy Partners LP 5.000% 8/15/42 275 259 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 463 Kinder Morgan Energy Partners LP 5.500% 3/1/44 500 498 Magellan Midstream Partners LP 5.650% 10/15/16 560 611 Magellan Midstream Partners LP 6.550% 7/15/19 625 734 Magellan Midstream Partners LP 4.200% 12/1/42 450 426 Magellan Midstream Partners LP 5.150% 10/15/43 525 567 Marathon Oil Corp. 0.900% 11/1/15 400 400 Marathon Oil Corp. 6.000% 10/1/17 100 112 Marathon Oil Corp. 5.900% 3/15/18 225 254 Marathon Oil Corp. 2.800% 11/1/22 600 575 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,370 Marathon Petroleum Corp. 5.125% 3/1/21 750 834 Marathon Petroleum Corp. 6.500% 3/1/41 750 890 Marathon Petroleum Corp. 5.000% 9/15/54 500 477 Murphy Oil Corp. 2.500% 12/1/17 575 581 Murphy Oil Corp. 3.700% 12/1/22 150 146 Murphy Oil Corp. 5.125% 12/1/42 275 262 Nabors Industries Inc. 2.350% 9/15/16 125 128 Nabors Industries Inc. 6.150% 2/15/18 870 982 Nabors Industries Inc. 9.250% 1/15/19 125 158 Nabors Industries Inc. 5.000% 9/15/20 100 110 National Oilwell Varco Inc. 1.350% 12/1/17 300 299 National Oilwell Varco Inc. 2.600% 12/1/22 3,075 2,934 National Oilwell Varco Inc. 3.950% 12/1/42 400 380 Nisource Finance Corp. 6.400% 3/15/18 615 702 Nisource Finance Corp. 6.800% 1/15/19 2,550 2,999 Nisource Finance Corp. 6.125% 3/1/22 450 527 Nisource Finance Corp. 6.250% 12/15/40 400 485 Nisource Finance Corp. 5.950% 6/15/41 500 587 Nisource Finance Corp. 5.800% 2/1/42 300 345 Nisource Finance Corp. 4.800% 2/15/44 200 204 Noble Energy Inc. 8.250% 3/1/19 1,690 2,092 Noble Energy Inc. 4.150% 12/15/21 875 928 Noble Energy Inc. 6.000% 3/1/41 1,300 1,495 Noble Energy Inc. 5.250% 11/15/43 450 473 Noble Holding International Ltd. 3.450% 8/1/15 75 77 Noble Holding International Ltd. 3.050% 3/1/16 310 317 Noble Holding International Ltd. 2.500% 3/15/17 225 229 Noble Holding International Ltd. 4.900% 8/1/20 250 266 Noble Holding International Ltd. 6.200% 8/1/40 200 206 Noble Holding International Ltd. 6.050% 3/1/41 300 310 14 Noble Holding International Ltd. 5.250% 3/15/42 225 205 Occidental Petroleum Corp. 2.500% 2/1/16 1,220 1,249 Occidental Petroleum Corp. 4.125% 6/1/16 1,493 1,574 Occidental Petroleum Corp. 1.750% 2/15/17 225 228 Occidental Petroleum Corp. 4.100% 2/1/21 1,700 1,831 Occidental Petroleum Corp. 3.125% 2/15/22 750 753 ONEOK Partners LP 3.250% 2/1/16 50 52 ONEOK Partners LP 6.150% 10/1/16 410 450 ONEOK Partners LP 2.000% 10/1/17 625 630 ONEOK Partners LP 8.625% 3/1/19 400 499 ONEOK Partners LP 3.375% 10/1/22 250 245 ONEOK Partners LP 6.125% 2/1/41 1,400 1,601 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 908 Petro-Canada 6.050% 5/15/18 1,350 1,544 Petro-Canada 7.875% 6/15/26 100 135 Petro-Canada 5.350% 7/15/33 450 512 Petro-Canada 5.950% 5/15/35 500 594 Petro-Canada 6.800% 5/15/38 250 329 Phillips 66 2.950% 5/1/17 1,550 1,610 Phillips 66 4.300% 4/1/22 3,000 3,183 Phillips 66 5.875% 5/1/42 900 1,057 Pioneer Natural Resources Co. 6.875% 5/1/18 225 260 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,091 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 58 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 158 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,245 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 900 883 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 260 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 375 354 Plains All American Pipeline LP / PAA Finance Corp. 4.700% 6/15/44 525 520 Pride International Inc. 8.500% 6/15/19 1,125 1,393 Pride International Inc. 6.875% 8/15/20 1,400 1,644 Pride International Inc. 7.875% 8/15/40 375 503 Questar Corp. 2.750% 2/1/16 25 26 Rowan Cos. Inc. 7.875% 8/1/19 125 151 Rowan Cos. Inc. 4.875% 6/1/22 750 780 Rowan Cos. Inc. 4.750% 1/15/24 125 126 Rowan Cos. Inc. 5.400% 12/1/42 500 464 Rowan Cos. Inc. 5.850% 1/15/44 225 221 Schlumberger Investment SA 3.650% 12/1/23 2,550 2,629 Shell International Finance BV 3.250% 9/22/15 200 206 Shell International Finance BV 0.625% 12/4/15 275 275 Shell International Finance BV 5.200% 3/22/17 300 329 Shell International Finance BV 1.125% 8/21/17 700 697 Shell International Finance BV 1.900% 8/10/18 400 400 Shell International Finance BV 2.000% 11/15/18 1,050 1,058 Shell International Finance BV 4.300% 9/22/19 3,000 3,290 Shell International Finance BV 2.375% 8/21/22 1,025 988 Shell International Finance BV 2.250% 1/6/23 175 165 Shell International Finance BV 3.400% 8/12/23 400 405 Shell International Finance BV 6.375% 12/15/38 820 1,073 Shell International Finance BV 5.500% 3/25/40 750 886 Shell International Finance BV 3.625% 8/21/42 450 405 Shell International Finance BV 4.550% 8/12/43 1,000 1,050 10 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 166 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,308 Southwestern Energy Co. 4.100% 3/15/22 875 897 Spectra Energy Capital LLC 6.200% 4/15/18 850 961 Spectra Energy Capital LLC 8.000% 10/1/19 165 204 Spectra Energy Partners LP 2.950% 9/25/18 75 77 Suncor Energy Inc. 6.100% 6/1/18 100 114 Suncor Energy Inc. 6.500% 6/15/38 2,140 2,721 Suncor Energy Inc. 6.850% 6/1/39 310 410 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 200 202 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 419 505 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 300 292 Talisman Energy Inc. 7.750% 6/1/19 990 1,211 Talisman Energy Inc. 3.750% 2/1/21 2,350 2,403 Talisman Energy Inc. 6.250% 2/1/38 500 566 Talisman Energy Inc. 5.500% 5/15/42 500 526 Texas Eastern Transmission LP 7.000% 7/15/32 500 655 Tosco Corp. 8.125% 2/15/30 1,150 1,681 Total Capital Canada Ltd. 1.450% 1/15/18 1,225 1,218 Total Capital Canada Ltd. 2.750% 7/15/23 425 413 Total Capital International SA 1.000% 8/12/16 300 301 Total Capital International SA 2.100% 6/19/19 1,900 1,899 Total Capital International SA 2.750% 6/19/21 1,350 1,360 Total Capital International SA 2.875% 2/17/22 1,400 1,393 Total Capital International SA 2.700% 1/25/23 1,700 1,633 Total Capital International SA 3.700% 1/15/24 875 897 Total Capital International SA 3.750% 4/10/24 750 770 Total Capital SA 2.300% 3/15/16 1,060 1,086 Total Capital SA 2.125% 8/10/18 850 858 Total Capital SA 4.450% 6/24/20 425 468 Total Capital SA 4.125% 1/28/21 512 552 TransCanada PipeLines Ltd. 0.750% 1/15/16 175 175 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 349 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,802 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 948 TransCanada PipeLines Ltd. 3.750% 10/16/23 600 611 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 936 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 145 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,200 1,470 TransCanada PipeLines Ltd. 7.625% 1/15/39 760 1,057 TransCanada PipeLines Ltd. 5.000% 10/16/43 700 738 7 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 409 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 261 Transocean Inc. 4.950% 11/15/15 625 649 Transocean Inc. 5.050% 12/15/16 1,400 1,492 Transocean Inc. 2.500% 10/15/17 100 100 Transocean Inc. 6.000% 3/15/18 1,925 2,075 Transocean Inc. 6.500% 11/15/20 345 366 Transocean Inc. 6.375% 12/15/21 175 186 Transocean Inc. 3.800% 10/15/22 325 298 Transocean Inc. 7.500% 4/15/31 300 314 Transocean Inc. 7.350% 12/15/41 925 987 Valero Energy Corp. 9.375% 3/15/19 1,675 2,147 Valero Energy Corp. 6.125% 2/1/20 850 989 Valero Energy Corp. 7.500% 4/15/32 875 1,127 Valero Energy Corp. 6.625% 6/15/37 855 1,023 Weatherford International LLC 6.800% 6/15/37 400 481 Weatherford International Ltd. 6.000% 3/15/18 425 478 Weatherford International Ltd. 9.625% 3/1/19 1,243 1,597 Weatherford International Ltd. 4.500% 4/15/22 775 810 Weatherford International Ltd. 6.500% 8/1/36 800 923 Weatherford International Ltd. 6.750% 9/15/40 600 715 Western Gas Partners LP 5.375% 6/1/21 500 558 Western Gas Partners LP 5.450% 4/1/44 600 653 Williams Cos. Inc. 4.550% 6/24/24 1,200 1,179 Williams Cos. Inc. 7.500% 1/15/31 321 370 Williams Cos. Inc. 7.750% 6/15/31 407 488 Williams Cos. Inc. 5.750% 6/24/44 400 388 Williams Partners LP 3.800% 2/15/15 125 126 Williams Partners LP 5.250% 3/15/20 1,895 2,104 Williams Partners LP 6.300% 4/15/40 675 792 Williams Partners LP 5.800% 11/15/43 700 772 Williams Partners LP/Williams Partners Finance Corp. 7.250% 2/1/17 500 563 XTO Energy Inc. 6.250% 8/1/17 400 455 XTO Energy Inc. 5.500% 6/15/18 400 454 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 400 451 Cintas Corp. No 2 3.250% 6/1/22 150 153 Fluor Corp. 3.375% 9/15/21 150 155 Howard Hughes Medical Institute 3.500% 9/1/23 625 645 URS Corp. 3.850% 4/1/17 189 195 URS Corp. 5.000% 4/1/22 325 330 Technology (0.6%) Adobe Systems Inc. 4.750% 2/1/20 325 358 Agilent Technologies Inc. 6.500% 11/1/17 350 400 Agilent Technologies Inc. 5.000% 7/15/20 600 653 Agilent Technologies Inc. 3.200% 10/1/22 1,300 1,263 Altera Corp. 1.750% 5/15/17 150 151 Altera Corp. 2.500% 11/15/18 1,125 1,133 Altera Corp. 4.100% 11/15/23 1,250 1,295 Amphenol Corp. 1.550% 9/15/17 175 175 Amphenol Corp. 2.550% 1/30/19 1,650 1,661 Amphenol Corp. 3.125% 9/15/21 250 249 Amphenol Corp. 4.000% 2/1/22 75 79 Analog Devices Inc. 3.000% 4/15/16 50 52 Analog Devices Inc. 2.875% 6/1/23 375 362 Apple Inc. 0.450% 5/3/16 900 898 Apple Inc. 1.050% 5/5/17 2,075 2,067 Apple Inc. 1.000% 5/3/18 1,300 1,268 Apple Inc. 2.100% 5/6/19 1,250 1,249 Apple Inc. 2.850% 5/6/21 1,825 1,826 Apple Inc. 2.400% 5/3/23 2,800 2,648 Apple Inc. 3.450% 5/6/24 1,875 1,890 Apple Inc. 3.850% 5/4/43 1,400 1,298 Apple Inc. 4.450% 5/6/44 650 660 Applied Materials Inc. 2.650% 6/15/16 75 77 Applied Materials Inc. 4.300% 6/15/21 1,435 1,554 Applied Materials Inc. 5.850% 6/15/41 125 150 Arrow Electronics Inc. 3.375% 11/1/15 600 616 Arrow Electronics Inc. 4.500% 3/1/23 400 413 Autodesk Inc. 1.950% 12/15/17 550 552 Autodesk Inc. 3.600% 12/15/22 100 99 Baidu Inc. 2.750% 6/9/19 350 347 Baidu Inc. 3.500% 11/28/22 1,500 1,456 Broadcom Corp. 2.700% 11/1/18 1,840 1,888 Broadcom Corp. 2.500% 8/15/22 600 570 Broadridge Financial Solutions Inc. 3.950% 9/1/20 75 78 CA Inc. 5.375% 12/1/19 205 228 CA Inc. 4.500% 8/15/23 150 154 Cisco Systems Inc. 5.500% 2/22/16 500 532 Cisco Systems Inc. 1.100% 3/3/17 425 425 Cisco Systems Inc. 3.150% 3/14/17 1,100 1,154 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,726 Cisco Systems Inc. 2.125% 3/1/19 1,325 1,326 Cisco Systems Inc. 4.450% 1/15/20 2,775 3,056 Cisco Systems Inc. 2.900% 3/4/21 225 228 Cisco Systems Inc. 3.625% 3/4/24 400 409 Cisco Systems Inc. 5.900% 2/15/39 425 514 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,395 Computer Sciences Corp. 6.500% 3/15/18 125 134 Corning Inc. 6.625% 5/15/19 50 59 Corning Inc. 3.700% 11/15/23 500 511 Corning Inc. 4.700% 3/15/37 925 975 Corning Inc. 5.750% 8/15/40 340 399 Dun & Bradstreet Corp. 2.875% 11/15/15 150 153 EMC Corp. 1.875% 6/1/18 1,460 1,451 EMC Corp. 2.650% 6/1/20 1,445 1,435 EMC Corp. 3.375% 6/1/23 710 697 Equifax Inc. 6.300% 7/1/17 125 140 Fidelity National Information Services Inc. 2.000% 4/15/18 100 100 Fidelity National Information Services Inc. 5.000% 3/15/22 350 369 Fidelity National Information Services Inc. 3.500% 4/15/23 1,500 1,471 Fidelity National Information Services Inc. 3.875% 6/5/24 325 325 Fiserv Inc. 3.125% 10/1/15 150 153 Fiserv Inc. 3.125% 6/15/16 585 605 Fiserv Inc. 6.800% 11/20/17 475 543 Google Inc. 2.125% 5/19/16 50 51 Google Inc. 3.625% 5/19/21 350 372 Harris Corp. 5.950% 12/1/17 200 225 Harris Corp. 6.150% 12/15/40 25 30 Hewlett-Packard Co. 2.650% 6/1/16 225 231 Hewlett-Packard Co. 3.000% 9/15/16 325 337 Hewlett-Packard Co. 5.400% 3/1/17 225 247 Hewlett-Packard Co. 2.600% 9/15/17 400 411 Hewlett-Packard Co. 5.500% 3/1/18 1,175 1,315 Hewlett-Packard Co. 2.750% 1/14/19 2,650 2,689 Hewlett-Packard Co. 3.750% 12/1/20 700 725 Hewlett-Packard Co. 4.300% 6/1/21 150 159 Hewlett-Packard Co. 4.375% 9/15/21 650 692 Hewlett-Packard Co. 4.650% 12/9/21 2,175 2,356 Hewlett-Packard Co. 6.000% 9/15/41 610 695 Intel Corp. 1.950% 10/1/16 975 996 Intel Corp. 1.350% 12/15/17 4,510 4,491 Intel Corp. 3.300% 10/1/21 200 206 Intel Corp. 2.700% 12/15/22 700 679 Intel Corp. 4.000% 12/15/32 475 470 Intel Corp. 4.800% 10/1/41 1,955 2,045 Intel Corp. 4.250% 12/15/42 775 757 International Business Machines Corp. 2.000% 1/5/16 275 280 International Business Machines Corp. 1.950% 7/22/16 300 306 International Business Machines Corp. 1.250% 2/6/17 1,150 1,154 International Business Machines Corp. 5.700% 9/14/17 4,000 4,482 International Business Machines Corp. 1.250% 2/8/18 2,555 2,530 International Business Machines Corp. 1.950% 2/12/19 675 673 International Business Machines Corp. 1.625% 5/15/20 670 641 International Business Machines Corp. 2.900% 11/1/21 200 202 International Business Machines Corp. 3.375% 8/1/23 800 809 International Business Machines Corp. 3.625% 2/12/24 1,200 1,225 International Business Machines Corp. 5.600% 11/30/39 1,114 1,329 International Business Machines Corp. 4.000% 6/20/42 423 405 Jabil Circuit Inc. 5.625% 12/15/20 250 270 Juniper Networks Inc. 3.100% 3/15/16 75 77 Juniper Networks Inc. 4.600% 3/15/21 360 383 Juniper Networks Inc. 5.950% 3/15/41 150 163 KLA-Tencor Corp. 6.900% 5/1/18 1,700 1,970 Leidos Holdings Inc. 4.450% 12/1/20 485 491 Leidos Holdings Inc. 5.950% 12/1/40 75 75 Lexmark International Inc. 6.650% 6/1/18 375 419 Maxim Integrated Products Inc. 3.375% 3/15/23 50 48 Microsoft Corp. 1.625% 9/25/15 200 203 Microsoft Corp. 1.000% 5/1/18 400 392 Microsoft Corp. 1.625% 12/6/18 900 894 Microsoft Corp. 4.200% 6/1/19 460 505 Microsoft Corp. 3.000% 10/1/20 250 259 Microsoft Corp. 2.125% 11/15/22 225 213 Microsoft Corp. 2.375% 5/1/23 750 717 Microsoft Corp. 3.625% 12/15/23 750 786 Microsoft Corp. 5.200% 6/1/39 629 719 Microsoft Corp. 4.500% 10/1/40 125 130 Microsoft Corp. 5.300% 2/8/41 600 699 Microsoft Corp. 3.500% 11/15/42 850 763 Microsoft Corp. 3.750% 5/1/43 185 173 Microsoft Corp. 4.875% 12/15/43 350 385 Motorola Solutions Inc. 3.750% 5/15/22 400 396 Motorola Solutions Inc. 7.500% 5/15/25 75 94 NetApp Inc. 3.375% 6/15/21 900 903 Oracle Corp. 5.250% 1/15/16 1,900 2,013 Oracle Corp. 1.200% 10/15/17 1,150 1,142 Oracle Corp. 5.750% 4/15/18 1,415 1,605 Oracle Corp. 2.375% 1/15/19 525 532 Oracle Corp. 5.000% 7/8/19 1,175 1,321 Oracle Corp. 2.250% 10/8/19 2,850 2,837 Oracle Corp. 2.800% 7/8/21 1,350 1,341 Oracle Corp. 2.500% 10/15/22 1,225 1,169 Oracle Corp. 3.400% 7/8/24 1,850 1,839 Oracle Corp. 4.300% 7/8/34 1,350 1,356 Oracle Corp. 6.500% 4/15/38 625 808 Oracle Corp. 6.125% 7/8/39 645 799 Oracle Corp. 5.375% 7/15/40 1,125 1,275 Oracle Corp. 4.500% 7/8/44 775 780 Pitney Bowes Inc. 4.625% 3/15/24 1,050 1,065 10 Seagate HDD Cayman 3.750% 11/15/18 675 688 Seagate HDD Cayman 7.000% 11/1/21 400 444 Seagate HDD Cayman 4.750% 6/1/23 1,500 1,513 10 Seagate HDD Cayman 4.750% 1/1/25 750 748 Symantec Corp. 2.750% 9/15/15 50 51 Symantec Corp. 2.750% 6/15/17 500 511 Symantec Corp. 4.200% 9/15/20 75 78 Symantec Corp. 3.950% 6/15/22 400 403 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 475 496 Texas Instruments Inc. 2.375% 5/16/16 175 180 Texas Instruments Inc. 1.650% 8/3/19 1,000 972 Total System Services Inc. 2.375% 6/1/18 125 124 Tyco Electronics Group SA 6.550% 10/1/17 355 404 Tyco Electronics Group SA 2.350% 8/1/19 200 200 Tyco Electronics Group SA 3.450% 8/1/24 350 351 Tyco Electronics Group SA 7.125% 10/1/37 600 799 Verisk Analytics Inc. 4.125% 9/12/22 300 309 Xerox Corp. 6.400% 3/15/16 375 404 Xerox Corp. 6.750% 2/1/17 350 392 Xerox Corp. 2.950% 3/15/17 325 337 Xerox Corp. 6.350% 5/15/18 1,580 1,806 Xerox Corp. 2.750% 3/15/19 250 252 Xerox Corp. 5.625% 12/15/19 550 621 Xerox Corp. 2.800% 5/15/20 300 296 Xerox Corp. 4.500% 5/15/21 835 893 Xerox Corp. 3.800% 5/15/24 125 123 Xilinx Inc. 2.125% 3/15/19 325 324 Xilinx Inc. 3.000% 3/15/21 1,275 1,283 Transportation (0.2%) 7 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 256 259 7 American Airlines 2013-2 Class A Pass Through Trust 4.950% 1/15/23 165 177 American Airlines 2014-1 Class A Pass Through Trust 3.700% 10/1/26 475 474 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 83 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 707 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 287 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 440 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 423 Burlington Northern Santa Fe LLC 3.050% 3/15/22 400 399 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 395 Burlington Northern Santa Fe LLC 3.000% 3/15/23 125 121 Burlington Northern Santa Fe LLC 3.750% 4/1/24 400 408 Burlington Northern Santa Fe LLC 3.400% 9/1/24 400 394 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 903 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 157 Burlington Northern Santa Fe LLC 6.150% 5/1/37 500 617 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 403 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 477 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 569 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 195 Burlington Northern Santa Fe LLC 4.450% 3/15/43 225 222 Burlington Northern Santa Fe LLC 5.150% 9/1/43 500 545 Burlington Northern Santa Fe LLC 4.900% 4/1/44 300 317 Burlington Northern Santa Fe LLC 4.550% 9/1/44 600 600 Canadian National Railway Co. 1.450% 12/15/16 925 936 Canadian National Railway Co. 5.550% 3/1/19 265 304 Canadian National Railway Co. 2.850% 12/15/21 550 556 Canadian National Railway Co. 6.250% 8/1/34 350 451 Canadian National Railway Co. 6.200% 6/1/36 350 453 Canadian National Railway Co. 6.375% 11/15/37 500 668 Canadian Pacific Railway Co. 6.500% 5/15/18 250 289 Canadian Pacific Railway Co. 4.450% 3/15/23 1,125 1,227 Canadian Pacific Railway Co. 7.125% 10/15/31 450 612 Canadian Pacific Railway Co. 5.950% 5/15/37 1,275 1,598 Canadian Pacific Railway Ltd. 4.500% 1/15/22 1,541 1,693 Con-way Inc. 6.700% 5/1/34 350 389 7 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 220 234 7 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 120 140 7 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 1,188 1,212 7 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 437 443 CSX Corp. 5.600% 5/1/17 25 28 CSX Corp. 7.900% 5/1/17 126 146 CSX Corp. 6.250% 3/15/18 725 832 CSX Corp. 7.375% 2/1/19 2,065 2,494 CSX Corp. 3.700% 10/30/20 205 216 CSX Corp. 6.220% 4/30/40 174 218 CSX Corp. 5.500% 4/15/41 425 492 CSX Corp. 4.750% 5/30/42 1,420 1,489 CSX Corp. 4.100% 3/15/44 800 750 7 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 189 220 7 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 445 517 7 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 33 36 7 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 73 78 7 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 67 72 FedEx Corp. 8.000% 1/15/19 125 154 FedEx Corp. 2.625% 8/1/22 50 48 FedEx Corp. 3.875% 8/1/42 200 179 FedEx Corp. 5.100% 1/15/44 500 536 7 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 1,100 1,092 JB Hunt Transport Services Inc. 3.850% 3/15/24 200 205 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 25 24 Kansas City Southern de Mexico SA de CV 3.000% 5/15/23 1,500 1,427 Kansas City Southern Railway Co. 4.300% 5/15/43 225 219 Norfolk Southern Corp. 5.750% 1/15/16 175 186 Norfolk Southern Corp. 7.700% 5/15/17 400 463 Norfolk Southern Corp. 5.750% 4/1/18 100 113 Norfolk Southern Corp. 5.900% 6/15/19 835 967 Norfolk Southern Corp. 3.250% 12/1/21 25 25 Norfolk Southern Corp. 2.903% 2/15/23 780 754 Norfolk Southern Corp. 5.590% 5/17/25 14 16 Norfolk Southern Corp. 4.837% 10/1/41 665 713 Norfolk Southern Corp. 3.950% 10/1/42 525 492 Norfolk Southern Corp. 6.000% 5/23/11 650 778 Norfolk Southern Railway Co. 9.750% 6/15/20 116 157 7 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 11/1/19 250 284 Ryder System Inc. 3.600% 3/1/16 400 416 Ryder System Inc. 5.850% 11/1/16 75 82 Ryder System Inc. 2.450% 11/15/18 1,000 1,012 Ryder System Inc. 2.350% 2/26/19 1,550 1,553 Ryder System Inc. 2.550% 6/1/19 800 802 Southwest Airlines Co. 5.750% 12/15/16 200 219 Southwest Airlines Co. 5.125% 3/1/17 400 432 7 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 110 126 Union Pacific Corp. 2.750% 4/15/23 275 268 Union Pacific Corp. 3.250% 1/15/25 300 298 Union Pacific Corp. 6.625% 2/1/29 400 523 Union Pacific Corp. 4.750% 9/15/41 750 810 Union Pacific Corp. 4.250% 4/15/43 400 397 Union Pacific Corp. 4.750% 12/15/43 275 294 Union Pacific Corp. 4.821% 2/1/44 1,089 1,182 Union Pacific Corp. 4.850% 6/15/44 800 870 Union Pacific Corp. 4.150% 1/15/45 400 390 7 United Airlines Pass Through Trust Series 2013-1 4.300% 2/15/27 700 721 7 United Airlines Pass Through Trust Series 2014-1 4.000% 10/11/27 750 756 United Parcel Service Inc. 1.125% 10/1/17 800 795 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,123 United Parcel Service Inc. 5.125% 4/1/19 175 197 United Parcel Service Inc. 3.125% 1/15/21 965 997 United Parcel Service Inc. 2.450% 10/1/22 925 889 United Parcel Service Inc. 6.200% 1/15/38 1,160 1,497 United Parcel Service Inc. 3.625% 10/1/42 675 616 7 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 100 100 7 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 72 75 Utilities (0.9%) Electric (0.8%) AEP Texas Central Co. 6.650% 2/15/33 400 519 Alabama Power Co. 5.500% 10/15/17 550 613 Alabama Power Co. 3.550% 12/1/23 1,700 1,749 Alabama Power Co. 4.100% 1/15/42 1,000 993 Alabama Power Co. 3.850% 12/1/42 125 120 Alabama Power Co. 4.150% 8/15/44 300 298 Ameren Illinois Co. 6.125% 11/15/17 25 29 Ameren Illinois Co. 2.700% 9/1/22 250 246 American Electric Power Co. Inc. 1.650% 12/15/17 325 325 Appalachian Power Co. 5.800% 10/1/35 100 120 Appalachian Power Co. 6.700% 8/15/37 500 651 Appalachian Power Co. 7.000% 4/1/38 260 352 Arizona Public Service Co. 5.500% 9/1/35 550 653 Arizona Public Service Co. 5.050% 9/1/41 575 651 Arizona Public Service Co. 4.500% 4/1/42 25 26 Arizona Public Service Co. 4.700% 1/15/44 400 432 Atlantic City Electric Co. 7.750% 11/15/18 900 1,087 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 960 Berkshire Hathaway Energy Co. 1.100% 5/15/17 1,000 992 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 124 Berkshire Hathaway Energy Co. 3.750% 11/15/23 525 539 Berkshire Hathaway Energy Co. 6.125% 4/1/36 975 1,207 Berkshire Hathaway Energy Co. 5.950% 5/15/37 1,225 1,498 Berkshire Hathaway Energy Co. 6.500% 9/15/37 370 478 Berkshire Hathaway Energy Co. 5.150% 11/15/43 475 529 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 238 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 638 CenterPoint Energy Houston Electric LLC 4.500% 4/1/44 550 582 Cleco Power LLC 6.000% 12/1/40 175 207 Cleveland Electric Illuminating Co. 5.700% 4/1/17 259 280 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 236 Cleveland Electric Illuminating Co. 5.500% 8/15/24 1,775 2,044 CMS Energy Corp. 8.750% 6/15/19 500 637 CMS Energy Corp. 5.050% 3/15/22 500 555 CMS Energy Corp. 3.875% 3/1/24 900 927 CMS Energy Corp. 4.700% 3/31/43 350 354 CMS Energy Corp. 4.875% 3/1/44 300 310 Commonwealth Edison Co. 5.950% 8/15/16 200 219 Commonwealth Edison Co. 1.950% 9/1/16 115 117 Commonwealth Edison Co. 6.150% 9/15/17 600 679 Commonwealth Edison Co. 5.800% 3/15/18 150 170 Commonwealth Edison Co. 5.900% 3/15/36 100 125 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,366 Commonwealth Edison Co. 4.600% 8/15/43 1,750 1,856 Commonwealth Edison Co. 4.700% 1/15/44 900 986 Connecticut Light & Power Co. 5.500% 2/1/19 2,000 2,257 Connecticut Light & Power Co. 6.350% 6/1/36 250 333 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 661 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 1,100 1,308 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 345 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,048 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 507 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 449 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 1,300 1,323 Constellation Energy Group Inc. 4.550% 6/15/15 175 180 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,649 Consumers Energy Co. 6.125% 3/15/19 1,000 1,166 Consumers Energy Co. 6.700% 9/15/19 1,095 1,315 Consumers Energy Co. 2.850% 5/15/22 1,150 1,147 Consumers Energy Co. 3.375% 8/15/23 225 231 Consumers Energy Co. 4.350% 8/31/64 150 149 Delmarva Power & Light Co. 3.500% 11/15/23 125 128 Delmarva Power & Light Co. 4.000% 6/1/42 225 219 Dominion Resources Inc. 2.250% 9/1/15 750 760 Dominion Resources Inc. 5.600% 11/15/16 470 513 Dominion Resources Inc. 1.400% 9/15/17 100 99 Dominion Resources Inc. 6.000% 11/30/17 550 622 Dominion Resources Inc. 4.450% 3/15/21 125 135 Dominion Resources Inc. 2.750% 9/15/22 100 97 Dominion Resources Inc. 5.250% 8/1/33 200 226 Dominion Resources Inc. 4.900% 8/1/41 550 583 Dominion Resources Inc. 4.050% 9/15/42 325 303 Dominion Resources Inc. 5.750% 10/1/54 375 379 7 Dominion Resources Inc. 7.500% 6/30/66 175 188 DTE Electric Co. 3.450% 10/1/20 410 427 DTE Electric Co. 3.900% 6/1/21 100 107 DTE Electric Co. 2.650% 6/15/22 325 320 DTE Electric Co. 3.650% 3/15/24 400 412 DTE Electric Co. 3.375% 3/1/25 175 176 DTE Electric Co. 5.700% 10/1/37 125 156 DTE Electric Co. 3.950% 6/15/42 1,150 1,116 DTE Energy Co. 3.500% 6/1/24 700 703 Duke Energy Carolinas LLC 7.000% 11/15/18 660 789 Duke Energy Carolinas LLC 4.300% 6/15/20 500 548 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,103 Duke Energy Carolinas LLC 6.000% 12/1/28 300 373 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,364 Duke Energy Carolinas LLC 6.000% 1/15/38 25 32 Duke Energy Carolinas LLC 6.050% 4/15/38 25 32 Duke Energy Carolinas LLC 5.300% 2/15/40 710 837 Duke Energy Carolinas LLC 4.250% 12/15/41 800 811 Duke Energy Carolinas LLC 4.000% 9/30/42 425 415 Duke Energy Corp. 1.625% 8/15/17 625 627 Duke Energy Corp. 2.100% 6/15/18 1,000 1,005 Duke Energy Corp. 5.050% 9/15/19 2,625 2,933 Duke Energy Corp. 3.050% 8/15/22 200 198 Duke Energy Corp. 3.950% 10/15/23 225 233 Duke Energy Corp. 3.750% 4/15/24 200 204 Duke Energy Florida Inc. 5.100% 12/1/15 410 431 Duke Energy Florida Inc. 5.650% 6/15/18 50 57 Duke Energy Florida Inc. 4.550% 4/1/20 1,375 1,514 Duke Energy Florida Inc. 6.350% 9/15/37 525 699 Duke Energy Florida Inc. 6.400% 6/15/38 600 800 Duke Energy Indiana Inc. 3.750% 7/15/20 185 197 Duke Energy Indiana Inc. 4.200% 3/15/42 475 479 Duke Energy Indiana Inc. 4.900% 7/15/43 850 954 Duke Energy Progress Inc. 5.300% 1/15/19 675 763 Duke Energy Progress Inc. 3.000% 9/15/21 750 761 Duke Energy Progress Inc. 4.375% 3/30/44 525 544 El Paso Electric Co. 6.000% 5/15/35 175 209 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,318 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 171 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,765 Entergy Louisiana LLC 5.400% 11/1/24 1,175 1,370 Entergy Texas Inc. 7.125% 2/1/19 300 358 Exelon Generation Co. LLC 6.200% 10/1/17 930 1,046 Exelon Generation Co. LLC 4.000% 10/1/20 575 605 Exelon Generation Co. LLC 5.600% 6/15/42 121 129 Florida Power & Light Co. 5.550% 11/1/17 75 84 Florida Power & Light Co. 2.750% 6/1/23 1,325 1,294 Florida Power & Light Co. 5.950% 10/1/33 100 126 Florida Power & Light Co. 5.625% 4/1/34 225 274 Florida Power & Light Co. 4.950% 6/1/35 50 57 Florida Power & Light Co. 6.200% 6/1/36 50 65 Florida Power & Light Co. 5.850% 5/1/37 560 708 Florida Power & Light Co. 5.950% 2/1/38 175 221 Florida Power & Light Co. 5.960% 4/1/39 225 288 Florida Power & Light Co. 4.125% 2/1/42 1,575 1,585 Florida Power & Light Co. 3.800% 12/15/42 625 596 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 5.950% 2/1/39 150 186 Georgia Power Co. 4.750% 9/1/40 125 134 Iberdrola International BV 6.750% 7/15/36 175 214 Indiana Michigan Power Co. 3.200% 3/15/23 475 473 7 Integrys Energy Group Inc. 6.110% 12/1/66 300 307 Interstate Power & Light Co. 6.250% 7/15/39 100 131 ITC Holdings Corp. 4.050% 7/1/23 175 182 ITC Holdings Corp. 5.300% 7/1/43 200 224 Jersey Central Power & Light Co. 5.625% 5/1/16 350 373 Jersey Central Power & Light Co. 5.650% 6/1/17 350 385 Jersey Central Power & Light Co. 6.150% 6/1/37 200 234 7 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 169 184 Kansas City Power & Light Co. 6.050% 11/15/35 200 243 Kansas City Power & Light Co. 5.300% 10/1/41 830 930 Kentucky Utilities Co. 1.625% 11/1/15 1,030 1,040 Kentucky Utilities Co. 3.250% 11/1/20 200 207 Kentucky Utilities Co. 4.650% 11/15/43 875 945 LG&E & KU Energy LLC 2.125% 11/15/15 125 126 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,194 Louisville Gas & Electric Co. 1.625% 11/15/15 300 304 Louisville Gas & Electric Co. 5.125% 11/15/40 100 116 Louisville Gas & Electric Co. 4.650% 11/15/43 625 678 MidAmerican Energy Co. 5.950% 7/15/17 560 628 MidAmerican Energy Co. 6.750% 12/30/31 725 956 Mississippi Power Co. 4.250% 3/15/42 375 368 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 129 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,025 1,149 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,100 1,448 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 895 10 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 469 473 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 120 121 7 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 99 Nevada Power Co. 6.500% 5/15/18 1,200 1,393 Nevada Power Co. 6.650% 4/1/36 410 541 Nevada Power Co. 5.450% 5/15/41 500 588 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 1,200 1,192 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 475 480 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 664 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 1,125 1,139 7 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 226 7 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 282 Northern States Power Co. 5.250% 3/1/18 950 1,061 Northern States Power Co. 6.200% 7/1/37 250 325 Northern States Power Co. 5.350% 11/1/39 175 207 Northern States Power Co. 4.125% 5/15/44 100 101 NSTAR Electric Co. 5.625% 11/15/17 525 589 NSTAR LLC 4.500% 11/15/19 245 268 Oglethorpe Power Corp. 6.100% 3/15/19 925 1,064 Oglethorpe Power Corp. 5.950% 11/1/39 100 121 Oglethorpe Power Corp. 5.375% 11/1/40 380 432 Ohio Power Co. 6.000% 6/1/16 480 521 Ohio Power Co. 6.050% 5/1/18 100 114 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 185 Oklahoma Gas & Electric Co. 3.900% 5/1/43 875 839 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 387 10 Oncor Electric Delivery Co. LLC 2.150% 6/1/19 1,075 1,067 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 253 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 848 Oncor Electric Delivery Co. LLC 4.550% 12/1/41 500 537 Pacific Gas & Electric Co. 5.625% 11/30/17 250 280 Pacific Gas & Electric Co. 8.250% 10/15/18 275 338 Pacific Gas & Electric Co. 3.500% 10/1/20 410 426 Pacific Gas & Electric Co. 4.250% 5/15/21 225 244 Pacific Gas & Electric Co. 3.250% 9/15/21 1,750 1,778 Pacific Gas & Electric Co. 3.250% 6/15/23 575 568 Pacific Gas & Electric Co. 3.750% 2/15/24 150 153 Pacific Gas & Electric Co. 3.400% 8/15/24 625 621 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,519 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,227 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,281 Pacific Gas & Electric Co. 5.400% 1/15/40 500 569 Pacific Gas & Electric Co. 4.450% 4/15/42 600 601 Pacific Gas & Electric Co. 4.600% 6/15/43 625 647 Pacific Gas & Electric Co. 4.750% 2/15/44 1,500 1,580 PacifiCorp 5.650% 7/15/18 300 341 PacifiCorp 2.950% 2/1/22 1,000 1,010 PacifiCorp 3.600% 4/1/24 500 512 PacifiCorp 5.250% 6/15/35 475 555 PacifiCorp 5.750% 4/1/37 410 508 PacifiCorp 6.250% 10/15/37 600 780 PacifiCorp 4.100% 2/1/42 350 347 Peco Energy Co. 1.200% 10/15/16 350 352 Peco Energy Co. 5.350% 3/1/18 125 140 Pennsylvania Electric Co. 6.050% 9/1/17 75 84 Pennsylvania Electric Co. 5.200% 4/1/20 205 226 Pepco Holdings Inc. 2.700% 10/1/15 680 692 PG&E Corp. 2.400% 3/1/19 1,650 1,652 Potomac Electric Power Co. 6.500% 11/15/37 400 535 PPL Capital Funding Inc. 3.950% 3/15/24 550 565 PPL Capital Funding Inc. 5.000% 3/15/44 450 480 PPL Electric Utilities Corp. 3.000% 9/15/21 410 415 PPL Electric Utilities Corp. 6.250% 5/15/39 100 132 PPL Electric Utilities Corp. 5.200% 7/15/41 700 821 PPL Electric Utilities Corp. 4.750% 7/15/43 1,000 1,098 Progress Energy Inc. 5.625% 1/15/16 205 218 Progress Energy Inc. 3.150% 4/1/22 500 502 Progress Energy Inc. 7.750% 3/1/31 625 878 Progress Energy Inc. 6.000% 12/1/39 410 505 PSEG Power LLC 5.500% 12/1/15 450 474 PSEG Power LLC 5.320% 9/15/16 615 665 PSEG Power LLC 5.125% 4/15/20 150 166 PSEG Power LLC 4.150% 9/15/21 50 53 Public Service Co. of Colorado 5.800% 8/1/18 100 113 Public Service Co. of Colorado 5.125% 6/1/19 175 198 Public Service Co. of Colorado 3.200% 11/15/20 1,000 1,037 Public Service Co. of Colorado 6.250% 9/1/37 300 393 Public Service Co. of Colorado 3.600% 9/15/42 225 206 Public Service Co. of Colorado 4.300% 3/15/44 200 206 Public Service Co. of New Hampshire 3.500% 11/1/23 75 77 Public Service Co. of Oklahoma 5.150% 12/1/19 600 674 Public Service Co. of Oklahoma 4.400% 2/1/21 500 546 Public Service Co. of Oklahoma 6.625% 11/15/37 275 362 Public Service Electric & Gas Co. 5.300% 5/1/18 394 442 Public Service Electric & Gas Co. 2.300% 9/15/18 450 457 Public Service Electric & Gas Co. 1.800% 6/1/19 200 197 Public Service Electric & Gas Co. 2.375% 5/15/23 225 213 Public Service Electric & Gas Co. 5.375% 11/1/39 300 360 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,491 Public Service Electric & Gas Co. 4.000% 6/1/44 100 98 Puget Energy Inc. 6.500% 12/15/20 250 296 Puget Energy Inc. 6.000% 9/1/21 400 463 Puget Sound Energy Inc. 5.483% 6/1/35 100 119 Puget Sound Energy Inc. 6.274% 3/15/37 500 656 Puget Sound Energy Inc. 5.757% 10/1/39 495 613 Puget Sound Energy Inc. 5.638% 4/15/41 1,390 1,707 Puget Sound Energy Inc. 4.434% 11/15/41 275 292 San Diego Gas & Electric Co. 5.300% 11/15/15 100 105 San Diego Gas & Electric Co. 3.000% 8/15/21 150 153 San Diego Gas & Electric Co. 6.000% 6/1/26 500 620 San Diego Gas & Electric Co. 5.350% 5/15/35 100 118 San Diego Gas & Electric Co. 6.125% 9/15/37 252 324 San Diego Gas & Electric Co. 5.350% 5/15/40 500 593 San Diego Gas & Electric Co. 4.500% 8/15/40 255 270 SCANA Corp. 4.750% 5/15/21 205 221 Sierra Pacific Power Co. 6.000% 5/15/16 525 567 Sierra Pacific Power Co. 6.750% 7/1/37 400 545 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,100 1,294 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 596 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 190 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 119 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 203 South Carolina Electric & Gas Co. 4.600% 6/15/43 1,075 1,131 South Carolina Electric & Gas Co. 4.500% 6/1/64 200 202 Southern California Edison Co. 5.000% 1/15/16 275 290 Southern California Edison Co. 1.125% 5/1/17 550 547 Southern California Edison Co. 3.875% 6/1/21 350 377 Southern California Edison Co. 3.500% 10/1/23 300 308 Southern California Edison Co. 6.650% 4/1/29 225 288 Southern California Edison Co. 5.750% 4/1/35 508 626 Southern California Edison Co. 5.350% 7/15/35 1,460 1,726 Southern California Edison Co. 4.500% 9/1/40 205 219 Southern California Edison Co. 4.050% 3/15/42 425 420 Southern California Edison Co. 3.900% 3/15/43 475 453 Southern California Edison Co. 4.650% 10/1/43 600 644 Southern Co. 1.950% 9/1/16 410 418 Southern Co. 1.300% 8/15/17 225 224 Southern Co. 2.150% 9/1/19 200 198 Southern Power Co. 5.150% 9/15/41 1,210 1,325 Southern Power Co. 5.250% 7/15/43 500 555 Southwestern Electric Power Co. 5.875% 3/1/18 25 28 Southwestern Electric Power Co. 6.450% 1/15/19 250 292 Southwestern Electric Power Co. 6.200% 3/15/40 75 95 Southwestern Public Service Co. 4.500% 8/15/41 100 105 Tampa Electric Co. 6.100% 5/15/18 1,575 1,801 Tampa Electric Co. 2.600% 9/15/22 75 72 Tampa Electric Co. 6.550% 5/15/36 375 503 TECO Finance Inc. 4.000% 3/15/16 100 104 TECO Finance Inc. 6.572% 11/1/17 330 376 TECO Finance Inc. 5.150% 3/15/20 125 139 TransAlta Corp. 6.650% 5/15/18 100 112 TransAlta Corp. 6.500% 3/15/40 175 179 Tucson Electric Power Co. 5.150% 11/15/21 130 146 UIL Holdings Corp. 4.625% 10/1/20 100 107 Union Electric Co. 6.700% 2/1/19 235 279 Union Electric Co. 3.500% 4/15/24 1,450 1,483 Union Electric Co. 3.900% 9/15/42 675 650 Virginia Electric & Power Co. 5.400% 1/15/16 700 742 Virginia Electric & Power Co. 2.950% 1/15/22 750 757 Virginia Electric & Power Co. 6.000% 1/15/36 500 637 Virginia Electric & Power Co. 6.000% 5/15/37 550 696 Virginia Electric & Power Co. 6.350% 11/30/37 600 797 Virginia Electric & Power Co. 8.875% 11/15/38 100 165 Virginia Electric & Power Co. 4.000% 1/15/43 850 824 Westar Energy Inc. 8.625% 12/1/18 244 307 Westar Energy Inc. 4.125% 3/1/42 525 523 Westar Energy Inc. 4.100% 4/1/43 225 225 Westar Energy Inc. 4.625% 9/1/43 150 160 Wisconsin Electric Power Co. 4.250% 12/15/19 175 191 Wisconsin Electric Power Co. 2.950% 9/15/21 635 643 Wisconsin Electric Power Co. 5.625% 5/15/33 200 246 Wisconsin Electric Power Co. 4.250% 6/1/44 100 104 7 Wisconsin Energy Corp. 6.250% 5/15/67 525 543 Wisconsin Power & Light Co. 5.000% 7/15/19 25 28 Wisconsin Power & Light Co. 2.250% 11/15/22 275 262 Wisconsin Power & Light Co. 6.375% 8/15/37 300 403 Wisconsin Public Service Corp. 3.671% 12/1/42 75 70 Xcel Energy Inc. 5.613% 4/1/17 631 695 Xcel Energy Inc. 4.700% 5/15/20 305 335 Xcel Energy Inc. 6.500% 7/1/36 635 829 Natural Gas (0.1%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,289 AGL Capital Corp. 5.875% 3/15/41 125 154 AGL Capital Corp. 4.400% 6/1/43 125 126 Atmos Energy Corp. 8.500% 3/15/19 1,500 1,881 Atmos Energy Corp. 5.500% 6/15/41 800 962 British Transco Finance Inc. 6.625% 6/1/18 430 497 15 Enron Corp. 9.125% 4/1/03 700 — 15 Enron Corp. 7.125% 5/15/07 300 — 15 Enron Corp. 6.875% 10/15/07 1,000 — KeySpan Corp. 8.000% 11/15/30 200 277 KeySpan Corp. 5.803% 4/1/35 250 294 Laclede Group Inc. 4.700% 8/15/44 350 354 National Fuel Gas Co. 6.500% 4/15/18 750 859 National Fuel Gas Co. 3.750% 3/1/23 500 495 National Grid plc 6.300% 8/1/16 275 301 10 ONE Gas Inc. 2.070% 2/1/19 300 299 10 ONE Gas Inc. 4.658% 2/1/44 125 137 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 163 Sempra Energy 6.500% 6/1/16 1,315 1,434 Sempra Energy 6.150% 6/15/18 750 858 Sempra Energy 9.800% 2/15/19 250 326 Sempra Energy 4.050% 12/1/23 850 893 Sempra Energy 6.000% 10/15/39 705 876 Southern California Gas Co. 5.750% 11/15/35 25 31 Southern California Gas Co. 4.450% 3/15/44 150 159 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 140 American Water Capital Corp. 3.850% 3/1/24 1,775 1,844 American Water Capital Corp. 6.593% 10/15/37 500 662 American Water Capital Corp. 4.300% 12/1/42 125 124 United Utilities plc 5.375% 2/1/19 200 219 Veolia Environnement SA 6.000% 6/1/18 600 676 Total Corporate Bonds (Cost $2,296,157) Sovereign Bonds (U.S. Dollar-Denominated) (2.3%) African Development Bank 0.750% 10/18/16 1,150 1,148 African Development Bank 1.125% 3/15/17 1,550 1,556 African Development Bank 0.875% 3/15/18 1,500 1,474 African Development Bank 1.625% 10/2/18 300 300 African Development Bank 2.375% 9/23/21 1,500 1,506 Asian Development Bank 4.250% 10/20/14 300 301 Asian Development Bank 2.500% 3/15/16 775 798 Asian Development Bank 5.500% 6/27/16 100 109 Asian Development Bank 0.750% 1/11/17 2,800 2,792 Asian Development Bank 1.125% 3/15/17 1,325 1,332 Asian Development Bank 5.593% 7/16/18 500 568 Asian Development Bank 1.750% 9/11/18 1,650 1,662 Asian Development Bank 1.875% 10/23/18 530 536 Asian Development Bank 1.750% 3/21/19 575 575 Asian Development Bank 1.875% 4/12/19 1,550 1,558 Asian Development Bank 1.375% 3/23/20 2,250 2,176 Banco do Brasil SA 3.875% 1/23/17 200 206 Banco do Brasil SA 3.875% 10/10/22 1,000 941 Canada 0.875% 2/14/17 2,050 2,045 Canada 1.625% 2/27/19 800 797 China Development Bank Corp. 5.000% 10/15/15 175 182 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 225 222 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 1,950 1,812 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 1,650 1,650 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 1,000 1,015 Corp Andina de Fomento 1.500% 8/8/17 900 899 Corp. Andina de Fomento 5.125% 5/5/15 450 461 Corp. Andina de Fomento 3.750% 1/15/16 1,765 1,820 Corp. Andina de Fomento 4.375% 6/15/22 1,375 1,465 Council Of Europe Development Bank 2.625% 2/16/16 735 757 Council Of Europe Development Bank 1.250% 9/22/16 1,000 1,011 Council Of Europe Development Bank 1.500% 6/19/17 1,000 1,011 Council Of Europe Development Bank 1.000% 3/7/18 525 518 Council Of Europe Development Bank 1.125% 5/31/18 975 963 Ecopetrol SA 7.625% 7/23/19 1,925 2,286 Ecopetrol SA 5.875% 9/18/23 1,750 1,929 Ecopetrol SA 7.375% 9/18/43 800 968 Ecopetrol SA 5.875% 5/28/45 600 612 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,014 European Bank for Reconstruction & Development 2.500% 3/15/16 500 515 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,535 European Bank for Reconstruction & Development 1.000% 2/16/17 1,000 1,002 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 988 European Bank for Reconstruction & Development 1.000% 6/15/18 700 688 European Bank for Reconstruction & Development 1.000% 9/17/18 400 390 European Bank for Reconstruction & Development 1.625% 11/15/18 50 50 European Bank for Reconstruction & Development 1.750% 6/14/19 2,050 2,031 European Bank for Reconstruction & Development 1.500% 3/16/20 650 632 European Investment Bank 1.375% 10/20/15 2,855 2,882 European Investment Bank 4.875% 2/16/16 550 583 European Investment Bank 2.250% 3/15/16 4,050 4,156 European Investment Bank 0.625% 4/15/16 1,200 1,203 European Investment Bank 2.500% 5/16/16 525 542 European Investment Bank 2.125% 7/15/16 1,000 1,027 European Investment Bank 0.500% 8/15/16 2,850 2,838 European Investment Bank 5.125% 9/13/16 1,500 1,629 European Investment Bank 1.250% 10/14/16 950 961 European Investment Bank 1.125% 12/15/16 1,300 1,306 European Investment Bank 4.875% 1/17/17 1,225 1,336 European Investment Bank 1.750% 3/15/17 1,125 1,148 European Investment Bank 0.875% 4/18/17 1,500 1,491 European Investment Bank 5.125% 5/30/17 800 886 European Investment Bank 1.625% 6/15/17 100 102 European Investment Bank 1.000% 8/17/17 1,475 1,467 European Investment Bank 1.125% 9/15/17 450 450 European Investment Bank 1.000% 12/15/17 300 297 European Investment Bank 1.000% 3/15/18 4,075 4,021 European Investment Bank 1.000% 6/15/18 3,500 3,436 European Investment Bank 1.625% 12/18/18 3,200 3,196 European Investment Bank 1.875% 3/15/19 4,400 4,417 European Investment Bank 1.750% 6/17/19 4,675 4,636 European Investment Bank 2.875% 9/15/20 1,650 1,718 European Investment Bank 4.000% 2/16/21 4,000 4,427 European Investment Bank 2.500% 4/15/21 3,650 3,702 European Investment Bank 2.125% 10/15/21 350 345 European Investment Bank 3.250% 1/29/24 1,550 1,626 Export Development Canada 1.250% 10/26/16 1,970 1,988 Export Development Canada 0.750% 12/15/17 900 884 Export Development Canada 1.500% 10/3/18 1,775 1,758 Export-Import Bank of Korea 3.750% 10/20/16 300 315 Export-Import Bank of Korea 4.000% 1/11/17 2,525 2,670 Export-Import Bank of Korea 2.875% 9/17/18 700 715 Export-Import Bank of Korea 2.375% 8/12/19 600 595 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,056 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,649 Export-Import Bank of Korea 4.000% 1/14/24 2,100 2,195 Federative Republic of Brazil 6.000% 1/17/17 2,545 2,789 7 Federative Republic of Brazil 8.000% 1/15/18 622 690 Federative Republic of Brazil 5.875% 1/15/19 875 981 Federative Republic of Brazil 8.875% 10/14/19 175 222 Federative Republic of Brazil 4.875% 1/22/21 3,305 3,511 Federative Republic of Brazil 2.625% 1/5/23 525 474 Federative Republic of Brazil 4.250% 1/7/25 975 966 Federative Republic of Brazil 8.750% 2/4/25 600 816 Federative Republic of Brazil 10.125% 5/15/27 675 1,040 Federative Republic of Brazil 8.250% 1/20/34 875 1,177 Federative Republic of Brazil 7.125% 1/20/37 950 1,160 7 Federative Republic of Brazil 11.000% 8/17/40 1,650 1,795 Federative Republic of Brazil 5.625% 1/7/41 3,450 3,568 Federative Republic of Brazil 5.000% 1/27/45 1,451 1,359 FMS Wertmanagement AoeR 0.625% 4/18/16 400 401 FMS Wertmanagement AoeR 1.125% 10/14/16 1,200 1,209 FMS Wertmanagement AoeR 1.125% 9/5/17 700 699 FMS Wertmanagement AoeR 1.000% 11/21/17 475 470 FMS Wertmanagement AoeR 1.625% 11/20/18 1,600 1,598 Hydro-Quebec 2.000% 6/30/16 1,425 1,457 Hydro-Quebec 1.375% 6/19/17 1,000 1,003 Hydro-Quebec 8.400% 1/15/22 1,235 1,621 Hydro-Quebec 8.050% 7/7/24 1,175 1,620 Inter-American Development Bank 0.625% 9/12/16 2,700 2,697 Inter-American Development Bank 1.375% 10/18/16 2,890 2,930 Inter-American Development Bank 0.875% 11/15/16 400 400 Inter-American Development Bank 1.125% 3/15/17 100 100 Inter-American Development Bank 1.000% 7/14/17 1,400 1,391 Inter-American Development Bank 2.375% 8/15/17 250 259 Inter-American Development Bank 0.875% 3/15/18 350 344 Inter-American Development Bank 1.750% 8/24/18 5,105 5,146 Inter-American Development Bank 3.875% 9/17/19 100 109 Inter-American Development Bank 1.750% 10/15/19 2,200 2,178 Inter-American Development Bank 3.875% 2/14/20 500 547 Inter-American Development Bank 2.125% 11/9/20 350 347 Inter-American Development Bank 3.000% 2/21/24 2,600 2,683 Inter-American Development Bank 7.000% 6/15/25 250 334 Inter-American Development Bank 3.875% 10/28/41 800 834 Inter-American Development Bank 4.375% 1/24/44 1,150 1,300 International Bank for Reconstruction & Development 0.375% 11/16/15 500 499 International Bank for Reconstruction & Development 2.125% 3/15/16 3,600 3,686 International Bank for Reconstruction & Development 5.000% 4/1/16 200 213 International Bank for Reconstruction & Development 0.500% 4/15/16 1,125 1,125 International Bank for Reconstruction & Development 0.500% 5/16/16 700 697 International Bank for Reconstruction & Development 1.000% 9/15/16 405 408 International Bank for Reconstruction & Development 0.625% 10/14/16 1,950 1,943 International Bank for Reconstruction & Development 0.750% 12/15/16 2,900 2,894 International Bank for Reconstruction & Development 0.875% 4/17/17 4,750 4,742 International Bank for Reconstruction & Development 1.125% 7/18/17 950 952 International Bank for Reconstruction & Development 1.375% 4/10/18 3,200 3,194 International Bank for Reconstruction & Development 1.875% 3/15/19 3,300 3,326 8 International Bank for Reconstruction & Development 1.875% 10/7/19 1,500 1,498 International Bank for Reconstruction & Development 2.125% 11/1/20 2,200 2,199 International Bank for Reconstruction & Development 2.250% 6/24/21 1,700 1,709 International Bank for Reconstruction & Development 7.625% 1/19/23 25 35 International Finance Corp. 2.750% 4/20/15 900 912 International Finance Corp. 2.250% 4/11/16 525 539 International Finance Corp. 0.500% 5/16/16 250 250 8 International Finance Corp. 0.625% 10/3/16 900 899 International Finance Corp. 0.625% 11/15/16 1,000 997 International Finance Corp. 1.125% 11/23/16 2,150 2,165 International Finance Corp. 1.000% 4/24/17 575 574 International Finance Corp. 2.125% 11/17/17 950 975 International Finance Corp. 0.625% 12/21/17 625 613 International Finance Corp. 1.250% 7/16/18 2,200 2,175 International Finance Corp. 1.750% 9/4/18 1,300 1,308 International Finance Corp. 1.750% 9/16/19 1,100 1,091 6 Japan Bank for International Cooperation 1.875% 9/24/15 1,335 1,354 6 Japan Bank for International Cooperation 2.500% 1/21/16 700 719 6 Japan Bank for International Cooperation 2.500% 5/18/16 600 618 6 Japan Bank for International Cooperation 2.250% 7/13/16 575 591 6 Japan Bank for International Cooperation 1.125% 7/19/17 650 649 6 Japan Bank for International Cooperation 1.750% 7/31/18 925 930 6 Japan Bank for International Cooperation 1.750% 11/13/18 3,000 3,004 6 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,013 6 Japan Bank for International Cooperation 3.375% 7/31/23 325 343 6 Japan Bank for International Cooperation 3.000% 5/29/24 650 660 6 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 550 12 KFW 0.500% 9/30/15 1,700 1,704 12 KFW 1.250% 10/26/15 550 556 12 KFW 5.125% 3/14/16 775 827 12 KFW 0.500% 4/19/16 2,000 2,001 12 KFW 2.000% 6/1/16 1,250 1,280 12 KFW 0.500% 7/15/16 3,000 2,987 12 KFW 1.250% 10/5/16 1,970 1,992 12 KFW 0.625% 12/15/16 2,100 2,094 12 KFW 1.250% 2/15/17 3,425 3,456 12 KFW 0.750% 3/17/17 3,400 3,362 12 KFW 0.875% 9/5/17 2,000 1,984 12 KFW 4.375% 3/15/18 3,450 3,796 12 KFW 1.000% 6/11/18 1,000 983 12 KFW 4.500% 7/16/18 350 388 12 KFW 1.875% 4/1/19 3,925 3,945 12 KFW 4.875% 6/17/19 4,775 5,433 12 KFW 4.000% 1/27/20 150 165 12 KFW 2.750% 9/8/20 4,500 4,657 12 KFW 2.750% 10/1/20 3,200 3,310 12 KFW 2.375% 8/25/21 2,710 2,720 12 KFW 2.625% 1/25/22 1,500 1,525 12 KFW 2.000% 10/4/22 1,575 1,523 12 KFW 2.125% 1/17/23 1,750 1,703 12 KFW 0.000% 4/18/36 500 245 Korea Development Bank 3.250% 3/9/16 970 999 Korea Development Bank 4.000% 9/9/16 750 789 Korea Development Bank 3.875% 5/4/17 1,000 1,057 Korea Development Bank 3.750% 1/22/24 1,800 1,856 Korea Finance Corp. 4.625% 11/16/21 1,375 1,503 12 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 332 12 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,077 12 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,755 1,803 12 Landwirtschaftliche Rentenbank 2.125% 7/15/16 975 1,001 12 Landwirtschaftliche Rentenbank 2.375% 9/13/17 1,000 1,035 12 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 986 12 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 607 12 Landwirtschaftliche Rentenbank 1.750% 4/15/19 350 348 12 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 414 Nexen Energy ULC 7.875% 3/15/32 100 138 Nexen Energy ULC 5.875% 3/10/35 410 474 Nexen Energy ULC 6.400% 5/15/37 800 988 Nexen Energy ULC 7.500% 7/30/39 625 873 Nordic Investment Bank 2.250% 3/15/16 450 462 Nordic Investment Bank 0.750% 1/17/18 2,700 2,642 Nordic Investment Bank 1.875% 6/14/19 850 850 North American Development Bank 2.300% 10/10/18 325 327 North American Development Bank 4.375% 2/11/20 125 135 North American Development Bank 2.400% 10/26/22 350 334 14 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,000 1,014 14 Oesterreichische Kontrollbank AG 2.000% 6/3/16 625 640 14 Oesterreichische Kontrollbank AG 0.750% 12/15/16 1,000 999 14 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 330 14 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,259 8 Oesterreichische Kontrollbank AG 2.375% 10/1/21 1,000 999 7 Oriental Republic of Uruguay 4.500% 8/14/24 1,650 1,724 7 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,725 7 Oriental Republic of Uruguay 5.100% 6/18/50 300 291 Pemex Project Funding Master Trust 5.750% 3/1/18 1,275 1,411 Pemex Project Funding Master Trust 6.625% 6/15/35 1,000 1,155 Pemex Project Funding Master Trust 6.625% 6/15/38 375 432 Petrobras Global Finance BV 4.875% 3/17/20 3,400 3,445 Petrobras Global Finance BV 4.375% 5/20/23 2,000 1,874 Petrobras Global Finance BV 6.250% 3/17/24 2,100 2,206 Petrobras Global Finance BV 7.250% 3/17/44 200 216 Petrobras International Finance Co. SA 3.875% 1/27/16 2,175 2,231 Petrobras International Finance Co. SA 6.125% 10/6/16 1,225 1,318 Petrobras International Finance Co. SA 3.500% 2/6/17 100 101 Petrobras International Finance Co. SA 5.875% 3/1/18 600 645 Petrobras International Finance Co. SA 7.875% 3/15/19 850 972 Petrobras International Finance Co. SA 5.750% 1/20/20 1,865 1,960 Petrobras International Finance Co. SA 5.375% 1/27/21 3,000 3,042 Petrobras International Finance Co. SA 6.875% 1/20/40 1,725 1,785 Petrobras International Finance Co. SA 6.750% 1/27/41 1,750 1,760 Petroleos Mexicanos 8.000% 5/3/19 700 848 Petroleos Mexicanos 6.000% 3/5/20 425 481 Petroleos Mexicanos 5.500% 1/21/21 3,930 4,309 Petroleos Mexicanos 4.875% 1/24/22 3,050 3,217 Petroleos Mexicanos 3.500% 1/30/23 1,500 1,436 Petroleos Mexicanos 4.875% 1/18/24 1,500 1,572 7 Petroleos Mexicanos 2.290% 2/15/24 190 188 Petroleos Mexicanos 6.500% 6/2/41 300 343 Petroleos Mexicanos 5.500% 6/27/44 2,575 2,596 10 Petroleos Mexicanos 6.375% 1/23/45 1,750 1,967 Province of British Columbia 2.100% 5/18/16 2,820 2,885 Province of British Columbia 2.650% 9/22/21 500 507 Province of British Columbia 2.000% 10/23/22 300 286 Province of Manitoba 4.900% 12/6/16 1,235 1,344 Province of Manitoba 1.125% 6/1/18 850 838 Province of Manitoba 2.100% 9/6/22 300 287 Province of Manitoba 3.050% 5/14/24 1,600 1,609 Province of New Brunswick 2.750% 6/15/18 725 752 Province of Nova Scotia 5.125% 1/26/17 500 547 Province of Ontario 4.750% 1/19/16 75 79 Province of Ontario 2.300% 5/10/16 1,460 1,496 Province of Ontario 1.000% 7/22/16 2,425 2,436 Province of Ontario 1.600% 9/21/16 5,850 5,929 Province of Ontario 1.100% 10/25/17 2,050 2,030 Province of Ontario 3.150% 12/15/17 100 105 Province of Ontario 1.200% 2/14/18 1,200 1,185 Province of Ontario 3.000% 7/16/18 400 418 Province of Ontario 2.000% 9/27/18 1,650 1,659 Province of Ontario 2.000% 1/30/19 1,875 1,878 Province of Ontario 1.650% 9/27/19 925 903 Province of Ontario 4.000% 10/7/19 850 922 Province of Ontario 4.400% 4/14/20 475 526 Province of Ontario 2.450% 6/29/22 100 98 Quebec 5.125% 11/14/16 525 571 Quebec 4.625% 5/14/18 2,100 2,319 Quebec 3.500% 7/29/20 1,530 1,625 Quebec 2.750% 8/25/21 1,375 1,379 Quebec 2.625% 2/13/23 2,050 2,003 Quebec 7.125% 2/9/24 400 520 Quebec 7.500% 9/15/29 475 674 Region of Lombardy Italy 5.804% 10/25/32 500 536 Republic of Chile 3.875% 8/5/20 300 317 Republic of Chile 3.250% 9/14/21 800 818 Republic of Chile 2.250% 10/30/22 150 141 Republic of Chile 3.625% 10/30/42 800 698 Republic of Colombia 7.375% 1/27/17 700 792 Republic of Colombia 7.375% 3/18/19 825 985 Republic of Colombia 4.375% 7/12/21 2,130 2,256 7 Republic of Colombia 2.625% 3/15/23 825 761 Republic of Colombia 4.000% 2/26/24 1,800 1,818 Republic of Colombia 8.125% 5/21/24 400 526 Republic of Colombia 7.375% 9/18/37 1,000 1,332 Republic of Colombia 6.125% 1/18/41 1,775 2,069 7 Republic of Colombia 5.625% 2/26/44 800 878 Republic of Italy 4.750% 1/25/16 1,225 1,288 Republic of Italy 5.250% 9/20/16 3,445 3,715 Republic of Italy 5.375% 6/12/17 950 1,042 Republic of Italy 6.875% 9/27/23 125 159 Republic of Italy 5.375% 6/15/33 1,400 1,694 Republic of Korea 7.125% 4/16/19 825 1,002 Republic of Korea 3.875% 9/11/23 1,800 1,937 Republic of Korea 4.125% 6/10/44 850 933 Republic of Panama 5.200% 1/30/20 2,045 2,248 7 Republic of Panama 4.000% 9/22/24 600 599 Republic of Panama 7.125% 1/29/26 900 1,132 7 Republic of Panama 6.700% 1/26/36 1,584 1,943 7 Republic of Panama 4.300% 4/29/53 250 216 Republic of Peru 8.375% 5/3/16 1,000 1,106 Republic of Peru 7.125% 3/30/19 700 833 Republic of Peru 7.350% 7/21/25 900 1,174 Republic of Peru 8.750% 11/21/33 1,225 1,863 Republic of Peru 5.625% 11/18/50 1,475 1,656 Republic of Philippines 8.375% 6/17/19 800 1,001 Republic of Philippines 6.500% 1/20/20 875 1,030 Republic of Philippines 4.000% 1/15/21 3,475 3,662 Republic of Philippines 4.200% 1/21/24 1,400 1,477 Republic of Philippines 10.625% 3/16/25 425 667 Republic of Philippines 5.500% 3/30/26 1,400 1,606 Republic of Philippines 9.500% 2/2/30 1,025 1,599 Republic of Philippines 7.750% 1/14/31 775 1,076 Republic of Philippines 6.375% 1/15/32 800 994 Republic of Philippines 6.375% 10/23/34 1,675 2,110 Republic of Philippines 5.000% 1/13/37 400 443 Republic of Poland 5.000% 10/19/15 375 391 Republic of Poland 6.375% 7/15/19 3,340 3,915 Republic of Poland 5.125% 4/21/21 900 998 Republic of Poland 5.000% 3/23/22 1,415 1,555 Republic of Poland 3.000% 3/17/23 2,000 1,931 Republic of Poland 4.000% 1/22/24 2,175 2,246 Republic of South Africa 6.875% 5/27/19 875 992 Republic of South Africa 5.500% 3/9/20 1,985 2,139 Republic of South Africa 4.665% 1/17/24 1,100 1,109 Republic of South Africa 5.875% 9/16/25 300 329 Republic of South Africa 6.250% 3/8/41 700 793 Republic of Turkey 7.000% 9/26/16 1,825 1,996 Republic of Turkey 7.500% 7/14/17 1,975 2,212 Republic of Turkey 6.750% 4/3/18 1,450 1,605 Republic of Turkey 7.000% 3/11/19 1,325 1,491 Republic of Turkey 7.000% 6/5/20 1,625 1,841 Republic of Turkey 5.625% 3/30/21 175 186 Republic of Turkey 5.125% 3/25/22 1,125 1,162 Republic of Turkey 3.250% 3/23/23 1,000 899 Republic of Turkey 7.375% 2/5/25 2,075 2,467 Republic of Turkey 11.875% 1/15/30 1,600 2,688 Republic of Turkey 8.000% 2/14/34 175 224 Republic of Turkey 6.875% 3/17/36 3,250 3,729 Republic of Turkey 6.750% 5/30/40 2,000 2,267 Republic of Turkey 6.000% 1/14/41 2,150 2,225 Republic of Turkey 4.875% 4/16/43 1,700 1,532 State of Israel 5.500% 11/9/16 1,320 1,444 State of Israel 5.125% 3/26/19 300 337 State of Israel 4.000% 6/30/22 900 966 State of Israel 3.150% 6/30/23 1,100 1,108 State of Israel 4.500% 1/30/43 550 541 Statoil ASA 2.900% 10/15/14 75 75 Statoil ASA 3.125% 8/17/17 1,085 1,139 Statoil ASA 1.200% 1/17/18 2,000 1,975 Statoil ASA 1.950% 11/8/18 200 201 Statoil ASA 5.250% 4/15/19 1,510 1,701 Statoil ASA 2.900% 11/8/20 150 153 Statoil ASA 3.150% 1/23/22 125 126 Statoil ASA 2.450% 1/17/23 400 382 Statoil ASA 2.650% 1/15/24 275 263 Statoil ASA 3.700% 3/1/24 500 518 Statoil ASA 7.150% 1/15/29 250 340 Statoil ASA 5.100% 8/17/40 300 339 Statoil ASA 4.250% 11/23/41 325 325 Statoil ASA 3.950% 5/15/43 175 164 Statoil ASA 4.800% 11/8/43 600 650 Svensk Exportkredit AB 1.750% 10/20/15 1,500 1,522 Svensk Exportkredit AB 0.625% 5/31/16 750 750 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,093 Svensk Exportkredit AB 1.750% 5/30/17 125 127 Svensk Exportkredit AB 1.875% 6/17/19 1,550 1,542 United Mexican States 11.375% 9/15/16 100 121 United Mexican States 5.625% 1/15/17 4,129 4,512 United Mexican States 5.950% 3/19/19 2,313 2,641 United Mexican States 3.500% 1/21/21 1,000 1,017 United Mexican States 3.625% 3/15/22 3,350 3,409 United Mexican States 4.000% 10/2/23 3,232 3,341 United Mexican States 6.750% 9/27/34 809 1,016 United Mexican States 6.050% 1/11/40 1,645 1,941 United Mexican States 4.750% 3/8/44 3,842 3,798 United Mexican States 5.550% 1/21/45 200 222 United Mexican States 5.750% 10/12/10 3,692 3,812 Total Sovereign Bonds (Cost $518,906) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 249 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 144 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 60 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 208 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 684 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 106 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 270 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 125 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 236 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 436 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 179 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 1,210 1,721 California GO 5.750% 3/1/17 150 167 California GO 6.200% 10/1/19 1,600 1,907 California GO 5.700% 11/1/21 1,000 1,199 California GO 7.500% 4/1/34 2,270 3,234 California GO 7.550% 4/1/39 2,005 2,927 California GO 7.300% 10/1/39 350 488 California GO 7.350% 11/1/39 1,025 1,435 California GO 7.625% 3/1/40 450 654 California GO 7.600% 11/1/40 350 518 California Institute of Technology GO 4.700% 11/1/11 950 965 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 120 Chicago IL Board of Education GO 6.319% 11/1/29 300 308 Chicago IL Board of Education GO 6.138% 12/1/39 100 96 Chicago IL GO 7.781% 1/1/35 100 117 Chicago IL GO 6.314% 1/1/44 500 512 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 410 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 56 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 94 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 228 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 896 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 89 Chicago IL Water Revenue 6.742% 11/1/40 75 94 Clark County NV Airport Revenue 6.881% 7/1/42 75 85 Colorado Bridge Enterprise Revenue 6.078% 12/1/40 700 881 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 390 Connecticut GO 5.090% 10/1/30 75 84 Connecticut GO 5.850% 3/15/32 610 736 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 166 Cook County IL GO 6.229% 11/15/34 400 446 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 63 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 121 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 1,050 1,176 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 257 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 86 Dallas TX Independent School District GO 6.450% 2/15/35 150 177 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 28 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 132 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 88 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 60 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 90 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 925 951 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 249 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 425 429 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 700 708 George Washington University District of Columbia GO 3.485% 9/15/22 500 503 George Washington University District of Columbia GO 4.300% 9/15/44 400 398 Georgia GO 4.503% 11/1/25 325 356 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 810 1,015 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 370 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 169 Houston TX Utility System Revenue 3.828% 5/15/28 275 285 Illinois GO 4.511% 3/1/15 375 381 Illinois GO 5.365% 3/1/17 375 406 Illinois GO 5.877% 3/1/19 600 667 Illinois GO 4.950% 6/1/23 1,450 1,505 Illinois GO 5.100% 6/1/33 2,920 2,834 Illinois GO 6.630% 2/1/35 480 521 Illinois GO 6.725% 4/1/35 475 521 Illinois GO 7.350% 7/1/35 1,500 1,723 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 200 248 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 92 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 598 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 400 399 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 232 7 Johns Hopkins University Maryland GO 4.083% 7/1/53 300 299 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 32 34 La Paz County AZ Industrial Development Authority Project Revenue (LCS Corrections Services, Inc. Project) 7.000% 3/1/34 150 150 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 82 Los Angeles CA Community College District GO 6.600% 8/1/42 250 339 Los Angeles CA Community College District GO 6.750% 8/1/49 235 333 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 122 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 400 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 112 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 564 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 699 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,281 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 133 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 150 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 258 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 69 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 124 Massachusetts GO 4.200% 12/1/21 225 243 Massachusetts GO 5.456% 12/1/39 845 1,007 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 515 Massachusetts Institute of Technology GO 4.678% 7/1/14 700 753 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 150 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 61 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 435 482 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 128 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 144 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 101 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 75 89 Mississippi GO 5.245% 11/1/34 50 57 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 115 16 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 835 1,068 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 910 1,035 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 1,150 1,285 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 581 17 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 220 224 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 537 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 705 978 New York City NY GO 6.246% 6/1/35 100 115 New York City NY GO 5.968% 3/1/36 560 683 New York City NY GO 5.985% 12/1/36 75 91 New York City NY GO 5.517% 10/1/37 50 59 New York City NY GO 6.271% 12/1/37 1,400 1,778 New York City NY GO 5.846% 6/1/40 100 122 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 123 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 553 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 128 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 96 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 119 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 2,010 2,565 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 322 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 121 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 179 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 749 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 775 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 63 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 122 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 776 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 617 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 113 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 118 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 357 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 90 New York University Hospitals Center GO 4.428% 7/1/42 200 193 New York University Hospitals Center Revenue 5.750% 7/1/43 375 440 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 276 7 Northwestern University Illinois GO 4.643% 12/1/44 350 389 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 199 Ohio State University General Receipts Revenue 4.800% 6/1/11 1,765 1,863 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 110 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 102 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 75 92 Oregon GO 5.762% 6/1/23 500 584 Oregon GO 5.892% 6/1/27 375 456 17 Oregon School Boards Association GO 4.759% 6/30/28 500 539 18 Oregon School Boards Association GO 5.528% 6/30/28 125 142 Pennsylvania GO 4.650% 2/15/26 125 137 Pennsylvania GO 5.350% 5/1/30 400 439 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 109 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 1,075 1,259 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 88 Philadelphia PA Industrial Development Authority City Service Agreement Revenue 3.964% 4/15/26 250 245 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 156 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 700 842 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 975 1,068 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 375 407 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 581 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,072 President & Fellows of Harvard College Massachusetts GO 3.619% 10/1/37 500 483 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 275 317 Princeton University New Jersey GO 4.950% 3/1/19 1,875 2,116 Princeton University New Jersey GO 5.700% 3/1/39 300 383 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 191 Rutgers State University New Jersey Revenue 5.665% 5/1/40 325 392 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 84 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 288 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 124 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 473 San Diego County CA Regional Airport Authority Revenue 5.594% 7/1/43 300 324 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 129 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 93 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 707 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 771 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 571 South Carolina Public Service Authority Revenue 6.454% 1/1/50 875 1,137 Stanford University California GO 4.250% 5/1/16 400 422 Texas GO 5.517% 4/1/39 660 818 Texas Transportation Commission Revenue 5.028% 4/1/26 100 115 Texas Transportation Commission Revenue 5.178% 4/1/30 275 322 Texas Transportation Commission Revenue 4.631% 4/1/33 300 333 Texas Transportation Commission Revenue 4.681% 4/1/40 100 111 Tufts University Massachusetts GO 5.017% 4/15/12 550 578 University of California Regents General Revenue 4.601% 5/15/31 500 537 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 193 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 161 University of California Revenue 1.796% 7/1/19 1,400 1,381 University of California Revenue 6.270% 5/15/31 1,000 1,102 University of California Revenue 5.770% 5/15/43 410 498 University of California Revenue 4.765% 5/15/44 150 156 University of California Revenue 5.946% 5/15/45 275 340 University of California Revenue 4.858% 5/15/12 330 318 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 87 University of Pennsylvania GO 4.674% 9/1/12 625 628 University of Southern California GO 5.250% 10/1/11 200 245 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 120 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 86 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 175 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 385 432 University of Virginia Revenue 6.200% 9/1/39 800 1,092 Utah GO 4.554% 7/1/24 125 138 Utah GO 3.539% 7/1/25 50 52 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 500 578 Washington GO 5.481% 8/1/39 50 60 Washington GO 5.140% 8/1/40 480 561 18 Wisconsin GO 5.700% 5/1/26 325 380 Yale University Connecticut GO 2.086% 4/15/19 150 152 Total Taxable Municipal Bonds (Cost $89,467) Temporary Cash Investments (3.2%) 1 U.S. Government and Agency Obligations (0.0%) 2,19 Federal Home Loan Bank Discount Notes 0.072% 11/21/14 1,000 1,000 2 Federal Home Loan Bank Discount Notes 0.055% 12/3/14 3,000 2,999 2,19 Federal Home Loan Bank Discount Notes 0.033% 12/19/14 2,500 2,500 Shares Money Market Fund (3.2%) Vanguard Market Liquidity Fund 0.109% 727,209,249 727,209 Total Temporary Cash Investments (Cost $733,708) Total Investments (102.4%) (Cost $16,522,985) Other Assets and Liabilities-Net (-2.4%) 21 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $11,677,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 59.6% and 2.8%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Securities with a value of $67,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 4 U.S. government guaranteed. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Guaranteed by the Government of Japan. 7 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 8 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2014. 9 Adjustable-rate security. 10 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2014, the aggregate value of these securities was $27,360,000, representing 0.1% of net assets. 11 Guaranteed by the State of Qatar. 12 Guaranteed by the Federal Republic of Germany. 13 Guaranteed by the Government of Canada. 14 Guaranteed by the Republic of Austria. 15 Non-income-producing securitysecurity in default. 16 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 17 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 18 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 19 Securities with a value of $3,199,000 have been segregated as initial margin for open futures contracts. 20 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 21 Includes $12,660,000 of collateral received for securities on loan. COP—Certificate of Participation.
